Exhibit 10.1

 

EXECUTION VERSION

 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is made as of August 30, 2018 (the “Effective
Date”) by and between SALESFORCE.COM, INC., a Delaware corporation
(“Sublandlord”), and TWILIO INC., a Delaware corporation (“Subtenant”).

 

RECITALS

 

A.                                    Hudson Rincon Center, LLC, a Delaware
limited liability company (“Master Landlord”), and Sublandlord are parties to
that certain Office Lease, dated as of December 28, 2012 (the “Original Master
Lease”), as amended by that certain First Amendment to Office Lease, dated as of
April 20, 2016 (the “First Amendment” and, together with the Original Master
Lease and as the same may be further amended from time to time in accordance
herewith, the “Master Lease”) whereby Master Landlord has leased to Sublandlord
approximately 259,416 rentable square feet of space (the “Premises”), comprised
of a portion of the first (1st) floor (the “First Floor”) and the entirety of
the second (2nd), third (3rd), fourth (4th) and fifth (5th) floors (the “Second
Floor”, the “Third Floor”, the “Fourth Floor” and the “Fifth Floor”,
respectively, and each of the foregoing and the First Floor, a “Floor”) of the
office building located at 101 Spear Street, San Francisco, California 94105,
commonly known as One Rincon (the “Building”).  Each Floor is referred to
herein, individually or collectively with one or more other Floors, as a
“Premises Component”.  For purposes hereof, the Deck Terrace shall be deemed
part of the Fourth Floor.  The Premises and each Floor is more particularly
described in the Master Lease.  A redacted copy of the Master Lease is attached
hereto as Exhibit A.  Capitalized terms used in this Sublease but not defined
herein shall have the meanings given to them in the Master Lease.

 

B.                                    Subtenant desires to sublease from
Sublandlord, and Sublandlord desires to sublease to Subtenant, each Premises
Component, all on the terms, covenants and conditions set forth in this
Sublease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and promises of the parties hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant agree as follows:

 

1.                                      SUBLEASE.

 

1.1                               Sublease.  Upon and subject to the terms,
covenants and conditions hereinafter set forth, effective as of the Commencement
Date (as defined below), Sublandlord hereby leases to Subtenant, and Subtenant
hereby leases from Sublandlord, the Premises.

 

1.2                               Agreed Area of Premises.  The parties hereby
stipulate that the Premises contain 259,416 rentable square feet, and that such
square footage amount is not subject to adjustment or remeasurement by Subtenant
or Sublandlord at any time during the Term (as defined below).

 

2.                                      TERM; POSSESSION.

 

2.1                               Term.  Subject to Section 3 below, the term of
this Sublease with respect to each Premises Component shall commence on:
(a) with respect to the First Floor, the Second Floor and the Third Floor
(collectively, the “First Increment”), the date that is the later of December 1,
2018 and the date of Master Landlord’s Consent (as defined below) (the “First
Increment Commencement Date”), and (b) with respect to the Fourth Floor and the
Fifth Floor (collectively, the “Second Increment”),

 

1

--------------------------------------------------------------------------------



 

April 1, 2020 (as the same may be extended as provided hereunder, the “Second
Increment Commencement Date”; each such date, the applicable “Commencement
Date”) and shall expire on (i) with respect to the First Floor and the Third
Floor, June 30, 2028, (ii) with respect to the Second Floor, March 31, 2025, and
(iii) with respect to the Fourth Floor and Fifth Floor, December 31, 2026 (each
such date, the applicable “Expiration Date”), unless sooner terminated pursuant
to any provision herein (each, the “Term”).  The following reflects the
anticipated schedule for certain dates of this Sublease as of the Effective Date
and is included for the convenience of the parties only; in the event of a
conflict between the following and the terms of this Sublease, the terms of this
Sublease shall prevail.

 

First
Increment or
Second
Increment

 

Floor

 

Rentable
Square
Footage

 

Commencement Date

 

Rent
Abatement

 

Expiration Date

First Increment

 

1st Floor

 

18,062

 

December 1, 2018

 

2 months

 

June 30, 2028

First Increment

 

2nd Floor

 

83,016

 

December 1, 2018

 

2 months

 

March 31, 2025

First Increment

 

3rd Floor

 

74,966

 

December 1, 2018

 

2 months

 

June 30, 2028

Second Increment

 

4th Floor

 

41,758

 

April 1, 2020

 

None

 

December 31, 2026

Second Increment

 

5th Floor

 

41,614

 

April 1, 2020

 

None

 

December 31, 2026

 

2.2                               Sublandlord’s Election to Delay Delivery. 
Notwithstanding the foregoing, Sublandlord may in its sole and absolute
discretion delay the Commencement Date applicable to the Fourth Floor and/or the
Fifth Floor (in each case, in its entirety) by up to two (2) months in full
month increments, exercisable by notice (the “Delay Notice”) thereof to
Subtenant delivered at any time prior to the date that is one (1) year prior to
the Second Increment Commencement Date (and, for the avoidance of doubt, the
Commencement Date with respect to any such Premises Component shall be the
Commencement Date as so delayed).  The Delay Notice shall state the Premises
Component for which there will be a delay and the new Commencement Date for each
such Premises Component.  For the avoidance of doubt, the “Premises” hereunder
shall refer to each Premises Component for which the Commencement Date has
occurred and the Expiration Date has not occurred as of the date of
determination.  In the event that delivery of possession of the First Increment
is delayed past the First Increment Commencement Date or delivery of the Second
Increment is delayed past the Second Increment Commencement Date, then, except
as set forth in Section 2.3 below, this Sublease shall not be void or voidable
(or terminable by Subtenant), the Term shall not be extended, and Sublandlord
shall not be liable to Subtenant for any loss or damage resulting from such
delay or from the failure of the delivery of possession of the Premises to occur
on any particular date.

 

2.3                               Delay in Delivery.  Notwithstanding anything
to the contrary set forth in this Sublease, if Sublandlord has not tendered
possession of a Premises Component to Subtenant on or before the Commencement
Date therefor, then for the period commencing on the date following such
Commencement Date and ending on the date immediately preceding the date on which
Sublandlord

 

2

--------------------------------------------------------------------------------



 

tenders possession of such Premises Component to Subtenant, Subtenant shall be
entitled to a credit against Base Rent for such Premises Component in the amount
of (x) one (1) day’s Base Rent for such Premises Component for each day of such
period and (y) except to the extent that such delay is caused, contributed to or
exacerbated by Force Majeure, for each day of such period after the first thirty
(30) days, an additional one (1) day’s Base Rent for such Premises Component for
each day of such period after the first thirty (30) days.  Moreover, if
Sublandlord has not tendered possession of a Premises Component to Subtenant by
the date that is ninety (90) days following the Commencement Date therefor
(each, a “Trigger Date”), then Subtenant shall have the right to terminate this
Sublease with respect to such Premises Component by written notice thereof
delivered to Sublandlord at any time within ten (10) Business Days after the
applicable Trigger Date and prior to the date on which such Premises Component
is delivered to Subtenant.

 

2.4                               Rent Commencement Date.  Subject to
Section 4.2.1 below, Subtenant shall commence paying Rent (as defined below) for
each Premises Component on the applicable Commencement Date.

 

3.                                      MASTER LANDLORD’S CONSENT.

 

This Sublease is not and shall not be effective unless and until Master Landlord
provides its consent to this Sublease under Section 14.1 [Transfers] of the
Master Lease and this Section 3 (“Master Landlord’s Consent”).  If Master
Landlord’s Consent has not been received within sixty (60) days after the
Effective Date despite Sublandlord’s commercially reasonable efforts to obtain
same, Sublandlord or Subtenant may terminate this Sublease by written notice
thereof delivered to the other party at any time prior to receipt of Master
Landlord’s Consent and in such event neither party shall have any obligations to
the other party under this Sublease, except that Sublandlord shall refund to
Subtenant any Base Rent (as defined below) paid by Subtenant to Sublandlord and
return the Letter of Credit delivered by Subtenant to Sublandlord.  Sublandlord
shall request Master Landlord’s consent to this Sublease no later than the date
that is two (2) Business Days following the full execution and delivery of this
Sublease by Subtenant and Sublandlord.  Subtenant shall reasonably cooperate
with Sublandlord to obtain Master Landlord’s Consent, including by providing
Master Landlord with financial information and other information requested by
Master Landlord and by executing the Master Landlord’s Consent as required. 
Subtenant shall promptly (and in any event prior to the date due under the
Master Lease) pay all administrative fees, costs and expenses (including those
incurred prior to the Effective Date) charged by Master Landlord in connection
with obtaining Master Landlord’s Consent, including fees charged by Master
Landlord pursuant to Section 14.1 [Transfers] of the Master Lease.  Subtenant
shall not request of Master Landlord any rights or terms in connection with
Master Landlord’s Consent that could constitute an amendment to or modification
or waiver of any term or provision of the Master Lease and it shall not be
reasonable for Subtenant to fail to execute Master Landlord’s Consent on such
basis.  Without limiting the generality of the foregoing, Subtenant shall not
request of Master Landlord (and it shall not be reasonable for Subtenant to fail
to execute Master Landlord’s Consent if the Master Landlord’s Consent does not
provide) that: (i) Subtenant shall have the right to make Cosmetic Alterations
to the Premises in accordance with Section 8.1 [Landlord’s Consent to
Alterations] of the Master Lease; (ii) Subtenant shall have the benefits of
Section 14.7 [Deemed Consent Transfers] of the Master Lease; (iii) Subtenant
shall have the right to use the Storage Space pursuant to Section 29.47
[Storage] of the Master Lease; (iv) Subtenant shall have all exterior signage
rights granted to Sublandlord pursuant to Article 23 [Signage] of the Master
Lease; or (v) Subtenant have any other right hereunder that is expressly made
subject to a contrary provision of the Master Landlord’s Consent (e.g., as
provided in Section 7.1(v)).

 

4.                                      BASE RENT.

 

4.1                               Base Rent.  With respect to each Premises
Component, commencing on the Commencement Date therefor and continuing through
the Expiration Date therefor, Subtenant agrees to

 

3

--------------------------------------------------------------------------------



 

pay Sublandlord as base rent (“Base Rent”) for such Premises Component the sum
of Eighty Four and No/100 Dollars ($84.00) per rentable square foot therein per
annum.  The Base Rent shall increase by three percent (3.0%) of the prior amount
per rentable square foot on the first (1st) anniversary of the Commencement Date
of the first Premises Component delivered to Subtenant and each anniversary
thereafter (and, for the avoidance of doubt, the Base Rent for each Premises
Component, regardless of whether part of the First Increment or the Second
Increment or the Commencement Date or Expiration Date therefor, shall at all
times be the same, as increased pursuant to the foregoing, as of the applicable
Commencement Date).  The parties acknowledge that the Base Rent payable under
this Sublease is being paid by Subtenant for the use of the following by
Subtenant throughout the Term: (i) the Premises; (ii) as an economic concession
to Subtenant, Sublandlord’s improvements in the applicable Premises Component as
of the Commencement Date therefor; and (iii) as an economic concession to
Subtenant, the FF&E (as defined below) located in the applicable Premises
Component as of the Commencement Date therefor.

 

4.2                               Base Rent Abatement and Credit.

 

4.2.1                                        Abatement Period.  Notwithstanding
any provision to the contrary in this Sublease, so long as Subtenant is not then
in default under this Sublease beyond any applicable notice and cure periods,
Subtenant shall be entitled to abatement of Base Rent for the first two
(2) months of the Term of each Premises Component within the First Increment
(the “Abatement Period”).  If Subtenant is in default under this Sublease during
the Abatement Period beyond any applicable notice and cure periods, Subtenant’s
right to abatement in accordance with the foregoing shall be suspended until
such default is cured, and following such cure Subtenant shall then be entitled
to the benefit of such abatement for any then-remaining Abatement Period (but
not for any abatement during the period of such default).  Beginning immediately
following the expiration of the Abatement Period and continuing thereafter
throughout the balance of the Term, Subtenant shall pay Sublandlord Base Rent in
the amounts and at the times set forth herein (i.e., without abatement).  By way
of example, if the Commencement Date for the First Increment (in its entirety)
is December 1, 2018 and for the Second Increment (in its entirety) is April 1,
2020 and Subtenant is not in default under this Sublease beyond any applicable
notice and cure periods during the Abatement Period, then Base Rent for the
First Increment would abate in accordance with the foregoing for two (2) months
and would be first due on February 1, 2019 at the rental rate of $84.00 per
square foot of the First Increment per annum for the period from February 1,
2019 through November 30, 2019 and, thereafter, Base Rent would increase in
accordance with the following schedule:

 

Sublease Months

 

Square Footage
Then Under
Sublease

 

Monthly Base
Rental Rate Per
Rentable Square
Foot

 

Monthly Rent

 

12/01/2018 - 11/30/2019*

 

176,044

 

$

7.00

 

$

1,232,308.00

 

12/01/2019 - 3/31/2020*

 

176,044

 

$

7.210

 

$

1,269,277.24

 

4/01/2020 - 11/30/2020

 

259,416

 

$

7.210

 

$

1,870,389.36

 

12/01/2020 - 11/30/2021*

 

259,416

 

$

7.426

 

$

1,926,501.04

 

12/01/2021 - 11/30/2022*

 

259,416

 

$

7.649

 

$

1,984,296.07

 

12/01/2022 - 11/30/2023*

 

259,416

 

$

7.879

 

$

2,043,824.95

 

12/01/2023 - 11/30/2024*

 

259,416

 

$

8.115

 

$

2,105,139.70

 

12/01/2024 - 3/31/20251*

 

259,416

 

$

8.358

 

$

2,168,293.89

 

4/01/2025 - 11/30/2025*

 

176,400

 

$

8.358

 

$

1,474,415.78

 

 

4

--------------------------------------------------------------------------------



 

12/01/2025 - 11/30/2026*

 

176,400

 

$

8.609

 

$

1,518,648.25

 

12/01/2026 - 12/31/20262*

 

176,400

 

$

8.867

 

$

1,564,207.70

 

1/01/2027 - 11/30/2027*

 

93,028

 

$

8.867

 

$

824,915.61

 

12/01/2027 - 6/30/20283

 

93,028

 

$

9.133

 

$

849,663.08

 

 

--------------------------------------------------------------------------------

*                                         Each December 1 date above is subject
to day for day delay if the First Increment is not delivered on December 1,
2018.  Subject to adjustment if the entirety of the First Increment is not
delivered to Subtenant on December 1, 2018.

**                                  Base Rent is subject to abatement as
provided in this Section 4.2.1.

***                           Subject to adjustment if the entirety of the
Second Increment is not delivered to Subtenant on April 1, 2020.

1 Expiration of 2nd Floor of First Increment

2 Expiration of Second Increment

3 Expiration of 1st Floor and 3rd Floor of First Increment

 

The foregoing example is included for the convenience of the parties only; in
the event of a conflict between such example and the terms of this Sublease, the
terms of this Sublease shall prevail.

 

4.2.2                                        Base Rent Credit.  In addition to
the abatement provided in Section 4.2.1, Subtenant shall receive a one-time
credit of Two Hundred Sixty Thousand Dollars ($260,000) applied against the
first (1st) installment of Base Rent due under this Sublease (for the avoidance
of doubt, following the expiration of the initial Abatement Period).

 

4.3                               Process for Payment.  Each monthly installment
of Base Rent shall be payable in advance on the first (1st) day of each calendar
month during the Term, except that Base Rent for the First Increment for the
first (1st) full month for which Base Rent is due therefor (i.e., the first full
month following the Abatement Period) shall be paid upon Subtenant’s receipt of
Master Landlord’s Consent and will be credited against the first
(1st) installment(s) of Base Rent due under this Sublease (which, for the
avoidance of doubt, will, after application of the $260,000 credit under
Section 4.2.2, be in the aggregate amount of $972,308).  If the Term commences
on a day other than the first (1st) day of a calendar month or ends on a day
other than the last day of a calendar month, then the Base Rent for the month in
which this Sublease commences or ends shall be prorated (and paid at the
beginning of each such month) by the number of days this Sublease is in effect
during such month based upon a thirty (30) day month, and such partial month’s
installment shall be paid no later than the commencement of such month.  In
addition to the Base Rent, Subtenant agrees to pay Additional Rent (as defined
in Section 5) as and when the same is due.  All “Rent” (which shall include Base
Rent, Additional Rent and other sums due to Sublandlord) shall be paid to
Sublandlord, without prior demand and without any deduction, offset,
counterclaim or abatement, in lawful money of the United States of America, via
electronic funds transfer to:

 

Bank Name:
SWIFT:
ABA Routing Number:
Account Name:
Account Number:

 

or to such other person or at such other place as Sublandlord may from time to
time designate in writing.  Subtenant’s covenant to pay Rent shall be
independent of every other covenant in this Sublease.

 

5

--------------------------------------------------------------------------------



 

4.4                               Late Payments.  If Subtenant fails to pay any
installment of Rent, then interest shall accrue on such installment at the
Interest Rate from the date due until paid and Subtenant shall pay to
Sublandlord late charges in accordance with Article 25 [Late Charges] of the
Master Lease.  Subtenant acknowledges that late payments will cause Sublandlord
to incur costs not contemplated by this Sublease, the exact amount of which
costs are extremely difficult and impracticable to calculate.  The parties
hereto agree that the late charge described above represents a fair and
reasonable estimate of the extra costs incurred by Sublandlord as a result of
such late payment.

 

4.5                               No Waiver.  No payment by Subtenant or receipt
and acceptance by Sublandlord of a lesser amount than the Rent shall be deemed
to be other than part payment of the full amount then due and payable; nor shall
any endorsement or statement on any check or any letter accompanying any check,
payment of Rent or other payment, be deemed an accord and satisfaction; and
Sublandlord may accept, but is not obligated to accept, such part payment
without prejudice to Sublandlord’s right to recover the balance due and payable
or to pursue any other remedy provided in this Sublease or by law.  If
Sublandlord shall at any time or times accept Rent after it becomes due and
payable, such acceptance shall not excuse a subsequent delay or constitute a
waiver of Sublandlord’s rights hereunder.

 

5.                                      ADDITIONAL RENT.

 

5.1                               Building Office Pool Direct Expenses.  In
addition to Base Rent, for each year subsequent to the calendar year 2019 (the
“Sublease Base Year”) during the Term, Subtenant shall pay to Sublandlord, as
Additional Rent, Subtenant’s Share of Tenant’s Share of the annual Building
Office Pool Direct Expenses payable by Sublandlord under the Master Lease that
are in excess of the amount of Building Office Pool Direct Expenses applicable
to the Sublease Base Year, provided that in no event shall any decrease in
Direct Expenses for any Expense Year below Direct Expenses for the Sublease Base
Year entitle Subtenant to any decrease in Base Rent or any credit against sums
due under this Sublease.  Said sums (including any estimates of such sums) shall
be paid to Sublandlord at the times required pursuant to the terms and
conditions of the Master Lease, provided that the first monthly installment of
Tenant’s Share of any Estimated Excess shall first be due and payable for the
calendar month occurring immediately following the expiration of the Base Year. 
For purposes of the foregoing, “Subtenant’s Share” shall be the percentage of
the square footage of each Premises Component that is then part of the Premises
divided by the aggregate square footage of all Premises Components.  The
Subtenant’s Share of each Premises Component is as follows:

 

Premises
Component

 

Square Footage of
Premises
Component

 

Subtenant’s Share

 

1st Floor

 

18,062

 

6.96

%

2nd Floor

 

83,016

 

32

%

3rd Floor

 

74,966

 

28.90

%

4th Floor

 

41,758

 

16.10

%

5th Floor

 

41,614

 

16.04

%

 

5.2                               Other Expenses.

 

5.2.1                                        All Other Expenses.  Subtenant
shall be responsible to pay all other sums (excluding Base Rent as defined in
the Master Lease) that Sublandlord is obligated to pay under the Master Lease
with respect to the Premises (but not other sums which result from a default by
Sublandlord

 

6

--------------------------------------------------------------------------------



 

under the Master Lease unless caused in whole or in part by the acts or
omissions of Subtenant) and shall also be responsible to pay for any additional
charges and expenses imposed by Master Landlord pursuant to the terms of the
Master Lease with respect to the Premises or this Sublease (including in
connection with parking passes) or related exclusively to Subtenant’s use and
occupancy of the Premises during the Term, said sums shall be paid to
Sublandlord at the times required pursuant to the terms and conditions of the
Master Lease.

 

5.2.2                                        Payment of Additional Rent. 
Commencing with calendar year 2020, Sublandlord shall provide Subtenant with
written notice of Sublandlord’s estimate of the amount of Building Office Pool
Direct Expenses per month payable pursuant to this Section 5.2 for each calendar
year during the Term following the Sublease Base Year promptly following the
Sublandlord’s receipt of Master Landlord’s estimate of the Building Office Pool
Direct Expenses payable under the Master Lease (“Master Landlord’s Statement”)
in accordance with Section 5.3 below.  Thereafter, Subtenant’s Share of the
Building Office Pool Direct Expenses payable pursuant to this Section 5.2 shall
be determined and adjusted in accordance with the provisions of Section 5.2.3
below.

 

5.2.3                                        Procedure.  The determination and
adjustment of Building Office Pool Direct Expenses payable hereunder shall be
made in accordance with the following procedures:

 

(1)                                 Delivery of Estimate; Payment.  As soon as
is practicable after Sublandlord’s receipt of Master Landlord’s Statement,
Sublandlord shall give Subtenant written notice of its estimate of Subtenant’s
Share of the Building Office Pool Direct Expenses payable under Section 5.2 for
the ensuing calendar year, which estimate shall be prepared based on Master
Landlord’s Statement (as Master Landlord’s Statement may change from time to
time) (the “Estimated OpEx Statement”), together with a copy of Master
Landlord’s Statement.  On or before the first day of each month during each
calendar year during the Term following the Sublease Base Year, Subtenant shall
pay to Sublandlord as Additional Rent Subtenant’s Share of one-twelfth (1/12th)
of such estimated amount.

 

(2)                                 Sublandlord’s Failure to Deliver Estimate. 
In the event the Estimated OpEx Statement is not given on or before December of
the calendar year preceding the calendar year for which the Estimated OpEx
Statement is applicable, then until the calendar month after the Estimated OpEx
Statement is delivered by Sublandlord, Subtenant shall continue to pay to
Sublandlord monthly, during the ensuing calendar year, estimated payments equal
to the amounts payable hereunder during the calendar year just ended.  Upon
receipt of any Estimated OpEx Statement delivered after the month of December,
Subtenant shall (i) commence as of the immediately following calendar month, and
continue for the remainder of such calendar year, to pay to Sublandlord monthly
such new estimated payments and (ii) if the monthly installment of the new
estimate of such Additional Rent is greater than the monthly installment of the
estimate for the previous calendar year, pay to Sublandlord within thirty
(30) days of the receipt of such updated Estimated OpEx Statement an amount
equal to the difference of such monthly installment multiplied by the number of
full and partial calendar months of such year preceding the delivery of such
updated Estimated OpEx Statement.  In each case, Subtenant shall have no less
than thirty (30) days to pay such newly estimated amount following receipt of an
updated Estimated OpEx Statement.

 

(3)                                 Year End Reconciliation.  Within thirty
(30) days following Sublandlord’s receipt of the final Statement delivered by
Master Landlord to Sublandlord with respect to each calendar year following the
Sublease Base Year in accordance with Article 4 [Additional Rent] of the Master
Lease, Sublandlord shall deliver to Subtenant a statement of the adjustment to
be made for the calendar year just ended, together with a copy of any
corresponding statement received by Sublandlord from Master Landlord (the
“Annual Operating Expense Statement”).  If on the basis of the Annual Operating
Expense Statement Subtenant owes an amount that is less than the estimated
payments actually

 

7

--------------------------------------------------------------------------------



 

made by Subtenant for the calendar year just ended, Sublandlord shall credit
such excess to the next payments of Rent coming due or, if the final Expiration
Date hereunder is less than thirty (30) days from the date of such
determination, promptly refund such excess to Subtenant.  If on the basis of the
Annual Operating Expense Statement Subtenant owes an amount that is more than
the estimated payments for the calendar year just ended previously made by
Subtenant, Subtenant shall pay the deficiency to Sublandlord within thirty
(30) days after delivery of the Annual Operating Expense Statement from
Sublandlord to Subtenant.

 

(4)                                 Audit.  Following Sublandlord’s delivery to
Subtenant of an Annual Operating Expense Statement, if Subtenant reasonably
disputes any amount set forth in the Master Landlord’s Statement upon which
Sublandlord’s Annual Operating Expense Statement is based, and provided that:
(A) Sublandlord has not previously exercised its right under the Master Lease to
inspect Master Landlord’s books and records with respect to Master Landlord’s
Statement (and such right is otherwise available under the Master Lease); and
(B) Subtenant notifies Sublandlord, within one hundred and eighty (180) days
following Sublandlord’s delivery of Sublandlord’s Annual Operating Expense
Statement to Subtenant (and in any event prior to the date that an inspection is
permitted under Section 4.6 [Landlord’s Books and Records] of the Master Lease),
of Subtenant’s desire to cause Sublandlord to exercise such inspection right,
then Sublandlord will notify Master Landlord pursuant to the provisions of
Section 4.6 [Landlord’s Books and Records] of the Master Lease that Sublandlord
desires to cause Landlord’s records with respect to the Annual Operating Expense
Statement to be inspected (with respect to such disputed amounts only).  The
independent, certified public accounting firm for such inspection shall be
designated by Subtenant (and approved by Sublandlord) and shall meet the
requirements of Section 4.6 [Landlord’s Books and Records] of the Master Lease. 
Sublandlord will promptly provide Subtenant with any report prepared by such
accounting firm.  All costs associated with any such inspection (including any
cost or charges imposed by Master Landlord) shall be solely borne by Subtenant
as Additional Rent hereunder unless as the result of such audit, either:
(x) Sublandlord is reimbursed for such costs by Master Landlord pursuant to
Section 4.6 [Landlord’s Books and Records] of the Master Lease, or
(y) Sublandlord also receives the benefit under the Master Lease of any cost
savings revealed by such audit, in which case Sublandlord shall share equally in
the cost of such audit (provided that in no event shall Sublandlord be required
to pay any costs of such audit to the extent not reimbursed or otherwise
benefitted from as provided in (x) and (y) above).  If, on the basis of any such
inspection or on the basis of an inspection initiated solely by Sublandlord,
Sublandlord receives a credit of Building Office Pool Direct Expenses previously
paid by Sublandlord to Master Landlord that is attributable to an overpayment by
Sublandlord of Building Office Pool Direct Expenses, then any such credit shall
be applied (i) first, to Sublandlord, to the extent of any costs associated with
such inspection that have been incurred by Sublandlord and that have not to date
been reimbursed to Sublandlord by Subtenant, (ii) second, to Subtenant, to the
extent of the costs incurred with respect to such inspection that Subtenant has
previously paid (either directly or by reimbursing Sublandlord) and (iii) third,
as between Sublandlord and Subtenant as may be equitably necessary to adjust for
any overpayment of Building Office Pool Direct Expenses by either Sublandlord or
Subtenant, in any case after deducting costs due to Sublandlord under this
Section 5.2.3 (including, if pursuant to an inspection initiated solely by
Sublandlord, the costs thereof shall be deducted from any amount that would
otherwise be applied for the benefit of Subtenant).  For avoidance of doubt, if,
as of the date that Subtenant notifies Sublandlord of Subtenant’s desire to
require Sublandlord to review Master Landlord’s books and records, Sublandlord
has already notified Landlord of Sublandlord’s exercise of the inspection right
described in Section 4.6 [Landlord’s Books and Records] of the Master Lease,
then Subtenant shall have no independent right to require any such inspection of
Master Landlord’s books and records, but Sublandlord agrees to: (A) promptly
provide Subtenant with any report prepared by Sublandlord’s accounting firm or
accountant and, (B) equitably allocate to Subtenant any credit of Building
Office Pool Direct Expenses attributable to an overpayment by Sublandlord of
Building Office Pool Direct Expenses to the next payments of Rent and Building
Office Pool Direct Expenses coming due, following Sublandlord’s recovery of all
costs associated with

 

8

--------------------------------------------------------------------------------



 

such inspection, as may then be equitable given any corresponding overpayment of
Building Office Pool Direct Expenses by Subtenant and in such event, Subtenant
shall have no obligation to reimburse Sublandlord for the costs of the
inspection initiated solely by Sublandlord.  If Sublandlord receives a credit of
Building Office Pool Direct Expenses at any time that relates to the Premises
during the Term, whether pursuant to an inspection conducted pursuant to
Section 4.6 [Landlord’s Books and Records] of the Master Lease or otherwise,
Subtenant shall be entitled to its proportionate share of such credit (subject
to this Section 5.2.3).

 

5.3                               Landlord Statements.  Within a commercially
reasonable period of time following Sublandlord’s actual receipt from Master
Landlord of a Statement or Estimate Statement under the Master Lease,
Sublandlord or its third party consultants or other agents shall revise such
Statement or Estimate Statement, as applicable, to account for the difference
between the Sublease Base Year hereunder and the Base Year as defined in
Section 4.2.1 of the Master Lease (which difference the parties agree
constitutes an economic concession to Subtenant) and deliver such revised
version to Subtenant.

 

5.4                               Gross Receipts and Rental Tax.  Subtenant
shall be liable to Sublandlord for any gross receipts and rental tax payable by
Sublandlord to the City and County of San Francisco, California based upon the
Rent payable hereunder.

 

5.5                               Additional Rent.  All sums payable pursuant to
this Section 5 and all other costs and expenses that Subtenant assumes or agrees
to pay pursuant to this Sublease (other than Base Rent) shall be considered
“Additional Rent” payable under this Sublease, and Sublandlord shall have all
rights and remedies available hereunder for the failure to pay such Additional
Rent.

 

6.                                      SECURITY DEPOSIT; LETTER OF CREDIT.

 

6.1                               Security Deposit.  Subtenant shall, within ten
(10) Business Days following Subtenant’s execution and delivery of this
Sublease, deposit a security deposit (the “Security Deposit”) in the amount of
Fourteen Million Six Hundred Sixty Seven Thousand Three Hundred Sixty Dollars
($14,667,360) as security for Subtenant’s faithful performance of Subtenant’s
obligations under this Sublease.  If Subtenant is not in default of this
Sublease as of the fourth (4th) anniversary of the earliest Commencement Date
for the First Increment (or, if Subtenant is in default on such date, on the
date after such anniversary that such default has been cured), the Security
Deposit shall be reduced by fifty percent (50%) (i.e., from Fourteen Million Six
Hundred Sixty Seven Thousand Three Hundred Sixty Dollars ($14,667,360) to Seven
Million Three Hundred Thirty-Three Thousand Six Hundred Eighty Dollars
($7,333,680) (the “Burn Down Right”).  If Subtenant fails to pay Rent or
otherwise defaults under this Sublease, Sublandlord may use the Security Deposit
for the payment of any amount due Sublandlord or to reimburse or compensate
Sublandlord for any liability, cost, expense, loss or damage (including
attorneys’ fees) that Sublandlord may suffer or incur by reason thereof. 
Subtenant shall on demand pay Sublandlord the amount so used or applied so as to
restore the Security Deposit to the amount set forth in this Section 6.1. 
Sublandlord shall not be required to keep all or any part of the Security
Deposit separate from its general accounts.  Sublandlord shall, at the
expiration or earlier termination of the Term and after Subtenant has vacated
the Premises, return to Subtenant that portion of the Security Deposit not used
or applied by Sublandlord.  No part of the Security Deposit shall be considered
to be held in trust, to bear interest, or to be prepayment for any monies to be
paid by Subtenant under this Sublease.  In the event of an assignment by
Sublandlord of its interest under the Master Lease, Sublandlord shall have the
right to transfer the Security Deposit to Sublandlord’s assignee, and Subtenant
agrees to look to such assignee solely for the return of the Security Deposit
and it is agreed that the provisions hereof shall apply to every transfer or
assignment made of the Security Deposit to a new sublandlord.  Subtenant further
covenants that it shall not assign or encumber or attempt to assign or encumber
the monies deposited herein as security and that

 

9

--------------------------------------------------------------------------------



 

neither Sublandlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

6.2                               Letter of Credit.

 

6.2.1                                        Notwithstanding Section 6.1 above,
Subtenant shall, within ten (10) Business Days following Subtenant’s execution
and delivery of this Sublease, deliver to Sublandlord in lieu of cash security
deposits required pursuant to Section 6.1 an unconditional, clean, irrevocable
letter of credit (the “Letter of Credit”), subject to the following terms and
conditions.  If Subtenant fails to deliver the Letter of Credit to Sublandlord
within ten (10) Business Days following Subtenant’s execution and delivery of
this Sublease, Sublandlord may terminate this Sublease by written notice to
Subtenant and in such event neither party shall have any obligations to the
other party under this Sublease.  Delivery of such Letter of Credit shall
satisfy the Security Deposit required in Section 6.1.  If Subtenant is entitled
to the Burn Down Right as described in Section 6.1 above, then Subtenant may
reduce the Letter of Credit to be in an aggregate amount equal to the Security
Deposit resulting therefrom by issuance of an amendment to the existing Letter
of Credit or replacement of the existing Letter of Credit with a new Letter of
Credit meeting the requirements of this Section 6.2 (and, for the avoidance of
doubt, any such replacement or amended letter of credit shall be deemed part of
the Letter of Credit hereunder) and Sublandlord shall promptly following request
of Subtenant complete all reasonable documentation reasonably required by the
issuing bank to reduce the amount of the Letter of Credit in accordance with the
foregoing.  Subtenant’s failure to deliver the Letter of Credit as provided
above shall, notwithstanding anything in this Sublease or the Master Lease to
the contrary, constitute a default by Subtenant hereunder for which there shall
be no notice or grace or cure period applicable thereto and Subtenant shall not
be entitled to possession hereunder until it has delivered the Letter of Credit
as provided above.  Subtenant shall pay all expenses, points and/or fees
incurred by Subtenant in obtaining the Letter of Credit.  Such Letter of Credit
shall be: (i) in the form attached to and hereby made a part of this Sublease as
Exhibit C; (ii) at all times in the amount of the Security Deposit and shall
permit multiple draws without a corresponding reduction in the amount of the
Letter of Credit required to be maintained by Subtenant hereunder; (iii) made
payable to Sublandlord and expressly transferable and assignable; (iv) payable
in the City of San Francisco, California or Santa Clara County, California and
“callable” at sight upon presentment of a simple sight draft or certificate
(including via delivery by overnight courier) stating only that Sublandlord is
entitled to draw on the Letter of Credit pursuant to this Sublease; (v) for a
term not less than one year; and (vi) contain an “evergreen” provision that
provides that the Letter of Credit will be automatically renewed on an annual
basis unless the issuer delivers at least thirty (30) days’ prior written notice
of cancellation to Sublandlord and Subtenant, such that the Letter of Credit
remains in existence through the date occurring ninety (90) days after the
expiration of the Term.  At least thirty (30) days prior to the then current
expiration date of the Letter of Credit, Subtenant shall cause the Letter of
Credit to be renewed (or automatically and unconditionally extended), or
replaced, from time to time for a period of one year with the final expiration
date of the Letter of Credit being the ninetieth (90th) day after the final
Expiration Date hereunder.  The final Expiration Date hereunder is June 30,
2028, and thus, the ninetieth (90th) day after the final Expiration Date of the
Term is September 28, 2028.

 

6.2.2                                        Each Letter of Credit shall be
issued by a federally chartered commercial bank that has a credit rating with
respect to certificates of deposit, short term deposits or commercial paper of
at least A 3 (or equivalent) by Moody’s Investment Service, Inc., or at least AA
(or equivalent) by Standard & Poor’s, a division of McGraw-Hill, and shall be
otherwise acceptable to Sublandlord in its sole and absolute discretion.  If the
issuer’s credit rating is reduced below A 3 (or equivalent) by Moody’s
Investment Service, Inc. or below AA (or equivalent) by Standard & Poor’s, a
division of McGraw-Hill, or if the financial condition of such issuer changes in
any other materially adverse way as determined in Sublandlord’s sole and
absolute discretion, then Subtenant shall obtain from a different issuer a
substitute Letter of Credit that complies in all respects with the requirements
of Section 6.2.1, and Subtenant’s

 

10

--------------------------------------------------------------------------------



 

failure to obtain such substitute Letter of Credit within ten (10) Business Days
following its receipt of Sublandlord’s demand therefor (and Subtenant’s failure
to do so shall, notwithstanding anything in this Sublease or the Master Lease to
the contrary, constitute a default by Subtenant hereunder for which there shall
be no notice or grace or cure period applicable thereto) and shall
entitle Sublandlord to immediately draw upon the then existing Letter of Credit
in whole or in part, without notice to Subtenant and to hold the proceeds
thereof as the Security Deposit.  Sublandlord hereby approves of Silicon Valley
Bank as the initial issuer of the Letter of Credit and approves of the financial
standing of Silicon Valley Bank as of the Effective Date.  If the issuer of the
Letter of Credit is insolvent or placed into receivership or conservatorship by
the Federal Deposit Insurance Corporation, or any successor or similar entity,
or if a trustee, receiver or liquidator is appointed for the issuer, then
Subtenant shall obtain from a different issuer a substitute Letter of Credit
that complies in all respects with the requirements of this Section 6.2, and
Subtenant’s failure to obtain such substitute Letter of Credit within ten
(10) Business Days following its receipt of Sublandlord’s demand therefor (and
Subtenant’s failure to do so shall, notwithstanding anything in this Sublease or
the Master Lease to the contrary, constitute a default of Subtenant hereunder
for which there shall be no notice or grace or cure periods applicable thereto)
and shall entitle Sublandlord to immediately draw upon the then existing Letter
of Credit in whole or in part, without notice to Subtenant and to hold the
proceeds thereof as the Security Deposit.

 

6.2.3                                        Sublandlord shall have the right to
assign its interest in any Letter of Credit delivered to it by Subtenant
pursuant to this Section 6.2 to any assignee of Sublandlord so long as such
assignee agrees to assume the obligations of Sublandlord under this Sublease and
the obligations of Sublandlord, as tenant, under the Master Lease and
Sublandlord shall give notice of any such assignment to Subtenant.  If requested
by any such assignee, Subtenant shall obtain an amendment to such Letter of
Credit that names such assignee as the beneficiary thereof in lieu of
Sublandlord.  Any failure or refusal of the issuer to honor the Letter of Credit
shall be at Subtenant’s sole risk and shall not relieve Subtenant of its
obligations hereunder with respect to the Security Deposit.

 

6.2.4                                        Notwithstanding anything in this
Sublease or the Master Lease to the contrary, any cure or grace period set forth
in this Sublease or the Master Lease shall not apply to any of the foregoing,
and, specifically, if Subtenant fails to timely comply with the foregoing terms
of this Section 6.2, then Sublandlord shall have the right to draw upon the
Letter of Credit without notice to Subtenant and hold the proceeds as the
Security Deposit.  If any portion of the Letter of Credit is drawn upon,
Subtenant shall, within ten (10) Business Days after written demand therefor,
reinstate the Letter of Credit to the amount then required under this Sublease,
and Subtenant’s failure to do so within ten (10) Business Days shall be a
default under this Sublease.

 

7.                                      INCORPORATION OF MASTER LEASE BY
REFERENCE; ASSUMPTION.

 

7.1                               Incorporation.  Subtenant acknowledges that it
has read the Master Lease and is fully familiar with all terms and conditions of
the Master Lease.  All of the Sections and Exhibits of the Master Lease are
incorporated into this Sublease as if fully set forth in this Sublease except
that (i) Paragraphs 1, 3, 4, 5, 8, 10, 12 and 13 of the Summary of Basic Lease
Information and Sections 1.1.1 (except the second (2nd) and fourth
(4th) sentences), 1.1.4, 1.3, 1.4, 1.5, 2, 3, 4.1 [General Terms], 4.2.1 [Base
Year], 4.2.8.5, 4.2.10 [Tenant’s Payment of Certain Tax Expenses], 5.4 [Tenant’s
Dogs], 8.1 (except the third (3rd) and fifth (5th) sentences), 8.2 (except the
third (3rd), fifth (5th) and sixth (6th) sentences), 10.1 [Indemnification and
Waiver], 10.4 [Landlord Insurance], 14.8 [Allowed Shared Occupancy Agreements],
16 [Holding Over], 18 [Subordination], 19.5.2 [Tenant Right to Self Help],
19.5.3 [Landlord Reimbursement], 21 [Letter of Credit], 23.1.2 [Top of Building
Signage], 23.1.3, 23.1.4 (except the second (2nd), penultimate and ultimate
sentences), 29.5 [Memorandum of Lease], 29.12 [Landlord Exculpation], 29.21
[Notices], 29.23 [Brokers], 29.27 [Confidentiality], 29.33 [Patriot Act and
Executive Order 13224], 29.34 [Background Checks], 29.35 [Foreign Employment;
Change], 29.44

 

11

--------------------------------------------------------------------------------



 

[Tenant Competitor], 29.45 [Landlord Representations and Warranties] and 29.46
[Anti-corruption] of the Master Lease and Exhibits B, C [Tenant Work Letter]
(except Section 4.2.2.3 and Schedule 4 thereof), D [Notice of Lease Term Dates],
H, I [Memorandum of Lease], L-1, L-2 and M [Tenant’s Signage] to the Master
Lease are deleted in their entirety from the Master Lease as incorporated into
this Sublease, (ii) Sections 3 [Expansion Term], 4 [Base Rent], 6 [Expansion
Improvements], and 7 [Broker] of the First Amendment are deleted in their
entirety from the Master Lease as incorporated into this Sublease, (iii) all
representations and warranties made by Master Landlord in the Master Lease are
made solely by Master Landlord and not by Sublandlord, (iv) any rights of
Sublandlord to extend, expand, contract, cancel or terminate the Master Lease
shall not apply to or benefit Subtenant in any manner whatsoever; provided,
however, that nothing herein shall prevent Subtenant from exercising its right
to terminate this Sublease in accordance with the terms of this Sublease,
(v) any rights of Sublandlord under the Master Lease that are designated as
personal to Original Tenant and its Permitted Transferees shall not apply to or
benefit Subtenant in any manner whatsoever unless provided otherwise in the
Master Landlord’s Consent, and (vi) any rights of Sublandlord to receive any
remaining portion of the Tenant Improvement Allowance under the Master Lease or
Tenant Work Letter shall not apply to or benefit Subtenant in any manner
whatsoever.

 

7.2                               Usage of Terms.  Except as otherwise provided
in or modified by this Sublease, the term “Landlord” as used in the Master Lease
shall refer to “Sublandlord” hereunder, the term “Tenant” as used in the Master
Lease shall refer to “Subtenant” hereunder, the term “Lease” as used in the
Master Lease shall refer to this Sublease, the term “Commencement Date” as used
in the Master Lease shall refer to the applicable “Commencement Date” hereunder,
the term “ Lease Term” as used in the Master Lease shall refer to the “Term”
hereunder, the term “Base Rent” as used in the Master Lease shall refer to “Base
Rent” hereunder, the term “Additional Rent” as used in the Master Lease shall
refer to “Additional Rent” hereunder, the term “Rent” as used in the Master
Lease shall refer to “Rent” hereunder, the term “Lease Expiration Date” as used
in the Master Lease shall refer to the applicable “Expiration Date” hereunder
and the term “Permitted Use” as used in the Master Lease shall refer to the
“Permitted Use”, the term “Base Year” as used in the Master Lease shall refer to
the “Sublease Base Year” hereunder, and the term “Tenant Signage” as used in the
Master Lease shall refer to “Subtenant’s Signage” hereunder.  Any reference to
the consent or approval of “Landlord” being required under the Master Lease, as
incorporated into this Sublease, shall require the consent or approval of both
Master Landlord and Sublandlord (except with respect to Alterations (as defined
below), which shall only require the approval of Master Landlord). 
Notwithstanding anything to the contrary contained in this Sublease, Sublandlord
shall not be required to (i) provide any of the insurance, services or
construction to the Premises or the Project that Master Landlord may have agreed
to provide pursuant to the Master Lease, (ii) provide any utilities (including
electricity) to the Premises, or invoices or information related to such
utilities, that Master Landlord may have agreed to furnish pursuant to the
Master Lease (or as required by law), (iii) make any of the repairs that Master
Landlord may have agreed to make pursuant to the Master Lease (or as required by
law), including any repairs required following a casualty, (iv) take any other
action relating to the operation, maintenance, repair, telecommunications
capabilities, restoration, rebuilding, alteration, licensing or servicing of the
Premises or the Project that Master Landlord may have agreed to provide,
furnish, make, comply with, or take, or cause to be provided, furnished, made
complied with or taken under the Master Lease, (v) provide any security or
security system (including any Tenant’s Security System installed by or for the
use of Sublandlord under the Master Lease) for the Premises or the Project or
(vi) except as set forth in this Sublease, provide Subtenant with any abatement,
rebate, credit, allowance or other concession required of Master Landlord
pursuant to the Master Lease.  Subtenant shall not make any claim against
Sublandlord for any damage that may arise by reason of (a) the failure of Master
Landlord to keep, observe or perform any of its obligations under the Master
Lease or (b) the acts or omissions of Master Landlord or its agents,
contractors, employees, invitees or licensees so long as Sublandlord has used
commercially reasonable efforts to enforce all of Sublandlord’s rights under the
Master Lease to the extent necessary for Subtenant’s use and occupancy of the
Premises.

 

12

--------------------------------------------------------------------------------



 

7.3                               Abatements Under Master Lease.  Subtenant
shall be entitled to receive any abatement of Rent as to the Premises during the
Term resulting from any casualty, condemnation or interruption of services that
Sublandlord has actually received under the Master Lease, less any expenses
incurred by Sublandlord in obtaining such abatement.  Sublandlord shall use
commercially reasonable efforts to enforce its abatement rights under the Master
Lease, including pursuant to Section 6.6 [Abatement Event] and Article 11
[Damage and Destruction] of the Master Lease, and shall keep Subtenant
reasonably apprised of all such efforts on request of Subtenant.

 

7.4                               Conflicts with Master Lease.  If any
provisions of this Sublease expressly conflict with any portion of the Master
Lease as incorporated herein, the terms of this Sublease shall govern. 
Subtenant shall assume and perform for the benefit of Sublandlord and Master
Landlord all of Tenant’s obligations under the Master Lease provisions to the
extent expressly incorporated herein.

 

7.5                               Services Under Master Lease.  Subtenant shall
be entitled to receive all of the work, services, repairs, repainting,
restoration, parking passes, the licenses granted, utilities provided, elevator
or HVAC services, or the performance of any other obligations required of Master
Landlord under the Master Lease with respect to the Premises (except to the
extent any such obligations were not incorporated by reference above); provided,
however, Sublandlord’s sole obligation with respect thereto shall be to request
the same from Master Landlord, as requested in writing by Subtenant and at
Subtenant’s sole cost and expense.  If Master Landlord shall default in any of
its obligations to Sublandlord with respect to the Premises, Sublandlord will
use commercially reasonable efforts to cause Master Landlord to perform and
observe such obligations and in connection therewith (and in connection with
enforcement of abatement rights as provided in the final sentence of
Section 7.3), Sublandlord shall not be obligated to commence any legal,
arbitration or audit proceedings against Master Landlord, or utilize any
self-help rights, or make any payment of money or other consideration other than
as expressly required of Sublandlord under the Master Lease and Sublandlord
shall have no liability for failure to obtain the observance or performance of
such obligations by Master Landlord or by reason of any default of Master
Landlord under the Master Lease or any failure of Master Landlord to act or
grant any consent or approval under the Master Lease, or from any misfeasance or
non-feasance of Master Landlord, nor shall the obligations of Subtenant
hereunder be excused or abated in any manner by reason thereof, except as
expressly provided in this Sublease.

 

7.6                               Requests for Services From Master Landlord. 
Subtenant shall cooperate with Sublandlord as may be required to obtain from
Master Landlord any such work, services, repairs, repainting, restoration, the
provision of utilities, elevator or HVAC services, or the performance of any of
Master Landlord’s other obligations under the Master Lease, provided that in
day-to-day issues, if Master Landlord so agrees, Subtenant shall first request
Master Landlord provide the desired service or item and shall only request same
from Sublandlord if Master Landlord fails to perform.  This Sublease shall at
all times during the Term remain subject and subordinate to the Master Lease
(and to all matters to which the Master Lease is subject and subordinate) and to
all modifications and amendments to the Master Lease.

 

8.                                      MASTER LEASE.

 

8.1                               Actions under Master Lease.  At any time and
on reasonable prior notice to Subtenant, Sublandlord can elect to require
Subtenant to perform Subtenant’s obligations under this Sublease directly to
Master Landlord if Master Landlord so consents to same to the extent such
consent is required under the Master Lease.  Subtenant shall send to Sublandlord
from time to time copies of all notices and other communications that Subtenant
shall send to and receive from Master Landlord (which notices sent by Subtenant
to Master Landlord shall be sent in accordance with Section 29.17 [Notices] of
the Master Lease).  Subtenant shall not do or permit to be done anything which
would constitute a violation or breach of any of the terms, conditions or
provisions of the Master Lease or which would cause the Master Lease

 

13

--------------------------------------------------------------------------------



 

to be terminated or forfeited by virtue of any rights of termination or
forfeiture reserved by or vested in Master Landlord.  During the Term of this
Sublease, Sublandlord shall not voluntarily terminate the Master Lease, subject
to Sublandlord’s right to terminate the Master Lease in the event of a casualty,
condemnation, force majeure, or default by Master Landlord under the Master
Lease.  If the Master Lease terminates in whole or in part, this Sublease shall
terminate with respect to the applicable portion of the Premises and the parties
shall be relieved from all liabilities and obligations under this Sublease with
respect to such portion (for the avoidance of doubt, other than as provided in
Section 24.11).  Subtenant’s time to exercise its right to terminate this
Sublease for Casualty (which right shall be subject to Master Landlord’s rights
under the Master Lease to suspend such termination) shall not exceed eighty
percent (80%) of the corresponding time under the Master Lease, and within such
period of time Subtenant shall deliver to Sublandlord written notice of whether
Subtenant elects to exercise such right.

 

8.2                               Sublandlord Representations.  Sublandlord
hereby represents and warrants to Subtenant as of the Effective Date:

 

(a)                                 the Master Lease is in full force and
effect;

 

(b)                                 the Master Lease attached hereto as
Exhibit A is a full and complete copy of the agreement between Master Landlord
and Sublandlord with respect to Sublandlord’s leasing of the Premises (however
Subtenant acknowledges that the attached is redacted to delete all financial
information);

 

(c)                                  to the actual knowledge of Sublandlord, the
Master Lease constitutes the entire agreement between Master Landlord and
Sublandlord relating to the lease of the Premises; and

 

(d)                                 no default or breach by Sublandlord or, to
the actual knowledge of Sublandlord, by Master Landlord exists under the Master
Lease as of the Effective Date.

 

As used in this Sublease, the phrase “actual knowledge of Sublandlord” shall be
limited to the actual knowledge of George Kreitem (without personal liability
therefor).

 

9.                                      ACCEPTANCE OF PREMISES “AS-IS”.

 

Other than Sublandlord’s obligation to deliver the FF&E and make the repairs (if
any) described in the last sentence of this Section 9, the Premises shall be
delivered to Subtenant in “AS-IS” and “WITH ALL FAULTS” condition without any
representations and warranties with respect thereto by Sublandlord, its agents,
officers, directors, employees, consultants or attorneys.  Subtenant
acknowledges and agrees that Sublandlord and its agents, officers, directors,
employees, consultants and attorneys have made no representations, warranties or
promises of any nature whatsoever with respect to the Premises or any
improvements located therein except as expressly set forth in this Sublease. 
The taking of possession of any Premises Component by Subtenant shall be
conclusive evidence that Subtenant accepts the same “AS-IS” and “WITH ALL
FAULTS” and that the Premises are suited for the use intended by Subtenant and
are in good and satisfactory condition at the time such possession was taken. 
Subtenant represents and warrants to Sublandlord that (i) its sole intended use
of the Premises is for general office use and related uses to the extent
permitted in accordance with the Master Lease (the “Permitted Use”) and
(ii) prior to executing this Sublease it has made such investigations as it
deems appropriate with respect to the suitability of the Premises for its
intended use and has determined that the Premises are suitable for such intended
use.  Sublandlord shall have no obligation whatsoever to construct any
improvements for Subtenant or to repair or refurbish the Premises other than any
repairs necessary to repair any material damage caused by Sublandlord’s vacation
of any Premises Component other than ordinary wear and tear.  Prior to the
actual delivery of any Premises Component, within thirty (30) days following
Sublandlord’s

 

14

--------------------------------------------------------------------------------



 

receipt of a written request by Subtenant to do so, Sublandlord and Subtenant
shall conduct a joint walk-through of such Premises Component to determine if
Sublandlord is required to perform any repairs prior to delivering such Premises
Component to Subtenant.

 

10.                               USE; SIGNAGE, SUBLANDLORD’S TRADE NAMES;
PARKING; ROOF TOP DECK.

 

10.1                        Use.  Subtenant agrees that the Premises shall be
used by Subtenant (and its permitted assignees and subtenants) solely for the
Permitted Use and for no other use, business or purpose whatsoever.

 

10.2                        Signage.  Subject to and in accordance with
Article 23 [Signs] of the Master Lease and Master Landlord’s approval in its
sole and absolute discretion, Subtenant shall have the rights to the signage
granted to Tenant under the Master Lease (to the extent such rights are
incorporated into this Sublease pursuant to Section 7.1 above and as otherwise
granted in the Master Landlord’s Consent) (“Subtenant’s Signage”).  Subtenant
acknowledges and agrees that the Building Top Signage and Exterior Building are
personal to Sublandlord and are not transferred hereunder unless provided
otherwise in the Master Landlord’s Consent, and Subtenant shall have no rights
with respect thereto.  Subtenant shall be responsible, at its sole cost and
expense, for all costs associated with the design, fabrication, permitting,
installation, repair, maintenance and replacement of Subtenant’s Signage. 
Subtenant’s rights to Subtenant’s Signage shall be subject to all applicable
laws, including the requirement that Subtenant obtain all permits and approvals
required by the City of San Francisco.  Subtenant acknowledges and agrees that
neither Master Landlord nor Sublandlord has made any representations or
warranties regarding the likelihood of Subtenant obtaining the required permits
and approvals for Subtenant’s Signage and the failure of Subtenant to obtain
such permits or approvals shall not delay the Commencement Date, release
Subtenant of any of Subtenant’s obligations hereunder or entitle Subtenant to
any abatement of amounts due hereunder.  Subtenant shall remove Subtenant’s
Signage prior to the scheduled Expiration Date of the applicable Premises
Component and/or as required by Master Landlord from time to time in accordance
with the terms of the Master Lease, in any case at Subtenant’s sole cost and
expense, including repairing any damage to the Building caused by such removal
in accordance with the Master Lease.  Prior to the delivery of each Premises
Component of the First Increment to Subtenant, Sublandlord shall remove its
signage with respect to such Premises Component at its sole cost and expense and
repair any damage caused by such removal.  Prior to delivery of the Second
Increment to Subtenant, Sublandlord shall remove all of its signage with respect
to such Premises Component and its Exterior Signage, all at its sole cost and
expense and repair any damage caused by such removal.

 

10.3                        Trade Names.  The parties agree that they shall not,
without the other party’s prior written consent, which consent may be withheld
by such party in its sole and absolute discretion, use the names, characters,
artwork, designs, trade names, copyrighted materials, trademarks or service
marks of the other party or its parent, affiliated or subsidiary companies,
employees, directors, shareholders, assigns, successors or licensees (i) in any
advertising, publicity or promotion or (ii) in any manner other than expressly
in accordance with this Sublease.

 

10.4                        Parking.  Subtenant shall have the right, but not
the obligation, to sublease all of the parking passes that Sublandlord has the
right to lease pursuant to and in accordance with the terms and conditions set
forth in the Master Lease.  Subtenant shall pay to Sublandlord as Additional
Rent any amounts charged by Master Landlord to Sublandlord in connection with
the leasing of parking passes or use of the Parking Garage, which amounts are
subject to change by Master Landlord from time to time in accordance with the
terms and conditions of the Master Lease.  Subtenant shall notify Sublandlord on
or before November 1 of each year during the Term stating the number of parking
passes that Subtenant wishes to lease during the coming year in accordance with
Article 28 [Tenant Parking] of the Master Lease and Sublandlord shall notify
Master Landlord on or before November 15 of each year of

 

15

--------------------------------------------------------------------------------



 

Sublandlord’s election to lease such parking passes on Subtenant’s behalf (and,
for the avoidance of doubt, such parking passes shall be subleased by Subtenant
in accordance herewith).

 

10.5                        Roof Top Deck.  For the avoidance of doubt,
commencing as of the Commencement Date with respect to the Fourth Floor,
Subtenant shall be responsible for the Deck Terrace in accordance with
provisions related thereto under the Master Lease.

 

11.                               CONFIDENTIALITY.

 

11.1                        Confidentiality Requirements.  Except as expressly
permitted in this Section 11.1, neither party nor its agents, servants,
employees, invitees and contractors will, without the prior written consent of
the other party, disclose any Confidential Information of the other party to any
third party.  Information will be considered “Confidential Information” of a
party if: (i) it is disclosed by the party to the other party in tangible form
and is conspicuously marked “Confidential”, “Proprietary” or the like; (ii) it
is disclosed by the party to the other party in non-tangible form and is
identified by such party as confidential, proprietary or the like at the time of
disclosure; or (iii) would reasonably be understood, given the nature of the
information or the circumstances surrounding its disclosure, to be
confidential.  In addition, notwithstanding anything in this Sublease to the
contrary, the terms of this Sublease (but not its mere existence) will be deemed
Confidential Information of each party.  Other than the terms and conditions of
this Sublease, information will not be deemed Confidential Information hereunder
if such information: (a) is known to the receiving party prior to receipt from
the disclosing party directly or indirectly from a source other than one known
to have an obligation of confidentiality to the disclosing party; (b) becomes
known (independently of disclosure by the disclosing party) to the receiving
party directly or indirectly from a source other than one known to have an
obligation of confidentiality to the disclosing party; (c) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Sublease by the receiving party; or (d) is independently developed by
the receiving party.  Each party will secure and protect the Confidential
Information of the other party (including the terms of this Sublease) in a
manner consistent with the steps taken to protect its own confidential
information, but not less than a reasonable degree of care.  Each party may
disclose the other party’s Confidential Information where: (1) the disclosure is
required by law or by an order of a court or other governmental body having
jurisdiction after giving reasonable notice to the other party with adequate
time for such other party to seek a protective order, if reasonably possible;
(2) if in the opinion of counsel for such party, disclosure is advisable under
any applicable securities laws regarding public disclosure of business
information; (3) the disclosure is reasonably necessary and is to that party’s
or its affiliates’ or its actual or prospective lenders’ or investors’
employees, officers, directors, members, attorneys, accountants, consultants and
advisors, or the disclosure is otherwise necessary for a party to exercise its
rights and perform its obligations under this Sublease; (4) the disclosure is
reasonably necessary for the party to conclude a business transaction; or
(5) the disclosure is to Master Landlord, so long as in all cases the disclosure
is no broader than reasonably necessary and the person who receives the
disclosure agrees prior to receiving the disclosure to keep the information
confidential.  Each party is responsible for ensuring that any Confidential
Information of the other party that the first party discloses pursuant to this
Section 11.1 is kept confidential by the person receiving the disclosure. 
Without limiting the generality of this Section 11.1, neither Subtenant nor
Sublandlord will, directly or indirectly, issue any press release regarding this
Sublease or any matters set forth in this Sublease, or use either party’s name
for any commercial purposes or use any of either party’s trademarks, in each
case, without the express prior written consent of the other party to be granted
or withheld in such party’s sole and absolute discretion.  Each party
acknowledges that any breach of this Section 11.1 may cause irreparable harm for
which monetary damages are an insufficient remedy and therefore that upon any
breach of this Section 11.1 the non-breaching party shall be entitled to
appropriate equitable relief without the posting of a bond in addition to
whatever other remedies it might have at law or in equity.

 

16

--------------------------------------------------------------------------------



 

11.2                        Subtenant Security Requirements.  Sublandlord
acknowledges the confidential nature of Subtenant’s business and shall comply
with reasonable security requirements of Subtenant (except in the event of an
emergency) when entering the Premises.  Sublandlord shall use commercially
reasonable efforts to keep any knowledge gained through inspection by
Sublandlord or access by Sublandlord to the Premises confidential (provided that
Sublandlord shall be permitted to disclose such knowledge as described in
clauses (1) — (5) of Section 11.1) and Sublandlord shall not use such knowledge
for any other purpose than managing the Premises, and when entering the
Premises, Sublandlord shall not unreasonably interfere with the operation of
Subtenant’s business in the Premises.

 

12.                               ASSIGNMENT AND SUB-SUBLETTING.

 

12.1                        Consent Requirements.  Subject to Subtenant
obtaining the consent of Master Landlord and Sublandlord, which consent by
Sublandlord will not be unreasonably withheld, conditioned or delayed, Subtenant
shall have the right to assign this Sublease or to sub-sublease the Premises
(each, a “Transfer”) in accordance with the provisions of Article 14 [Assignment
and Subletting] of the Master Lease (to the extent Article 14 of the Master
Lease is incorporated into this Sublease pursuant to Section 7.1 above) and this
Section 12.  Copies of all materials required by Section 14.1 [Transfers] of the
Master Lease, and this Section 12 shall be delivered simultaneously to both
Master Landlord and Sublandlord, together with Subtenant’s request for any such
consent.  Without limiting the reasons upon which Sublandlord could reasonably
withhold its consent to a Transfer, Sublandlord may reasonably withhold its
consent if (i) it does not approve the proposed use of the Premises, (ii) it
does not approve the creditworthiness or business reputation of the assignee or
new sub-subtenant (each, a “Transferee”) or (iii) such Transfer could trigger
Master Landlord’s recapture rights under Section 14.4 [Landlord’s Option as to
Subject Space] of the Master Lease.  In connection with any Transfer,
Sublandlord shall have the right to review and approve the current financial
statements of any proposed Transferee subject to a commercially reasonable
non-disclosure agreement.

 

12.2                        Fees; Sharing of Profits.  Subtenant shall pay
Sublandlord’s reasonable fees and expenses incurred with respect to any proposed
Transfer (regardless of whether such Transfer is actually consummated),
including reasonable attorneys’ fees (at market rates) incurred in reviewing
Transfer documentation and required Master Landlord consents thereto, any fees
charged by Master Landlord to Sublandlord in connection with any such Transfer
(including expenses under Section 14.1 [Transfers] of the Master Lease), and any
architects’, engineers’ and other consultants’ fees required for such Transfer,
within thirty (30) days following written demand therefor from Sublandlord
accompanied by invoices reasonably substantiating such costs.  If Sublandlord
consents to any Transfer, Subtenant shall pay to Sublandlord fifty percent
(50%) of any Transfer Premium (as that term is defined in the Master Lease). 
Subtenant shall provide Sublandlord with a detailed statement setting forth the
calculation of any Transfer Premium Subtenant either has or will derive from
such Transfer.  In addition, Sublandlord or its representative shall have the
right at all reasonable times upon no less than ten (10) Business Days’ prior
written notice to audit the books and records of Subtenant solely with respect
to the calculation of the Transfer Premium.  If such inspection reveals that the
amount of Transfer Premium paid to Sublandlord was understated by more than five
percent (5%), then within thirty (30) days of Subtenant’s receipt of the results
of such audit, Subtenant shall pay Sublandlord the deficiency and the cost of
Sublandlord’s audit (not to exceed $5,000).

 

12.3                        Collection of Rent; Further Assignment/Subletting. 
If this Sublease is assigned, or if the Premises or any part thereof is
Transferred or occupied by anyone other than Subtenant, whether or not Subtenant
shall have been granted any required consent, Sublandlord may, after default by
Subtenant beyond applicable notice and cure periods, collect rent and other
charges from such Transferee or other occupant, and apply the net amount
collected to the Base Rent and Additional Rent herein reserved, but no such
Transfer, occupancy or collection shall be deemed to be a waiver of the
requirements of this

 

17

--------------------------------------------------------------------------------



 

Section 12 or an acceptance of the Transferee or other occupant as the subtenant
under this Sublease.  The consent by Sublandlord or Master Landlord to a
Transfer shall not in any way be construed to relieve Subtenant from obtaining
the consent of Master Landlord and Sublandlord to any further Transfer.  Such
Transfer shall be subject to all of the terms and conditions of the Master Lease
and this Sublease, and Subtenant shall remain primarily liable under this
Sublease notwithstanding any Transfer.

 

13.                               DEFAULTS AND REMEDIES.

 

13.1                        Defaults and Remedies.  Upon any default by
Subtenant under this Sublease or under the Master Lease beyond applicable notice
and cure periods, Sublandlord shall have all rights and remedies available at
law or in equity, including all of the rights and remedies described in the
Master Lease, including Article 19 [Defaults; Remedies] of the Master Lease. 
Without limiting the generality of the foregoing, Sublandlord shall have the
rights and remedies provided by California Civil Code Section 1951.2, including
the right to terminate Subtenant’s right to possession of the Premises and to
recover the worth at the time of award of the amount by which the unpaid Base
Rent, Additional Rent and other charges for the balance of the Term after the
time of award exceed the amount of rental loss for the same period that
Subtenant proves could be reasonably avoided, as computed pursuant to
subsection (b) of California Civil Code 1951.2; and the rights and remedies
provided by California Civil Code Section 1951.4 that allow Sublandlord to
continue this Sublease in effect and to enforce all of its rights and remedies
under this Sublease, including the right to recover Base Rent, Additional Rent
and other charges as they become due, for so long as Sublandlord does not
terminate Subtenant’s right to possession.  Subtenant shall have no right to
occupy the Premises or any portion thereof after the expiration or earlier
termination of this Sublease.  Subtenant shall remove from each Premises
Component all of its fixtures and equipment, including the FF&E (to the extent
required to be removed under Section 28 below), and any Alterations (to the
extent required to be removed under Section 14 below) upon the expiration or
earlier termination of this Sublease as to such Premises Component.  If
Subtenant or any party claiming by, through or under Subtenant holds over in any
Premises Component (or any portion thereof) beyond the Expiration Date therefor,
Sublandlord may exercise any and all remedies available to it at law or in
equity to recover possession of such Premises Component and to recover damages. 
Subtenant shall indemnify, defend and hold Sublandlord harmless from all actual
liabilities, claims and damages suffered by Sublandlord (including attorneys’
fees) resulting from or occasioned by Subtenant’s holding over in any Premises
Component (or any portion thereof) beyond the Expiration Date therefor,
including consequential damages.  For each and every month or partial month that
Subtenant or any party claiming by, through or under Subtenant remains in
occupancy of all or any of any portion of any Premises Component after the
expiration or earlier termination of this Sublease as to such Premises Component
or after termination of Subtenant’s right to possession of such Premises
Component, Subtenant shall pay, as minimum damages and not as a penalty, monthly
Base Rent equal to one hundred fifty percent (150%) of the Base Rent applicable
to such Premises Component on a per diem basis immediately prior to the date of
such expiration or earlier termination of this Sublease or of Subtenant’s right
of possession.  The acceptance by Sublandlord of any lesser sum shall be
construed as payment on account and not in satisfaction of damages for such
holding over.  Within a commercially reasonable period of time following
Sublandlord’s actual receipt from Master Landlord of an estimate of Holding Over
Damages under Article 16 [Holding Over] of the Master Lease, Sublandlord or its
third party consultants or other agents shall revise such estimate to account
for Sublandlord’s Holding Over Damages and deliver such revised version to
Subtenant.  Subtenant’s failure to remove any Alterations required to be removed
under Section 14 below or the FF&E required to be removed under Section 28 below
or any other items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions, cabling and other articles of
personal property owned or installed by Subtenant from the Premises upon the
expiration or earlier termination of this Sublease shall be deemed to be a
holding over by Subtenant.  Any such property not so removed by Subtenant as
required herein shall be deemed abandoned and may be stored, removed, and
disposed of by Sublandlord at Subtenant’s expense, and

 

18

--------------------------------------------------------------------------------



 

Subtenant waives all claims against Sublandlord for any damages resulting from
Sublandlord’s retention and/or disposition of such property.

 

13.2                        Notice and Cure Periods.  Except as otherwise set
forth herein, in the event of a non-monetary default by Subtenant under this
Sublease, Subtenant shall have the same notice and cure rights provided for in
the Master Lease as Sublandlord would have for a similar default under the
Master Lease, except that Subtenant’s time to cure shall not exceed eighty
percent (80%) of the corresponding time under the Master Lease.

 

14.                               ALTERATIONS.

 

Except as provided herein, Subtenant shall not make any improvements,
alterations, additions or changes (collectively, “Alterations”) in or to the
Premises or make changes to locks on doors or add, disturb or in any way change
any plumbing, mechanical, electrical, HVAC, life safety or other Building
systems without obtaining the prior written consent of Master Landlord.  Any
Alterations must be done in full compliance with the provisions of the Master
Lease and shall be made at Subtenant’s sole cost and expense (including any
review fees charged by Master Landlord under the Master Lease) and by
contractors or mechanics approved by Master Landlord (except as otherwise set
forth in the Master Lease).  All work with respect to any Alterations shall be
performed in a good and workmanlike manner, shall be of a quality equal to or
exceeding the then existing construction standards for the Building and shall be
constructed in compliance with all plans approved by Master Landlord. 
Alterations shall be diligently prosecuted to completion to the end that the
Premises shall be at all times a complete unit except during the period
necessarily required for such work.  All Alterations shall be made strictly in
accordance with all applicable laws relating thereto, including all building
codes and regulations and the Americans with Disabilities Act (the “ADA”).  In
furtherance of the foregoing Subtenant, at Subtenant’s sole cost and expense,
shall make and complete any and all necessary alterations or upgrades to the
Premises and/or the Building arising by reason of Subtenant’s Alterations in
order to fully comply with the ADA and any life safety requirements applicable
to the Premises and the Building.  Subtenant, at its sole cost and expense,
shall obtain any and all permits and consents of applicable governmental
authorities in connection with all Alterations.  Subtenant shall be liable to
Sublandlord and Master Landlord for the reasonable costs of any improvements to
the Building (whether or not on the Premises) which may be required as a
consequence of Subtenant’s Alterations.  Sublandlord hereby reserves the right
to require any contractor, subcontractor or materialsman working in or providing
materials to the Premises to provide lien waivers and liability insurance
covering the Alterations to the Premises in accordance with the terms of the
Master Lease.  Subtenant shall give Master Landlord and Sublandlord ten
(10) days’ written notice prior to the commencement of any Alterations and shall
allow Master Landlord and Sublandlord to enter the Premises and post appropriate
notices to avoid liability to contractors or material suppliers for payment for
any Alterations.  All Alterations shall remain in and be surrendered with the
applicable Premises Component as a part thereof at the applicable Expiration
Date, without disturbance, molestation or injury, subject to Master Landlord’s
rights under the Master Lease to require the removal of Subtenant’s Alterations
that are Specialty Improvements and restoration of such Premises Component,
which removal and restoration shall be performed by Subtenant in accordance with
the Master Lease, at Subtenant’s sole cost and expense.  Subtenant shall request
in accordance with Section 8.5 [Landlord’s Property] of the Master Lease, and
deliver to Sublandlord notice of, Master Landlord’s decision with respect to all
Subtenant’s Alterations that are Specialty Improvements in each Premises
Component at least seven (7) months prior to the applicable Expiration Date. 
Sublandlord in its sole and absolute discretion may deliver to Subtenant notice
no less than six (6) months prior to each Expiration Date that Sublandlord
elects to require Subtenant not to perform its removal and restoration
obligations with respect to any Specialty Improvements within the applicable
Premises Component, in which case Subtenant shall continue to maintain in
accordance with this Sublease and the Master Lease such Specialty Improvements
and surrender the same with the Premises Component as a part thereof as of

 

19

--------------------------------------------------------------------------------



 

the applicable Expiration Date, without disturbance, molestation or injury, and
such Premises Component to be restored to its condition prior to performance of
such Alterations.  In such event, all expenses to remove said Alterations and to
so restore the Premises shall be paid by Subtenant.  Notwithstanding anything
herein to the contrary, Subtenant shall not be required to restore any
alterations or other improvements within any Premises Component that were
installed or made therein prior to the Commencement Date thereof.

 

15.                               INDEMNIFICATION; LIMITATION OF DAMAGES.

 

15.1                        Subtenant’s Duty to Indemnify.  Except to the extent
caused by Sublandlord’s gross negligence or willful misconduct, but subject in
all events to the waiver of subrogation set forth in Section 17.2 below,
Subtenant shall indemnify, defend and hold Sublandlord and Master Landlord and
their respective directors, officers, agents, employees, licensees or invitees
harmless from all claims, damages, losses, liabilities, costs and expenses,
including any sums for which Sublandlord may be liable to Master Landlord under
any indemnity or hold harmless provision in the Master Lease and reasonable
attorneys’ fees and costs, arising from: (i) Subtenant’s use of the Premises or
the conduct of its business or any activity, work, or thing done, permitted or
suffered by Subtenant in or about the Premises, (ii) any breach or default in
the performance of any obligation to be performed by Subtenant under the terms
of this Sublease (or any consents thereto) and (iii) any act, neglect, fault or
omission of Subtenant or of its directors, officers, agents, employees,
licensees or invitees with respect to Subtenant’s use and occupancy of the
Premises.  In case any action or proceeding shall be brought against Sublandlord
or its directors, officers, agents, employees, licensees or invitees by reason
of any such claim, Subtenant upon notice from Sublandlord shall defend the same
at Subtenant’s expense by counsel reasonably approved in writing by
Sublandlord.  Subtenant or its counsel shall keep Sublandlord fully apprised at
all times of the status of such defense and shall not settle same without the
written consent of Sublandlord.  To the fullest extent permitted by law,
Subtenant, as a material part of the consideration to Sublandlord, hereby
assumes all risk of and waives all claims against Sublandlord with respect to
damage to property or injury to persons in, upon or about the Premises from any
cause whatsoever except that which is caused by the failure of Sublandlord to
observe any of the terms and conditions of this Sublease or Sublandlord’s
failure to comply with local, state or federal law where such failure has
persisted for an unreasonable period of time after written notice to Sublandlord
of such failure.

 

15.2                        Limitation of Damages.  Under no circumstances shall
either party to this Sublease be liable for any indirect, incidental, special or
consequential damages arising out of this Sublease, including any damages
arising from lost revenues, profits, use or business opportunity regardless of
the cause of such damages and whether or not the other party was aware or should
have been aware of the possibility of these damages; provided, however, that
Subtenant will remain liable for any consequential damages arising out of any
holdover of any Premises Component after the expiration of the Term with respect
to such Premises Component or termination of this Sublease as to such Premises
Component to the extent payable by Sublandlord under the Master Lease or under
this Sublease.  If the Master Lease is terminated due to a default by
Sublandlord hereunder and as a result of such default Master Landlord elects to
terminate the Master Lease, then Sublandlord shall be liable to Subtenant (and
shall reimburse Subtenant for) all reasonable costs and expenses incurred by
Subtenant to relocate from the Premises to a new location.

 

16.                               DAMAGE TO SUBTENANT’S PROPERTY.

 

Master Landlord and Sublandlord and their respective directors, officers and
agents shall not be liable for (i) any damage to any property entrusted to
employees at the Building or its property managers, (ii) loss or damage to any
property by theft or otherwise, (iii) any injury or damage to persons or
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain that may leak from any

 

20

--------------------------------------------------------------------------------



 

part of the Building or from the pipes, appliances or plumbing work therein or
from the roof, street or sub-surface or from any other place or resulting from
dampness or any other cause whatsoever, or (iv) any damage or loss to the
business or occupation of Subtenant arising from the acts or neglect of other
tenants or occupants of, or invitees to, the Building, except, in any case, with
respect to Sublandlord, to the extent caused by the gross negligence or willful
misconduct of Sublandlord.  Subtenant shall give prompt notice to Sublandlord
and Master Landlord in case of fire or accident in the Premises or in the
Building or of defects therein or in the fixtures or equipment.

 

17.                               SUBTENANT’S INSURANCE.

 

17.1                        Insurance Requirements.  Subtenant shall, at its
sole cost and expense, maintain throughout the Term any insurance coverage
required to be maintained by Sublandlord under the Master Lease, pursuant to the
terms and conditions of the Master Lease, with a company authorized to transact
business in the jurisdiction where the Premises is located and otherwise in
accordance with the terms of the Master Lease.  Sublandlord acknowledges and
agrees that Subtenant may provide property coverage required under the Master
Lease on a “special form” rather than “all risk” basis.  Sublandlord and Master
Landlord (and such other parties as required by the provisions of the Master
Lease) shall be named as additional insureds under such insurance.  Subtenant
shall provide Sublandlord and Master Landlord with certificates of insurance
evidencing the insurance required to be maintained by Subtenant herein prior to
the Commencement Date and, upon request, from time to time thereafter. 
Subtenant further agrees to give not less than thirty (30) days’ advance written
notice to Sublandlord and Master Landlord (and any other parties named as
additional insureds thereon) of any cancellation or reduction of insurance under
any such policy.

 

17.2                        Waiver of Subrogation.  Sublandlord and Subtenant
intend that their respective property loss risks shall be borne by reasonable
insurance carriers as provided herein, and Sublandlord and Subtenant hereby
agree to look solely to, and seek recovery only from, their respective insurance
carriers in the event of a property loss to the extent that such coverage is
agreed to be provided hereunder.  Subtenant hereby waives on behalf of itself
and on behalf of its insurers any and all rights of recovery against
Sublandlord, Master Landlord and the directors, officers, employees, agents and
representatives of Sublandlord or Master Landlord, by way of subrogation or
otherwise, on account of loss or damage occasioned to Subtenant or its property
or the properties of others under its control caused by fire or any of the
extended coverage risks described hereunder to the extent that such loss or
damage is insured under any insurance policy in force at the time of such loss
or damage or required to be carried hereunder.  If necessary for its
effectiveness, Subtenant shall give notice to its insurance carrier of the
foregoing waiver of subrogation.  Sublandlord hereby waives on behalf of itself
and on behalf of its insurers any and all rights of recovery against Subtenant
and its officers, employees, agents and representatives on account of damage to
the Sublandlord or its property or the properties of others under its control
caused by fire or any of the extended coverage risks described herein to the
extent that such loss or damage is insured under any insurance policy in force
at the time of such loss or damage or required to be carried hereunder.

 

18.                               SERVICES.

 

Except to the extent expressly provided in this Sublease, including Section 7.3
above, Sublandlord shall not be liable for, and Subtenant shall not be entitled
to any abatement of Rent by reason of, (i) the failure to furnish or delay in
furnishing any of the services when such failure is caused by accident,
breakage, repairs, strikes, lockouts or other labor disturbances or labor
disputes of any character, or by any other cause, similar or dissimilar, beyond
the reasonable control of Sublandlord or Master Landlord or by the making of any
repairs or improvements to the Premises or to the Building or (ii) the
limitation, curtailment, rationing or restrictions on use of water, electricity,
gas or any other utility servicing the Premises or the Building by any utility
or governmental agency; provided, however, that any

 

21

--------------------------------------------------------------------------------



 

abatement of Rent provided to Sublandlord by Master Landlord related to the
Premises shall be passed through to Subtenant as and when received by
Sublandlord.  Subtenant shall not connect any electrical equipment to the
Building’s electrical distribution system which may overload the electrical
capacity of the Building or the Premises.

 

19.                               TIME; BUSINESS DAY.

 

Time is of the essence of this Sublease.  As used herein, the term “Business
Day” means “business day” as defined in the Master Lease.

 

20.                               RIGHT TO PERFORM.

 

If Subtenant shall fail to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for five (5) Business Days after
written notice thereof by Sublandlord (or with respect to any restoration,
removal or repair obligations in connection with the surrender of a Premises
Component, immediately upon the applicable Expiration Date), Sublandlord may,
but shall not be obligated so to do, and without waiving or releasing Subtenant
from any obligations of Subtenant, make any such payment or perform any such
other act on Subtenant’s part to be made or performed as provided in this
Sublease.  Subtenant shall reimburse Sublandlord for all reasonable costs
incurred by Sublandlord in connection with such payment or performance within
thirty (30) days following Subtenant’s receipt of written demand accompanied by
a documented invoice therefor.

 

21.                               NON-WAIVER.

 

Neither the acceptance of Rent nor any other act or omission of Sublandlord or
Subtenant at any time or times after the happening of any event authorizing the
cancellation or forfeiture of this Sublease shall operate as a waiver of any
past or future violation, breach or failure to keep or perform any covenant,
agreement, term or condition hereof, or deprive either party of its right to
cancel or forfeit this Sublease, upon the notice required by law, at any time
that cause for cancellation or forfeiture may exist, or be construed so as to at
any future time prevent either party from promptly exercising any other option,
right or remedy that it may have under any term or provision of this Sublease.

 

22.                               NOTICES.

 

All notices under this Sublease shall be in writing and addressed to either
Sublandlord or Subtenant as follows:

 

If to Sublandlord:

 

salesforce.com, inc.
The Landmark at One Market, Third Floor
San Francisco, California 94105
Attention: General Counsel

 

 

 

with a copy to:

 

salesforce.com, inc.
The Landmark at One Market, Third Floor
San Francisco, California 94105
Attention: Executive Vice President of Real Estate

 

 

 

and a copy to:

 

Paul Hastings LLP
101 California Street, 48th Floor
San Francisco, California 94111

 

22

--------------------------------------------------------------------------------



 

If to Subtenant:

 

Twilio Inc.
375 Beale Street, Suite 300
San Francisco, CA 94105
Attention: General Counsel

 

or to such addresses as may hereafter be designated by either party in writing. 
Notwithstanding the foregoing, Sublandlord may also always deliver any notice to
Subtenant at the Premises.  Notices delivered personally or sent same-day
courier will be effective immediately upon delivery to the addressee at the
designated address; notices sent by overnight courier will be effective one
(1) Business Day after acceptance by the service for delivery; notices sent by
mail will be effective two (2) Business Days after mailing.

 

23.                               SURRENDER OF PREMISES.

 

The voluntary or other surrender of this Sublease by Subtenant, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Sublandlord, operate as an assignment to it of any sub-subleases or
sub-subtenancies.

 

24.                               GENERAL PROVISIONS.

 

24.1                        Entire Agreement.  This Sublease and Exhibits A — C
attached hereto contain all of the agreements of the parties with respect to the
subject matter hereof, and there are no verbal or other agreements which modify
or affect this Sublease.  This Sublease and Exhibits A — C attached hereto
supersede any and all prior agreements made or executed by or on behalf of the
parties hereto regarding the Premises.

 

24.2                        Terms and Headings.  The words “Sublandlord” and”
Subtenant” include the plural as well as the singular, and words used in any
gender include all genders.  The titles to sections of this Sublease are not a
part of this Sublease and shall have no effect upon the construction or
interpretation of any part hereof.

 

24.3                        Successors and Assigns.  All of the covenants,
agreements, terms and conditions contained in this Sublease shall inure to and
be binding upon Sublandlord and Subtenant and their respective permitted
successors and assigns.

 

24.4                        Brokers.  Subtenant represents and warrants to
Sublandlord that, except with respect to CBRE, Inc. (“Subtenant’s Broker”),
Subtenant has not engaged any broker, finder or other person who would be
entitled to any commission or fees in respect of the negotiation, execution or
delivery of this Sublease, and Subtenant shall indemnify, defend and hold
harmless Sublandlord against any loss, cost, liability or expense incurred by
Sublandlord as a result of any claim asserted by any such broker, finder or
other person (other than Subtenant’s Broker) on the basis of any arrangements or
agreements made or asserted to have been made by or on behalf of Subtenant. 
Sublandlord represents and warrants to Subtenant that, except with respect to
CBRE, Inc. (“Sublandlord’s Broker”), Sublandlord has not engaged any broker,
finder or other person who would be entitled to any commission or fees in
respect of the negotiation, execution or delivery of this Sublease, and
Sublandlord shall indemnify, defend and hold harmless Subtenant against any
loss, cost, liability or expense incurred by Subtenant as a result of any claim
asserted by any such broker, finder or other person (other than Sublandlord’s
Broker) on the basis of any arrangements or agreements made or alleged to have
been made by or on behalf of Sublandlord.

 

23

--------------------------------------------------------------------------------



 

Sublandlord shall pay all commissions due to Subtenant’s Broker and
Sublandlord’s Broker arising out of this Sublease pursuant to a separate written
agreement.

 

24.5                        Liability of Sublandlord; Limitations on Subtenant’s
Remedies.  No officer, director, employee or shareholder of Sublandlord, nor any
parent, subsidiary or affiliate of Sublandlord shall have or incur any personal
liability whatsoever with respect to this Sublease.  With respect to any
provision of this Sublease that specifically requires that Sublandlord shall not
unreasonably withhold, unreasonably condition or unreasonably delay its consent
or approval, Subtenant in no event shall be entitled to make, nor shall
Subtenant make, any claim, and Subtenant hereby waives any claim, for any sum of
money whatsoever as damages, costs, expenses, attorneys’ fees or disbursements,
whether affirmatively or by way of setoff, counterclaim or defense, based upon
any claim or assertion by Subtenant that Sublandlord has unreasonably withheld,
unreasonably conditioned or unreasonably delayed such consent or approval. 
Subtenant’s sole remedy for claimed unreasonable withholding or unreasonably
delaying by Sublandlord of its consent or approval shall be an action or
proceeding brought and prosecuted solely at Subtenant’s own cost and expense to
enforce such provision, for specific performance, injunction or declaratory
judgment.

 

24.6                        Liability of Subtenant.  No officer, director,
employee or shareholder of Subtenant, nor any parent, subsidiary or affiliate of
Subtenant shall have or incur any personal liability whatsoever with respect to
this Sublease.

 

24.7                        Severability.  Any provision of this Sublease which
shall prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision hereof, and the remaining provisions hereof shall
nevertheless remain in full force and effect.

 

24.8                        Examination of Sublease.  Submission of this
instrument for examination or signature by Subtenant does not constitute a
reservation of or option to sublease, and it is not effective as a sublease or
otherwise unless and until (i) the execution by and delivery to both Sublandlord
and Subtenant, and (ii) Master Landlord consents hereto as provided in Section 3
above.

 

24.9                        Recording.  Neither Sublandlord nor Subtenant shall
record this Sublease or any memorandum hereof without the written consent of the
other and any attempt by Subtenant to do the same shall constitute an immediate
and uncurable default by Subtenant under this Sublease.

 

24.10                 Authorized Signatory.  Both parties hereby represent and
warrant to the other party that the person executing this Sublease is a duly
authorized representative of the signing party and has full authority to execute
and deliver this Sublease.

 

24.11                 Survival of Obligations.  All provisions of this Sublease
which require the payment of money or the delivery of property after the
termination of this Sublease or require Subtenant to indemnify, defend or hold
Sublandlord (and its associated parties) harmless or require Subtenant to
indemnify, defend or hold Master Landlord (and its associated parties) harmless
shall survive the expiration or earlier termination of this Sublease.

 

24.12                 Counterparts.  This Sublease may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
when taken together will constitute one and the same instrument.  The parties
hereto consent and agree that this Sublease may be signed and/or transmitted by
facsimile, e-mail of a .pdf document or using electronic signature technology
(e.g., via DocuSign or similar electronic signature technology), and that such
signed electronic record shall be valid and as effective to bind the party so
signing as a paper copy bearing such party’s hand-written signature.  The
parties further consent and agree that (i) to the extent a party signs this
Sublease using electronic signature

 

24

--------------------------------------------------------------------------------



 

technology, by clicking “sign”, such party is signing this Sublease
electronically and (ii) the electronic signatures appearing on this Sublease
shall be treated, for purposes of validity, enforceability and admissibility,
the same as hand-written signatures.

 

24.13                 OFAC List.

 

24.13.1                          For purposes of this Sublease, the following
terms shall have the following meanings:

 

(a)                                 “Sanctions Law” means any laws or
regulations concerning economic and trade sanctions and restrictions, such as
those administered by the United Nations, United States authorities (such as
those enforced by the United States Department of the Treasury, the United
States Department of Commerce, and/or the United States Department of State),
Her Majesty’s Treasury, and the European Union.  These include but are not
limited to laws or regulations governing anti-terrorism, and anti-money
laundering activities, and include the United States Bank Secrecy Act, the
United States Money Laundering Control Act of 1986, Executive Order No. 13224,
and Title 3 of the USA Patriot Act (defined below), and any regulations
promulgated under any of them, each as may be amended from time to time.

 

(b)                                 “Executive Order No. 13224” means Executive
Order No. 13224 on Terrorist Financing effective September 24, 2001, and
relating to “Blocking Project and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism,” as may be amended from time
to time.

 

(c)                                  “Prohibited Person” means (i) a person or
entity that is listed in, or owned or controlled by a person or entity that is
listed in, the Annex to Executive Order No. 13224 or has been subsequently
sanctioned under that authority; (ii) a person or entity with whom Subtenant is
prohibited from dealing or otherwise engaging in any transaction by any
Sanctions Law; or (iii) a person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department’s Office of Foreign Assets Control at its official
website, http://sanctionssearch.ofac.treas.gov/, or at any replacement website
or other official publication of such list, or a legal or natural person or
entity owned or controlled by such a listed person.

 

(d)                                 “USA Patriot Act” means the “Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001” (Public Law 107-56).

 

24.13.2                          Subtenant is not, nor at any time during the
Term will be: (i) in violation of any Sanctions Law; (ii) conducting any
business or engaging in activities impermissible under Sanctions Law, including
providing support for the proliferation of weapons of mass destruction,
narcotics trafficking, the financing of terror, or organized crime, or any
transaction or dealing with any Prohibited Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person or any legal or natural person owned or controlled by a
Prohibited Person; (iii) dealing in, or otherwise engaging in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224 or other Sanctions Law; (iv) included on any other list whereby
the provision of the services contemplated in this agreement would be in
violation of Sanctions Law; or (v) engaging in or conspiring to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate any of the prohibitions set forth in, any Sanctions Law. 
Subtenant is not a Prohibited Person, has no reason to believe that it or any of
its affiliated parties is the target of an investigation by authorities that
could result in it becoming a Prohibited Person nor at any time during the Term
will it be, a Prohibited Person.

 

25

--------------------------------------------------------------------------------



 

24.14                 Appendices and Riders.  The following appendices and
riders are attached hereto and by this reference made a part of this Sublease:

 

EXHIBIT A                              Master Lease
EXHIBIT B                              FF&E
EXHIBIT C                              Form of Letter of Credit

 

25.                               INTENTIONALLY DELETED.

 

26.                               CERTIFIED ACCESS SPECIALIST.

 

For purposes of Section 1938 of the California Civil Code and to Sublandlord’s
actual knowledge, Sublandlord hereby discloses to Subtenant, and Subtenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (“CASp”).  As required by Section 1938(e) of the
California Civil Code, Sublandlord hereby states as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of the foregoing, Sublandlord and Subtenant hereby
agree as follows: (i) any CASp inspection requested by Subtenant shall be
conducted, at Subtenant’s sole cost and expense, by a CASp reasonably approved
in advance by Sublandlord; and (ii) the parties’ rights and obligations with
respect to making any repairs within the Premises to correct violations of
construction-related accessibility standards shall be in accordance with the
Master Lease (to the extent incorporated herein) and Section 14 above.  The
foregoing verification is included in this Sublease solely for the purpose of
complying with California Civil Code Section 1938 and shall not in any manner
affect Sublandlord’s and Subtenant’s respective responsibilities for compliance
with construction-related accessibility standards as provided under this
Sublease.

 

27.                               ANTI-CORRUPTION.

 

In accordance with the U.S. Foreign Corrupt Practices Act (15 U.S.C.
Section 78dd-1, et. seq.), Subtenant affirms that it has not and agrees that it
will not, in connection with this Sublease (and any services provided
thereunder) offer, promise, agree to make or authorize any corrupt or improper
payment or transfer of anything of value, any benefit, or any advantage,
directly or indirectly to: (i) any Government Official (as hereinafter defined);
(ii) any person while knowing or having reason to know that all or a portion of
the value will be given, offered, or promised, directly or indirectly to a
Government Official; (iii) any director, officer, employee, representative or
agent of Sublandlord or any of its affiliates; or (iv) any other person or
entity if such payment or transfer would violate the laws of any relevant
jurisdiction.  It is the intent of the parties that no payments or transfers of
value shall be made which have the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks or other unlawful
or improper means of obtaining business or any improper advantage.  Subtenant
shall promptly inform Sublandlord upon becoming aware of any possible violations
of this provision in connection with this Sublease.  Subtenant must require that
any third parties used in the performance of this Sublease will also fully
comply with all applicable laws.  Subtenant is fully responsible for the
activities of any third parties which Subtenant uses in the performance of
Subtenant’s obligations under this Sublease.  For purposes of this Sublease,
“Government Official” means anyone that is, works for, or on the behalf of (a) a
national, regional, municipal, or local

 

26

--------------------------------------------------------------------------------



 

government; (b) a department, agency, subsidiary, or branch of a national,
regional, municipal, or local government; (c) a government-owned or
government-controlled company (for example, a state-owned oil company, bank,
airline, hospital, university, etc.); (d) a subsidiary of a government-owned or
government-controlled company; (e) a public international organization (for
example, the International Monetary Fund, the United Nations, the World Bank,
the World Trade Organization, etc.); (f) a member of a royal family; or (g) a
political party, political party official, or candidate for political office.

 

28.                               FURNITURE, FIXTURES AND EQUIPMENT.

 

As an economic concession to Subtenant, Subtenant shall be allowed to use all of
Sublandlord’s furniture, fixtures and equipment located within the Premises as
of the applicable Commencement Date as more particularly set forth on Exhibit B
attached hereto (collectively, the “FF&E”).  The FF&E shall be delivered to
Subtenant “AS-IS, WHERE-IS” and Sublandlord shall have no obligation to
maintain, repair or replace any of the FF&E; provided, however, that Sublandlord
hereby represents and warrants that it currently holds title to the FF&E free
and clear of any liens or encumbrances and provided, further that in the event
there are any liens or encumbrances against the FF&E, Sublandlord shall be
responsible, at its sole cost, for satisfying such liens or encumbrances and
Subtenant shall have no obligation with respect thereto.  During the Term,
Subtenant shall keep the FF&E in good condition and repair and shall not remove
the FF&E from the Premises; provided, however, that Subtenant shall be permitted
to remove the FF&E from the Premises during any period when Subtenant is
renovating or remodeling the Premises.  At the expiration of the Term or earlier
termination of this Sublease as to each Premises Component, Subtenant shall
purchase the FF&E located within such Premises Component from Sublandlord for
the sum of One Dollar ($1.00).  Except as set forth in the previous sentence,
Subtenant shall surrender each Premises Component with all FF&E removed in
accordance with Section 13.1 above.

 

29.                               FINANCIAL STATEMENTS.

 

Subtenant represents and warrants that the financial information provided by
Subtenant to Sublandlord regarding Subtenant’s financial condition is true,
complete and correct in all respects.  Subtenant acknowledges that Sublandlord
has relied upon the financial information provided by Subtenant in Sublandlord’s
determination to enter into and execute this Sublease.

 

30.                               STORAGE SPACE.

 

Subtenant acknowledges and agrees that the Premises do not include any Storage
Space and to the extent that Sublandlord has leased or licensed any Storage
Space under the Master Lease or otherwise Sublandlord anticipates that it will
terminate such lease or license on or prior to the Commencement Date of the
Second Increment.  Upon the reasonable request of Subtenant, Sublandlord shall
use good faith efforts to assist Subtenant in connection with any lease or
license of storage space in the Building.

 

[Remainder of page intentionally blank; signatures follow on next page]

 

27

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
Effective Date.

 

 

SUBLANDLORD:

SALESFORCE.COM, INC.,
a Delaware corporation

 

 

 

 

By:

/s/ George Kreitem

 

Name:

George Kreitem

 

Its:

SVP Real Estate

 

 

 

 

 

 

 

 

 

SUBTENANT:

TWILIO INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Jeff Lawson

 

Name:

Jeff Lawson

 

Its:

Chief Executive Officer

 

[Signature Page to Sublease]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

MASTER LEASE

 

(See Attached)

 

A-1

--------------------------------------------------------------------------------



 

OFFICE LEASE

 

This Office Lease (the “Lease”), dated as of the date (the “Effective Date”) set
forth in Section 1 of the Summary of Basic Lease Information (the “Summary”),
below, is made by and between HUDSON RINCON CENTER, LLC, a Delaware limited
liability company (“Landlord”), and salesforce.com, inc., a Delaware corporation
(“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

1.                                      Effective Date:

 

December 28, 2012

 

 

 

2.                                      Premises (Article 1).

 

 

 

 

 

2.1                               Building:

 

101 Spear Street, San Francisco, California 94105, commonly known as One Rincon.
Landlord and Tenant hereby agree that the Building contains a total rentable
area of 264,718 rentable square feet of office space, as well as additional
retail space.

 

 

 

2.2                               Tranche I Premises:

 

A total of approximately 93,028 rentable square feet of space, consisting of
(i) approximately 74,966 rentable square feet of space located on the third
(3rd) floor of the Building (the “3rd Floor Premises”), and (ii) approximately
18,062 rentable square feet of space located on the ground floor of the Building
(the “Ground Floor Premises”) (collectively, the “Tranche I Premises”), as
further set forth in Exhibit A-1 to this Lease.

 

 

 

2.3                               Tranche II Premises:

 

A total of approximately 59,689 rentable square feet of space, consisting of
(i) approximately 41,614 rentable square feet of space located on the fifth
(5th) floor of the Building (the “5th Floor Premises”), and (ii) approximately
18,075 rentable square feet of space located on the fourth (4th) floor of the
Building and commonly known as Suite 450 (the “4th Floor Premises”)
(collectively, the “Tranche II Premises”), as further set forth in Exhibit A-2
to this Lease.

 

 

 

2.4                               Tranche III Premises:

 

A total of approximately 83,016 rentable square feet of space, consisting of
(i) approximately 76,004 rentable square feet of space located on the second
(2nd) floor of the Building (the “2nd Floor Premises”), (ii) approximately 2,868
rentable square feet of space located on the second (2nd) floor of the Building
and commonly known as Suite 250 (the “Suite 250 Premises”), and
(iii) approximately 4,144 rentable square feet of space located on the second
(2nd) floor of the Building and commonly known as Suite 255 (the “Suite 255
Premises”) (collectively, the “Tranche III Premises”), as further set forth in
Exhibit A-3 to the Office Lease.

 

--------------------------------------------------------------------------------



 

 

 

The term “Portion of the Premises” as used in this Lease shall mean either the
Ground Floor Premises, the 2nd Floor Premises, the Suite 250 Premises, the
Suite 255 Premises, the 3rd Floor Premises or the 5th Floor Premises, as
applicable.

 

 

 

 

 

The term “Tranche” as used in this Lease shall mean the Tranche I Premises, the
Tranche II Premises, or the Tranches III Premises, as applicable.

 

 

 

 

 

Landlord and Tenant hereby agree that the Tranche I Premises, the Tranche II
Premises, and the Tranche III Premises (collectively, the “Premises”) contains a
total rentable area of 235,733 rentable square feet.

 

 

 

3.                                      Lease Term (Article 2).

 

 

 

 

 

3.1                               Length of Term:

 

With respect to the Tranche I Premises, fifteen (15) years from the Tranche I
Commencement Date (as defined below).

 

 

 

 

 

With respect to the Tranche II Premises, thirteen (13) years from the Tranche II
Commencement Date (as defined below).

 

 

 

 

 

With respect to the Tranche III Premises, eleven (11) years from the 2nd Floor
Commencement Date (as defined below).

 

 

 

3.2                               Commencement Date:

 

With respect to the Tranche I Premises, the lease commencement date shall be the
later of (A) November 1, 2013 (the “Tranche I Anticipated Delivery Date”) and
(B) the date Landlord delivers the Tranche I Premises to Tenant in the “Delivery
Condition,” as that term is defined in the Tenant Work Letter (as defined below)
(the “Tranche I Commencement Date”). Tenant shall be permitted to conduct
business in the Tranche I Premises on and after the Tranche I Commencement Date
without payment of Base Rent until the Rent Commencement Date with respect to
the Tranche I Premises.

 

 

 

 

 

With respect to the Tranche II Premises, the lease commencement date shall be
the later of (A) May 1, 2014 (the “Tranche III Anticipated Delivery Date”) and
(B) the date Landlord delivers the Tranche II Premises to Tenant in the Delivery
Condition (the “Tranche II Commencement Date”). Tenant shall be permitted to
conduct business in the Tranche II Premises on and after the Tranche II
Commencement Date without payment of Base Rent until the Rent Commencement Date
with respect to the Tranche II Premises.

 

2

--------------------------------------------------------------------------------



 

 

 

With respect to the 2nd Floor Premises, the lease commencement date shall be the
later of (A) August 1, 2014 (the “2nd Floor Premises Anticipated Delivery Date”)
and (B) the date Landlord delivers the 2nd Floor Premises to Tenant in the
Delivery Condition (the “2nd Floor Premises Commencement Date”). Tenant shall be
permitted to conduct business in the 2nd Floor Premises on and after the
2nd Floor Premises Commencement Date without payment of Base Rent until the Rent
Commencement Date with respect to the 2nd Floor Premises.

 

 

 

 

 

With respect to the Suite 250 Premises, subject to the terms of Section 1.1.4
below, the lease commencement date shall be the later of (A) August 1, 2015 (the
“Suite 250 Anticipated Delivery Date”) and (B) the date Landlord delivers the
Suite 250 Premises to Tenant in the Delivery Condition (the “Suite 250
Commencement Date”). Tenant shall be permitted to conduct business in the
Suite 250 Premises on and after the Suite 250 Commencement Date without payment
of Base Rent until the Rent Commencement Date with respect to the Suite 250
Premises.

 

 

 

 

 

With respect to the Suite 255 Premises, subject to the terms of Section 1.1.4
below, the lease commencement date shall be the later of (A) May 1, 2017 (the
“Suite 255 Anticipated Delivery Date”) and (B) the date Landlord delivers the
Suite 255 Premises to Tenant in the Delivery Condition (the “Suite 255
Commencement Date”). Tenant shall be permitted to conduct business in the
Suite 255 Premises on and after the Suite 255 Commencement Date without payment
of Base Rent until the Rent Commencement Date with respect to the Suite 255
Premises.

 

 

 

 

 

With respect to each Portion of the Premises, all references in this Lease to
the “Anticipated Delivery Date” shall mean and refer to the “Tranche I
Anticipated Delivery Date,” the “Tranche II Anticipated Delivery Date,” the
“2nd Floor Premises Anticipated Delivery Date,” the “Suite 250 Anticipated
Delivery Date,” or the “Suite 255 Anticipated Delivery Date,” as applicable.

 

 

 

 

 

With respect to each Portion of the Premises, the term “Commencement Date” shall
mean the lease commencement date applicable to such Portion of the Premises as
set forth above.

 

 

 

3.3                               Rent Commencement Date:

 

With respect to each Portion of the Premises, the date that is nine (9) months
after the applicable Commencement Date with respect to such Portion of the
Premises.

 

3

--------------------------------------------------------------------------------



 

3.4                               Lease Expiration Date:

 

With respect to the Tranche I Premises, if the Tranche I Commencement Date shall
be the first day of a calendar month, then the day immediately preceding the
fifteenth (15th) anniversary of the Tranche I Commencement Date; or if the
Tranche I Commencement Date shall be other than the first day of a calendar
month, then the last day of the month in which the fifteenth (15th) anniversary
of the Tranche I Commencement Date occurs (the “Tranche I Lease Expiration
Date”).

 

 

 

 

 

With respect to the Tranche II Premises, if the Tranche II Commencement Date
shall be the first day of a calendar month, then the day immediately preceding
the thirteenth (13th) anniversary of the Tranche II Commencement Date; or if the
Tranche II Commencement Date shall be other than the first day of a calendar
month, then the last day of the month in which the thirteenth (13th) anniversary
of the Tranche II Commencement Date occurs (the “Tranche II Lease Expiration
Date”).

 

 

 

 

 

With respect to the 2nd Floor Premises, if the Tranche III Commencement Date
shall be the first day of a calendar month, then the day immediately preceding
the eleventh (11th) anniversary of the Tranche III Commencement Date; or if the
Tranche III Commencement Date shall be other than the first day of a calendar
month, then the last day of the month in which the eleventh (11th) anniversary
of the Tranche III Commencement Date occurs (the “Tranche III Lease Expiration
Date”).

 

 

 

 

 

With respect to each of the Suite 250 Premises and the Suite 255 Premises, the
Tranche III Lease Expiration Date.

 

 

 

 

 

With respect to each Portion of the Premises, the term “Lease Expiration Date”
shall mean the lease expiration date applicable to such Portion of the Premises
as set forth above.

 

 

 

3.5                               Option Terms:

 

With respect to each Tranche, two (2) options to renew for a period of five
(5) years each, as more particularly set forth in Section 2.2 of this Lease.

 

4

--------------------------------------------------------------------------------



 

4.                                      Base Rent (Article 3):

 

4.1                               Tranche I Premises:

 

 

 

Monthly

 

 

 

 

Installment

 

Annual Rental Rate per

Lease Year*

 

of Base Rent

 

Rentable Square Foot

 

 

 

Redacted

1

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

12

 

 

 

 

 

 

 

 

 

 

 

13

 

 

 

 

 

 

 

 

 

 

 

14

 

 

 

 

 

 

 

 

 

 

 

15

 

 

 

 

 

 

4.2                               Tranche II Premises:

 

 

 

Monthly

 

 

 

 

Installment

 

Annual Rental Rate per

Lease Year*

 

of Base Rent

 

Rentable Square Foot

 

 

 

Redacted

1

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

5

--------------------------------------------------------------------------------



 

 

 

 

Redacted

5

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

12

 

 

 

 

 

 

 

 

 

 

 

13

 

 

 

 

 

 

4.3                               2nd Floor Premises:

 

 

 

 

Monthly

 

 

 

 

 

Installment

 

Annual Rental Rate per

Lease Year*

 

of Base Rent

 

Rentable Square Foot

 

 

 

Redacted

1

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Subject to the terms of Section 2.1, the first (1st) Lease Year shall commence
upon the applicable Commencement Date for the applicable Portion of the Premises
(i.e., on the Tranche I Commencement Date for the Tranche I Premises, on the
Tranche II Commencement Date for the Tranche II Premises, etc.).

 

**Subject to the terms of Section 1.1.4 below, notwithstanding the Lease Year,
on the Rent Commencement Date for the Suite 250 Premises or the Suite 255
Premises, as the case may be, the Annual Rental Rate per Rentable Square Foot
for the Suite 250 Premises or the Suite 255 Premises, as applicable, shall be
the then-scheduled Annual Rental Rate per Rentable Square Foot for the 2nd Floor
Premises.

 

6

--------------------------------------------------------------------------------



 

Exhibit B attached hereto sets forth the Monthly Installment of Base Rent for
each month of the Lease Term assuming that each Portion of the Premises is
delivered on the Anticipated Delivery Date.

 

5.                                      Base Year (Article 4):

 

Calendar year 2014.

 

 

 

6.                                      Tenant’s Share (Article 4):

 

Tranche I Premises: Approximately 35.14%

 

 

 

 

 

Tranche II Premises: Approximately 22.55%.

 

 

 

 

 

Tranche III Premises: Approximately 31.36%, comprised of the following.

 

 

 

 

 

·                  2nd Floor Premises: Approximately 28.71%.

 

 

 

 

 

·                  Suite 250 Premises: Approximately 1.08%.

 

 

 

 

 

·                  Suite 255 Premises: Approximately 1.57%.

 

 

 

7.                                      Permitted Use (Article 5):

 

General office use and training and any other legally permitted use consistent
with a first-class office building. Subject to Landlord review and approval of
the specific location and installation details in accordance with the terms of
the Tenant Work Letter or Article 8 of this Lease, Tenant shall be permitted to
have a fully developed private corporate food facility for its employees and
provide childcare in the Building.

 

 

 

8.                                      Letter of Credit (Article 21):

 

Redacted

 

 

subject to the terms and conditions of Article 21 of this Lease.

 

 

 

9.                                      Parking Pass Ratio (Article 28):

 

One (1) unreserved parking pass for every 5,000 rentable square feet of the
Premises.

 

 

 

10.                               Address of Tenant (Section 29.17):

 

salesforce.com, inc.

 

 

The Landmark@One Market, 3rd Floor

 

 

San Francisco, California 94105

 

 

Attention: General Counsel

 

 

 

 

 

With a copy to:

 

 

 

 

 

salesforce.com, inc.

 

 

The Landmark@One Market, Third Floor

 

 

San Francisco, California 94105

 

 

Attention: Vice President of Real Estate

 

 

 

 

 

With a copy to:

 

 

 

 

 

Paul Hastings LLP

 

 

55 2nd Street, 24th Floor

 

 

San Francisco, California 94105

 

7

--------------------------------------------------------------------------------



 

11.                               Address of Landlord (Section 29.17):

 

Hudson Rincon Center, LLC

 

 

11601 Wilshire Boulevard, Suite 1600

 

 

Los Angeles, California 90025

 

 

 

 

 

With a copy to:

 

 

 

 

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

 

 

1901 Avenue of the Stars, Suite 1800

 

 

Los Angeles, California 90067

 

 

 

12.                               Brokers (Section 29.23):

 

Tenant’s Broker:

 

 

Cushman & Wakefield

 

 

One Maritime Plaza, Suite 900

 

 

San Francisco, California 94111

 

 

 

 

 

Landlord’s Broker:

 

 

The CAC Group

 

 

255 California Street, 2nd Floor

 

 

San Francisco, California 94111

 

 

 

13.                               Landlord’s Wiring Instructions (Article 3):

 

See Schedule 1 attached to this Lease.

 

8

--------------------------------------------------------------------------------



 

ARTICLE 1

 

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1                               Premises, Building, Project and Common Areas.

 

1.1.1                     The Premises. Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the premises set forth in Section 2 of the
Summary (the “Premises”). The outline of the Premises is set forth in Exhibit A
attached hereto and each floor or floors of the Premises has approximately the
number of rentable square feet as set forth in Section 2 of the Summary. The
parties hereto agree that the lease of the Premises is upon and subject to the
terms, covenants and conditions herein set forth, and Landlord and Tenant each
covenant as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit A
is to show the approximate location of the Premises in the “Building,” as that
term is defined in Section 1.1.2, below, only, and such Exhibit is not meant to
constitute an agreement, representation or warranty as to the construction of
the Premises, the precise area thereof or the specific location of the “Common
Areas,” as that term is defined in Section 1.1.3, below, or the elements thereof
or of the accessways to the Premises or the “Project,” as that term is defined
in Section 1.1.2, below. Except as specifically set forth in this Lease and in
the Tenant Work Letter attached hereto as Exhibit C (the “Tenant Work Letter”),
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in this Lease and the Tenant
Work Letter.

 

1.1.2                     The Building and The Project. The Premises are a part
of the building set forth in Section 2.1 of the Summary (the “Building”). The
Building is part of a mixed use office, retail, and residential project
currently known as “Rincon Center” The term “Project,” as used in this Lease,
shall mean (i) the Building and the Common Areas, including the underground
parking facility (the “Parking Garage”), (ii) the building located adjacent to
the Building at 121 Spear Street, San Francisco, California 94105 (“Two
Rincon”), and (iii) the land (which is improved with landscaping, the Parking
Garage and other improvements) upon which the Building, Two Rincon, and the
Common Areas are located.

 

1.1.3                     Common Areas. Tenant shall have the non-exclusive
right to use in common with other tenants in the Project, and subject to the
Rules and Regulations (as defined below) and Landlord’s reasonable access
control procedures and systems, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project such as entrances, lobbies, fire vestibules, restrooms,
mechanical areas, ground floor corridors, elevators and elevator foyers, the
Parking Garage, electrical and janitorial closets, telephone and equipment
rooms, loading and unloading areas, the Project’s plaza areas, if any, ramps,
drives, stairs, and similar access ways and service ways and other common areas
and facilities in and adjacent to the Building and the Project (such areas,
together with such other portions of the Project designated by Landlord, in its
discretion, including certain areas designated for the exclusive use of certain
tenants, or to be shared by Landlord and certain tenants, are collectively
referred to herein as the “Common Areas”). The Common Areas shall consist of the
“Project Common Areas” and the “Building Common Areas.” The term “Project Common
Areas,” as used in this Lease, shall mean the portion of the Project designated
as such by Landlord. The term “Building Common Areas,” as used in this Lease,
shall mean the portions of the Common Areas located within the Building
designated as such by Landlord. The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord (but
shall at least be consistent with the manner in which the common areas of
Comparable Buildings (as defined below) are operated and maintained). Landlord
agrees that, if Tenant so elects and appoints a representative, then, upon
Tenant’s written request made not more often than on a quarterly basis, Landlord
shall meet and confer with Tenant’s representative regarding the manner in which
the Common Areas are operated and maintained. Landlord reserves the right to
temporarily close the Common Areas, or make alterations or additions to, or
change the location of elements of the Project and the Common Areas; provided,
that, Landlord may not modify the Building Common Areas in a manner that would
materially affect Tenant’s use of or access to the Premises, without Tenant’s
consent not to be unreasonably withheld, conditioned or

 

9

--------------------------------------------------------------------------------



 

delayed. Except when and where Tenant’s right of access is specifically excluded
in this Lease, Tenant shall have the right of access to the Premises, the
Building, the Parking Garage, and the Common Areas twenty-four (24) hours per
day, seven (7) days per week during the “Lease Term,” as that term is defined in
Section 2.1, below.

 

1.1.4                     Delivery of Premises. Landlord shall deliver each
Portion of the Premises to Tenant in Delivery Condition on the applicable
Anticipated Delivery Date set forth in Section 3.2 of the Summary for such
Portion of the Premises. If Landlord does not deliver any Portion of the
Premises in Delivery Condition within thirty (30) days after the applicable
Anticipated Delivery Date for such Portion of the Premises (each, an “Outside
Delivery Date”), then Tenant shall receive an abatement of Base Rent with
respect to such Portion of the Premises for the period of time equal to (x) for
the first sixty (60) days after the applicable Outside Delivery Date, one
(1) day of Base Rent abatement for every one (1) full day after the Outside
Delivery Date until Landlord delivers such Portion of the Premises to Tenant in
Delivery Condition, and (y) after the first sixty (60) days after the applicable
Outside Delivery Date (each, a “Second Outside Delivery Date”), two (2) days of
Base Rent for every one (1) full day after the Second Outside Delivery Date
until Landlord deliver such Portion of the Premises to Tenant in Delivery
Condition (the “Base Rent Abatement Credits”). Tenant may immediately apply any
accrued Base Rent Abatements Credits against payments of Rent as they become
due. The Outside Delivery Date, the Second Outside Delivery Date and the “Blow
Out Date” (as that term is defined in this Section 1.1.4 below) shall be
extended to the extent of any delay or delays caused by Force Majeure Delays (as
defined in Section 29.15, below, provided that neither Landlord’s failure to
cause the prior tenant of the Tranche I Premises to vacate the same, nor
Landlord’s failure to obtain any required permits or approvals, unless as a
result of a general failure of the applicable governmental agencies in the
granting of permits or approvals, shall be deemed to be a Force Majeure Delay
for the purposes of this Section 1.1.4). If Landlord does not deliver the
Tranche I Premises on or before March 31, 2014 (the “Blow Out Date”), then
Tenant shall have the right to deliver a notice to Landlord (a “Blow Out
Notice”) at any time thereafter electing to terminate this Lease, in which
event, (x) this Lease shall terminate, and (y) Landlord shall return any prepaid
rent and the L-C (as defined below) to Tenant with five (5) business days. The
Blow Out Notice must be delivered by Tenant to Landlord, if at all, not earlier
than the Blow Out Date (as the same may be extended pursuant to the terms of
this Section 1.1.4). Notwithstanding anything to the contrary set forth in this
Section 1.1.4 or elsewhere in this Lease, Tenant hereby acknowledges and agrees
that if Landlord delivers the Tranche I Premises to Tenant in Delivery Condition
any time after the Blow Out Date, but prior to Tenant’s delivery of any Blow Out
Notice, then Tenant’s right to terminate this Lease pursuant to this
Section 1.1.4 shall automatically terminate and be of no further force or
effect. Additionally, notwithstanding anything to the contrary set forth in this
Section 1.1.4 or elsewhere in this Lease, to the extent Landlord is able to
deliver the Suite 250 Premises and/or the Suite 255 Premises to Tenant earlier
than the applicable Anticipated Delivery Date set forth in Section 3.2 of the
Summary, such applicable Anticipated Delivery Date(s) shall be accelerated
accordingly; provided, however, (i) in no event shall the Commencement Date for
the Suite 250 Premises and/or the Suite 255 Premises occur prior to the
2nd Floor Premises Commencement Date; and (ii) Landlord shall provide Tenant
with at least six (6) months prior notice of the new Anticipated Delivery Date
for the Suite 250 Premises and/or the Suite 255 Premises, as the case may be,
which date as set forth in Landlord’s notice shall then be the “Anticipated
Delivery Date” for the Suite 250 Premises and/or the Suite 255 Premises, as
applicable, for all purposes of this Lease (e.g. the remedies set forth in this
Section 1.1.4 shall apply as if the date set forth in Landlord’s notice were the
Anticipated Delivery Date).

 

1.2                               Rentable Square Feet of Premises and Building.
Notwithstanding anything set forth in this Lease to the contrary, Landlord and
Tenant hereby stipulate and agree that the rentable area of the Building and the
Premises is as set forth in Section 2 of the Summary.

 

1.3                               Right of First Refusal to Lease Space in
Building. Subject to the terms and conditions of this Section 1.3, below,
Landlord hereby grants to the Tenant originally named in this Lease (the
“Original Tenant”) and its Permitted Transferees (as defined below) an ongoing
right of first refusal with respect to any vacant space in the Building, not
including any ground floor retail space (the “First Refusal Space”).
Notwithstanding the foregoing, such first refusal right of Tenant shall commence
only following the expiration or earlier termination of the existing leases
(including renewals and extensions pursuant to rights currently existing in such
existing leases and exercised strictly in accordance with the terms and
conditions set forth in such existing leases) of the First Refusal Space, and
such right of first refusal shall also be subordinate to all expansion, first
offer, first negotiation and other similar rights which relate to the First
Refusal Space and which rights are set forth in leases of space in the Project
existing as of the Effective Date and which are exercised strictly in accordance
with the terms and conditions

 

10

--------------------------------------------------------------------------------



 

set forth in such existing leases (all such tenants under existing leases of the
First Offer Space and other tenants of the Project, collectively, the “Building
One Superior Right Holders”).

 

1.3.1                     Procedure for Offer. Landlord shall notify Tenant (the
“First Refusal Notice”) from time-to-time when and if Landlord has agreed or is
willing to agree to the fundamental economic terms (including term, rent and
other material economic terms and conditions) for lease of the First Refusal
Space to a third party (other than a Building One Superior Right Holder) (the
“Refusal Terms”). Pursuant to such First Refusal Notice, Landlord shall offer to
lease to Tenant the applicable First Refusal Space on the Refusal Terms. The
First Refusal Notice shall describe the applicable First Refusal Space, and the
applicable Refusal Terms.

 

1.3.2                     Procedure for Acceptance. If Tenant wishes to exercise
Tenant’s right of first refusal with respect to the First Refusal Space
described in the First Refusal Notice, then within ten (10) business days of
delivery of the First Refusal Notice to Tenant, Tenant shall deliver notice (a
“First Refusal Acceptance Notice”) to Landlord of Tenant’s exercise of its right
of first refusal with respect to all of the First Refusal Space described in the
First Refusal Notice on all of the Refusal Terms.

 

1.3.3                     Construction in First Refusal Space. Subject to any
concessions granted to Tenant in accordance with the Refusal Terms, Tenant shall
take such First Refusal Space in its “as is” condition, and the construction of
improvements in such First Refusal Space shall comply with the terms of
Article 8 of this Lease. The terms of the Tenant Work Letter attached to this
Lease as Exhibit C shall not apply to the construction of any improvements in
such First Refusal Space.

 

1.3.4                     Amendment to Lease. If Tenant timely exercises
Tenant’s right of first refusal to lease First Refusal Space as set forth
herein, Landlord and Tenant shall within thirty (30) days thereafter execute an
amendment to this Lease (a “First Refusal Space Amendment”) for such First
Refusal Space pursuant to this Section 1.3. Tenant’s lease of such First Refusal
Space shall be upon the express terms set forth in the First Refusal Notice, but
otherwise upon the terms and conditions set forth in this Lease and this
Section 1.3. Tenant shall commence payment of Rent for such First Refusal Space,
and the term of such First Refusal Space shall commence upon such commencement
date as is set forth in the Refusal Terms (the “First Refusal Commencement
Date”), and shall terminate on the Tranche II Lease Expiration Date; provided,
however, notwithstanding the foregoing or anything set forth in this Lease to
the contrary, the minimum lease term for Tenant’s lease of any First Refusal
Space shall be five (5) years, and accordingly, if the Tranche II Lease
Expiration Date is less than five (5) years from the First Refusal Commencement
Date, Tenant’s lease of the First Refusal Space will extend beyond Tenant’s
lease of the Tranche II Premises under this Lease. Any economic concessions set
forth in the Refusal Terms shall be equitably adjusted to account for any
difference in term set forth in the Refusal Terms and the actual term of
Tenant’s leasing of such First Refusal Space as determined in accordance with
this Section 1.3.4. The First Refusal Space Amendment, if applicable, shall be
executed by Landlord and Tenant within thirty (30) days following Tenant’s
exercise of its right to lease the First Refusal Space; provided, however, an
otherwise valid exercise of Tenant’s right of first refusal shall be of full
force and effect irrespective of whether the First Refusal Space Amendment is
timely signed by Landlord and Tenant.

 

1.3.5                     Termination of First Refusal Right. The rights
contained in this Section 1.3 shall be personal to the Original Tenant and its
“Permitted Transferees” as defined in Section 14.7, below (and not any other
assignee, sublessee or other transferee of the Original Tenant’s interest in
this Lease). The right to lease First Refusal Space as provided in this
Section 1.3 may not be exercised if, as of the date of the attempted exercise of
the expansion option by Tenant, or, at Landlord’s option, as of the scheduled
date of delivery of such First Refusal Space to Tenant, Tenant is in default
under this Lease (beyond any applicable notice and cure periods).

 

1.3.6                     Rejection; Right to Lease. If Tenant fails to timely
deliver to Landlord a First Refusal Acceptance Notice, then Landlord shall be
free for one hundred twenty (120) days thereafter (for purposes of this
Section 1.3.6, the “One Hundred Twenty Day Period”) to lease the First Refusal
Space identified in the applicable First Refusal Notice on economic terms and
conditions that are not more favorable than the Refusal Terms. If Tenant fails
to timely deliver to Landlord a First Refusal Acceptance Notice and Landlord
either (i) desires to lease the First Refusal Space identified in such First
Refusal Notice on terms and conditions more favorable than the Refusal Terms
(for purposes of this Section 1.3.6, the “Updated Terms and Conditions”) and/or
(ii) fails to lease the First Refusal Space within the One Hundred Twenty Day
Period, then before entering into a lease for such First

 

11

--------------------------------------------------------------------------------



 

Refusal Space on the Updated Terms and Conditions or after the expiration of the
One Hundred Twenty Day Period, Landlord shall again offer the First Refusal
Space to Tenant for lease (on the Updated Terms and Conditions (if applicable))
(for purposes of this Section 1.3.6, the “Updated Availability Notice”). Tenant
shall have ten (10) business days after receipt of the Updated Availability
Notice to deliver to Landlord notice of Tenant’s acceptance of such First
Refusal Space on the Updated Terms and Conditions (if applicable) (for purposes
of this Section 1.3.6, the “Updated Offer Acceptance Notice”). If Landlord does
not receive an Updated Offer Acceptance Notice from Tenant within such ten
(10) business day period (or Landlord receives a notice of rejection), then for
a period of one hundred twenty (120) days thereafter Landlord shall be free to
lease the First Refusal Space on economic terms and conditions that are not more
favorable than the Updated Terms and Conditions (if applicable), otherwise
Landlord shall again deliver an Updated Availability Notice to Tenant and the
terms and conditions of this Section 1.3.6 shall apply thereto.

 

1.4                               Right of First Offer to Lease Space in Two
Rincon. Subject to the terms and conditions of this Section 1.4, below, Landlord
hereby grants to the Original Tenant and its Permitted Transferees an ongoing
right of first offer with respect to any space that becomes available for lease
at Two Rincon (the “First Offer Space”). Notwithstanding the foregoing, such
first offer right of Tenant shall commence only following the expiration or
earlier termination of the existing leases (including renewals and extensions
pursuant to rights currently existing in such existing leases and exercised
strictly in accordance with the terms and conditions set forth in such existing
lease) of the First Offer Space, if any, and such right of first refusal shall
also be subordinate to all expansion, first offer, first negotiation and other
similar rights which relate to the First Offer Space and which rights are set
forth in leases of space in Two Rincon existing as of the Effective Date and
which are exercised strictly in accordance with the terms and conditions set
forth in such existing leases (all such tenants under existing leases of the
First Offer Space and other tenants of the Project, collectively, the “Building
Two Superior Right Holders”). Tenant’s right of first offer shall be on the
terms and conditions set forth in this Section 1.4.

 

1.4.1                     Procedure for Offer. Landlord shall notify Tenant (the
“First Offer Notice”) from time to time when the First Offer Space, or any
portion thereof, becomes available for lease to third parties, provided that no
Building Two Superior Right Holder wishes to lease such space. Pursuant to such
First Offer Notice, Landlord shall offer to lease to Tenant the then available
First Offer Space. The First Offer Notice shall describe the space so offered to
Tenant and shall set forth the “First Offer Rent,” as that term is defined in
Section 1.4.3, below, and the other economic terms upon which Landlord is
willing to lease such space to Tenant (the “First Offer Terms”).

 

1.4.2                     Procedure for Acceptance. If Tenant wishes to exercise
Tenant’s right of first offer with respect to the space described in the First
Offer Notice, then within ten (10) business days of delivery of the First Offer
Notice to Tenant, Tenant shall deliver written notice to Landlord (the “First
Offer Exercise Notice”) irrevocably exercising its right of first offer with
respect to the entire space described in the First Offer Notice on the terms
contained in such notice, except that, if Tenant wishes to dispute Landlord’s
determination of First Offer Rent (as defined below) set forth in the First
Offer Notice, then Tenant’s First Offer Exercise Notice shall so notify Landlord
of such dispute (and in such event the First Offer Rent shall be determined in
accordance with Section 2.2.3 of the Lease, as if the term “Option Rent” was
“First Offer Rent”). Subject to Section 1.4.7 below, if Landlord does not
receive the First Offer Exercise Notice within such ten (10) business day
period, then Landlord shall be free to lease the space described in the First
Offer Notice to anyone to whom Landlord desires on any terms Landlord desires
(an “Intervening Lease”); provided, however, that Tenant’s ongoing right of
first offer for such First Offer Space shall thereafter arise only following the
expiration or earlier termination of such Intervening Lease (including renewals
and extensions pursuant to rights in such leases and exercised strictly in
accordance with the terms and conditions set forth in such leases). If Tenant
timely exercises its right of first offer but fails to timely object to the
First Offer Rent set forth in the First Offer Notice, then Tenant shall be
deemed to have disputed Landlord’s determination of First Offer Rent set forth
in the First Offer Notice. Notwithstanding any provision to the contrary
contained herein, Tenant must elect to exercise its right of first offer, if at
all, with respect to all of the space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof.

 

1.4.3                     First Offer Rent. The rent payable by Tenant for the
applicable First Offer Space (the “First Offer Rent”) shall be “Fair Market
Rent” for such First Offer Space, as determined in accordance with the terms of
Section 2.2.3 of this Lease as if (i) the term “Option Term” was “First Offer
Term” (as defined below), (ii) the term “Option Rent” was “First Offer Rent,”
(iii) the term “Option Rent Notice” was “First Offer Notice,” and (iv) the terms
“Premises,” “Tranche” or “floor” was “First Offer Space.”

 

12

--------------------------------------------------------------------------------



 

1.4.4                     Construction in First Offer Space. Subject to any
concessions granted to Tenant in accordance with the determination of the First
Offer Rent for the applicable First Offer Space in accordance with Section 1.4.3
above, Tenant shall take such First Offer Space in its “as is” condition, and
the construction of improvements in such First Offer Space shall comply with the
terms of Article 8 of this Lease. The terms of the Tenant Work Letter attached
to this Lease as Exhibit C shall not apply to the construction of any
improvements in such First Offer Space.

 

1.4.5                     Amendment to Lease. If Tenant timely exercises
Tenant’s right to lease the applicable First Offer Space as set forth herein,
Landlord and Tenant shall promptly thereafter execute a lease amendment for such
First Offer Space upon the terms and conditions as set forth in the First Offer
Notice and this Section 1.4; provided, however, that an otherwise valid exercise
of the such right of first offer shall be fully effective whether or not a lease
amendment is executed. Tenant shall commence payment of Rent for such First
Offer Space, and the term (the “First Offer Term”) of such First Offer Space
shall commence upon such commencement date (the “First Offer Commencement Date”)
as is determined as a part of the determination of the First Offer Rent in
accordance with Section 1.4.3 above, and shall terminate on the Tranche II Lease
Expiration Date; provided, however, notwithstanding the foregoing or anything
set forth in this Lease to the contrary, the minimum lease term for Tenant’s
lease of any First Offer Space shall be five (5) years, and accordingly, if the
Tranche II Lease Expiration Date is less than five (5) years from the First
Offer Commencement Date, Tenant’s lease of the First Offer Space will extend
beyond Tenant’s lease of the Tranche II Premises under this Lease.

 

1.4.6                     Termination of Right of First Offer. The rights
contained in this Section 1.4 shall be personal to the Original Tenant and its
Permitted Transferees, and may only be exercised by the Original Tenant or a
Permitted Transferee (and not any other assignee, sublessee or other transferee
of the Original Tenant’s interest in this Lease) if not more than fifteen
percent (15%) of the rentable area of the Premises (which shall be calculated as
if the Premises includes all of the Tranche I Premises, the Tranche II Premises
and the Tranches III Premises irrespective of whether the Commencement Date with
respect to the Tranche I Premises, the Tranche II Premises and the Tranches III
Premises has occurred) has been subleased (except to Permitted Transferees).
Tenant shall not have the right to lease any First Offer Space, as provided in
this Section 1.4, if, as of the date of the attempted exercise of any right of
first offer by Tenant, or as of the scheduled date of delivery of the applicable
First Offer Space to Tenant, Tenant is in default under this Lease, beyond any
applicable notice and cure period set forth in this Lease.

 

1.4.7                     Rejection; Right to Lease. If Tenant fails to timely
deliver to Landlord a First Offer Exercise Notice, then Landlord shall be free
for one-hundred eighty (180) days thereafter (for purposes of this
Section 1.4.7, the “One Hundred Eighty Day Period”) to lease the First Offer
Space identified in the applicable First Offer Notice, on material economic
terms that, on a net effective basis, are not more than five percent (5%) more
favorable to the tenant than the terms offered Tenant in the applicable First
Offer Notice (“Materially Equivalent Terms”). If Tenant fails to timely deliver
to Landlord a First Offer Exercise Notice and Landlord either fails to lease the
First Offer Space within the One Hundred Eighty Day Period or desires to lease
the First Offer Space on less than Materially Equivalent Terms, then before
entering into a lease for such First Offer Space after the expiration of the One
Hundred Eighty Day Period or on such less than Materially Equivalent Terms,
Landlord shall again offer the First Offer Space to Tenant for lease (for
purposes of this Section 1.4.7, the “Updated Availability Notice”), at such less
than Materially Equivalent Terms, if applicable. Tenant shall have ten
(10) business days after receipt of the Updated Availability Notice to deliver
to Landlord notice of Tenant’s acceptance of such First Offer Space (for
purposes of this Section 1.4.7, the “Updated Offer Acceptance Notice”). If
Landlord does not receive an Updated Offer Acceptance Notice from Tenant within
such ten (10) business day period (or Landlord receives a notice of rejection),
then for a period of one hundred eighty (180) days thereafter Landlord shall be
free to lease the First Offer Space otherwise Landlord shall again deliver an
Updated Availability Notice to Tenant and the terms and conditions of this
Section 1.4.7 shall apply thereto.

 

1.4.8                     Tenant’s Share; Operating Expenses; Management Fees.
Operating Expenses (as defined below) with respect to Two Rincon shall include
(i) all Direct Expenses (as defined below) attributable solely to the office
portions of Two Rincon, (ii) an equitable portion of the Direct Expenses
attributable to Two Rincon as a whole, and (iii) an equitable portion of the
Direct Expenses attributable to the Project as a whole (“Building Two Operating
Expenses”). If Tenant leases space in Two Rincon, then Tenant’s Share with
respect to Building Two Operating Expenses shall equal the rentable square foot
of Tenant’s premises in Two Rincon divided

 

13

--------------------------------------------------------------------------------



 

by the total rentable square footage of Two Rincon. If Tenant leases space in
Two Rincon, then Building Two Operating Expenses include fees payable by
Landlord for management of the Project not in excess of three percent (3%) of
gross revenues for the office portions of the Two Rincon only.

 

1.5                               Right of First Offer to Purchase Building.

 

1.5.1                     Right of First Offer. If Landlord intends to Sell (as
defined below) the Building or Project, as applicable, Landlord shall first
deliver written notice to Tenant (a “Sale Notice”), which notice shall set forth
all material economic terms of the Sale (including, without limitation,
transaction structure (e.g., ground lease, sale of fee interest or sale of
equity interests), price, deposit(s), due diligence period (not to be less than
thirty (30) days), closing date, seller financing (if any) and assumption of
Landlord’s debt (if any) or sale free and clear of such debt) along with a
proposed purchase agreement. For the purposes hereof, “Sale,” “Sell” or
“Selling” shall mean to sell, transfer, assign or exchange the Building or
Project, or grant an option to dispose of or otherwise transfer or convey the
membership or other direct or indirect controlling ownership interests in the
Landlord or ground lease the Building or Project. Concurrently with Landlord’s
delivery to Tenant of a Sale Notice, Landlord shall, deliver to Tenant
(i) project operating statements (including rentals and other revenues, and
Project expenses, including Operating Expenses and Taxes) for the prior two
(2) calendar years, and for the most recently completed calendar quarter, and
(ii) current rent roll for all leases, licenses or occupancy agreements of the
Project (the “Other Leases”) (such items in (i) and (ii), above, the “Initial
Review Materials”). If, within ten (10) business days following the date of such
notification, Tenant notifies Landlord that Tenant is interested in purchasing
the Project from Landlord (the “Interest Notice”), then Landlord and Tenant
shall diligently negotiate in good faith for thirty (30) days (the “Negotiation
Period”) from the date upon which Tenant delivers its Interest Notice to agree
upon the terms of, and to execute, a purchase agreement with respect to the
Building or the Project, as applicable, on the terms and conditions set forth in
the Sale Notice. Upon the agreement on the terms of the purchase agreement, and
subject to the terms of such purchase agreement, Landlord will provide Tenant
with other customary materials and information regarding the Project, including,
without limitation, (a) copies of any Other Leases, (b) a copy of Landlord’s
most recent title policy and property survey, if any, (c) a copy of Landlord’s
most recent Phase 1 (and Phase 2) environmental reports, if any, (d) such plans
and specifications for the Property as Landlord has in its possession and
control, and (e) such other information within Landlord’s possession and control
related to the operation of the Property that Buyer may from time to time
reasonably request and which is not proprietary or subject to confidentiality
obligations of Seller (the “Due Diligence Materials”). At Tenant’s option, prior
to the end of the Negotiation Period, Tenant may deliver to Landlord a notice
setting forth Tenant’s final offer on the price and other material terms at
which Tenant would be willing to purchase the Project (the “Final Offer
Notice”). Notwithstanding the foregoing, the foregoing terms of this Section 1.5
shall not be applicable to (1) the Sale of the Building or Project to an entity
which is Controlled (as defined below) by, Controls or is under common Control
with Landlord (any such entity, an “Landlord Affiliate”), or (2) the Sale of the
Building or Project together with one or more other commercial office building
properties owned by Landlord or any Landlord Affiliate (which shall not include
a sale of only the Project (i.e. the Building and Two Rincon)) (any such Sale, a
“Portfolio Sale”), or (3) an entity in which Landlord maintains a “Managing
Member Interest,” as defined below, or an “Investor Member Interest” as defined
below (in either case, a “Joint Venture Entity”) (any such sale as set forth in
items (1), (2) or (3), an “Exempt Sale”). To the extent Landlord enters into an
Exempt Sale, and the new owner subsequently elects to Sell the Building or
Project, then such new owner shall first deliver a Sale Notice to Tenant, and
the parties (i.e., the new owner and Tenant) shall proceed pursuant to the terms
of this Section 1.5, provided that for purposes of the foregoing, all references
to “Landlord” in this Section 1.5 shall mean the new owner. As used herein a
“Managing Member Interest” shall mean an equity interest of not less than ten
percent (10%) of the ownership entity, coupled with the right to direct the day
to day operations of the Project in a manner consistent with the rights of
managing members in real estate joint ventures between sophisticated
institutional parties, and an “Investor Member Interest” shall mean an equity
interest of not less than twenty-five percent (25%) of the ownership entity,
coupled with the right to approve major decisions regarding the ownership of the
Project (e.g., decisions to sell or finance) in a manner consistent with the
rights of a joint venture capital partner in real estate joint ventures between
sophisticated institutional parties. For purposes of this Lease, the term
“control” shall mean the ownership of at least fifty percent (50%) of the equity
interests in an entity and the right to vote such equity interests in the
ordinary course of business.

 

1.5.2                     Rejection; Re-Offer. If Tenant fails to timely deliver
to Landlord an Interest Notice, or Landlord and Tenant fail to reach agreement
on a purchase agreement prior to expiration of the Negotiation Period,

 

14

--------------------------------------------------------------------------------



 

then, unless Tenant has delivered a Final Offer Notice, Landlord shall be free
for one-hundred eighty (180) days thereafter (for purposes of this
Section 1.5.2, the “One Hundred Eighty Day Period”) on any terms Landlord
desires. In the event that Tenant has delivered the Final Offer Notice, then,
prior to Landlord entering into an agreement to sell the Project to any third
party for a purchase price which is less than ninety-five percent (95%) of the
purchase price set forth in the Final Offer Notice, Landlord shall first offer
to Sell the Project to Tenant for such lower purchase price (the “Sale Offer
Notice”). Concurrently with Landlord’s delivery of a Sale Offer Notice, Landlord
shall deliver to Tenant any updates to the Due Diligence Materials to reflect
material changes in the same. Tenant shall accept or reject such offer within
five (5) business days after delivery of the Sale Offer Notice. If Tenant fails
to accept the offer to purchase the Project on the terms of the Sale Offer
Notice within five (5) business days after receipt thereof, then Landlord shall
be free to Sell the Project to any entity it desires, for a purchase price which
is less than ninety-five percent (95%) of the purchase price set forth in the
Sale Offer Notice, during the One Hundred Eight Day Period, provided that a new
One Hundred Eighty Day period shall commence on the date of Tenant’s rejection
or failure to accept the Sale Offer Notice.

 

1.5.3                     Participation. If Tenant fails to timely deliver an
Interest Notice, then Landlord shall nevertheless allow Tenant to participate in
any “bid process” or other open call for offers to purchase the Building or the
Project, as applicable, from the market at large, conducted by Landlord, and in
connection therewith shall permit Tenant to submit an offer to purchase the
Building or the Project, as applicable, like any other third party; provided,
however, nothing herein shall require or obligate Landlord to accept any offer
submitted by Tenant, and Landlord may reject such offer in its sole and absolute
discretion. If a particular Sale does not involve a “bid process” or open call
for offers to purchase, then the terms of this Section 1.5.3 shall not apply.

 

1.5.4                     Termination of Right of First Offer to Purchase. The
rights contained in this Section 1.5 shall be personal to the Original Tenant
and its Permitted Transferees. Tenant shall not have the right of first offer to
purchase the Building or Project, as applicable, as provided in this
Section 1.5, if, as of the date of the attempted exercise of any right of first
offer to purchase by Tenant, Tenant is in default under this Lease, beyond any
applicable notice and cure period set forth in this Lease. The terms of this
Section 1.5.4 shall terminate upon any Sale that is not an Exempt Sale.

 

ARTICLE 2

 

LEASE TERM; OPTION TERM(S)

 

2.1                               Initial Lease Term; Beneficial Occupancy. The
terms and provisions of this Lease shall be effective as of the Effective Date.
With respect to each Portion of the Premises, the term of this Lease (the “Lease
Term”) shall be as set forth in Section 3.1 of the Summary, shall commence on
the applicable Commencement Date set forth in Section 3.2 of the Summary, and
shall terminate on the applicable Lease Expiration Date set forth in Section 3.4
of the Summary (as the same may be extended by Tenant in accordance with this
Lease), unless this Lease is sooner terminated as hereinafter provided. If
Landlord uses commercially reasonable efforts to deliver each Portion of the
Premises to Tenant in Delivery Condition on or before the Anticipated Delivery
Date with respect to such Portion of the Premises, then except as expressly set
forth in Section 1.1.4 above, Landlord shall not be subject to any liability for
its failure to do so, and such failure shall not affect the validity of this
Lease or the obligations of Tenant hereunder. For purposes of this Lease, with
respect to each Portion of the Premises, the term “Lease Year” shall mean each
consecutive twelve (12) month period during the Lease Term; provided, however,
that the first Lease Year shall commence on the applicable Commencement Date
with respect to such portion of the Premises and end on the last day of the
eleventh month thereafter and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year with respect to each Portion of the Premises shall end on
the applicable Lease Expiration Date with respect to such Portion of the
Premises. At any time during the Lease Term, Landlord may deliver to Tenant a
notice in the form as set forth in Exhibit D, attached hereto (“Commencement
Letters”), as a confirmation only of the information set forth therein, which
Tenant shall execute and return to Landlord within thirty (30) days of receipt
thereof. If Landlord fails to deliver a Commencement Letter as to a Portion of
the Premises, then Tenant shall be permitted to prepare and send to Landlord a
Commencement Letter for such Portion of the Premises. If Landlord fails to sign
and return a particular Commencement Letter to Tenant within thirty (30) days of
its receipt from Tenant, the Commencement Letter as sent by Tenant shall be
deemed to have correctly set forth the matters addressed in it. Notwithstanding
any provision to the contrary set forth in this Lease, Tenant shall have the
right to occupy each Portion of the Premises

 

15

--------------------------------------------------------------------------------



 

during the period between the applicable Lease Commencement Date and the
applicable Rent Commencement Date (the “Beneficial Occupancy Period”), provided
that (i) Tenant shall have delivered to Landlord satisfactory evidence of the
insurance coverage required to be carried by Tenant in accordance with
Article 10, below, (ii) Tenant has delivered to Landlord the L-C (as defined
below) as required by Article 21 below and the first month’s Base Rent for the
Tranche I Premises pursuant to Article 3 below, and (iii) all of the terms and
conditions of this Lease shall apply during the Beneficial Occupancy Period,
other than Tenant’s obligation to pay “Base Rent” (as that term is defined in
Article 3 below) or any Excess (as defined below) with respect to such Portion
of the Premises.

 

2.2                               Option Terms.

 

2.2.1                     Option Right. Landlord hereby grants to the Original
Tenant and its Permitted Transferees two (2) successive options to extend the
Lease Term with respect to one or more floors (or all of the space leased on any
particular floor by Tenant) of any Tranche of Premises, each by a period of five
(5) years (each, an “Option Term”). Each option to extend shall be exercisable
only by “Notice” (as that term is defined in Section 29.17 of this Lease)
delivered by Tenant to Landlord as provided below, provided that, (“Option Term
Exercise Notice”), not earlier than fifteen (15) and not less than twelve (12),
months prior to the applicable Lease Expiration Date (or the expiration of the
first Option Term, as applicable), provided that as of the date of delivery of
such Notice, Tenant is not then in default under this Lease (after receipt of
all required notices from Landlord and the expiration of all applicable cure
period set forth in this Lease). Tenant shall specify in the Option Term
Exercise Notice the floor(s) of the Premises (or portions thereof) that Tenant
desires to extend. Upon the proper exercise of such option to extend, and
provided that, at Landlord’s election, as of the end of the then applicable
Lease Term, Tenant is not then in default under this Lease (after receipt of all
required notices from Landlord and the expiration of all applicable cure period
set forth in this Lease), then the Lease Term shall be extended independently
for the applicable floor(s) of the Premises (or portions thereof) for a period
of five (5) years.

 

2.2.2                     Option Rent. The annual Rent payable during the Option
Term shall be equal to the annual Fair Market Value (as hereinafter defined)
determined for each Portion of the Premises as of commencement of the applicable
Option Term (the “Calculation Date”). “Fair Market Value” for a particular
Portion of the Premises shall mean the fair market annual rent (including
additional rent and considering any “base year” or “expense stop” applicable
thereto) for such Portion of the Premises, taking into account all escalations,
at which, as of the Calculation Date, tenants are leasing non-sublease,
non-encumbered, non-equity space comparable in size, location and quality to the
applicable floor of the Premises (or portion thereof) for a term of five
(5) years, in an arm’s-length transaction, which comparable space is located in
the Building or in Two Rincon, or in other first-class commercial office
buildings (“Comparable Buildings”) in the North and South San Francisco
Financial Districts and the San Francisco SOMA Area (collectively, the “Market
Area”), and which comparable transactions (collectively, the “Comparable
Transactions”) are entered into within the six (6) month period immediately
preceding Landlord’s delivery of the “Option Rent Notice” (defined below) to
Tenant, taking into consideration the following concessions (the “Concessions”):
(a) rental abatement concessions, if any, being granted such tenants in
connection with such comparable space; (b) tenant improvements or allowances
provided or to be provided for such comparable space, taking into account, and
deducting the value of, the existing improvements in the applicable portion of
the Premises, such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a Tenant based upon the fact that the precise tenant improvements
existing in the Premises are specifically suitable to Tenant; (c) other monetary
concessions being granted such tenants in connection with such comparable space,
(d) the rental rate and escalations for the Comparable Transactions, (e) the
amount of parking rent per parking permit paid in the Comparable Transactions,
if any, (f) operating expense and tax protection granted in such Comparable
Transactions such as a base year or expense stop; (g) the size of the
floor(s) of the Premises as compared to the size the premises leased in the
Comparable Transaction; (h) views, and (i) the brokerage commissions payable in
connection with the Comparable Transaction compared to the fact that no broker
commissions are payable under this Lease in connection with the Option Term
(unless Landlord is paying a brokerage commission in connection with such Option
Term). If Tenant timely disputes Landlord’s determination of Fair Market Value
in accordance with Section 2.2.3 below, then the dispute shall be resolved by
arbitration as provided in Section 2.2.3 below.

 

2.2.3                     Determination of Market Rent. In the event Tenant
timely and appropriately exercises an option to extend the Lease Term, Landlord
shall notify Tenant of Landlord’s determination of the Option Rent at

 

16

--------------------------------------------------------------------------------



 

least six (6) months before the applicable Lease Expiration Date. If Tenant, on
or before the date which is thirty (30) days following the date upon which
Tenant receives written notice containing Landlord’s determination of the Option
Rent, in good faith objects to Landlord’s determination of the Option Rent, or
if Tenant irrevocably exercises its right of first offer with respect to the
entire space described in such First Offer Notice but objects to Landlord’s
determination of First Offer Rent, then in either event Landlord and Tenant
shall attempt to agree upon the Option Rent (or First Offer Rent, as applicable)
using their best good-faith efforts. If Landlord and Tenant fail to reach
agreement within thirty (30) days following Tenant’s objection to the Option
Rent (or Tenant’s object to Landlord’s determination of First Offer Rent, as
applicable) (the “Outside Agreement Date”), then each party shall make a
separate determination of the Option Rent, or First Offer Rent, as applicable,
as the case may be, within five (5) business days following the Outside
Agreement Date, and such determinations shall be binding and be submitted to
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.3, below.

 

2.2.3.1           Landlord and Tenant shall each appoint one arbitrator who
shall by profession be a real estate broker who shall have been active over the
ten (10) year period ending on the date of such appointment in the leasing, of
first-class, high-rise commercial office properties in the Market Area. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Option Rent (or First Offer Rent, as
applicable) is the closest to the actual Option Rent (or First Offer Rent, as
applicable), taking into account the requirements of Section 2.2.2 of this
Lease. Each such arbitrator shall be appointed within thirty (30) days after the
Outside Agreement Date. Landlord and Tenant may consult with their selected
arbitrators prior to appointment and may select an arbitrator who is favorable
to their respective positions (including an arbitrator who has previously
represented Landlord and/or Tenant, as applicable). The arbitrators so selected
by Landlord and Tenant pursuant to this Section 2.2.3.1 shall be deemed
“Advocate Arbitrators” for purposes of this Section 2.2. If either party fails
to timely appoint an Advocate Arbitrator, then the other party may deliver
written notice of such failure to the party that failed to timely appoint an
Advocate Arbitrator, and if such failure is not cured within five (5) business
days following receipt of such written notice, then the Advocate Arbitrator
timely appointed by the other party shall determine the Option Rent and such
determination shall be binding upon the parties. If either party fails to timely
submit its determination of the Option Rent, then the other party shall have the
right to deliver a notice to the failed party expressly referencing this
Section 2.2.3.1 and the time period for performance hereunder, and if the failed
party does not deliver its determination of the Option Rent within three
(3) business days following its receipt of such notice, then the determination
of the other party timely submitted shall be deemed to be the Option Rent.

 

2.2.3.2           The two (2) Advocate Arbitrators so appointed shall be
specifically required pursuant to an engagement letter within ten (10) days of
the date of the appointment of the last appointed Advocate Arbitrator to agree
upon and appoint a third arbitrator (for purposes of this Section 2.2, the
“Neutral Arbitrator”) who shall be qualified under the same criteria set forth
hereinabove for qualification of the two Advocate Arbitrators, except that
(i) neither the Landlord or Tenant or either parties’ Advocate Arbitrator may,
directly or indirectly, consult with the Neutral Arbitrator prior or subsequent
to his or her appearance, and (ii) the Neutral Arbitrator cannot be someone who
has represented Landlord and/or Tenant or any of their affiliates during the
five (5) year period prior to such appointment, and prior to the appointment of
the Neutral Arbitrator, the Neutral Arbitrator shall be required to disclose any
conflicts to Landlord and Tenant. The Neutral Arbitrator shall be retained via
an engagement letter jointly prepared by Landlord’s counsel and Tenant’s
counsel. If the two (2) Advocate Arbitrators cannot timely agree upon and
appoint a Neutral Arbitrator, then Landlord and Tenant shall each apply to the
Presiding Judge of the Superior Court of the County of San Francisco to appoint
the Neutral Arbitrator. The cost of the arbitration shall be paid by Landlord
and Tenant equally.

 

2.2.3.3           Within ten (10) days following the appointment of the
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (for
purposes of this Section 2.2, the “Arbitration Agreement”) which shall set forth
the following:

 

(a)                                 Each of Landlord’s and Tenant’s best and
final and binding determination of the Option Rent exchanged by the parties
pursuant to Section 2.2.3, above;

 

(b)                                 An agreement to be signed by the Neutral
Arbitrator, the form of which agreement shall be attached as an Exhibit to the
Arbitration Agreement, whereby the Neutral Arbitrator shall agree to undertake
the arbitration and render a decision in accordance with the terms of this
Lease, as modified by the

 

17

--------------------------------------------------------------------------------



 

Arbitration Agreement, and shall require the Neutral Arbitrator to demonstrate
to the reasonable satisfaction of the parties that the Neutral Arbitrator has no
conflicts of interest with either Landlord or Tenant or any of their affiliates;

 

(c)                                  Instructions to be followed by the Neutral
Arbitrator when conducting such arbitration;

 

(d)                                 That Landlord and Tenant shall each have the
right to submit to the Neutral Arbitrator (with a copy to the other party), on
or before the date that occurs fifteen (15) days following the appointment of
the Neutral Arbitrator, an advocate statement (and any other information such
party deems relevant) prepared by or on behalf of Landlord or Tenant, as the
case may be, in support of Landlord’s or Tenant’s respective determination of
Option Rent or First Offer Rent, as applicable (the “Briefs”);

 

(e)                                  That within five (5) business days
following the exchange of Briefs, Landlord and Tenant shall each have the right
to provide the Neutral Arbitrator (with a copy to the other party) with a
written rebuttal to the other party’s Brief (the “First Rebuttals”); provided,
however, such First Rebuttals shall be limited to the facts and arguments raised
in the other party’s Brief and shall identify clearly which argument or fact of
the other party’s Brief is intended to be rebutted;

 

(f)                                   That within five (5) business days
following the parties’ receipt of each other’s First Rebuttal, Landlord and
Tenant, as applicable, shall each have the right to provide the Neutral
Arbitrator (with a copy to the other party) with a written rebuttal to the other
party’s First Rebuttal (the “Second Rebuttals”); provided, however, such Second
Rebuttals shall be limited to the facts and arguments raised in the other
party’s First Rebuttal and shall identify clearly which argument or fact of the
other party’s First Rebuttal is intended to be rebutted;

 

(g)                                  The date, time and location of the
arbitration, which shall be mutually and reasonably agreed upon by Landlord and
Tenant, taking into consideration the schedules of the Neutral Arbitrator, the
Advocate Arbitrators, Landlord and Tenant, and each party’s applicable
consultants, which date shall in any event be within forty-five (45) days
following the appointment of the Neutral Arbitrator;

 

(h)                                 That no discovery shall take place in
connection with the arbitration, other than to verify the factual information
that is presented by Landlord or Tenant;

 

(i)                                     That the Neutral Arbitrator shall not be
allowed to undertake an independent investigation or consider any factual
information other than presented by Landlord or Tenant, except that the Neutral
Arbitrator shall be permitted to visit the Project and the buildings containing
the Comparable Transactions;

 

(j)                                    Tenant shall have the right to present
oral arguments to the Neutral Arbitrator at the arbitration for a period of time
not to exceed three (3) hours (for purposes of this Section 2.2, the “Tenant’s
Initial Statement”);

 

(k)                                 Following Tenant’s Initial Statement,
Landlord shall have the right to present oral arguments to the Neutral
Arbitrator at the arbitration for a period of time not to exceed three (3) hours
(for purposes of this Section 2.2, the “Landlord’s Initial Statement”);

 

(l)                                     Following Landlord’s Initial Statement,
Tenant shall have up to two (2) additional hours to present additional arguments
and/or to rebut the arguments of Tenant (for purposes of this Section 2.2, the
“Tenant’s Rebuttal Statement”);

 

(m)                             Following Tenant’s Rebuttal Statement, Landlord
shall have up to two (2) additional hours to present additional arguments and/or
to rebut the arguments of Tenant;

 

(n)                                 That, not later than ten (10) business days
after the date of the arbitration, the Neutral Arbitrator shall render a
decision (the “Ruling”) indicating whether Landlord’s or Tenant’s

 

18

--------------------------------------------------------------------------------



 

submitted Option Rent is closer to the Neutral Arbitrator’s determination of
what the Fair Market Rent should be for the applicable floor(s) of the Premises
or First Offer Space, as applicable, which Ruling shall set forth the facts and
reasons for the decision of the Neutral Arbitrator;

 

(o)                                 That following notification of the Ruling,
Landlord’s or Tenant’s submitted Option Rent determination, whichever is
selected by the Neutral Arbitrator as being closer to the Option Rent shall
become the then applicable Option Rent; and

 

(p)                                 That the decision of the Neutral Arbitrator
shall be binding on Landlord and Tenant.

 

(q)                                 If a date by which an event described in
Section 2.2.3.3, above, is to occur falls on a weekend or a holiday, the date
shall be deemed to be the next business day. If the parties fail to enter into
an Arbitration Agreement within ten (10) days following the appointment of the
Neutral Arbitrator, then the arbitration shall nonetheless proceed in accordance
with this Section 2.2.3 notwithstanding such failure.

 

2.2.3.4           In the event that the Option Rent (or First Offer Rent, as
applicable) shall not have been determined pursuant to the terms hereof prior to
the commencement of the Option Term for a Tranche of the Premises (or prior to
the First Offer Commencement Date, as the case may be), Tenant shall be required
to pay Base Rent then in effect with respect to such Tranche of the Premises the
Option Rent (or First Offer Rent, as applicable) initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent (or First Offer
Rent, as applicable), the payments made by Tenant shall be reconciled with the
actual amounts of Option Rent (or First Offer Rent, as applicable) due, and the
appropriate party shall make any corresponding payment to the other party within
thirty (30) calendar days after the Option Rent for such Tranche of the Premises
(or First Offer Rent, as applicable) has finally been determined.

 

2.2.3.5           Upon final determination of the Option Rent for each Tranche
of the Premises, Landlord and Tenant shall execute an amendment reflecting
Tenant’s exercise of the applicable extension option and the extension of the
Lease Term and the Option Rent for such Tranche of the Premises as finally
determined.

 

2.3                               Early Termination Right.

 

2.3.1                     Termination Right. Notwithstanding any provision to
the contrary set forth in this Lease, but subject to the terms of this
Section 2.3 below, the Original Tenant and its Permitted Transferees shall have
a one-time right (the “Termination Right”) to terminate this Lease with respect
to only the entire 3rd Floor Premises, effective as of a date selected by Tenant
within sixty (60) days following the seventh (7th) anniversary of the Tranche
III Commencement Date (the “Termination Date”) by delivering to Landlord prior
written notice irrevocably exercising the Termination Right (the “Termination
Notice”), which Termination Notice shall be delivered no later than twelve (12)
months prior to the Termination Date.

 

2.3.2                     Termination Fee. As consideration for and as a
condition precedent to such early termination, Tenant shall pay to Landlord the
“Termination Fee” (as that term is defined below) concurrently with Tenant’s
delivery of the Termination Notice. Time is of the essence with respect to
Tenant’s delivery of the Termination Notice and payment of the Termination Fee.
The “Termination Fee” shall equal the sum of (i) the unamortized portion, as of
the Termination Date, of the “Tenant Improvement Allowance” (as that term is
defined in the Tenant Work Letter) for the 3rd Floor Premises, (ii) the
unamortized portion, as of the Termination Date, of leasing commissions to be
paid by Landlord in connection with the 3rd Floor Premises (it being
acknowledged and agreed to by Landlord and Tenant that the Tenant Improvement
Allowance and leasing commissions paid by Landlord in connection with this Lease
shall be amortized in the same manner as a fully-amortized loan, using an
interest rate of Redacted per annum, over the initial Lease Term with respect to
the 3rd Floor Premises), (iii) Base Rent for the 3rd Floor Premises for four
(4) months, based on an annual Base Rent rate per rentable square foot of
Redacted       Redacted       and (iv) Base Rent for the 3rd Floor Premises for
six (6) months, based on the annual Base Rent rate per rentable square foot for
the 3rd Floor Premises during the seventh (7th) Lease Year. Upon request,
Landlord shall promptly deliver a written notice to Tenant setting forth
Landlord’s calculation of the Termination Fee.

 

19

--------------------------------------------------------------------------------



 

2.3.3                     Exercise of Termination Right. Provided Tenant
properly exercises the Termination Right in accordance with the terms of this
Section 2.3, then, effective as of the Termination Date, Tenant’s lease of the
3rd Floor Premises shall automatically terminate and be of no further force or
effect, and Landlord and Tenant shall be relieved of their respective
obligations under this Lease with respect to the 3rd Floor Premises, except for
those obligations set forth in this Lease with respect to the period of Tenant’s
tenancy prior to the Termination Date and such obligations which specifically
survive the expiration or earlier termination of this Lease, including, without
limitation, the payment by Tenant of all amounts owed by Tenant under this Lease
up to and including the Termination Date. Without limiting the generality of the
foregoing, Tenant shall vacate and surrender possession of the 3rd Floor
Premises to Landlord on such Termination Date in the condition otherwise
required to be vacated and surrendered at the end of the Lease Term. In the
event Tenant fails to so surrender the 3rd Floor Premises to Landlord on or
before the Termination Date, the holdover provisions of Article 16 of this Lease
shall apply to such space. The Termination Right shall be personal to the
Original Tenant and its Permitted Transferees, and may not be exercised by any
assignee, sublessee or other Transferee of the Original Tenant’s interest in
this Lease (other than a Permitted Transferee). Upon the Termination Date, the
amount of the Letter of Credit may be reduced by the sum of Redacted so that the
L-C deposited with Landlord thereafter shall be in the sum of Redacted .
Landlord agrees to authorize such reduction in writing to the issuer of the L-C.
With respect to the increases and decreases to the L-C amount as set forth
herein, Landlord shall return the original L-C deposited hereunder to Tenant
within five (5) business days following Tenant’s delivery of any new L-C. If
Tenant has not previously delivered the Termination Notice as of the date that
Landlord elects to terminate this Lease pursuant to the terms of Section 19.2.1,
below, or as of the date that this Lease is rejected or deemed rejected in any
bankruptcy, Tenant shall have no right to exercise the Termination Right, and
Landlord’s claim for damages in such instances shall be calculated as if such
Termination Right had not been exercised, and was of no force or effect.

 

ARTICLE 3

 

BASE RENT

 

Commencing on the Rent Commencement Date with respect to each Portion of the
Premises, Tenant shall commence paying with respect to such Portion of the
Premises (and will thereafter continue to pay with respect to such Portion of
the Premises through the Expiration Date applicable to such Portion of the
Premises), without prior notice or demand, to Landlord at the address or
pursuant to the wiring instructions set forth in Section 13 of the Summary, or,
at Landlord’s option, at such other address or wiring instructions as Landlord
may from time to time designate in writing, by a check or wire transfer for
currency which, at the time of payment, is legal tender for private or public
debts in the United States of America, the base rent (“Base Rent”) as set forth
in Section 4 of the Summary with respect to such Portion of the Premises,
payable in equal monthly installments in advance on or before the first day of
each and every calendar month during the Lease Term, without any setoff or
deduction whatsoever. The Base Rent for the first full month of the Lease Term
with respect to the Tranche I Premises following the Rent Commencement Date for
the Tranche I Premises shall be paid within ten (10) business days after
Tenant’s execution of this Lease. If any payment of Rent is for a period which
is shorter than one month, the Rent for any such fractional month shall accrue
on a daily basis during such fractional month and shall total an amount equal to
the product of (i) a fraction, the numerator of which is the number of days in
such fractional month and the denominator of which is the actual number of days
occurring in such calendar month, and (ii) the then-applicable monthly
installment of Base Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

 

ARTICLE 4

 

ADDITIONAL RENT

 

4.1                               General Terms. In addition to paying the Base
Rent specified in Article 3 of this Lease, for each Portion of the Premises
Tenant shall pay “Tenant’s Share” of the annual “Building Office Pool Direct
Expenses,” as those terms are defined in Sections 4.2.9, and 4.3.1 of this
Lease, as applicable, which are in excess of the amount of Building Office Pool
Direct Expenses or Building Retail Pool Direct Expenses applicable to the “Base
Year,” as that term is defined in Section 4.2.1, below; provided, however, that
in no event shall any decrease in Direct Expenses for any Expense Year below
Direct Expenses for the Base Year entitle Tenant to any decrease in Base Rent or
any credit against sums due under this Lease. Such payments by Tenant, together
with any and all other amounts

 

20

--------------------------------------------------------------------------------



 

payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the “Additional Rent,” and the Base Rent
and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent; provided, however, the
parties hereby acknowledge that the first monthly installment of Tenant’s Share
of any “Estimated Excess,” as that term is set forth in, and pursuant to the
terms and conditions of, Section 4.4.2 of this Lease, shall first be due and
payable for the calendar month occurring immediately following the expiration of
the Base Year. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

 

4.2                               Definitions of Key Terms Relating to
Additional Rent. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

 

4.2.1                     “Base Year” shall mean the period set forth in
Section 5 of the Summary.

 

4.2.2                     “Building Office Pool Direct Expenses” shall mean
those amounts of “Operating Expenses” and “Tax Expenses,” as those terms are
defined below, allocated to the “office” portion of the Building as provided in
Section 4.3.1, below.

 

4.2.3                     Intentionally Omitted

 

4.2.4                     Intentionally Omitted

 

4.2.5                     “Direct Expenses” shall mean “Operating Expenses” and
“Tax Expenses.”

 

4.2.6                     “Expense Year” shall mean each calendar year in which
any portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.

 

4.2.7                     “Operating Expenses” shall mean all costs and amounts
of every kind and nature which Landlord pays during any Expense Year because of
or in connection with the ownership, management, maintenance, security, repair
or operation of the Project, or any portion thereof. Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following: (i) the cost of supplying all utilities (but excluding
the cost of electricity consumed in the Premises and the premises of other
tenants of the Building and any other buildings in the Project (since Tenant is
separately paying for the cost of electricity pursuant to Section 6.1.3 below)),
the cost of operating, repairing and maintaining the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a governmentally mandated transportation system
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project, and the commercially reasonable
deductible portion of any insured loss otherwise covered by such insurance;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) costs incurred in connection with the parking areas
servicing the Project; (vi) fees and other costs, including management fees,
consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Project; (vii) payments under any equipment rental agreements and the
fair rental value of any management office space; (viii) wages, salaries and
other compensation and benefits, including taxes levied thereon, of the
“Property Manager” and persons generally considered to be lower in rank than the
position of “Property Manager” engaged in the operation, maintenance and
security of the Project; (ix) operation, repair and maintenance of all systems
and equipment and components thereof of the Building; (x) the cost of
janitorial, alarm, security and other services, repair of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, and maintenance and
repair of curbs and walkways, and repair to roofs; (xi) amortization of the cost
of acquiring personal property used in the maintenance, operation and repair of
the Project, or any portion thereof; provided, however, that any capital
expenditure shall be amortized with commercially reasonable interest (as
determined in accordance with sound real estate management and accounting
practices at the time of the expenditure) over its useful life as Landlord shall
reasonably determine in accordance with sound real estate management and
accounting practices; (xii) the cost of capital improvements (A) that are
acquired to cause, in Landlord’s good faith judgment, an immediate (i.e.,

 

21

--------------------------------------------------------------------------------



 

commencing within the first year in which costs for such capital improvements
are included in Operating Expenses) reduction in other Operating Expenses,
amortized over the useful life of such improvements at an annual rate not to
exceed the amount of Operating Expenses to be saved in each calendar year
throughout the Lease Term (as determined at the time Landlord elected to proceed
with the capital improvement or acquisition of the capital equipment to reduce
Operating Expenses); or (B) that are incurred due to any Laws first enacted or
made applicable to any Portion of the Project or the Common Areas after the
applicable Commencement Date; provided, however, that any capital expenditure
shall be amortized with commercially reasonable interest (as determined in
accordance with sound real estate management and accounting practices at the
time of the expenditure) over its useful life as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
practices (costs under items (A) and (B), above, “Allowed Capital Costs”);
(xiii) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute “Tax Expenses” as that term is defined in
Section 4.2.8.1, below; and (xiv) payments under the following covenants,
conditions and restrictions (or any other covenants, conditions or restrictions
entered into after the Effective Date in accordance with the terms and
conditions of this Lease) (collectively, the “REA”): Rincon Center Associates
Declaration Establishing Reciprocal Easements and Covenants Running With the
Land recorded in the Recorder’s Office of San Francisco, California, on June 27,
1988 as Document No. E196829; Declaration Establishing Reciprocal Easements and
Covenants Running With the Land recorded in the Recorder’s Office of San
Francisco, California, on March 30, 1999 as Document No. 99-G541539-00 (“First
Amendment”); Second Amendment to Declaration Establishing Reciprocal Easements
and Covenants Running With the Land recorded in the Recorder’s Office of San
Francisco, California, on June 28,2006 as Document No. 2006-1201148-00 (“Second
Amendment”); and Third Amendment to Declaration Establishing Reciprocal
Easements and Covenants Running With the Land recorded in the Recorder’s Office
of San Francisco, California, on June 11,2007 as Document No. 2007-1400751-00
(“Third Amendment”). Costs under the REA that are allocable to the residential
portion of the project governed by the REA are not included in Operating
Expenses. As Tenant is responsible to pay directly for all electricity used by
Tenant in the Premises, Operating Expenses shall not include any electrical
charges attributable to other rentable tenant spaces in the Building (but shall
include electrical charges for Common Areas). In addition, for purposes of this
Lease, Operating Expenses shall also not include:

 

4.2.7.1           costs, including marketing costs, legal fees, space planners’
fees, advertising and promotional expenses, and brokerage fees incurred in
connection with the original construction or development, or original or future
leasing of the Project (including, without limitation, the cost of construction
of the Base Building (as defined in the Tenant Work Letter)), and costs,
including permit, license and inspection costs, incurred with respect to the
installation of improvements made for tenants or other occupants of the Project
or incurred in renovating or otherwise improving, decorating, painting or
redecorating space for tenants or other occupants of the Project and costs
incurred in removing property and improvements of former tenants or other
occupants of the Project;

 

4.2.7.2           except as set forth in items (xi) and (xii) above,
depreciation or amortization of the Project and interest, principal payments,
debt service, points, fees, penalties or other debt costs on mortgages or other
debt instruments;

 

4.2.7.3           costs for which the Landlord is reimbursed by any tenant or
occupant of the Project or by insurance by its carrier (or which would have been
reimbursed by Landlord’s insurance carrier if Landlord had maintained the
insurance required to be carried by Landlord under this Lease) or any tenant’s
carrier or by anyone else, including, any warrantor (except to the extent of
commercially reasonable deductibles);

 

4.2.7.4           any reserves for bad debts, rent loss, capital items, future
Operating Expenses or any other purpose;

 

4.2.7.5           costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project). Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of

 

22

--------------------------------------------------------------------------------



 

the Landlord’s interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants, and Landlord’s
general corporate overhead and general and administrative expenses;

 

4.2.7.6           the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; provided, that in no event shall Operating Expenses for purposes of
this Lease include the items described in Section 4.2.7.24 below;

 

4.2.7.7           amount paid as ground rental for the Project by the Landlord;

 

4.2.7.8           overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;

 

4.2.7.9           any compensation paid to clerks, attendants or other persons
in commercial concessions operated by the Landlord;

 

4.2.7.10 rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;

 

4.2.7.11 all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

 

4.2.7.12 costs, other than those incurred in ordinary maintenance and repair,
for sculpture, paintings, fountains or other objects of art;

 

4.2.7.13 any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

 

4.2.7.14 costs to the extent arising from the negligence or willful misconduct
of Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;

 

4.2.7.15 expenses and costs relating in any way whatsoever to the
identification, testing, monitoring and control, encapsulation, removal,
replacement, repair, or abatement of any Hazardous Substances (as defined below)
or mold within the Building or Project;

 

4.2.7.16 fees payable by Landlord for management of the Project in excess of
three percent (3%) of base rent for the office portions of the Building only and
Building Office Pool Direct Expenses;

 

4.2.7.17 costs, fines, penalties, or interest incurred due to a violation of
Laws or the terms and conditions of any lease by Landlord or any other tenant in
the Project;

 

4.2.7.18 costs incurred by Landlord for alterations, additions, and replacements
which are considered capital expenditures under generally accepted accounting
principles, consistently applied, except for Allowed Capital Costs;

 

4.2.7.19 to the extent the Common Areas are not in compliance with Laws as of
the applicable Commencement Date, then costs of bringing such Common Areas into
compliance with building codes, laws, rules, regulations, ordinances, or any
other governmental rules or requirements, including, without limitation, the
Americans With Disabilities Act of 1990 and Title 24 of the California Code of
Regulations (or its successor);

 

23

--------------------------------------------------------------------------------



 

4.2.7.20 any costs required to be expended by Landlord in order to cause the
Premises to be in the applicable Delivery Condition;

 

4.2.7.21 repairs or other work paid for through condemnation proceeds;

 

4.2.7.22 repairs, alterations, additions, improvements or replacements made to
rectify or correct any defect in the design, materials, or workmanship of the
Project;

 

4.2.7.23 costs incurred by Landlord, including penalties and interest, due to
violation by Landlord or any other tenant or occupant of the Building of
applicable Laws, the terms and conditions of any lease, ground lease, mortgage
or deed of trust, or other covenants, conditions or restrictions encumbering the
Building or the Land;

 

4.2.7.24 salaries, wages, bonuses, and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
parking privileges, life insurance, including group life insurance, welfare, and
other fringe benefits, and vacation, holidays, and other paid absence benefits)
relating to asset managers, leasing agents, promotional directors, officers,
directors, or executives of Landlord that are above the rank of “Property
Manager”;

 

4.2.7.25 costs incurred in the operation, maintenance and repair of any
concession serving the Project (not including parking operations);

 

4.2.7.26 brokerage commissions, attorneys’ and accountants’ fees related
thereto, loan brokerage fees, closing costs, interest charges and other similar
costs incurred in connection with the sale, refinancing, mortgaging, or selling,
or change of ownership of the Project;

 

4.2.7.27 all costs incurred by Landlord in connection with any dispute relating
to the Landlord’s title to or ownership of the Project or any portion thereof;

 

4.2.7.28 interest and penalties due to late payments of taxes and utility bills
or any other obligations;

 

4.2.7.29 any damage and repairs covered under any insurance policy carried by,
or required to be carried by, Landlord;

 

4.2.7.30 costs for which Landlord has been compensated by a management fee to
the extent that the inclusion of such costs in Operating Expenses would result
in a double charge;

 

4.2.7.31 costs incurred in installing, operating and maintaining any specialty
improvement not normally installed, operated and maintained in projects
comparable to the Building, including, without limitation, an observatory,
luncheon club, or athletic or recreational facilities;

 

4.2.7.32 costs and expenses of providing after-hours HVAC service to other
tenant spaces in the Building;

 

4.2.7.33 costs and expenses to provide janitorial service, water, gas, fuel,
steam, lights, sewer service and other utilities to other tenants or occupants
of the Building materially in excess of amounts typically used in connection
with ordinary office use;

 

4.2.7.34 costs for janitorial services for any rentable area in the Premises to
the extent Tenant provides such services to the Premises at its own cost;

 

4.2.7.35 expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly but which are provided
to another tenant or occupant of the Building;

 

24

--------------------------------------------------------------------------------



 

4.2.7.36 advertising or promotional expenditures, and the costs of acquiring and
installing signs in or on any of the Building identifying the owner of the
Building or any other tenant or occupant of the Building;

 

4.2.7.37 costs of repairs or other work resulting from a casualty or occurrence
with regard to which either Landlord or Tenant elects to terminate this Lease;

 

4.2.7.38 costs, expenses, fees or payments under any REA other than as expressly
set forth in item (xiv) above; and

 

4.2.7.39 costs of operation, repair, maintenance and other expenses relating to
the portions of the Project used for retail, restaurant and residential use;

 

4.2.7.40 costs arising from Landlord’s charitable or political contributions;

 

4.2.7.41 any gifts provided to any entity whatsoever, including, but not limited
to, Tenant, other tenants, employees, vendors, contractors, prospective tenants
and agents;

 

4.2.7.42 the cost of any magazine, newspaper, trade or other subscriptions;

 

4.2.7.43 rent for any office space occupied by Project management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

 

4.2.7.44 costs of repairs or other work occasioned by fire, windstorm, or other
casualty, whether or not Landlord carries such insurance, in excess of
$250,000.00 per Expense Year for the Project (except for any commercially
reasonable insurance deductible which such deductibles shall be included in the
definition of Operating Expenses);

 

4.2.7.45 costs relating to the repair of structural portions of the roof,
foundations, floors and exterior walls and all structural seismic upgrading
costs, in excess of $250,000.00 per Expense Year for the Project; and

 

4.2.7.46 cost of any repairs to the Premises, the Building or the Project made
necessary by any negligence or willful misconduct of Landlord or any of its
assignees, or employees, or their respective agents, representatives, or
contractors.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of any Expense Year,
Landlord may elect to make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been ninety-five percent (95%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year. In no event shall any adjustments to
Operating Expenses in any calendar year result in Landlord receiving from Tenant
and other tenants more than one hundred percent (100%) of the cost of the actual
Operating Expenses paid by Landlord in any such calendar year. Landlord shall
not (i) make a profit by charging items to Operating Expenses that are otherwise
also charged separately to others and (ii) subject to Landlord’s right to adjust
the components of Operating Expenses described above in this paragraph, collect
Operating Expenses from Tenant and all other tenants in the Building in an
amount in excess of what Landlord incurs for the items included in Operating
Expenses. In the event and to the extent any portion of the Project is covered
by a warranty or service agreement which provides warranty-type protection at
any time during the Base Year and is not covered by such warranty or such
warranty-type protection under such service

 

25

--------------------------------------------------------------------------------



 

agreement in a subsequent Expense Year to the same extent, Operating Expenses
for the Base Year shall be deemed increased by the amount Landlord would have
incurred during the Base Year with respect to the items or matters covered by
the subject warranty or warranty-type protection, had such warranty or such
service agreement not been in effect during the entire Base Year. Any insurance
premium resulting from any new type of insurance that was not carried by
Landlord during the Base Year, shall be deemed to be included in Operating
Expenses for the Base Year in the amount of such insurance premium in the first
Expense Year in which such new type of insurance is carried by Landlord, so that
Tenant shall only be required to pay subsequent increases in such premiums. If a
new category of expense is incurred after the Base Year, of a type that is not a
category of expense then generally included in operating expenses by a majority
of landlords of Comparable Buildings, the first full year’s expense for such
item shall be added to Operating Expenses for the Base Year, so that Tenant
shall only be required to pay subsequent increases in such expense. Operating
Expenses for the Base Year shall include market-wide cost increases (including
utility rate increases) due to extraordinary circumstances, including, but not
limited to, Force Majeure, boycotts, strikes, conservation surcharges, embargoes
or shortages (the “Temporarily Increased Costs”), provided that, at such time as
such Temporarily Increased Costs are no longer being incurred, the Base Year
shall be appropriately adjusted to remove such Temporarily Increased Costs;
provided, that such adjustment to the Base Year shall not result in
re-adjustment of Operating Expenses payable for Expense Years which occurred
after the Base Year and prior to the Expense Year in which such adjustment is
made. If Landlord eliminates from any subsequent year’s Operating Expenses a
recurring category of expenses previously included in the Base Year, Landlord
may subtract such category from the Base Year commencing with such subsequent
year. Landlord agrees that, if Tenant so elects and appoints a representative
(the “Tenant Facility Coordinator”), Landlord shall permit the Tenant Facility
Coordinator to meet with Landlord on a mutually agreeable regular basis (not
more than one (1) time per calendar quarter) to discuss the operations of the
Building and Operating Expenses (including the most recent Statement and/or
Estimate Statement). Landlord shall operate and manage the Building consistent
with the practices and customs of institutional owners of Comparable Buildings.

 

4.2.8                     Taxes.

 

4.2.8.1           “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid during any Expense Year (without
regard to any different fiscal year used by such governmental or municipal
authority) because of or in connection with the ownership, leasing and operation
of the Project, or any portion thereof. If, for any tax fiscal year, the Project
is not separately assessed, but is assessed jointly with other property, then
Landlord shall equitably apportion such Taxes Expenses for such tax fiscal year
based upon allocable tax basis among the properties jointly assessed.

 

4.2.8.2           If, by Law, any Taxes may be paid in installments (whether or
not interest accrues on the unpaid balance), then, for any calendar year,
Landlord shall include in the calculation of such Taxes only the amount of the
installments (with any interest) due and payable during such year had Landlord
selected the longest permissible period of payment.

 

4.2.8.3           Tax Expenses shall include, without limitation: (i) any tax on
the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) any assessment, tax, fee,

 

26

--------------------------------------------------------------------------------



 

levy, or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; (iv) any assessment, tax, fee, levy or charge, upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the Premises; and (v) all of the real estate taxes and assessments
imposed upon or with respect to the Building and all of the real estate taxes
and assessments imposed on the land and improvements comprising the Project.

 

4.2.8.4           Refunds of Tax Expenses shall be credited against Tax Expenses
and refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Tax Expenses under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant’s Share of any such increased Tax
Expenses included by Landlord as Tax Expenses pursuant to the terms of this
Lease. Notwithstanding anything to the contrary contained in this Section 4.2.8,
there shall be excluded from Tax Expenses (i) any excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, documentary transfer taxes, federal or state income,
corporate or capital gains taxes, penalties incurred as a result of Landlord’s
failure to pay taxes or to file any tax or informational returns and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease.

 

4.2.8.5           Upon written request by Tenant on no more than an annual
basis, Landlord agrees to notify Tenant in writing on or before ninety (90) days
prior to the final date in which any appeal of Tax Expenses must be filed
whether or not it will appeal property taxes for the Project for the tax bill in
question. If Landlord elects not to appeal property taxes for the Project which
relate to any portion of the Lease Term, then Landlord agrees to cooperate with
Tenant should Tenant desire to appeal such property taxes for the Project. If
Tenant elects to exercise the option to appeal pursuant to this Section, then
Tenant is required to provide Landlord with written notice (“Appeals Notice”) at
least thirty (30) days prior to the final date in which the appeal must be
filed. Upon receipt of the Appeals Notice, Landlord shall retain a third party
reasonably approved by Tenant in order to file and prosecute such appeal and
thereafter Landlord shall diligently prosecute such appeal. Tenant may at any
time in its sole discretion direct Landlord to terminate an appeal it previously
elected pursuant to an Appeals Notice. In the event Tenant provides an Appeals
Notice to Landlord and the resulting appeal reduces the property taxes for the
calendar year in question as compared to the original bill received for such
calendar year, then the costs for such appeal (up to the amount of the reduction
in Tax Expenses) shall be included as an Operating Expense and passed through to
the tenants of the Building. In turn, if the appeal is not successful, or if the
cost of such appeal is in excess of the amount of such reduction, then Tenant
shall reimburse Landlord, within thirty (30) days after written demand, for any
and all costs reasonably incurred by Landlord in connection with such appeal in
excess of the amount of the reduction in Tax Expenses. Tenant’s failure to
timely deliver an Appeals Notice shall waive Tenant’s rights to request an
appeal of such tax increase or assessment for such calendar year. In addition,
Tenant’s obligations to reimburse Landlord for the costs of the appeal pursuant
to this Section, and Tenant’s right to benefit from any reduction in the Tax
Expenses, shall survive the expiration or earlier termination of this Lease in
the event the appeal is not concluded until after the expiration or earlier
termination of the Lease. Landlord agrees to keep Tenant apprised of all tax
protest filings and proceedings undertaken by Landlord to obtain a reduction or
refund of Tax Expenses.

 

4.2.8.6           Notwithstanding anything to the contrary set forth in this
Lease, the amount of Tax Expenses for the Base Year and any Expense Year shall
be calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from
Tax Expenses, but rather shall be the sole property of Landlord. Landlord and
Tenant acknowledge that this Section 4.2.8.6 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual increase in Tax Expenses (as such statutory increase may

 

27

--------------------------------------------------------------------------------



 

be modified by subsequent legislation), or (B) the inclusion or exclusion of Tax
Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Sections 4.2.8.1 through 4.2.8.5, above.

 

4.2.9                     “Tenant’s Share” shall mean the percentage set forth
in Section 6 of the Summary.

 

4.2.10              Tenant’s Payment of Certain Tax Expenses. Notwithstanding
anything set forth in this Lease to the contrary (including, without limitation,
Section 4.2.8.1 above), in the event that, at any time prior to the thirtieth
(30th) month following the Tranche I Commencement Date (the “Prop 13 Protection
Period”), any sale, refinancing, or change in ownership of the Building or
Project is consummated (specifically excluding, however, a change in ownership
to a lender resulting from a foreclosure or a deed-in-lieu of foreclosure), and
as a result thereof, and to the extent that in connection therewith, the
Building or Project is reassessed (the “Reassessment”) for real estate tax
purposes by the appropriate governmental authority pursuant to the terms of
Proposition 13, then the terms and conditions of this Section 4.2.10 shall apply
to such Reassessment of the Building or Project.

 

4.2.10.1 The Tax Increase. For purposes of this Section 4.2.10, the term “Tax
Increase” shall mean that portion of the Tax Expenses, as calculated immediately
following the Reassessment, which is attributable solely to the Reassessment.
Accordingly, the term Tax Increase shall not include any portion of the Tax
Expenses, as calculated immediately following the Reassessment, which is
attributable to (i) the initial assessment of the value of the Project, the
base, shall and core of the Building or the tenant improvements located in the
Building; (ii) assessments which were pending immediately prior to the
Reassessment which assessments were conducted during, and included in, such
Reassessment, or which assessments were otherwise rendered unnecessary following
the Reassessment; of (iii) the annual inflationary increase of real estate
taxes, but not in excess of two percent (2.0%) per annum. The Tax Increase shall
also not include any increase in taxes payable with respect to the Building as a
result of any modification of the tax code, including, without limitation, and
modification or revocation of Proposition 13.

 

4.2.10.2 Protection. During the Prop 13 Protection Period, Tenant shall not be
obligated to pay any portion of the Tax Increase relating to any Reassessment of
the Building or Project. After the Prop 13 Protection Period, any portion of the
Tax Increase relating to any Reassessment of the Building or Project shall be
included in Direct Expenses.

 

4.3                               Allocation of Direct Expenses.

 

4.3.1                     Method of Allocation. The parties acknowledge that the
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i.e. the Direct Expenses) should be
shared between certain of the tenants of the Building and the tenants of the
other buildings in the Project. In addition, within each building of the
Project, certain of the Direct Expenses are allocated among the “office” and
“retail” portions of the particular building. Accordingly, as set forth in
Section 4.2 above, Direct Expenses (which consists of Operating Expenses and Tax
Expenses) are determined annually for the Project as a whole, and a portion of
the Direct Expenses, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the office tenants of the Building (as
opposed to the tenants of any other buildings in the Project, and as opposed to
the retail tenants of the Building), and such portion shall be the “Building
Office Pool Direct Expenses” for purposes of this Lease. Such Building Office
Pool Direct Expenses shall include (i) all Direct Expenses attributable solely
to the office portions of the Building, (ii) an equitable portion of the Direct
Expenses attributable to the Building as a whole, and (iii) an equitable portion
of the Direct Expenses attributable to the Project as a whole. As of the
Effective Date, the allocations referenced in clause (iii) above are made in the
following percentages (which are subject to change during the Lease Term in
accordance with Landlord’s reasonable and equitable determinations):

 

Office Pool of the Building: 46.69%

Retail Pool of the Building: 7.91%

Office Pool of Two Rincon: 40.19%

Retail Pool of Two Rincon: 5.20%

 

As of the Effective Date, the costs incurred by Landlord in connection with
Landlord’s obligations under the REA that are to be shared between the
residential areas and the commercial areas are allocated as follows: 29.60% of

 

28

--------------------------------------------------------------------------------



 

such costs to the residential pool, and 70.40% to the commercial pool. Tenant
acknowledges that certain costs are allocated or shared in different amounts, as
reasonably and equitably determined by Landlord.

 

4.4                               Calculation and Payment of Additional Rent. If
for any Expense Year ending or commencing within the Lease Term, Tenant’s Share
of Building Office Pool Direct Expenses for such Expense Year exceeds Tenant’s
Share of Building Office Pool Direct Expenses applicable to the Base Year, then
Tenant shall pay to Landlord, in the manner set forth in Sections 4.4.1 and
4.4.2, below, and as Additional Rent, an amount equal to the excess (the
“Excess”).

 

4.4.1                     Statement of Actual Direct Expenses and Payment by
Tenant. Landlord shall give to Tenant on or before June 1 following the end of
each Expense Year, a statement (the “Statement”) which shall state in reasonably
detailed categories the Direct Expenses incurred or accrued for the Base Year
and each Expense Year thereafter, as applicable, and which shall indicate the
amount of the Excess. Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, within thirty (30) days after receipt of the Statement, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as “Estimated Excess,” as that term is defined in
Section 4.4.2, below (a “Shortfall”), and if Tenant paid more as Estimated
Excess than the actual Excess (an “Overpayment”), Tenant shall receive a credit
in the amount of such Overpayment against Rent next due under this Lease. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall, within thirty (30) days after receipt of the Statement, pay to Landlord
such amount, and if an Overpayment occurred, then Landlord shall, within thirty
(30) days, deliver a check payable to Tenant in the amount of such Overpayment.
The provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term. Notwithstanding the terms of this Section 4.4.1,
Tenant shall not be responsible for any Excess attributable to any Expense Year
which is first billed to Tenant more than two (2) years after the end of the
applicable Expense Year, or, after the applicable Lease Expiration Date;
provided that Tenant shall be responsible for any Excess attributable to Direct
Expenses for which Landlord had not previously received an invoice therefor and
which are currently due and owing (i.e., costs invoiced for the first time
regardless of the date when the work or service relating to this Lease was
performed), for a period of not more than two (2) years after the date Landlord
first receives such invoice.

 

4.4.2                     Statement of Estimated Direct Expenses. In addition,
prior to May 1 of each calendar year of the Lease Term, Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth in reasonably detailed categories Landlord’s good faith
reasonable estimate (the “Estimate”) of what the total amount of Direct Expenses
for the then-current Expense Year and the estimated Excess (the “Estimated
Excess”) as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year. The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Additional Rent under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary; provided that Landlord may
not revise the Estimate Statement or Estimated Excess more than once in any
Expense Year. Thereafter, Tenant shall pay, within thirty (30) days after
receipt of the Estimate Statement, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the second to
last sentence of this Section 4.4.2). Such fraction shall have as its numerator
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and twelve (12) as its denominator. Until a new
Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the total Estimated
Excess set forth in the previous Estimate Statement delivered by Landlord to
Tenant. Throughout the Lease Term Landlord shall maintain books and records with
respect to Building Direct Expenses in accordance with generally accepted real
estate accounting and management practices, consistently applied.

 

4.5                               Taxes and Other Charges for Which Tenant Is
Directly Responsible.

 

4.5.1                     Tenant shall be liable for and shall pay before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on

 

29

--------------------------------------------------------------------------------



 

Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

4.5.2                     Notwithstanding any contrary provision herein, Tenant
shall pay prior to delinquency any (i) rent tax or sales tax, service tax,
transfer tax or value added tax, or any other applicable tax on the rent or
services herein or otherwise respecting this Lease, or (ii) taxes assessed upon
or with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Parking Garage.

 

4.6                               Landlord’s Books and Records. Landlord shall
maintain for a period of at least three (3) years following the end of the
calendar year to which they pertain complete and accurate books and records of
all Direct Expenses. Within one (1) year after receipt of a Statement by Tenant
(the “Review Period”), if Tenant disputes the amount of Direct Expenses or
Excess set forth in the Statement, an officer of Tenant or an independent,
certified public accounting firm, designated and paid for by Tenant on a
non-contingency fee basis, may, after reasonable notice to Landlord and at
reasonable times, inspect Landlord’s records with respect to the Statement at
Landlord’s offices (an “Audit”), provided that Tenant has paid all amounts
required to be paid under the applicable Estimate Statement and Statement, as
the case may be (provided that Tenant may pay such amounts under protest). In
connection with such inspection, Tenant and Tenant’s agents must agree in
advance to follow Landlord’s reasonable rules and procedures regarding
inspections of Landlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. The inspection shall be
completed within sixty (60) days following the date Landlord makes such records
available for review. Tenant’s failure to dispute the amount of Additional Rent
set forth in any Statement within the Review Period shall be deemed to be
Tenant’s approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant’s expense, by an independent
certified public accountant who has not represented Landlord or Tenant or any of
their affiliates in the preceding five (5) years (the “Accountant”) selected by
Landlord and subject to Tenant’s reasonable approval, and such determination by
the Accountant (a “Certification”) shall be binding on Landlord and Tenant. If
no Certification is performed, and Tenant’s audit shows that Direct Expenses was
overstated by more than three percent (3%), then the cost of Tenant’s accountant
shall be paid for by Landlord. If such final determination reflects that Tenant
has overpaid Tenant’s Share of Direct Expenses for the period in question, then
Landlord shall credit such excess to Tenant’s next payment of Base Rent and
Direct Expenses (and if a Certification was performed, then the cost of the
Certification and the Audit shall be paid by Landlord). If such final
determination reflects that Tenant has underpaid Tenant’s Share of Operating
Expenses, Tenant shall promptly pay such additional Direct Expenses to Landlord
within thirty (30) days after such determination (and if a Certification was
performed, then the cost of the Certification and the Audit shall be paid by
Tenant). Tenant hereby acknowledges that Tenant’s sole right to inspect
Landlord’s books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable Law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

 

ARTICLE 5

 

USE OF PREMISES

 

5.1                               Permitted Use. Tenant shall use the Premises
solely for the Permitted Use set forth in Section 7 of the Summary and Tenant
shall not use or permit the Premises or the Project to be used for any other
purpose or purposes whatsoever without the prior written consent of Landlord.

 

5.2                               Prohibited Uses. The uses prohibited under
this Lease shall include, without limitation, use of the Premises or a portion
thereof for (i) offices of any agency or bureau of the United States or any
state or political subdivision thereof; or (ii) offices or agencies of any
foreign governmental or political subdivision thereof. Tenant further covenants
and agrees that Tenant shall not use, or suffer or permit any person or persons
to use, the Premises

 

30

--------------------------------------------------------------------------------



 

or any part thereof for any use or purpose contrary to the provisions of the
Rules and Regulations, or in violation of the laws of the United States of
America, the State of California, or the ordinances, regulations or requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project) including, without limitation, any
Environmental Laws (as defined below) (collectively, “Laws”). Notwithstanding
the foregoing provisions of this Section 5.2 to the contrary, Tenant need not
comply with any Laws so long as Tenant is contesting the validity thereof or the
applicability thereof in accordance with the remainder of this Section 5.2.
Tenant, at its expense, after notice to Landlord, may contest by appropriate
proceedings prosecuted diligently and in good faith, the validity or
applicability of any Laws with which Tenant is responsible for compliance
hereunder, provided that (a) the condition which is the subject of such contest
does not pose a danger to persons or property, (b) the certificate of occupancy
or other occupancy permit for the Premises or the Project is neither subject to
being suspended nor threatened to be suspended by reason of non-compliance or
otherwise by reason of such contest, and (c) Landlord is not subject to criminal
penalty or to prosecution for a crime by reason of Tenant’s non-compliance or
otherwise by reason of such contest. Tenant shall not use or allow the Premises
to be used for any unlawful purpose, nor shall Tenant cause, maintain or permit
any nuisance in, on or about the Premises. Tenant shall comply with the REA;
provided, that, Landlord shall not enter into any new REA after the Effective
Date which would affect Tenant’s use of or access to the Premises, or which
would increase Tenant’s obligations or decrease Tenant’s rights under this
Lease, without the approval of Tenant, such approval, not to be unreasonably
withheld, conditioned or delayed. Tenant shall not cause or permit any
“Hazardous Substance,” as that term is defined below, to be kept, maintained,
used, stored, produced, generated or disposed of (into the sewage or waste
disposal system or otherwise) on or in the Premises by Tenant or Tenant’s
agents, employees, contractors, invitees, assignees or sublessees, without first
obtaining Landlord’s written consent. However, notwithstanding the preceding
sentence, Landlord agrees that Tenant may use, store and properly dispose of
commonly available household cleaners and chemicals to maintain the Premises and
Tenant’s routine office operations (such as printer toner and copier toner) and
UPS batteries. Tenant shall promptly notify, and shall direct Tenant’s agents,
employees contractors, invitees, assignees and sublessees to promptly notify,
Landlord of any incident in, on or about the Premises, the Building or the
Project that would require the filing of a notice under any federal, state,
local or quasi-governmental law (whether under common law, statute or
otherwise), ordinance, decree, code, ruling, award, rule, regulation or guidance
document now or hereafter enacted or promulgated, as amended from time to time,
in any way relating to or regulating any Hazardous Substance. As used herein,
“Hazardous Substance” means any substance which is toxic, ignitable, reactive,
or corrosive and which is regulated by any local government, the State of
California, or the United States government. “Hazardous Substance” includes any
and all material or substances which are defined as “hazardous waste,”
“extremely hazardous waste” or a “hazardous substance” pursuant to state,
federal or local governmental law. “Hazardous Substance” also includes asbestos,
polychlorobiphenyls (i.e., PCB’s) and petroleum.

 

5.3                               Roof Top Deck. Tenant shall have the exclusive
right to use one or more portion(s) of the roof top of the 3rd floor of the
Building (i.e., on the level of the 4th floor), which shall contain not more
than 3,000 square feet of space in the aggregate within the area shown on
Exhibit E attached hereto (the “Deck Terrace”) as a roof top deck, free of
charge throughout the Lease Term. Tenant acknowledges that the set-backs
applicable to the Deck Terrace are 5 feet on the north, west and east sides, and
32 feet on the south side. Subject to the foregoing, Landlord shall approve the
location of the portion(s) of the area shown on Exhibit E attached hereto to be
used as the Deck Terrace (such approval not to be unreasonably withheld,
conditioned or delayed). Tenant may, at Tenant’s sole cost and expense and at
Tenant’s election in its sole and absolute discretion, design, engineer and
install any necessary improvements to allow for the use of the Deck Terrace by
Tenant, subject to the terms of this Section 5.3, and such improvements shall be
deemed “Alterations” additionally subject to the terms of Article 8 below. In
particular, and without limitation, Landlord may disapprove any aspect of the
Deck Terrace that (i) adversely affects any Building systems or Building
structure, (ii) adversely affects the exterior appearance of the Building,
(iii) interferes with code compliance, occupancy requirements, or the
certificate of occupancy issued for the Building or Premises, or (iv) violates
any applicable Laws. Tenant acknowledges that Landlord may require Tenant to
install reasonable screening as a condition to Tenant’s use of the Deck Terrace.
Subject to the requirements of Article 27 below, Landlord shall have the right
to enter the Deck Terrace. Tenant shall keep, maintain and repair the Deck
Terrace, at Tenant’s sole cost and expense, in a clean and safe condition, and
consistent with the appearance of decks or patios of Comparable Buildings.
Subject to the terms of this Section 5.3 and the load requirements of the roof
top, Tenant shall have the right to install decking and railings, and to place
and maintain shrubbery and bushes (collectively, the “Plants”) and furniture
(“Deck Terrace Furniture”) on the Deck Terrace, subject to Landlord’s prior
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and which approval shall be deemed

 

31

--------------------------------------------------------------------------------



 

given if Landlord fails to respond within ten (10) days after Tenant’s request
for such approval from Landlord. Any Deck Terrace Furniture and/or Plants must
be reasonably secured to the Deck Terrace. The method by which any such items
are secured to the Deck Terrace shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, conditioned or delayed, and
which approval shall be deemed given if Landlord fails to respond within ten
(10) days after Tenant’s request for such approval from Landlord. Tenant shall
remain solely liable for any liability arising from Tenant’s placement of such
items on the Deck Terrace, and Landlord shall have no liability in connection
therewith, except to the extent attributable to the negligence or willful
misconduct of Landlord or its employees. Tenant shall remove any Deck Terrace
Furniture and/or Plants upon the expiration or earlier termination of the Lease,
and shall return the affected portion of the Deck Terrace to the condition the
roof top would have been in had no such Deck Terrace Furniture and/or Plants
been installed. Except as expressly set forth herein, all of the provisions of
this Lease, including, without limitation, Article 10 of this Lease shall be
applicable to Tenant’s use of the Deck Terrace as if the Deck Terrace were part
of the Premises. Tenant acknowledges that the use of the Deck Terrace is subject
to all applicable Laws and the REA, including, but not limited to, all
requirements of the City and County of San Francisco, and the Landmarks
Historical Preservation Committee. Landlord agrees to use commercially
reasonable efforts, at no cost to Landlord, to assist and support Tenant in
obtaining any such required approvals. However, Tenant’s failure to obtain such
approvals, and resultant failure to be allowed to install all or any portion of
the Deck Terrace shall not be a default by Landlord under this Lease, or entitle
Tenant to any compensation or damages whatsoever.

 

5.4                               Tenant’s Dogs.

 

5.4.1                     In General. Subject to the provisions of this
Section 5.4, and such additional reasonable rules and regulations as may be
promulgated by Landlord from time to time with respect to the bringing of Dogs
into the Project, Tenant shall be permitted to bring non-aggressive, fully
domesticated, fully-vaccinated dogs (which dogs are owned by the Tenant or its
employees) (“Tenant’s Dogs”), into one (1) floor of the Premises designated by
Tenant in a written notice delivered to Landlord from time to time (the “Dog
Floor”). Tenant’s Dogs shall be strictly controlled and supervised at all times
by Tenant’s employees. No more than twenty five (25) Tenant’s Dogs will be
allowed in the Premises at any one time. Tenant’s Dogs must be on leashes while
in any area of the Project outside of the Premises. Tenant’s Dogs will not be
allowed on the Deck Terrace, or on any interior decks or balconies. Within three
(3) business days following Tenant’s receipt of Landlord’s request, Tenant shall
provide Landlord with reasonably satisfactory evidence showing that all current
vaccinations have been received by the Tenant’s Dogs. Tenant’s Dogs shall not be
brought to the Project if such dog is ill or contracts a disease that could
potentially threaten the health or wellbeing of any tenant or occupant of the
Building (which diseases may include, but shall not be limited to, rabies,
leptospirosis and lyme disease). Tenant shall not permit any objectionable dog
related noises or odors to emanate from the Premises, and in no event shall
Tenant’s Dogs be at the Project overnight or for any extended period of time.
All bodily waste generated by Tenant’s Dogs in or about the Project shall be
promptly removed and disposed of in trash receptacles designated by Landlord,
and any areas of the Project affected by such waste shall be cleaned and
otherwise sanitized. Landlord shall have the right to permanently ban any of
Tenant’s Dogs from the Project if any such dog previously exhibited dangerously
aggressive behavior, damages or destroys property in the Project, or violates
the specific provisions of this Section 5.4. Notwithstanding any provision to
the contrary contained in this Amendment, if Tenant’s Dogs are collectively
found to be a substantial, repeated nuisance to the Project (and such
substantial, repeated nuisance persists after multiple written notices to Tenant
from Landlord in any twelve (12) month period), then Landlord shall have the
right to terminate Tenant’s right to bring Tenant’s Dogs into the Project, and
to terminate the provisions of this Section 5.4.

 

5.4.2                     Dog Access. Except as expressly set forth in this
Section 5.4.2, Tenant’s Dogs shall not be allowed in any Common Areas of the
Building or Project. No Tenant’s Dogs shall be allowed in any Building elevators
at any time. Tenant may use Stairwell #9 on the P-1 level of the Parking Garage
for the purposes of moving Tenant’s Dogs from a car in the Parking Garage to
such stairwell and from such stairwell to the courtyard and sidewalks of the
Project. Tenant’s Dogs shall be permitted in the courtyards and on the sidewalks
of the Project while in transit to the Premises. From the courtyard and
sidewalks of the Project, Tenant’s Dogs may enter the Ground Floor Premises. If
the Ground Floor Premises is not the Dog Floor, then Tenant’s Dogs shall
promptly be conveyed from the Ground Floor Premises into Stairwell #2 and from
such stairwell to the Dog Floor.

 

5.4.3                     Costs and Expenses. Tenant shall pay to Landlord,
within thirty (30) after demand, all reasonable maintenance and repair costs
incurred by Landlord that directly result from Tenant’s Dogs presence in the

 

32

--------------------------------------------------------------------------------



 

Building, Premises or Project, including, but not limited to, janitorial, waste
disposal and landscaping costs and expenses. The indemnification provisions of
Article 10 of this Lease shall apply to any claims relating to any of Tenant’s
Dogs.

 

5.4.4                     Rights Personal. The right to bring Tenant’s Dogs into
the Premises pursuant to this Section 5.4 is personal to the Original Tenant and
its Permitted Transferees, and may not be exercised by any subtenant or other
Transferee.

 

ARTICLE 6

 

SERVICES AND UTILITIES

 

6.1                               Standard Tenant Services. Landlord shall
provide the following services on all days (unless otherwise stated below)
during the Lease Term.

 

6.1.1                     Subject to limitations imposed by applicable Laws,
Landlord shall provide heating and air conditioning (“HVAC”) between sixty eight
(68) degrees and seventy six (76) degrees Fahrenheit during Building Hours. The
“Building Hours” shall be from 7:00 A.M. to 6:00 P.M. Monday through Friday,
except for the date of observation of New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, Christmas Day, President’s Day, and Martin
Luther King Day (collectively, the “Holidays”). Landlord may add other Holidays
to the extent such Holidays are observed by a majority of the Comparable
Buildings. Tenant shall reasonably cooperate with Landlord at all times and
abide by all reasonable regulations and requirements that Landlord may
reasonably prescribe for the proper functioning and protection of the HVAC,
electrical, mechanical and plumbing systems.

 

6.1.2                     Landlord shall furnish electricity (subject to
Tenant’s obligations to pay for the use thereof as provided in this Lease) to
each floor of the Premises for the operation of Tenant’s electrical systems as
follows: (i) for plug load at a demand load of not less than 4.0 watts per
usable square foot per floor of the Premises (excluding electrical wiring and
facilities for connection to Tenant’s lighting fixtures); and (ii) for the
operation of Tenant’s lighting at a demand load of not less than 1.0 watts per
usable square foot per floor of the Premises.

 

6.1.3                     Tenant shall be responsible to pay directly, and not
as a part of Operating Expenses, for the cost of all electricity consumed in the
Premises (not including electricity associated with the Building HVAC system).
Such payments shall be made directly to the applicable utility, or if Tenant is
not able to contract directly with such utility, Tenant shall reimburse Landlord
for all costs (without mark-up) of electricity consumed in the Premises (not
including electricity associated with the Building HVAC system) based on a
separate submeter (the “Submetering Equipment”) installed in the Premises by
Tenant (the cost of such installation shall be split equally between Landlord
and Tenant). Tenant may audit Landlord’s readings of the Submetering Equipment
and Landlord shall deliver reasonably detailed invoices to Tenant reflecting
Landlord’s reading of the Submetering Equipment and resulting electricity costs.

 

6.1.4                     Landlord shall replace Building standard lamps,
starters and ballasts for Building standard lighting fixtures within the
Premises as part of Operating Expenses. At Tenant’s request, if Tenant installs
lighting fixtures that are not the same as the current Building standard,
Landlord will stock lamps, starters and ballasts for Tenant’s fixtures, provided
that to the extent such non-Building standard items are more expensive than
Building standard, Tenant shall be responsible to pay any incremental additional
cost.

 

6.1.5                     Landlord shall provide city water from the regular
Building outlets for drinking, lavatory and toilet purposes in the Building
Common Areas.

 

6.1.6                     Landlord shall provide janitorial services to the
Premises and window washing services in accordance with the specification set
forth on Exhibit F attached hereto, except the dates of the Holidays. Tenant
acknowledges that the specification set forth on Exhibit F is subject to
modification during the Lease Term, provided that in any event the janitorial
services provided shall be consistent with those provided in Comparable
Buildings.

 

33

--------------------------------------------------------------------------------



 

6.1.7                     Landlord shall provide nonexclusive, non-attended
automatic passenger elevator service during the Building Hours, and shall have
at least one elevator available at all other times. Landlord shall provide
nonexclusive freight elevator service subject to reasonable prior scheduling,
and provided that Tenant will be responsible for any incremental additional cost
of providing any such freight elevator services during non-Building Hours (e.g.,
any additional security or personnel costs).

 

6.1.8                     Landlord shall provide access control services for the
Project in a manner commensurate with Comparable Buildings.

 

6.1.9                     Landlord shall provide tepid water for use in the
Premises at points of supply, in amounts reasonably appropriate for a general
office use.

 

6.2                               Overstandard Tenant Use. Tenant’s use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers or wiring installation. If Tenant desires to use HVAC or fan service
during hours other than Building Hours, then Tenant shall give Landlord
reasonable prior notice of Tenant’s desired use and Landlord shall provide such
after-hours HVAC to Tenant at an hourly rate reasonably determined by Landlord
based on Landlord’s actual costs of electricity, engineering costs and
incremental depreciation for reduction in the useful life of the Building’s HVAC
system resulting from such after-hours use. Such service is available on a “zone
by zone” basis, with each floor of the Building containing four (4) separate
zones. Landlord’s current hourly rate for after-hours HVAC is Redacted per zone,
and Landlord’s current hourly rate for after-hours fan service is Redacted per
zone. If Tenant uses water in excess of amounts reasonably appropriate for
general office use, or if Tenant desires to use other utilities not required to
be supplied by Landlord under this Lease, Tenant shall pay to Landlord, upon
billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering devices.

 

6.3                               Interruption of Use. Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent (except as
otherwise provided in Section 6.6) or otherwise, for failure to furnish or delay
in furnishing any service (including telephone and telecommunication services),
or for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by Force Majeure (as
defined below); and such failures or delays or diminution shall never be deemed
to constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, except as otherwise provided in Section 6.6 or elsewhere in
the Lease.

 

6.4                               Fire Stairs. Landlord hereby agrees that
Landlord shall not prohibit Tenant from using the fire stairs between floors of
the Premises for the regular travel of employees between such floors, except to
the extent Landlord is otherwise ordered by a governmental entity having
jurisdiction over the Premises to so prohibit Tenant from such use. Tenant shall
have the right to have access to such fire stairs, provided that Tenant shall
cause the door(s) on each floor of the Premises from such fire stairs to be
monitored and accessed by means of a security system installed by Tenant
pursuant to Section 6.7 of this Lease, which security system shall comply with
all applicable Laws. Landlord hereby makes no representation to Tenant as to
whether or not the use of the fire stairs between floors of the Premises for the
regular travel of employees between such floors is allowed under applicable
Laws.

 

6.5                               Rooftop Rights. In accordance with, and
subject to, the terms and conditions set forth in Article 8, below, and this
Section 6.5, Tenant shall have the non-exclusive right to use the Building’s
roof for the installation and maintenance, at Tenant’s sole cost and expense,
satellite dishes/antennae or other telecommunications devices on the roof of the
Building (and reasonable equipment and cabling related thereto), for receiving
of signals or broadcasts (as opposed to the generation or transmission of any
such signals or broadcasts) (all such equipment is defined collectively as the
“Telecommunications Equipment”), as well as the installation, use and
maintenance of conduit and other related equipment (the “Ancillary Equipment”).
The manner of installation and the particular specifications of the
Telecommunications Equipment and Ancillary Equipment shall be subject to the
prior written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed. Landlord makes no representations or warranties
whatsoever with respect to the condition of the roof of

 

34

--------------------------------------------------------------------------------



 

the Building, or the fitness or suitability of the roof of the Building for the
installation, maintenance and operation of the Telecommunications Equipment or
the Ancillary Equipment, including, without limitation, with respect to the
quality and clarity of any receptions and transmissions to or from the
Telecommunications Equipment and the presence of any interference with such
signals whether emanating from the Building or otherwise. Tenant shall maintain
such Telecommunications Equipment and Ancillary Equipment in good condition and
repair, at Tenant’s sole cost and expense. Tenant shall remove such
Telecommunications Equipment and Ancillary Equipment upon the expiration or
earlier termination of the Lease, and shall return the affected portion of the
rooftop and the Premises to the condition the rooftop and the Premises would
have been in had no such Telecommunications Equipment and/or Ancillary Equipment
been installed (reasonable wear and tear excepted). The roof shall be used by
Tenant only in connection with Tenant’s use of the Premises, and Tenant shall
not have the right to sublease or license the use of the roof to any third party
(except to Permitted Transferees and other Transferees to whom the lease is
assigned or portions of the Premises are subleased in accordance with Article 14
below). Notwithstanding any such review or approval by Landlord, Tenant shall
remain solely liable for any damage to any portion of the roof or roof membrane,
specifically including any penetrations, in connection with Tenant’s
installation, use, maintenance and/or repair of such Telecommunications
Equipment and/or Ancillary Equipment, and Landlord shall have no liability
therewith. Such Telecommunications Equipment and Ancillary Equipment shall, in
all instances, comply with applicable Laws. Tenant acknowledges that Landlord
has engaged a roof-top management company to coordinate the use of the roof, and
that Tenant’s rights as set forth above shall be subject to compliance with the
reasonable and customary procedures instituted by such company, including
payment of commercially reasonable installation and use fees. Notwithstanding
the foregoing, subject to the other terms and conditions of this Section 6.5,
Tenant shall be permitted to install one (1) non-commercial, 2’ maximum diameter
satellite dish on the Building’s roof without payment of any additional fee or
charge.

 

6.6                               Abatement Event. If (i) Landlord fails to
perform the obligations required of Landlord under the terms, covenants and
conditions of this Lease, and (ii) such failure causes all or a portion of the
Premises to be untenantable and unusable by Tenant (the “Abatement Event”) and
Landlord has not cured such Abatement Event within five (5) days after the
receipt of written notice from Tenant or the day Landlord otherwise becoming
aware of such Abatement Event, then Rent payable under this Lease for that
portion of the Premises rendered untenantable and unusable and not used by
Tenant shall be abated for the period from the commencement of such Abatement
Event to the earlier of the date Landlord cures such Abatement Event or the date
Tenant recommences the use of such portion of the Premises; provided that if the
entire Premises has not been rendered untenantable and unusable by the Abatement
Event, the amount of abatement that Tenant is entitled to receive shall be
prorated based upon the percentage of the Premises (which shall be based on a
ratio of the square feet of rentable area rendered untenantable and unusable to
all of the rentable area leased by Tenant) so rendered untenantable and
unusable. Notwithstanding the foregoing, in the event there is a disruption of
services to the Premises, Landlord agrees to promptly use commercially
reasonable efforts to resolve such failure of such services.

 

6.7                               Tenant’s Security System. Tenant shall be
entitled to install a separate security system for the Premises and may include,
without limitation, key-card systems, security lighting and video monitoring
equipment in the Premises (which may also include card readers in the Common
Areas adjacent to the entrances to the Premises, subject to Landlord’s
reasonable approval of the locations thereof) (“Tenant’s Security System”),
either as an Alteration (pursuant to the terms and conditions of Article 8) or
as a part of the initial Tenant Improvements being constructed pursuant to the
terms and conditions of the Tenant Work Letter; provided, however, (i) Tenant
shall ensure that Tenant’s Security System is compatible with any security
system installed by Landlord, (ii) the plans and specifications for Tenant’s
Security System shall be subject to Landlord’s reasonable approval, and
(iii) the installation of Tenant’s Security System shall otherwise be subject to
the terms and conditions of Article 8 of this Lease and/or the Tenant Work
Letter, as applicable. At Tenant’s sole cost, Tenant shall be permitted to tie
Tenant’s Security Equipment into the Building Systems if requested by Tenant
provided that (a) Tenant’s Security Equipment is compatible with the Building
Systems and (b) Tenant’s Security System does not interfere with the Building
Systems. In addition, Tenant shall have the right to contract directly with
Landlord’s security contractor as well as utilize its own employees or third
parties to perform security services within the Premises. Tenant shall at all
times provide Landlord with a contact person who can disarm the security system
and who is familiar with the functions of Tenant’s Security System in the event
of a malfunction. Tenant shall remove such Tenant’s Security System upon the
expiration or earlier termination of the Lease, and shall return the affected
portion of the Premises and Building to the condition the Premises and Building
would have been in had no such Tenant’s Security System had been installed
(reasonable wear and tear excepted).

 

35

--------------------------------------------------------------------------------



 

6.8                               Supplemental HVAC Units. Notwithstanding
anything to the contrary contained in this Lease, at any time during the Lease
Term, Tenant shall have the right but not the obligation to install in the
Premises, at Tenant’s sole cost and expense, subject to the application of the
Tenant Improvement Allowance, as applicable, one (1) or more Supplemental HVAC
Units (defined below) in order to provide Tenant’s computer rooms, NOC, data
center and/or other area(s) in the Premises with additional heating and cooling
capacity. As used herein, the term “Supplemental HVAC Unit” shall mean a
self-enclosed electric heating and cooling unit of the size and tonnage, and
having the specifications, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall have access to and
use of the Building’s condenser water up to and not to exceed 20 tons maximum
per floor (non-aggregated) for such facilities. If Tenant connects to the
Building condenser water system, Tenant shall pay Landlord’s standard cost for
condenser water use (currently Redacted per ton per month). Tenant acknowledges
that such charge varies based on monthly variation in the cost of electricity.
Notwithstanding anything to the contrary set forth herein, at the end of the
Lease Term, at Landlord’s option, Tenant shall either: (1) remove, at Tenant’s
sole cost and expense, any Supplemental HVAC Unit and restore all portions of
the Premises and the Building affected by such removal to their condition
immediately prior to the installation of such equipment, ordinary wear and tear
excepted; or (2) leave any such Supplemental HVAC Unit in place, in which event
the Supplemental HVAC Unit shall be the property of Landlord.

 

6.9                               Interior Decks. For purposes of this Lease,
the “Interior Decks” shall mean the decks accessible from and forming a part of
the Premises which extend into the interior Common Areas of the Building. Tenant
may, at Tenant’s cost and expense (but subject to applicable of the Tenant
Improvement Allowance), modify or replace the plants and furniture on the
Interior Decks; provided, that, Landlord shall approve any such modification or
replacement of the plants and furniture (such approval not to be unreasonably
withheld, conditioned or delayed). If Tenant elects to replace any such
furniture, then Landlord, at Landlord’s cost and expense, shall remove such
existing furniture from the Interior Decks.

 

ARTICLE 7

 

REPAIRS

 

Landlord shall maintain in good condition and operating order and keep in good
repair and condition, in a manner commensurate with first-class office buildings
in the Financial District of San Francisco, California and in a clean, safe and
neat condition, the structural portions of the Building, including the
foundation, floor/ceiling slabs, roof structure (as opposed to roof membrane),
curtain wall, exterior glass and mullions, columns, beams, shafts (including
elevator shafts), stairs, stairwells, elevator cab, men’s and women’s washrooms,
Building mechanical, electrical and telephone closets, and all common and public
areas servicing the Building, including the parking areas, landscaping and
exterior Project signage (collectively, “Building Structure”) and the Base
Building mechanical, electrical, life safety, plumbing, sprinkler systems and
HVAC systems which were not constructed by Tenant Parties (collectively, the
“Building Systems”) and the Common Areas. Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s business in making any
repairs or replacements to the Building or the Premises. Tenant shall, at
Tenant’s own expense, keep the Premises, including all improvements, fixtures,
equipment, interior window coverings, and furnishings therein, and the floor or
floors of the Building on which the Premises is located, in good order, repair
and condition at all times during the Lease Term, but such obligation shall not
extend to the Building Structure and the Building Systems. Excluding Tenant’s
self-help rights expressly set forth in this Lease, Tenant hereby waives any and
all rights under and benefits of subSection 1 of Section 1932 and Sections 1941
and 1942 of the California Civil Code or under any similar Law.

 

ARTICLE 8

 

ADDITIONS AND ALTERATIONS

 

8.1                               Landlord’s Consent to Alterations. Tenant may
not make any improvements, alterations, additions or changes to the Premises or
any mechanical, plumbing or HVAC facilities or systems pertaining to the
Premises (collectively, the “Alterations”) without first procuring the prior
written consent of Landlord to such Alterations, which consent shall not be
unreasonably withheld by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building. If Landlord disapproves of any

 

36

--------------------------------------------------------------------------------



 

proposed Alterations, Landlord shall respond, in writing, stating the grounds
for such disapproval, within ten (10) days after receipt of Tenant’s request for
approval of the proposed Alterations, provided that, if Landlord fails to
respond, Landlord shall be deemed to have approved the proposed Alterations.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following ten (10) days’ notice to Landlord, but without Landlord’s prior
consent, to the extent that such Alterations do not (i) adversely affect the
Building Systems, exterior appearance of the Building, structural integrity or
roof of the Building, (ii) require the issuance of a building permit or other
governmental approvals, or (iii) cost more than One Hundred Thousand and 00/100
Dollars ($100,000.00) for a particular job of work (the “Cosmetic Alterations”).
The construction of the initial improvements to the Premises shall be governed
by the terms of the Tenant Work Letter and not the terms of this Article 8. Any
Alterations shall comply with any reasonable Landlord’s requirements relating to
maintaining the current environmental certification of the Building (e.g., any
LEED requirements).

 

8.2                               Manner of Construction. Landlord shall approve
the contractor who will perform any Alterations (other than Cosmetic
Alterations). If Landlord disapproves of any proposed contractor, Landlord shall
respond, in writing, stating the grounds for such disapproval, within ten
(10) business days after receipt of Tenant’s request for approval of the
proposed contractor, provided that, if Landlord fails to respond, Landlord shall
be deemed to have approved the proposed contractor. Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
material conformance with any and all applicable Laws, all in conformance with
the Construction Rules (as defined in the Tenant Work Letter). In the event
Tenant performs any Alterations in the Premises which require or give rise to
governmentally required changes to the Base Building, then Landlord shall, at
Tenant’s expense, make such changes to the Base Building. In performing the work
of any such Alterations, Tenant shall have the work performed in such manner so
as not to eliminate access to the Project or any portion thereof, by any other
tenant of the Project, and use commercially reasonable efforts to minimize
interference with the business of other tenants in the Project. In addition to
Tenant’s obligations under Article 9 of this Lease, upon completion of any
Alterations, Tenant agrees to cause a Notice of Completion to be recorded in the
office of the Recorder of the County of San Francisco in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project management office a
reproducible copy of the “as built” drawings of the Alterations, to the extent
applicable, as well as copies of all permits, approvals and other documents
issued by any governmental agency in connection with the Alterations.

 

8.3                               Payment for Tenant Improvements. If payment is
made directly to contractors, Tenant shall comply with Landlord’s reasonable
requirements for final lien releases and waivers in connection with Tenant’s
payment for work to contractors. Landlord shall not be entitled to receive an
administrative or supervision fee with regard to repairs, Alterations or any
other work arising from or related to this Lease except as expressly set forth
herein. Tenant shall pay to Landlord, as additional rent, the reasonable costs
of Landlord’s third party engineers and other third party consultants (but not
Landlord’s on-site management personnel) which are reasonably required to be
engaged by Landlord for review of all plans, specifications and working drawings
for the Alterations, within thirty (30) days after Tenant’s receipt of invoices
from Landlord together with reasonable supporting evidence.

 

8.4                               Construction Insurance. In addition to the
requirements of Article 10 of this Lease, in the event that Tenant makes any
Alterations, prior to the commencement of such Alterations, Tenant shall provide
Landlord with evidence that Tenant carries insurance in accordance with
Section 4.2.2.3 of the Tenant Work Letter attached hereto.

 

8.5                               Landlord’s Property. Except as expressly set
forth in this Lease, Landlord and Tenant hereby acknowledge and agree that
(i) all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises (excluding Tenant’s
removable trade fixtures, furniture or non-affixed office equipment), from time
to time, shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord, and (ii) the “Tenant Improvements” (as
that term is defined in Section 2 of the Tenant Work Letter) to be constructed
in the Premises pursuant to the terms and conditions of the Tenant Work Letter
shall, upon completion of the same, be and become a part of the Premises and the
property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal. Furthermore, Landlord may, by
written notice to Tenant prior to the end of the Lease Term, or given following
any earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any Specialty Improvements to the

 

37

--------------------------------------------------------------------------------



 

Premises, and to repair any damage to the Premises and Building caused by such
removal; provided, however, if, in connection with its notice to Landlord with
respect to any such Specialty Improvements, (x) Tenant requests Landlord’s
decision with regard to the removal of such Specialty Improvements, and
(y) Landlord thereafter agrees in writing to waive the removal requirement with
regard to such Specialty Improvements, then Tenant shall not be required to so
remove such Specialty Improvements; provided further, however, that if Tenant
requests such a determination from Landlord and Landlord, within ten (10) days
following Landlord’s receipt of such request from Tenant with respect to
Specialty Improvements, fails to address the removal requirement with regard to
such Specialty Improvements, Landlord shall be deemed to have agreed to waive
the removal requirement with regard to such Specialty Improvements. If Tenant
fails to complete such removal and/or to repair any damage caused by the removal
of any Specialty Improvements, then at Landlord’s option, either (A) Tenant
shall be deemed to be holding over in the Premises and Rent shall continue to
accrue in accordance with the terms of Article 16, below, until such work shall
be completed, and/or (B) Landlord may do so and may charge the actual,
reasonable out-of-pocket costs thereof to Tenant, which costs shall be paid to
Landlord within thirty (30) days after receipt of invoice together with
reasonable supporting evidence. “Specialty Improvements” means any improvement
that are not of a customary general office nature, and shall include, without
limitation, the following: (i) rolling files and structural supports,
(ii) built-in or high-density file systems, (iii) any supplemental HVAC system
installed by Tenant, (iv) any improvements which affect the Building Structure,
including, without limitation, any slab openings, stairwells, internal
staircases or vaults, and any improvements which affect the Building Systems,
including, without limitation, any cooking kitchens (i.e., with gas
ovens/stoves), any fitness or exercise facility, showers, or core drills, and
(v) any security or information technology systems installed by or on behalf of
Tenant in the Premises, including, without limitation, any data center.
Notwithstanding the foregoing, “Specialty Improvements” shall not include
conference rooms or training rooms except to the extent aspects thereof are
specifically set forth above. Landlord shall not unreasonably withhold or delay
its approval with respect to what improvements or Alterations Landlord may
require Tenant to remove at the expiration of the Lease.

 

ARTICLE 9

 

COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least ten (10) days prior to the commencement of any such work on the Premises
(or such additional time as may be necessary under applicable Laws) to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.

 

ARTICLE 10

 

INDEMNIFICATION AND INSURANCE

 

10.1                        Indemnification and Waiver. Except to the extent
arising from the negligence or willful misconduct of the Landlord or the
“Landlord Parties” (as that term is defined below), Tenant hereby assumes all
risk of damage to property or injury to persons in, upon or about any Portion of
the Premises which has been delivered to Tenant from any cause whatsoever and
agrees that Landlord, its partners, subpartners and their respective officers,
agents, servants, employees, and independent contractors (collectively,
“Landlord Parties”) shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant. Except to the extent arising from the negligence or
willful misconduct of Landlord or the Landlord Parties, Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from and against any and
all loss, cost, damage,

 

38

--------------------------------------------------------------------------------



 

expense and liability (including without limitation court costs and reasonable
attorneys’ fees) incurred in connection with or arising from: (a) any causes in,
on or about any Portion of the Premises which has been delivered to Tenant;
(b) the use or occupancy of the Premises by Tenant or any person claiming under
Tenant; (c) any activity, work, or thing done, or permitted or suffered by
Tenant in or about the Premises; (d) any negligence or willful misconduct of
Tenant or any person claiming under Tenant, or the contractors, agents,
employees, invitees, or visitors of Tenant or any such person, in, on or about
the Project (collectively, “Tenant Parties”); (e) any injury or damage to the
person, property, or business of Tenant, its employees, agents, contractors,
invitees, visitors, or any other person entering upon the Premises under the
express or implied invitation of Tenant; or (f) the placement of any personal
property or other items within the Premises. Except to the extent arising from
the negligence or willful misconduct of the Tenant or the Tenant Indemnitees (as
defined below), Landlord shall indemnify, protect and hold Tenant and its
officers, directors, employees, agents, shareholders and affiliates (“Tenant
Indemnitees”) harmless from and against any and all liabilities, claims and/or
losses of any kind arising, directly or indirectly, entirely or in part, out of
the negligence or willful misconduct of Landlord, the Landlord Parties or breach
of Landlord’s representations and warranties set forth herein or any violation
by Landlord of any Law. Each party’s agreement to indemnify the other party
pursuant to this Section 10.1 is not intended and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
such party pursuant to the provisions of this Lease, to the extent such policies
cover the matters subject to such party’s indemnification obligations; nor shall
they supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

 

10.2                        Tenant’s Compliance With Landlord’s Fire and
Casualty Insurance. If Tenant’s conduct or use of the Premises for other than
general office use causes any increase in the premium for Landlord’s insurance
policies then Tenant shall reimburse Landlord for any such increase.

 

10.3                        Tenant’s Insurance. Tenant shall maintain the
following coverages in the following amounts.

 

10.3.1              Commercial General Liability Insurance covering the insured
against claims of bodily injury, personal injury and property damage (including
loss of use thereof) arising out of Tenant’s operations, and contractual
liabilities for limits of liability not less than:

 

Bodily Injury
and                                                                                                                                      
$5,000,000 each occurrence

Property Damage
Liability                                                                                        
$5,000,000 annual aggregate

 

Personal Injury
Liability                                                                                                    
$5,000,000 each occurrence

$5,000,000 annual aggregate 0% Insured’s participation

 

10.3.2              Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) the “Tenant
Improvements,” as that term is defined in Section 2.1 of the Tenant Work Letter,
and (iii) all other improvements, alterations and additions to the Premises.
Such insurance shall be written on an “all risks” of physical loss or damage
basis, for the full replacement cost value (subject to reasonable deductible
amounts) new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, including sprinkler leakage, bursting or stoppage of pipes,
and explosion, and providing business interruption coverage for a period of one
year.

 

10.3.3              Worker’s Compensation and Employer’s Liability or other
similar insurance pursuant to all applicable state and local statutes and
regulations.

 

10.3.4              Business Income Interruption for one (1) year plus Extra
Expense insurance in such amounts as will reimburse Tenant for actual direct or
indirect loss of earnings attributable to the risks outlined in Section 10.3.2
above.

 

39

--------------------------------------------------------------------------------



 

10.4                        Landlord Insurance. Throughout the Lease Term,
Landlord agrees to maintain (i) fire and extended coverage insurance, and, at
Landlord’s option, earthquake damage coverage, terrorism coverage, wind and
hurricane coverage, and such additional property insurance coverage as Landlord
deems appropriate and is customarily carried by other prudent landlords who own
similar buildings to the Building in the Financial District of San Francisco, on
the insurable portions of Building in an amount not less than the fair
replacement value thereof, subject to reasonable deductibles (ii) boiler and
machinery insurance amounts and with deductibles that would be considered
standard for similar buildings to the Building in the Financial District in the
Financial District of San Francisco, and (iii) commercial general liability
insurance with a combined single limit coverage of at least $3,000,000.00 per
occurrence. All such insurance shall be obtained from insurers which meet the
requirements of Section 10.5 below. Duly executed certificates showing the
material terms for the same, shall be deposited with Tenant on the date Tenant
first occupies the Premises and upon renewals of such policies upon written
request. Any failure of Landlord to obtain and maintain the insurance policies
and coverages required hereunder or failure by Landlord to meet any of the
insurance requirements of this Lease beyond applicable notice and cure periods
shall constitute a material default hereunder, and Landlord shall be solely
responsible for any loss suffered by Tenant as a result of such failure.

 

10.5                        Form of Policies. The minimum limits of policies of
insurance required of Tenant under this Lease shall in no event limit the
liability of Tenant under this Lease. Such insurance shall (i) name Landlord,
and any other party the Landlord so specifies, as an additional insured,
including Landlord’s managing agent, if any (for liability policies only);
(ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A- VII in A.M. Best’s Insurance Guide or which is otherwise reasonably
acceptable to Landlord and licensed to do business in the State of California;
and (iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant. Tenant shall endeavor to cause such policies to
provide that said insurance shall not be canceled or coverage changed unless
thirty (30) days’ prior written notice (or ten (10) days in the event of
non-payment of premium) shall have been given to Landlord and any mortgagee of
Landlord. Tenant shall deliver said policy or policies or certificates thereof
to Landlord on or before the Tranche I Commencement Date and prior to the
expiration dates thereof. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate, and such failure
continues for more than five (5) business days after written notice, Landlord
may, at its option, procure such policies for the account of Tenant, and the
cost thereof shall be paid to Landlord within thirty (30) days after delivery to
Tenant of bills therefor.

 

10.6                        Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by reasonable insurance carriers
to the extent above provided, and Landlord and Tenant hereby agree to look
solely to, and seek recovery only from, their respective insurance carriers in
the event of a property loss to the extent that such coverage is agreed to be
provided hereunder. The parties each hereby waive all rights and claims against
each other for such losses, and waive all rights of subrogation of their
respective insurers, provided such waiver of subrogation shall not affect the
right to the insured to recover thereunder. The parties agree that their
respective insurance policies are now, or shall be, endorsed such that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder, so long as no material additional premium is charged therefor.

 

10.7                        Additional Insurance Obligations. Tenant shall carry
and maintain during the entire Lease Term, at Tenant’s sole cost and expense,
increased amounts of the insurance required to be carried by Tenant pursuant to
this Article 10 and such other reasonable types of insurance coverage and in
such reasonable amounts covering the Premises and Tenant’s operations therein,
as may be reasonably requested by Landlord, but in no event in excess of the
amounts and types of insurance then being required by landlords of the
Comparable Buildings. Landlord may change the amounts and/or types of insurance
required to be carried by Tenant in accordance with the preceding sentence only
one time during the initial Lease Term of the Tranche I Premises and only one
time during each and every five (5)-year period (if any) following the
expiration of the initial Lease Term of the Tranche I Premises.

 

40

--------------------------------------------------------------------------------



 

ARTICLE 11

 

DAMAGE AND DESTRUCTION

 

11.1                        Repair of Damage to Premises by Landlord. Tenant
shall promptly notify Landlord of any damage to the Premises resulting from fire
or any other casualty. If the Premises or any Common Areas serving or providing
access to the Premises shall be damaged by a fire or any other casualty
(collectively, a “Casualty”), Landlord shall promptly and diligently, subject to
Force Majeure delays and subject to all other terms of this Article 11, restore
the Base Building and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the Casualty, except for modifications required by Laws. Within sixty (60)
days after the occurrence of any Casualty, Landlord shall cause to be delivered
to Tenant an estimate (the “Estimate”), prepared by a qualified, independent,
experienced and reputable architect and/or general contractor and addressed to
Tenant, of the number of days (assuming no Force Majeure delay), measured from
the date of the Casualty, that will be required for Landlord to substantially
complete the repair and restoration of the Base Building and the Common Areas
(when such repairs are made without the payment of overtime or other premiums).
Tenant shall promptly notify Landlord upon the occurrence of any damage to the
Premises resulting from a Casualty, and Tenant shall promptly inform its
insurance carrier of any such damage. Tenant shall be responsible to repair any
injury or damage to the Tenant Improvements and Alterations installed in the
Premises, which repairs shall be made in compliance with the terms of Article 8,
above. Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant’s business resulting in any way from such
damage or the repair thereof; provided that Landlord uses commercially
reasonable efforts to minimize interference with Tenant’s business during any
such repairs. If such Casualty shall have damaged the Premises or Common Areas
necessary to Tenant’s occupancy, and the Premises is not occupied by Tenant as a
result thereof, then during the time and to the extent the Premises is unfit for
occupancy, the Rent shall be abated in proportion to the ratio that the amount
of rentable square feet of the Premises which are unfit for occupancy for the
purposes permitted under this Lease bears to the total rentable square feet of
the Premises. If a portion of a floor of the Premises is unfit for occupancy, it
shall be reasonable for Tenant to terminate all business operations on such
floor and therefore the entire floor shall be deemed unfit for occupancy.
Tenant’s right to rent abatement pursuant to the preceding sentence shall
terminate as of the date which Tenant reasonably should have completed repairs
to the Premises assuming Tenant used reasonable due diligence in connection
therewith.

 

11.2                        Termination Rights. Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if one or more of the following conditions is present: (i) according to the
Estimate, repairs to the Base Building and Common Areas cannot be completed
within twelve (12) months after the date of discovery of the damage (when such
repairs are made without the payment of overtime or other premiums); (ii) more
than $1,000,000 of the damage (including any earthquake insurance deductible,
but not including any other deductibles) is not covered by Landlord’s insurance
policies other than as a result of Landlord’s failure to maintain insurance
required by Section 10.4 above (the “Insurance Shortfall”), provided that if
Landlord elects to terminate the Lease based on such Insurance Shortfall, Tenant
may elect to pay such Insurance Shortfall itself, in which case Landlord shall
not have the right to terminate the Lease on such basis, or (iii) the damage
occurs during the last twelve (12) months of the Lease Term and, according to
the Estimate, restoration and repair of the Base Building and Common Areas
cannot be completed within sixty (60) days after the date of discovery of the
damage (when such repairs are made without the payment of overtime or other
premiums). Notwithstanding the terms of Section 11.1 of this Lease, Tenant may
elect to terminate this Lease by notifying Landlord in writing of such
termination within sixty (60) days after receipt of the Estimate, such notice to
include a termination date giving Tenant up to sixty (60) days to vacate the
Premises, but Tenant may so elect only if one or more of the following
conditions is present: (A) according to the Estimate, repairs to the Base
Building and Common Areas cannot be completed within twelve (12) months after
the date of discovery of the damage (when such repairs are made without the
payment of overtime or other premiums) or (B) the damage occurs during the last
twelve (12) months of the Lease Term and according to the Estimate restoration
and repair of the Base Building and Common Areas cannot be completed within
sixty (60) days after the date of discovery of the damage (when such repairs are
made without the payment of overtime or other premiums). Furthermore, if neither
Landlord nor Tenant has terminated this Lease, and the repairs are not actually
completed by the later of (i) the date that is sixty (60) days after the period
of time set forth in the Estimate, and

 

41

--------------------------------------------------------------------------------



 

(ii) the date that is twelve (12) months after the date of discovery of the
damage, Tenant shall have the right to terminate this Lease, by notice to
Landlord (the “Damage Termination Notice”), effective as of a date set forth in
the Damage Termination Notice (the “Damage Termination Date”), which Damage
Termination Date may be up to sixty (60) days after delivery of the Damage
Termination Notice. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period ending thirty (30)
days after the Damage Termination Date set forth in the Damage Termination
Notice by delivering to Tenant, within five (5) business days of Landlord’s
receipt of the Damage Termination Notice, a certificate of Landlord’s contractor
responsible for the repair of the damage certifying that it is such contractor’s
good faith judgment that the repairs shall be substantially completed within
thirty (30) days after the Damage Termination Date. If repairs shall be
substantially completed prior to the expiration of such thirty-day period, then
the Damage Termination Notice shall be of no force or effect, but if the repairs
shall not be substantially completed within such thirty-day period, then this
Lease shall terminate upon the expiration of such thirty-day period. At any
time, from time to time, after the date occurring sixty (60) days after the date
of the damage, Tenant may request that Landlord inform Tenant of Landlord’s
reasonable opinion of the date of completion of the repairs and Landlord shall
respond to such request within five (5) business days.

 

11.3                        Waiver of Statutory Provisions. The provisions of
this Lease, including this Article 11, constitute an express agreement between
Landlord and Tenant with respect to any and all damage to, or destruction of,
all or any part of the Premises, the Building or the Project, and any statute or
regulation of the State of California, including, without limitation, Sections
1932(2) and 1933(4) of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.

 

11.4                        Date of Casualty. The terms and provisions of this
Article 11 shall apply to any damage to the Building or the Project caused as a
result of fire or other casualty, regardless of whether such damage occurs
during, or prior to the commencement of, the initial Lease Term.

 

11.5                        Parking Garage. If Tenant is prevented from using,
and does not use the Parking Garage as a result of any damage by fire or other
casualty, and Tenant is then still occupying and using the Premises for the
Permitted Use, then Landlord shall, upon written request from Tenant, use
commercially reasonable efforts to provide Tenant with reasonable alternate
parking (based on the rentable square footage of the Premises that Tenant is
then occupying and using for the Permitted Use), which alternate parking shall
include, if outside the Project, a commercially reasonable shuttle service from
such alternate parking location to the Project, until such time as the damage to
the Parking Garage is substantially completed.

 

ARTICLE 12

 

NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice,

 

42

--------------------------------------------------------------------------------



 

suit or judgment. No payment of Rent by Tenant after a breach by Landlord shall
be deemed a waiver of any breach by Landlord.

 

ARTICLE 13

 

CONDEMNATION

 

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority if more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, any Tenant Improvements and
Alterations paid for by Tenant without reimbursement, and for moving expenses,
so long as such claims do not diminish the award available to Landlord, its
ground lessor with respect to the Building or Project or its mortgagee, and such
claim is payable separately to Tenant. All Rent shall be apportioned as of the
date of such termination. If any part of the Premises shall be taken, and this
Lease shall not be so terminated, the Rent shall be proportionately abated in
proportion to the ratio that the amount of rentable square feet of the Premises
taken bears to the total rentable square feet of the Premises. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure. Notwithstanding anything to the
contrary contained in this Article 13, in the event of a temporary taking of all
or any portion of the Premises for a period of one hundred and eighty (180) days
or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises. Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

 

14.1                        Transfers. Tenant shall not, without the prior
written consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or
permit any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as “Transfers” and any person or entity to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a “Transferee”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall notify Landlord in writing, which notice (the “Transfer Notice”)
shall include (i) the proposed effective date of the Transfer, which shall not
be less than fifteen (15) business days nor more than one hundred eighty (180)
days after the date of delivery of the Transfer Notice, (ii) a description of
the portion of the Premises to be transferred (the “Subject Space”), (iii) a
calculation of the “Transfer Premium,” as that term is defined in Section 14.3
below, in connection with such Transfer and the name and address of the proposed
Transferee, and a copy of all existing executed and/or proposed documentation
pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, and (iv) if Tenant proposes to assign the Lease other than to
a Permitted Transferee Assignee, current financial statements of the proposed
Transferee certified by an officer, partner or owner thereof. Any Transfer made
without Landlord’s prior written consent shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a default by
Tenant under this Lease. Whether or not Landlord consents to any proposed
Transfer, Tenant shall pay Landlord’s reasonable

 

43

--------------------------------------------------------------------------------



 

review and processing fees, as well as any reasonable professional fees
(including, without limitation, attorneys’, accountants’, architects’,
engineers’ and consultants’ fees) incurred by Landlord, not to exceed Redacted
for a particular Transfer, within thirty (30) days after written request by
Landlord.

 

14.2                        Landlord’s Consent. Landlord shall not unreasonably
withhold, condition or delay its consent to any proposed Transfer of the Subject
Space to the Transferee on the terms specified in the Transfer Notice. If
Landlord disapproves of any proposed assignment or sublease, Landlord’s response
shall explain the grounds for such disapproval. If Landlord fails to make such
election within seven (7) business days after Landlord’s receipt of the notice
from Tenant, Tenant may deliver a written “reminder notice” requesting
Landlord’s election. Landlord’s failure to make such election within three
(3) business days after such reminder notice shall be deemed to be Landlord’s
consent to the proposed assignment or sublease. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable Law for Landlord
to withhold consent to any proposed Transfer if the intended use of the Premises
by the assignee or sublessee is not permitted by Laws or is not a Permitted Use.
The parties hereby agree that it shall only be reasonable under this Lease and
under any applicable Law for Landlord to withhold consent to any proposed
Transfer where one or more of the following apply:

 

14.2.1              With respect to Tenant’s request for Landlord’s approval of
a subletting of this Lease by Tenant:

 

14.2.1.1 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

 

14.2.1.2 The Transferee is associated with services, products or ideologies of a
sexual, provocative, political, or similarly controversial nature which is
inconsistent with tenants in the Comparable Buildings;

 

14.2.1.3 The Subject Space is in excess of 15,000 rentable square feet, upon
such Transfer, Tenant will be subleasing more than 50% of the Premises, and the
Transferee is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities to be undertaken in connection with
the Transfer on the date consent is requested; and

 

14.2.1.4 The sublessee (or any affiliate of the sublessee) is then negotiating
with Landlord or has negotiated with Landlord within the previous three
(3) months to become a tenant of the office space portion of the Project, or is
a current tenant or subtenant within the office portion of the Building or
Project, provided, however, Landlord must be able to accommodate such sublessee
with available inventory in the Project similar to the Subject Space (including
the same ceiling height and similar size floor plates). In the event Tenant
seeks to enter into a sublease, then Tenant may provide written notice to
Landlord of its desire to sublease a portion of the Premises and Landlord and
Tenant agree, in good faith, to discuss Tenant’s sublease and whether Tenant
shall have the right to approach any current tenants or subtenants in the
Project; provided, however, Landlord may elect that Tenant shall not have the
right to contact any current tenant or subtenants of the Project for Tenant’s
subleasing of the Premises if Landlord reasonably believes it can accommodate
such tenant’s or subtenant’s space needs in the Project with currently or
imminently available inventory in the Project similar to the Subject Space
(including the same ceiling height and similar floor plates).

 

14.2.2              With respect to Tenant’s request for Landlord’s approval of
an assignment of this Lease by Tenant:

 

14.2.2.1 The conditions set forth in Sections 14.2.1.1 and 14.2.1.2, above;

 

14.2.2.2 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; and

 

44

--------------------------------------------------------------------------------



 

14.2.2.3 The assignee (or any affiliate of the assignee) is then negotiating
with Landlord or has negotiated with Landlord within the previous three
(3) months to become a tenant of the office space portion of the Project, or is
a current tenant or subtenant within the office portion of the Building or
Project, provided, however, Landlord must be able to accommodate such assignee
with available inventory in the Project similar to the Premises (including the
same ceiling height and similar size floor plates). In the event Tenant seeks to
assign the Lease, then Tenant may provide written notice to Landlord of its
desire to assign the Lease and Landlord and Tenant agree, in good faith, to
discuss Tenant’s assignment and whether Tenant shall have the right to approach
any current tenants or subtenants in the Project; provided, however, Landlord
may elect that Tenant shall not have the right to contact any current tenant or
subtenants of the Project for Tenant’s assignment of its Lease if Landlord
reasonably believes it can accommodate such tenant’s space needs in the Project
with currently or imminently available inventory in the Project similar to the
Premises (including the same ceiling height and similar size floor plates).

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, but not later than
the expiration of said six (6) month period, enter into such Transfer of the
Premises or portion thereof, provided that if there are any changes in the terms
and conditions from those specified in the Transfer Notice such that Landlord
would initially have been entitled to refuse its consent to such Transfer under
this Section 14.2, then Tenant shall again submit the Transfer to Landlord for
its approval. If Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under this Section 14.2 or
otherwise has breached or acted unreasonably under this Article 14, Tenant shall
have all of its rights and remedies at law and in equity, provided that Tenant
hereby waives any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable Laws, on behalf of the
proposed Transferee.

 

14.3                        Transfer Premium. If Landlord consents to a
Transfer, as a condition thereto which the parties hereby agree is reasonable,
Tenant shall pay to Landlord fifty percent (50%) of any “Transfer Premium,” as
that term is defined in this Section 14.3, received by Tenant from such
Transferee. “Transfer Premium” shall mean all rent, additional rent or other
consideration payable by such Transferee in connection with the Transfer in
excess of the Rent and Additional Rent payable by Tenant under this Lease during
the term of the Transfer on a per rentable square foot basis if less than all of
the Premises is transferred. The Transfer Premium shall be calculated, after
first deducting the reasonable expenses incurred by Tenant for (i) any changes,
alterations and improvements to the Premises in connection with the Transfer,
(ii) any free base rent or other economic concessions reasonably provided to the
Transferee, (iii) any brokerage commissions or legal fees in connection with the
Transfer and (iv) in the case of any sublease, any costs incurred by Tenant in
separately demising the portion of the Premises (“Transfer Costs”). “Transfer
Premium” shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to Transferee in connection with such Transfer.
Tenant shall first recoup all Transfer Costs from the Transferee before any
Transfer Premium must be paid to Landlord. Notwithstanding anything set forth
herein to the contrary, in no event shall Tenant be required to pay a Transfer
Premium in connection with a Transfer pursuant to Section 14.7 of this Lease
below.

 

14.4                        Landlord’s Option as to Subject Space.
Notwithstanding anything to the contrary contained in this Article 14, in the
event Tenant contemplates a Transfer of one or more full floors of the Premises
(or of all of the Premises located on a particular floor of the Building), for
substantially all of the remainder of the Lease Term (i.e., would leave less
than one (1) month of the Lease Term following the expiration of such Transfer),
Tenant shall give Landlord notice (the “Intention to Transfer Notice”) of such
contemplated Transfer (whether or not the contemplated Transferee or the terms
of such contemplated Transfer have been determined). The Intention to Transfer
Notice shall specify the portion of and amount of rentable square feet of the
Premises which Tenant intends to Transfer (the “Contemplated Transfer Space”),
the contemplated date of commencement of the Contemplated Transfer (the
“Contemplated Effective Date”), and the contemplated length of the term of such
contemplated Transfer, and shall specify that such Intention to Transfer Notice
is delivered to Landlord pursuant to this Section 14.4 in order to allow
Landlord to elect to recapture the Contemplated Transfer Space for the term set
forth in the Intention to Transfer Notice. Thereafter, Landlord shall have the
option, by giving written notice to Tenant within ten (10) business days after
receipt of any Intention to Transfer Notice, to recapture the Contemplated
Transfer Space. Such recapture shall cancel and terminate this Lease with
respect to such Contemplated Transfer

 

45

--------------------------------------------------------------------------------



 

Space as of the Contemplated Effective Date. In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. If Landlord
declines, or fails to elect in a timely manner, to recapture such Contemplated
Transfer Space under this Section 14.4, then, subject to the other terms of this
Article 14, for a period of nine (9) months (the “Nine Month Period”) commencing
on the last day of such ten (10) business day period, Landlord shall not have
any right to recapture the Contemplated Transfer Space with respect to any
Transfer made during the Nine Month Period, provided that any such Transfer is
on material economic terms that, on a net effective basis, are not more than
five percent (5%) more favorable to the subtenant than the terms set forth in
the Intention to Transfer Notice, and provided further that any such Transfer
shall be subject to the remaining terms of this Article 14. If such a Transfer
is not so consummated within the Nine Month Period (or if a Transfer is so
consummated, then upon the expiration of the term of any Transfer of such
Contemplated Transfer Space consummated within such Nine Month Period), Tenant
shall again be required to submit a new Intention to Transfer Notice to Landlord
with respect any contemplated Transfer, as provided above in this Section 14.4.

 

14.5                        Effect of Transfer. If Landlord consents to a
Transfer, (i) the terms and conditions of this Lease shall in no way be deemed
to have been waived or modified, (ii) such consent shall not be deemed consent
to any further Transfer by either Tenant or a Transferee, (iii) Tenant shall
deliver to Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Notwithstanding anything to
the contrary set forth in this Lease, the original Tenant named in this Lease
shall not be bound by any amendment or agreement which is not expressly executed
and delivered by the original Tenant named in this Lease, and Landlord is not
authorized or entitled to rely upon any assignee or subtenant to the contrary,
whether or not the same is a Permitted Transferee. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord’s costs of such audit. In connection with such audit, Landlord and
Landlord’s agents must agree in advance to follow Tenant’s reasonable rules and
procedures regarding inspections of Tenant’s records, and shall execute a
commercially reasonable confidentiality agreement regarding such inspection.

 

14.6                        Occurrence of Default. Any Transfer hereunder shall
be subordinate and subject to the provisions of this Lease, and if this Lease
shall be terminated during the term of any Transfer, Landlord shall have the
right to: (i) treat such Transfer as cancelled and repossess the Subject Space
by any lawful means, or (ii) require that such Transferee attorn to and
recognize Landlord as its landlord under any such Transfer. If Tenant shall be
in default under this Lease beyond all applicable notice and cure periods
expressly set forth in this Lease, Landlord is hereby irrevocably authorized, as
Tenant’s agent and attorney-in-fact, to direct any Transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply towards Tenant’s obligations under this Lease) until such
default is cured. Such Transferee shall rely on any representation by Landlord
that Tenant is in default hereunder, without any need for confirmation thereof
by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person. If Tenant’s obligations hereunder have been guaranteed,
Landlord’s consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

 

14.7                        Deemed Consent Transfers. Notwithstanding anything
to the contrary contained in this Lease, (A) an assignment or subletting of all
or a portion of the Premises to an affiliate of Tenant (an entity which is
Controlled by, Controls, or is under common Control with Tenant), (B) a sale of
corporate shares of capital stock in

 

46

--------------------------------------------------------------------------------



 

Tenant in connection with an initial public offering of Tenant’s stock on a
nationally-recognized stock exchange, (C) an assignment of the Lease to an
entity which acquires all or substantially all of the stock or assets of Tenant,
or (D) an assignment of the Lease to an entity which is the resulting entity of
a merger or consolidation of Tenant during the Lease Term (any such assignee,
sublessee, licensee or occupant described in items (A) through (D) of this
Section 14.7 hereinafter referred to as a “Permitted Transferee”) provided that
(i) Tenant notifies Landlord no more than ten (10) business days after the
effective date of any such assignment or sublease and promptly supplies Landlord
with any documents or information reasonably requested by Landlord regarding
such transfer or transferee as set forth above, (ii) no assignment relating to
this Lease, whether with or without Landlord’s consent, shall relieve Tenant
from any liability under this Lease, and, in the event of an assignment of
Tenant’s entire interest in this Lease, the liability of Tenant and such
Transferee shall be joint and several.

 

14.8                        Allowed Shared Occupancy Agreements. Notwithstanding
any contrary provision of this Article 14, the Original Tenant and its Permitted
Transferees shall have the right, without the receipt of Landlord’s consent and
without payment to Landlord of the Transfer Premium or counting towards
Landlord’s right to recapture space under Section 14.4 above, to permit the
occupancy of up to 20,000 RSF of space in the Premises, in the aggregate, to any
individual(s) or entity that has an ongoing business relationship with Tenant
(other than the dual occupancy of the Premises), which occupancy may include the
use of a corresponding interior support area and other portions of the Premises
which shall be common to Tenant and the permitted occupants, on and subject to
the following conditions: (i) each individual or entity shall be of a character
and reputation consistent with the quality of the Building and the Project;
(ii) no individual or entity shall occupy a separately demised portion of the
Premises or which contains an entrance to such portion of the Premises other
than the primary entrance to the Premises; and (iii) such occupancy shall not be
a subterfuge by Tenant to avoid its obligations under this Lease or the
restrictions on Transfers pursuant to this Article 14. Tenant shall provide
notice to Landlord of any occupancy under this Section 14.8 within ten
(10) business days after the commencement thereof. Tenant shall promptly supply
Landlord with any documents or information reasonably requested by Landlord
regarding the identity of any such individuals or entities. Any occupancy
permitted under this Section 14.8 shall not be deemed a Transfer under this
Article 14. Notwithstanding the foregoing, no such occupancy shall relieve
Tenant from any liability under this Lease.

 

ARTICLE 15

 

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

15.1                        Surrender of Premises. No act or thing done by
Landlord or any agent or employee of Landlord during the Lease Term shall be
deemed to constitute an acceptance by Landlord of a surrender of the Premises
unless such intent is specifically acknowledged in writing by Landlord. The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies.

 

15.2                        Removal of Tenant Property by Tenant. Upon the
expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall, subject to the provisions of this Article 15, quit and surrender
possession of each Portion of the Premises to Landlord in as good order and
condition as when Tenant took possession, reasonable wear and tear and repairs
due to casualty or condemnation, or which are specifically made the
responsibility of Landlord hereunder excepted, and subject to Tenant’s
obligation to remove any Specialty Tenant Improvements to the extent required by
this Lease. Tenant shall not have any obligation to repair or replace any
carpeting, or to repaint any painted areas of the Premises upon such surrender.
Upon such expiration or termination, in addition to Tenant’s obligations under
Section 29.31, below, except as otherwise set forth in this Lease, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole

 

47

--------------------------------------------------------------------------------



 

discretion, require to be removed, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal.

 

ARTICLE 16

 

HOLDING OVER

 

If Tenant holds over in any Portion of the Premises after the expiration of the
Lease Term with respect to such Portion of the Premises or earlier termination
thereof, with or without the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Base Rent shall be
payable at a monthly rate equal to one hundred fifty percent (150%) of the Base
Rent applicable during the last rental period of the Lease Term under this Lease
with respect to such Tranche. Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein. Tenant’s
payment of Rent as set forth in this Article 16 shall be proportionately reduced
for every Portion of the Premises vacated by Tenant during any holdover such
that Tenant shall only pay Rent for those Portion(s) of the Premises actually
occupied by Tenant during any holdover. Nothing contained in this Article 16
shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender any Portion of
the Premises within sixty (60) days after the termination or expiration of this
Lease, and if Landlord has informed Tenant in writing that Landlord has an
agreement with another tenant or occupant for any part of such Portion of the
Premises, then Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from any claims made by such succeeding tenant or occupant
founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom. Tenant shall have the right to request that Landlord
provide to Tenant a written notice setting forth Landlord’s good faith estimate
of the maximum amount of consequential damages (including loss of profits, loss
of business opportunity, loss of goodwill and loss of use) (“Holding Over
Damages”) that Landlord will incur as the result of Tenant’s failure to
surrender the Premises following the expiration of this Lease. Within ten
(10) business days after receipt of such request, Landlord shall provide Tenant
a written notice setting forth Landlord’s good faith estimate of Holding Over
Damages. Notwithstanding anything set forth in this Lease to the contrary,
Landlord’s good faith estimate of Holding Over Damages shall be provided to
Tenant solely as an accommodation and Landlord’s actual Holding Over Damages
shall not be limited by such good faith estimate.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate (or
provide written comments to any proposed certificate delivered by Landlord),
which, as submitted by Landlord, shall be in the form of Exhibit G, attached
hereto indicating therein any exceptions thereto that may exist at that time. If
Tenant fails to timely execute, acknowledge and deliver such estoppel
certificate (or provide written comments to any proposed certificate delivered
by Landlord), Landlord may provide to Tenant a second written request with
respect to such estoppel certificate which written notice must state in bold and
all caps “FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE ACCEPTANCE OF AN ESTOPPEL
CERTIFICATE”. If Tenant fails to execute and deliver such certificate (or
provide written comments to any proposed certificate delivered by Landlord)
within a five (5) business day period following the receipt of Landlord’s second
written request therefor, such failure shall constitute an acceptance of the
Premises and an acknowledgment by Tenant that statements included in the
estoppel certificate are true and correct, without exception. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project. If Tenant provides written comments to any
estoppel certificate received from Landlord, then Tenant shall have five
(5) business days following receipt of a revised estoppel certificate to
execute, acknowledge and deliver to Landlord such revised estoppel certificate
(or provide written comments to any such revised estoppel certificate delivered
by Landlord) and the same process described above shall apply with respect to
Tenant’s failure

 

48

--------------------------------------------------------------------------------



 

to timely execute, acknowledge and deliver such estoppel certificate (or provide
written comments to any proposed certificate delivered by Landlord).

 

Landlord shall, within ten (10) business days after receipt of a written request
from Tenant, execute and deliver (or provide written comments to any proposed
certificate delivered by Tenant) to Tenant a statement certifying: (a) the date
of commencement and expiration of each Portion of the Premises; (b) the fact
that this Lease is unmodified and in full force and effect (or, if there have
been modifications to this Lease, that this lease is in full force and effect,
as modified, and stating the date and nature of such modifications); (c) the
date to which the rent and other sums payable under this Lease have been paid;
(d) the fact that there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Landlord’s statement; and (e) such
other factual matters as may be reasonably requested by Tenant. Landlord
irrevocably agrees that if Landlord fails to execute and deliver such
certificate within such ten (10) business day period (or provide written
comments to any proposed certificate delivered by Tenant), Tenant may provide to
Landlord a second written request with respect to such estoppel certificate
which written notice must state in bold and all caps “FAILURE TO RESPOND TO THIS
WRITTEN NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL
CONSTITUTE AN EVENT OF DEFAULT.” If Landlord fails to execute and deliver such
certificate (or provide written comments to any proposed certificate delivered
by Tenant) within a five (5) business day period following the receipt of
Tenant’s second written request therefor, such failure shall constitute
acknowledgment by Landlord that statements included in the estoppel certificate
are true and correct, without exception. Landlord agrees that any statement
delivered pursuant to this paragraph may be relied upon by any assignee, lender,
subtenant or investor of Tenant. If Landlord provides written comments to any
estoppel certificate received from Tenant, then Landlord shall have five
(5) business days following receipt of a revised estoppel certificate to
execute, acknowledge and deliver to Tenant such revised estoppel certificate (or
provide written comments to any such revised estoppel certificate delivered by
Tenant) and the same process described above shall apply with respect to
Landlord’s failure to timely execute, acknowledge and deliver such revised
estoppel certificate (or provide written comments to any proposed certificate
delivered by Tenant).

 

At any time during the Lease Term, Landlord may require Tenant to provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year. Such statements shall
be prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant. Landlord agrees that Tenant’s financial statements
are deemed to be Tenant’s confidential information. Landlord hereby agrees to
maintain Tenant’s financial statements as proprietary and confidential and will
take reasonable measures to avoid disclosure and unauthorized use of the
financial statements (including, without limitation, measures at least as
stringent as it takes to protect its own confidential information of a similar
nature). Landlord agrees not to disclose Tenant’s financial statements to any
third party other than as-needed to any lender, prospective lender, or purchaser
and to Landlord’s attorneys, accountants, investment advisors and similar
business advisors, provided that in the case of each such disclosure: (a) such
disclosures are for bona fide business purposes related to the Project; (b) all
such third parties have signed a commercially reasonable non-disclosure
agreement prior to receiving any of Tenant’s financial statements; and (c) in
case of any breach by any such third party of the applicable non-disclosure
agreement, Landlord shall not be liable to Tenant for such breach, but Landlord
shall reasonably cooperate with Tenant, at Tenant’s sole cost and expense, to
enforce the terms of such non-disclosure agreement, including, without
limitation, assigning Landlord’s rights to enforce such non-disclosure agreement
to Tenant. Notwithstanding the foregoing, the obligation of confidentiality
provided for with respect to Tenant’s financial statements shall not apply to
the extent the financial statements: (i) are required to be disclosed by
applicable laws after giving reasonable notice to Tenant to allow Tenant time to
seek a protective order, to the extent permitted by applicable laws, (ii) are,
at the time of delivery, already in the lawful possession of the receiving
party, (iii) are, at the time of disclosure, in a public offering or in the
public domain, or, after disclosure by a person or entity not subject to the
confidentiality obligations herein, has become part of the public domain,
(iv) are independently developed (1) by the receiving party without breaching
the confidentiality obligations herein, or (2) by parties who have not had,
either directly or indirectly, access to or knowledge of the financial
statements; or (v) are disclosed with Tenant’s prior written consent.
Notwithstanding the foregoing, in the event that (A) stock in the entity which
constitutes Tenant under this Lease (as opposed to an entity that “controls”
Tenant or is otherwise an “affiliate” of Tenant, as those terms are defined in
Section 14.7 of this Lease) is publicly traded on a national stock exchange, and
(B) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed joint or cumulative filings with an entity that

 

49

--------------------------------------------------------------------------------



 

controls Tenant or with entities which are otherwise Affiliates of Tenant), then
Tenant’s obligation to provide Landlord with a copy of its most recent current
financial statement shall be deemed satisfied.

 

ARTICLE 18

 

SUBORDINATION

 

Concurrently with the execution and delivery of this Lease, Landlord has
delivered to Tenant a fully executed subordination, non-disturbance and
attornment agreement (the “Current SNDA”) from Landlord’s Current Lender (as
defined below). Subject to the terms of the Current SNDA, or any Future SNDA
Agreement (as defined below), this Lease shall be subject and subordinate to all
present and future ground or underlying leases of the Building or Project and to
the lien of any mortgage, trust deed or other security document now or hereafter
in force against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof
(collectively, “Security Documents”), and to all advances made or hereafter to
be made upon the security of such mortgages or trust deeds, unless the holders
of such mortgages, trust deeds or other encumbrances, or the lessors under such
ground lease or underlying leases, require in writing that this Lease be
superior thereto. Tenant’s agreement to subordinate this Lease to any Security
Document shall be subject to Tenant’s receipt of a Future SNDA Agreement (as
hereinafter defined). A “Future SNDA Agreement” shall mean a commercially
reasonable agreement between Landlord, Tenant and the holder of such Security
Document reasonably acceptable to Tenant, which provides, among other things,
that, so long as Tenant is paying the rent due under the Lease and is not
otherwise in default under the Lease beyond any applicable cure period, its
right to possession and the other terms of the Lease shall remain in full force
and effect. Any Future SNDA Agreement shall expressly provide that (i) upon any
party succeeding to the interest of Landlord under this Lease, such party shall
be liable for the performance of the “Landlord Work,” and any “Seismic Work”
required to be performed by Landlord under this Lease, (ii) the provisions of
this Lease regarding any casualty or condemnation shall control notwithstanding
any conflicting provisions in the Security Documents, and (iii) either (A) that
upon any party succeeding to the interest of Landlord under this Lease, such
party shall be liable for the payment of any unpaid portion of the Tenant
Improvement Allowance, or (B) that Tenant’s right of set-off pursuant to
Section 19.5.3 below for failure to pay the Tenant Improvement Allowance or
Section 29.23 below for failure to pay brokerage commissions shall remain in
effect and upon any party succeeding to the interest of Landlord under this
Lease, any accumulated amounts which Tenant may have to set-off against rent and
other amounts due under this Lease shall continue in full force and effect and
be binding against such party and Tenant shall have the continued right to
set-off such amounts against rent and other amounts due under this Lease.
Notwithstanding the foregoing, in lieu of the Future SNDA Agreement providing
the express recognitions set forth in items (i) and (iii), above, Landlord may
deliver to Tenant either (1) a guaranty binding upon a “Qualified Guarantor,” as
defined below, guaranteeing the performance and/or payment of such obligations,
or (2) an unconditional, irrevocable standby letter of credit in the form and
from an issuing bank meeting the requirements of the L-C to be delivered by
Tenant to Landlord pursuant to Article 21 of this Lease, and all of the other
provisions of Article 21 below (other than the provisions regarding reductions
in the L-C Amount) shall apply to such letter of credit (with such changes as
necessary to reflect that the letter of credit is being deliver by Landlord to
Tenant), in an amount equal to the sum of the then undisbursed amount, if any,
of the reasonably estimated cost of any then remaining Landlord Work and Seismic
Work, any remaining Improvement Allowance and any remaining unpaid commissions
owed to Tenant’s Broker, as protection for Tenant’s ability to receive the
benefits of such work and the payment of the Improvement Allowance pursuant to
the terms of the Work Letter and for payment of commissions owed to Tenant’s
broker, and if the party succeeding to the interest of Landlord under this Lease
fails to disburse the Tenant Improvement Allowance or to pay the commissions
owed to Tenant’s Broker then Tenant may enforce such guaranty or draw on the
letter of credit, as applicable, in the amount and to the extent Tenant would
have been able to off-set such amount pursuant to the terms of Sections 19.5.3
or 29.23 below, respectively. Landlord shall additionally use commercially
reasonable efforts to cause any Future SNDA to contain an agreement that
Tenant’s Right of First Offer to Purchase shall survive any foreclosure,
deed-in-lieu of foreclosure of other exercise of remedies under any Security
Documents (but the failure of such Future SNDA to contain such agreement shall
not be a failure of the requirement to provide a Future SNDA). As used herein, a
“Qualified Guarantor” shall mean a person or entity that has a total “net
worth,” as determined pursuant to generally accepted accounting principles
(GAAP), in excess of $650 Million, and “shareholder surplus,” as determined by
GAAP, in excess of $250 Million. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale

 

50

--------------------------------------------------------------------------------



 

or deed in lieu thereof (or to the ground lessor), if so requested to do so by
such purchaser or lienholder or ground lessor, and to recognize such purchaser
or lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) business
days of request by Landlord, execute any Future SNDA Agreement. If Tenant fails
to timely execute such Future SNDA Agreement (or provide written comments to any
proposed Future SNDA Agreement delivered by Landlord), Landlord may provide to
Tenant a second written request with respect to such Future SNDA Agreement which
written notice must state in bold and all caps “FAILURE TO RESPOND TO THIS
WRITTEN NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL
CONSTITUTE AN EVENT OF DEFAULT”. If Tenant fails to execute such Future SNDA
Agreement (or provide written comments to any proposed Future SNDA Agreement
delivered by Landlord) with such five (5) business day period shall be deemed to
be a material event of default hereunder. Tenant waives the provisions of any
current or future Law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. If Tenant provides written comments to any Future SNDA Agreement
received from Landlord, then Tenant shall have five (5) business days following
receipt of a revised Future SNDA Agreement to execute, acknowledge and deliver
to Landlord such revised Future SNDA Agreement (or provide written comments to
any such revised Future SNDA Agreement delivered by Landlord) and the same
process described above shall apply with respect to Tenant’s failure to timely
execute, acknowledge and deliver such revised Future SNDA Agreement (or provide
written comments to any proposed Future SNDA Agreement delivered by Landlord).

 

ARTICLE 19

 

DEFAULTS; REMEDIES

 

19.1                        Events of Default. The occurrence of any of the
following shall constitute a default of this Lease by Tenant:

 

19.1.1              Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, when due unless such
failure is cured within five (5) business days after notice; or

 

19.1.2              Except where a specific time period is otherwise set forth
for Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3              Abandonment (as defined in California Civil Code
Section 1951.3) of the Premises by Tenant.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law.

 

19.2                        Remedies Upon Default. Upon the occurrence of any
event of default by Tenant, Landlord shall have, in addition to any other
remedies available to Landlord at law or in equity (all of which remedies shall
be distinct, separate and cumulative), the option to pursue any one or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.

 

19.2.1              Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor; and Landlord may recover from Tenant the following:

 

51

--------------------------------------------------------------------------------



 

19.2.1.1 The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus

 

19.2.1.2 The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

19.2.1.3 The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

19.2.1.4 Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

 

19.2.1.5 At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable Law.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Section 19.2.1.1 and
19.2.1.2, above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate. As used in Section 19.2.1.3 above, the “worth at
the time of award” shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%). Notwithstanding the foregoing, Landlord’s damages in the event of
any event of default by Tenant shall not be increased beyond the amounts
calculated as provided above based on any construction costs paid or incurred by
Landlord, any brokerage commissions or allowances paid by Landlord to Tenant
(including the Tenant Improvement Allowance) or any free rent provided to Tenant
(or any rent attributable to any period between the satisfaction of the Delivery
Condition for any Portion of the Premises and the Lease Commencement Date for
such Portion of the Premises).

 

19.2.2              Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3              Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those rights and remedies available under Sections 19.2.1 and 19.2.2, above, or
any law or other provision of this Lease), without prior demand or notice except
as required by applicable Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

 

19.3                        Subleases of Tenant. Whether or not Landlord elects
to terminate this Lease on account of any default by Tenant, as set forth in
this Article 19, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. In the event of Landlord’s election to succeed to
Tenant’s interest in any such subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.

 

19.4                        Efforts to Relet. No re-entry or repossession,
repairs, maintenance, changes, alterations and additions, reletting, appointment
of a receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part

 

52

--------------------------------------------------------------------------------



 

from any of Tenant’s obligations hereunder, unless express written notice of
such intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives
any right otherwise available under any Law to redeem or reinstate this Lease.

 

19.5                        Landlord Default.

 

19.5.1              Notice and Cure. Landlord shall be in default hereunder if
Landlord shall fail to pay any sums payable by Landlord hereunder within ten
(10) business days after the date such sum is due. Notwithstanding anything to
the contrary set forth in this Lease, Landlord shall be in default in the
performance of any other obligation required to be performed by Landlord
pursuant to this Lease if Landlord fails to perform such obligation within
thirty (30) days after the receipt of notice from Tenant specifying in detail
Landlord’s failure to perform; provided, however, if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default under this Lease if it shall
commence such performance within such thirty (30) day period and thereafter
diligently pursues the same to completion. Upon any such default by Landlord
under this Lease, Tenant may, except as otherwise specifically provided in this
Lease to the contrary, exercise any of rights and remedies set forth herein or
otherwise provided at law or in equity.

 

19.5.2              Tenant Right to Self Help. Notwithstanding anything to the
contrary contained herein, if an event or circumstance which requires the action
of Landlord with respect to repair, maintenance or provision of services to the
Building or any portion thereof is an Emergency Situation (as defined below) or
will have a material, adverse impact on Tenant’s ability to conduct its business
in the Premises (an “Adverse Condition”), including, for example, any failure to
provide (or cause to be provided) electricity, HVAC, chilled water or elevator
access to the Premises, and Landlord fails to commence corrective action within
a reasonable period of time, given the circumstances, after the receipt of such
notice, but in any event not later than ten (10) business days after receipt of
such notice, then Tenant may proceed to take the required action upon delivery
of an additional five (5) business days’ notice to Landlord specifying that
Tenant is taking such required action (provided, however, that the initial ten
(10) business day notice and the subsequent five (5) business day notice shall
not be required in the event of an “Emergency Situation” as that term is defined
herein, but rather the ten (10) business day period shall be replaced by a two
(2) business day period, and no second notice shall be required). For purposes
hereof, the term “Emergency Situation” shall mean a situation which poses an
imminent threat: (x) to the physical well-being of persons at the Building,
(y) of material damage to Tenant’s personal property in the Premises. If Tenant
exercises its right to remedy an Adverse Condition, as provided above, then
Landlord shall reimburse the actual reasonable cost thereof together with
interest at the Interest Rate within thirty (30) days following Tenant’s
delivery of invoice together with reasonable supporting evidence. If Tenant
undertakes any action pursuant to this paragraph, Tenant shall (a) proceed in
accordance with all applicable Laws; (b) retain to effect such actions only such
reputable contractors and suppliers as are duly licensed in the City of San
Francisco (to the extent such licensing is required by Laws); (c) effect such
repairs or perform such other actions in a good and workmanlike and commercially
reasonable manner; (d) use new or like new materials; and (e) take reasonable
efforts to minimize any material interference or impact on the other tenants and
occupants of the Project.

 

19.5.3              Landlord Reimbursement. Subject to any express limitations
set forth herein to the contrary, the remedies provided for in this Lease are in
addition to all other remedies available to Tenant at law or in equity by
statute or otherwise. Without limiting the generality of the foregoing, if
Landlord fails to pay or reimburse Tenant when due any amount owed to Tenant
under this Lease, including, without limitation: (i) Tenant fails to receive any
Improvement or other amounts owed to Tenant in connection with construction of
the Tenant Improvements after submission of all required documents and
information as required by this Lease; (ii) Landlord fails to reimburse Tenant
in connection with the exercise of Tenant’s rights pursuant to Sections 19.5.1
and 19.5.2 above; or (iii) monetary damages awarded to Tenant in any arbitration
proceeding or by a court in any legal proceeding, then Tenant shall have the
right, in addition to all other remedies available to Tenant at law or in equity
by statute or otherwise, to either off-set against Rent due under this Lease or
otherwise abate payments of Base Rent, Operating Expenses or other Rent an
amount equal to (a) the applicable amounts owed to Tenant plus (b) interest on
the amounts owed to Tenant from the date incurred until such off-set occurs at
the Interest Rate. Notwithstanding the foregoing, Tenant shall deliver notice to
Landlord of Tenant’s intent to off-set against Rent under clauses (i), (ii) or
(iii) of this Section 19.5.3 at least ten (10) business days prior to exercising
its right of off-set (the “Offset Notice”). If Landlord does not deliver a
detailed written objection to Tenant within ten (10) business days after receipt
of such Offset Notice, then Tenant shall be entitled to deduct from Rent payable
by Tenant under this Lease,

 

53

--------------------------------------------------------------------------------



 

the amount set forth in such Offset Notice. If, however, Landlord delivers to
Tenant, within ten (10) business days after receipt of the Offset Notice, a good
faith written objection to the payment of such amounts, setting forth with
reasonable particularity Landlord’s reasons for its claim that such action did
not have to be taken by Landlord pursuant to the terms of this Lease or that the
charges are excessive (in which case Landlord shall pay the amount it contends
would not have been excessive), then Tenant shall not then be entitled to such
deduction from Rent; provided, however, that Tenant may proceed to claim a
default by Landlord, and may submit such claim to arbitration under the
commercial arbitration rules of JAMS (and Landlord and Tenant hereby submit to
arbitration of such matter by JAMS and the determination of such arbitrator
shall be final and binding upon both Landlord and Tenant). If Tenant prevails
with regard to such claim, the amount of the award (which shall include interest
at the Interest Rate from the time of each expenditure by Tenant until the date
Tenant receives such amount by payment or offset and attorneys’ fees and related
costs) may be deducted by Tenant from the Rent next due and owing under this
Lease.

 

ARTICLE 20

 

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

 

ARTICLE 21

 

LETTER OF CREDIT

 

21.1                        Delivery of Letter of Credit. Within ten
(10) business days following the Effective Date, Tenant shall deliver to
Landlord, as protection for the full and faithful performance by Tenant of all
of its obligations under this Lease and for all losses and damages Landlord may
suffer as a result of any breach or default by Tenant under this Lease, an
unconditional, irrevocable, standby letter of credit (the “L-C”) in the amount
set forth in Section 8 of the Summary (the “L-C Amount”), substantially in the
form attached hereto as Exhibit H, payable in the City of San Francisco,
California, running in favor of Landlord, drawn on a bank (the “Bank”)
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A3 or a
comparable rating from Moody’s Professional Rating Service (the “Credit Rating
Threshold”), and otherwise conforming in all respects to the requirements of
this Article 21, including, without limitation, all of the requirements of
Section 21.2 below, all as set forth more particularly hereinbelow. As of the
Effective Date, Landlord approves any of the following to be the Bank: (i) Wells
Fargo, (ii) Bank of America, (iii) Silicon Valley Bank or (iv) Deutsche Bank.
Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining and maintaining the L-C. In the event of an assignment by Tenant of
its interest in the Lease (and irrespective of whether Landlord’s consent is
required for such assignment), the acceptance of any replacement or substitute
letter of credit by Landlord from the assignee shall be subject to Landlord’s
prior written approval, in Landlord’s reasonable discretion, and the reasonable
attorney’s fees incurred by Landlord in connection with such determination shall
be payable by Tenant to Landlord within thirty (30) days of receipt of invoice
together with reasonable supporting evidence. Provided Tenant has not previously
been in material default under this Lease (after receipt of all required notices
from Landlord and the expiration of all applicable cure period set forth in this
Lease), then the L-C Amount may be reduced beginning as of the expiration of the
tenth (10th) Lease Year to equal Redacted Landlord agrees to authorize such
reduction in writing to the issuer of the L-C. With respect to the increases and
decreases to the L-C amount as set forth herein, Landlord shall return the
original L-C deposited hereunder to Tenant within two (2) business days
following Tenant’s delivery of any new L-C.

 

21.2                        In General. The L-C shall be “callable” at sight,
permit partial draws and multiple presentations and drawings, and be otherwise
subject to the Uniform Customs and Practices for Documentary Credits
(1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590. Tenant further covenants and warrants as follows:

 

54

--------------------------------------------------------------------------------



 

21.2.1              Landlord Right to Transfer. The L-C shall provide that
Landlord, its successors and assigns, may, at any time and without notice to
Tenant and without first obtaining Tenant’s consent thereto, transfer (one or
more times) all or any portion of its interest in and to the L-C to another
party, person or entity, in connection with the assignment by Landlord of its
rights and interests in and to this Lease or separate from this Lease if such
assignment is to Landlord’s lender. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall transfer the L-C, in whole or in part,
to the transferee and thereupon Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor from and
after such date, and it is agreed that the provisions hereof shall apply to
every transfer or assignment of the whole or any portion of said L-C to a new
landlord. In connection with any such transfer of the L-C by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be reasonably necessary to
effectuate such transfer, and Landlord shall be responsible for paying the
Bank’s transfer and processing fees in connection therewith.

 

21.2.2              No Assignment by Tenant. Tenant shall neither assign nor
encumber the L-C or any part thereof. Neither Landlord nor its successors or
assigns will be bound by any assignment, encumbrance, attempted assignment or
attempted encumbrance by Tenant in violation of this Article 21.

 

21.2.3              Replenishment. If, as a result of any drawing by Landlord on
the L-C pursuant to its rights set forth in Section 21.3 below, the amount of
the L-C shall be less than the L-C Amount, Tenant shall, within ten
(10) business days thereafter, provide Landlord with (i) an amendment to the L-C
restoring such L-C to the L-C Amount or (ii) additional L-Cs in an amount equal
to the deficiency, which additional L-Cs shall comply with all of the provisions
of this Article 21, and if Tenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in Section 19.1 above, the
same shall constitute an incurable default by Tenant under this Lease (without
the need for any additional notice and/or cure period).

 

21.2.4              Renewal; Replacement. If the L-C expires earlier than the
date (the “LC Expiration Date”) that is sixty (60) days after the expiration of
the Lease Term, Tenant shall deliver a new L-C or certificate of renewal or
extension to Landlord at least sixty (60) days prior to the expiration of the
L-C then held by Landlord, without any action whatsoever on the part of
Landlord, which new L-C shall be irrevocable and automatically renewable through
the LC Expiration Date upon the same terms as the expiring L-C or such other
terms as may be acceptable to Landlord in its reasonable discretion. In
furtherance of the foregoing, Landlord and Tenant agree that the L-C shall
contain a so-called “evergreen provision,” whereby the L-C will automatically be
renewed unless at least sixty (60) days’ prior written notice of non-renewal is
provided by the issuer to Landlord; provided, however, that the final expiration
date identified in the L-C, beyond which the L-C shall not automatically renew,
shall not be earlier than the LC Expiration Date.

 

21.2.5              Bank’s Financial Condition. If, at any time during the Lease
Term, the Bank’s long term credit rating is reduced below the Credit Rating
Threshold (“Bank Credit Threat”), then Landlord shall have the right to require
that Tenant obtain from a different issuer a substitute L-C that complies in all
respects with the requirements of this Article 21, and Tenant’s failure to
obtain such substitute L-C within thirty (30) days following Landlord’s written
demand therefor (with no other notice or cure or grace period being applicable
thereto, notwithstanding anything in this Lease to the contrary) shall entitle
Landlord, or Landlord’s then managing agent, to immediately draw upon the then
existing L-C in whole or in part, without notice to Tenant, as more specifically
described in Section 21.3 below.

 

21.3                        Application of Letter of Credit. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the L-C as protection for the
full and faithful performance by Tenant of all of its obligations under this
Lease and for all losses and damages Landlord may suffer as a result of any
breach or default by Tenant under this Lease. Landlord, or its then managing
agent, shall have the right to draw down an amount up to the face amount of the
L-C if any of the following shall have occurred or be applicable: (A) such
amount is due to Landlord under the terms and conditions of this Lease, or
(B) Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or any
state bankruptcy code (collectively, “Bankruptcy Code”), or (C) an involuntary
petition has been filed against Tenant under the Bankruptcy Code, or (D) the
Bank has notified Landlord that the L-C will not be renewed or extended through
the LC Expiration Date, or (E) a Receivership (as such term is defined in
Section 21.6.1 below) has occurred and Tenant has failed to comply with the
requirements of Section 21.6 below, as applicable. If Tenant shall breach any

 

55

--------------------------------------------------------------------------------



 

provision of this Lease or otherwise be in default hereunder or if any of the
foregoing events identified in Sections 21.3(B) through (E) shall have occurred,
Landlord may, but without obligation to do so, and without notice to Tenant,
draw upon the L-C, in part or in whole, and the proceeds may be applied by
Landlord (i) to cure any breach or default of Tenant, (ii) against any Rent
payable by Tenant under this Lease that is not paid when due and/or (iii) to pay
for all losses and damages allowable under Law as a result of any breach or
default by Tenant under this Lease. The use, application or retention of the
L-C, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by any applicable
Law, it being intended that Landlord shall not first be required to proceed
against the L-C, and shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled. Tenant agrees not to interfere in any way
with payment to Landlord of the proceeds of the L-C, either prior to or
following a “draw” by Landlord of any portion of the L-C, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord’s right to draw
upon the L-C. No condition or term of this Lease shall be deemed to render the
L-C conditional to justify the issuer of the L-C in failing to honor a drawing
upon such L-C in a timely manner. Tenant agrees and acknowledges that (1) the
L-C constitutes a separate and independent contract between Landlord and the
Bank, (2) Tenant is not a third party beneficiary of such contract, and (3) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
neither Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right
to restrict or limit Landlord’s claim and/or rights to the L-C and/or the
proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.

 

21.4                        Security Deposit Laws. Landlord and Tenant
acknowledge and agree that in no event or circumstance shall the L-C or any
renewal thereof or any proceeds thereof, or any Interim Cash Deposit, be subject
to the terms of California Civil Code Section 1950.7 or any other Laws
applicable to security deposits in the commercial context which conflict with
the express terms and conditions of this Lease.

 

21.5                        Proceeds of Draw. In the event Landlord draws down
on the L-C pursuant to Section 21.3(D) or (E) above, the proceeds of the L-C may
be held by Landlord and applied by Landlord against any Rent payable by Tenant
under this Lease that is not paid when due and/or to pay for all losses and
damages that Landlord has suffered as a result of any breach or default by
Tenant under this Lease. Any unused proceeds shall constitute the property of
Landlord and need not be segregated from Landlord’s other assets. Landlord
agrees that the amount of any proceeds of the L-C received by Landlord, and not
(a) applied against any Rent payable by Tenant under this Lease that was not
paid when due or (b) used to pay for any losses and/or damages suffered by
Landlord as a result of any breach or default by Tenant under this Lease (the
“Unused L-C Proceeds”), shall be paid by Landlord to Tenant (x) upon receipt by
Landlord of a replacement L-C in the full L-C Amount, which replacement L-C
shall comply in all respects with the requirements of this Article 21, or
(y) within five (5) business days after the LC Expiration Date; provided,
however, that if prior to the LC Expiration Date a voluntary petition is filed
by Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the Unused L-C Proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.

 

21.6                        Bank Placed Into Receivership.

 

21.6.1              Bank Placed Into Receivership. In the event the Bank is
placed into receivership or conservatorship (any such event, a “Receivership”)
by the Federal Deposit Insurance Corporation or any successor or similar entity
(the “FDIC”), then, effective as of the date such Receivership occurs, the L-C
shall be deemed to not meet the requirements of this Article 21, and, within ten
(10) business days following Landlord’s notice to Tenant of such Receivership
(the “LC Replacement Notice”), Tenant shall (i) replace the L-C with a
substitute L-C from a different issuer that complies in all respects with the
requirements of this Article 21 or (ii) in the event Tenant demonstrates to
Landlord that Tenant is reasonably unable to obtain a substitute L-C from a
different issuer, that complies in all respects with the requirements of this
Article 21 within the foregoing ten (10) business day period, deposit with
Landlord cash in the L-C Amount (the “Interim Cash Deposit”); provided, however,
that, in the case of the foregoing sub-clause (ii), Tenant shall continue to
diligently pursue the replacement of the L-C with a substitute L-C from a
different issuer that complies in all respects with the requirements of this
Article 21, and upon Landlord’s receipt and acceptance of such replacement L-C,
Landlord shall return to Tenant the Interim Cash Deposit, with no obligation on
the part of Landlord to pay any interest thereon. If Tenant fails to comply in
any respect with the requirements of this Article 21, then, notwithstanding
anything in this Lease to the contrary,

 

56

--------------------------------------------------------------------------------



 

Landlord shall have the right to declare Tenant in default of this Lease for
which there shall be no notice or grace or cure periods being applicable thereto
other than the aforesaid ten (10) business day period), in which event, Landlord
shall have the right to pursue any and all remedies available to it under this
Lease and at law, including, without limitation, treating any Receivership as a
Bank Credit Threat and exercising Landlord’s remedies under Section 21.2.5
above, to the extent possible pursuant to then existing FDIC policy. Tenant
shall be responsible for the payment of any and all costs incurred with the
review of any replacement L-C (including without limitation Landlord’s
reasonable attorneys’ fees), which replacement is required pursuant to this
Section or is otherwise requested by Tenant within thirty (30) days after
receipt of invoice together with reasonable supporting evidence.

 

21.6.2              Interim Cash Deposit. During any period that Landlord
remains in possession of the Interim Cash Deposit (any such period, a “Deposit
Period”), it is understood by the parties that such Interim Cash Deposit shall
be held by Landlord as security for the full and faithful performance of
Tenant’s covenants and obligations under this Lease. The Interim Cash Deposit
shall not constitute an advance of any Rent, an advance payment of any other
kind, nor a measure of Landlord’s damages in case of Tenant’s default. If,
during any such Deposit Period, Tenant defaults with respect to any provisions
of the Lease, as amended, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, then Landlord may but shall not be required to, from time to time,
without notice to Tenant and without waiving any other remedy available to
Landlord, use the Interim Cash Deposit, or any portion of it, to the extent
necessary to cure or remedy such default or failure or to compensate Landlord
for all damages sustained by Landlord resulting from Tenant’s default or failure
to comply fully and timely with its obligations pursuant to the Lease, as
amended. Tenant shall immediately pay to Landlord on demand any amount so
applied in order to restore the Interim Cash Deposit to its original amount, and
Tenant’s failure to immediately do so shall constitute a default under the
Lease, as amended. In the event Landlord is in possession of the Interim Cash
Deposit at the expiration or earlier termination of the Lease, as amended, and
Tenant is in compliance with the covenants and obligations set forth in the
Lease, as amended, at the time of such expiration or termination, then Landlord
shall return to Tenant the Interim Cash Deposit, less any amounts deducted by
Landlord to reimburse Landlord for any sums to which Landlord is entitled under
the terms of the Lease, as amended, within sixty (60) days following both such
expiration or termination and Tenant’s vacation and surrender of the Premises.
Landlord’s obligations with respect to the Interim Cash Deposit are those of a
debtor and not a trustee. Landlord shall not be required to maintain the Interim
Cash Deposit separate and apart from Landlord’s general or other funds, and
Landlord may commingle the Interim Cash Deposit with any of Landlord’s general
or other funds. Tenant shall not at any time be entitled to interest on the
Interim Cash Deposit. In the event of a transfer of Landlord’s interest in the
Building, Landlord shall transfer the Interim Cash Deposit, in whole or in part,
to the transferee and thereupon Landlord shall, without any further agreement
between the parties, be released by Tenant from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of the whole or any portion of said Interim Cash Deposit to a new landlord.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any successor statute, or any other Laws applicable to security
deposits in the commercial context which conflict with the express terms and
conditions of this Lease.

 

ARTICLE 22

 

INTENTIONALLY OMITTED

 

ARTICLE 23

 

SIGNS

 

23.1                        Building Signage Rights.

 

23.1.1              Interior Main Elevator Lobby Signage. So long as Tenant
occupies at least 100,000 rentable square feet of the Premises, Tenant shall
have the non-exclusive right to one (1) sign on the west wall of the interior
north elevator lobby of the Building, and one (1) sign on the east wall of the
interior south elevator lobby of the Building (collectively, the “Lobby
Signage”), as set forth on Schedule 23 attached hereto. So long as Tenant
occupies at least 200,000 rentable square feet of the Premises, such Lobby
Signage shall be exclusive to Tenant (provided that Landlord shall continue to
have the right to install reasonable signs for the ground floor retail tenants
of the Building). At such time as Tenant occupies at least 100,000 rentable
square feet but less than 200,000

 

57

--------------------------------------------------------------------------------



 

rentable square feet of the Premises, if requested by Landlord in order to
provide signage to another tenant of the Building, Tenant shall remove one
(1) of Tenant’s signs comprising the Lobby Signage, provided that Tenant shall
have no obligation to remove such sign if at such time Tenant only has one
(1) sign comprising the Lobby Signage.

 

23.1.2              Top of Building Signage. So long as Tenant occupies at least
150,000 rentable square feet of the Premises, Tenant shall have the
non-exclusive right to install one (1) sign at the top of the exterior of the
Building (the “Building Top Signage”). So long as Tenant occupies at least
200,000 rentable square feet of the Premises, such Building Top Signage shall be
exclusive to Tenant.

 

23.1.3              Exterior Building Signage. So long as Tenant continues to
occupy at least 150,000 rentable square feet of the Premises, Tenant shall have
the non-exclusive right to install two (2) signs on the exterior of the Building
(the Building Top Signage (if any) shall count as one (1) of such signs on the
exterior of the Building)) (the “Exterior Building Signage”). So long as Tenant
continues to occupy at least 200,000 rentable square feet of the Premises, such
Exterior Building Signage shall be exclusive to Tenant.

 

23.1.4              Tenant’s Signage. The Lobby Signage, Building Top Signage,
Exterior Building Signage, and “Ground Floor Premises Signage,” as defined
below, are referred to collectively herein as the “Tenant Signage”. Tenant
acknowledges that the Tenant Signage is subject to all applicable Laws and the
REA, including, but not limited to, all requirements of the City and County of
San Francisco, and the Landmarks Historical Preservation Committee
(collectively, the “Signage Requirements”). Landlord agrees to use commercially
reasonable efforts, at no cost to Landlord, to assist and support Tenant in
obtaining any such required approvals. However, Tenant’s failure to obtain such
approvals, and resultant failure to be allowed to install all or any portion of
the Tenant Signage shall not be a default by Landlord under this Lease, or
entitle Tenant to any compensation or damages whatsoever. Landlord hereby
approves Tenant’s name and logo and the graphics, content, materials, color,
design, lettering, lighting, illumination, and specifications of Tenant’s
Signage to the extent set forth on Exhibit M attached hereto should Tenant
desire to use such name, logo and specifications set forth therein. Landlord
shall approve any graphics, content, materials, color, design, lettering,
lighting, illumination, and specifications of Tenant’s Signage not set forth on
Exhibit M attached hereto, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant acknowledges that specific dimensions and other
specifications of the Lobby Signage remain subject to Landlord’s review and
approval as provided in Section 23.1.4, below. Tenant shall keep the Tenant
Signage in good condition and repair at all times, and at Tenant’s sole cost and
expense. Upon the expiration or earlier termination of this Lease (or upon any
earlier termination of Tenant’s rights hereunder), Tenant shall be responsible,
at Tenant’s sole cost and expense, for the removal of the Tenant Signage and the
repair of any damage resulting therefrom, including, without limitation,
repairing and/or replacing any landscaping harmed by such removal.

 

23.2                        Full Floors. If any Portion of the Premises comprise
an entire floor of the Building, then Tenant, at its sole cost and expense
(subject to application of the Tenant Improvement Allowance), may install
identification signage anywhere in such floor of the Premises including in the
elevator lobby of such floor of the Premises, provided that such signs must not
be visible from the exterior of the Building.

 

23.3                        Multi-Tenant Floors. Tenant, at its sole cost and
expense (subject to application of the Tenant Improvement Allowance), may
install identification signage anywhere in the 2nd floor elevator lobby of the
Building on or after the 2nd Floor Premises Commencement Date, provided that
such signs must not be visible from the exterior of the Building, provided
further, that unless and until Tenant leases the entire 2nd floor of the
Building, Landlord may maintain directional signage identifying other tenants of
the 2nd floor of the Building in the 2nd floor elevator lobby. Tenant, at its
sole cost and expense (subject to application of the Tenant Improvement
Allowance), may install identification signage anywhere in the 4th floor
elevator lobby of the Building on or after the 4th Floor Premises Commencement
Date, provided that such signs must not be visible from the exterior of the
Building, provided further, that unless and until Tenant leases the entire
4th floor of the Building, the existing tenant of the 4th floor of the Building
may maintain signage displaying its name and logo in the 4th floor elevator
lobby.

 

23.4                        Ground Floor Premises. Tenant shall be permitted to
install signage (the number and appearance of which shall be subject to
Landlord’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed) in the interior of the Ground Floor Premises which is
not affixed to the windows of the

 

58

--------------------------------------------------------------------------------



 

Ground Floor Premises, but which is visible from the exterior of the Ground
Floor Premises through such windows (the “Ground Floor Premises Signage”).

 

23.5                        Prohibited Signage and Other Items. Any signs,
notices, logos, pictures, names or advertisements which are installed in
violation of this Article 23 may be removed by Landlord after notice and the
expiration of applicable cure periods at the sole expense of Tenant.

 

23.6                        Definition. For purposes of this Lease, the term
“sign” and “signage” shall mean signs, designs, monuments, logos, banners,
projected images, pennants, decals, advertisements, pictures, notices,
lettering, numerals or graphics.

 

23.7                        Occupancy. As used in this Article 23, any reference
to “occupancy” shall mean that when the total rentable square footage of the
Premises then subleased by Tenant to parties other than Permitted Transferees is
subtracted from the total rentable square footage of the Premises that Tenant
leases or has committed to lease (i.e. rentable square footage of the Premises
shall be calculated as if the Premises includes all of the Tranche I Premises,
the Tranche II Premises and the Tranches III Premises prior to the Commencement
Date with respect to the Tranche I Premises, the Tranche II Premises and the
Tranches III Premises) that the resulting number meets or exceeds the relevant
threshold.

 

23.8                        Transfer of Right to Tenant’s Signage. The Building
Top Signage and Exterior Building shall be personal to the Original Tenant and
any Permitted Transferee, and may not be transferred to any other party. The
Lobby Signage may be transferred only to a Transferee that has assumed all of
Tenant’s interest under this Lease, or that is subleasing more than one full
Portion of the Premises (i.e., all of any of Tranche I, Tranche II or Tranche
III), and to no other party.

 

ARTICLE 24

 

COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any Law now in force
or which may hereafter be enacted or promulgated. At its sole cost and expense,
Tenant shall promptly comply with all such applicable Laws which relate to
(i) Tenant’s use of the Premises, or (ii) the Alterations or the Tenant
Improvements in the Premises. Should any standard or regulation now or hereafter
be imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant shall, at its sole cost and expense, comply promptly with such standards
or regulations as it relates to the Premises or Tenant use of the Premises. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant. Landlord shall comply with all
applicable Laws relating to the Base Building, provided that compliance with
such applicable Laws is not the responsibility of Tenant under this Lease.
Landlord shall be permitted to include in Operating Expenses any costs or
expenses incurred by Landlord under this Article 24 to the extent consistent
with the terms of Section 4.2, above.

 

ARTICLE 25

 

LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
written notice, then Tenant shall pay to Landlord a late charge equal to three
percent (3%) of the overdue amount. The late charge shall be deemed Additional
Rent and the right to require it shall be in addition to all of Landlord’s other
rights and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) business days after the date they are due shall bear
interest from the date when due until paid at the “Interest Rate.”
Notwithstanding the foregoing, the first late payment by Tenant in any twelve
(12) month period shall not be subject to such interest

 

59

--------------------------------------------------------------------------------



 

if Tenant pays the applicable amount within ten (10) business days after
Tenant’s receipt of written notice from Landlord that said amount is due. For
purposes of this Lease, the “Interest Rate” shall be an annual rate equal to the
lesser of (i) seven percent (7%) per annum, and (ii) the highest rate permitted
by applicable Law.

 

ARTICLE 26

 

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 

26.1                        Landlord’s Cure. All covenants and agreements to be
kept or performed by Tenant under this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any reduction of Rent, except to the
extent, if any, otherwise expressly provided herein. If Tenant shall fail to
perform any obligation under this Lease, and such failure shall continue in
excess of the time allowed under Section 19.1, above, unless a specific time
period is otherwise stated in this Lease, Landlord may, but shall not be
obligated to, make any such payment or perform any such act on Tenant’s part
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

 

26.2                        Tenant’s Reimbursement. Except as may be
specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, upon delivery by Landlord to Tenant of statements equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant’s defaults pursuant to the provisions
of Section 26.1 within thirty (30) days after receipt of invoice together with
reasonable supporting evidence. Tenant’s obligations under this Section 26.2
shall survive the expiration or sooner termination of the Lease Term.

 

ARTICLE 27

 

ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times during Tenant’s normal
business hours on business days and upon at least twenty-four (24) hours prior
notice to Tenant (except in the case of an emergency) to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, or to
current or prospective mortgagees, ground or underlying lessors or insurers or
during the last twelve (12) months of the Lease Term with respect to each
Tranche, show such Tranche to prospective tenants; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the
Building, or for structural alterations, repairs or improvements to the Building
or the Building’s systems and equipment. Landlord shall use commercially
reasonable efforts to minimize interference with the operation of Tenant’s
business at the Premises during any entry by Landlord unto the Premises.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any reasonable time to (A) perform services required
of Landlord, including janitorial service; (B) take possession due to any breach
of this Lease in the manner provided herein; and (C) subject to Section 26.1
above, perform any covenants of Tenant which Tenant fails to perform. Landlord
may make any such entries without the abatement of Rent, except as otherwise
provided in this Lease, and may take such reasonable steps as required to
accomplish the stated purposes. For each of the above purposes, Landlord shall
at all times have a key with which to unlock all the doors in the Premises,
excluding Tenant’s vaults, safes and Secured Areas (as defined below). In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations other than those repairs, alterations or decorations
that Landlord has expressly agreed to perform under this Lease. Tenant may
reasonably restrict access by any visitor whom Landlord intends to bring onto
the Premises who is, or may reasonably be suspected by Tenant to be, a
competitor of Tenant. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or any Landlord Parties while the
same are in the Premises. Notwithstanding anything to the contrary set forth in
this Article 27, Tenant may designate in writing certain reasonable areas of the
Premises as “Secured Areas” should Tenant require such areas for the purpose of
securing certain valuable property or confidential information. In connection
with the foregoing, Landlord shall not enter such Secured Areas except in the
event of an emergency. Landlord need not clean any area designated by Tenant as
a Secured Area and shall only maintain or repair such secured areas to the
extent (1) such repair or maintenance is required in order to maintain and
repair the Base Building; (2) as required by applicable

 

60

--------------------------------------------------------------------------------



 

Law, or (3) in response to specific requests by Tenant and in accordance with a
Schedule reasonably designated by Tenant, subject to Landlord’s reasonable
approval. Access to the Premises by Landlord shall be in accordance with the
security, safety and confidentiality requirements that Tenant may reasonably
adopt from time to time, including, without limitation, a requirement that
persons (including Landlord or Landlord Parties) having access to the Premises
shall sign and deliver to Tenant a confidentiality and nondisclosure agreement
in form and content reasonably acceptable to Tenant.

 

ARTICLE 28

 

TENANT PARKING

 

Tenant shall have the right, but not the obligation, to rent from Landlord,
commencing on the Tranche I Commencement Date, a number of parking passes, not
to exceed the amount of parking passes set forth in Section 9 of the Summary (as
determined for the entire Premises, which shall be calculated as if the Premises
includes all of the Tranche I Premises, the Tranche II Premises and the Tranches
III Premises irrespective of whether or not the Commencement Date with respect
to the Tranche I Premises, the Tranche II Premises and the Tranches III Premises
has occurred but excluding the rentable square footage of any portion thereof
still being leased by other tenants of the Building), on a monthly basis
throughout the Lease Term, which parking passes shall pertain to the Parking
Garage. To the extent Tenant elects to rent any parking passes from Landlord,
Tenant shall pay to Landlord for automobile parking passes on a monthly basis at
Landlord’s prevailing rate which shall not exceed the fair market rate being
charged in Comparable Buildings, or in comparable parking garages or facilities
in the area of the Comparable Buildings. Landlord shall provide visitor parking
in the Parking Garage for Tenant’s visitors at Landlord’s prevailing rate which
shall not exceed the fair market rate being charged in Comparable Buildings. In
addition, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of such parking
passes by Tenant or the use of the Parking Garage by Tenant. Tenant’s continued
right to use the parking passes is conditioned upon Tenant abiding by all
reasonable rules and regulations which are prescribed from time to time for the
orderly operation and use of the Parking Garage where the parking passes are
located, including any sticker or other identification system established by
Landlord, Tenant’s cooperation in seeing that Tenant’s employees and visitors
also comply with such reasonable rules and regulations. Landlord specifically
reserves the right to change the size, configuration, design, layout and all
other aspects of the Parking Garage at any time and Tenant acknowledges and
agrees that Landlord may, without incurring any liability to Tenant and without
any abatement of Rent under this Lease, from time to time, temporarily close-off
or restrict access to the Parking Garage for purposes of permitting or
facilitating any such construction, alteration or improvements; provided that
(i) Landlord shall use commercially reasonable efforts (without any obligation
to engage overtime labor or commence any litigation) to minimize the extent and
duration of any resulting interference with Tenant’s parking rights and
(ii) Landlord shall provide reasonable alternative parking for Tenant during the
continuation of any work which causes the Parking Garage to close for more than
three (3) consecutive business days. Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord. The parking passes
rented by Tenant pursuant to this Article 28 are provided to Tenant solely for
use by Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval
except to an Permitted Transferee or another assignee or subtenant consented to
by Landlord in accordance with Article 14 above. Tenant may validate visitor
parking by such method or methods as the Landlord may establish, at the
validation rate from time to time generally applicable to visitor parking. Any
election by Tenant to rent any parking passes from Tenant must be made, if at
all, by Tenant’s delivery of written notice to Landlord within six (6) months
after the Tranche I Commencement Date. In addition, Tenant may on or before
November 15 of each calendar year of the Lease Term, commit to lease, for at
least one (1) year, all or a portion of Tenant’s Parking Pass Ratio of parking
passes in the Parking Garage commencing on the following January 1 (the “Parking
Election Notice”). Thereafter, Landlord may lease the parking passes in the
Parking Garage not committed to by Tenant to anyone Landlord desires for a
period not to extend beyond January 1 of the following calendar year. If Tenant
does not deliver a Parking Election Notice in any particular year, Tenant shall
be deemed to have elected to lease no parking passes for the following year.

 

61

--------------------------------------------------------------------------------



 

ARTICLE 29

 

MISCELLANEOUS PROVISIONS

 

29.1                        Terms; Captions. The words “Landlord” and “Tenant”
as used herein shall include the plural as well as the singular. The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed.
The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Articles and
Sections.

 

29.2                        Binding Effect. Subject to all other provisions of
this Lease, each of the covenants, conditions and provisions of this Lease shall
extend to and shall, as the case may require, bind or inure to the benefit not
only of Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

 

29.3                        No Air Rights. No rights to any view or to light or
air over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease. If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.

 

29.4                        Transfer of Landlord’s Interest. Tenant acknowledges
that Landlord has the right to transfer all or any portion of its interest in
the Project or Building and in this Lease, and Tenant agrees that in the event
of any such transfer, Landlord shall automatically be released from all
liability under this Lease arising from and after the date of transfer and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder arising from and after the date of transfer and
such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any security deposit and the L-C, and Tenant shall attorn to such transferee.

 

29.5                        Memorandum of Lease. Concurrently with the execution
and delivery of this Lease, the parties shall promptly execute and Landlord
shall record, at its sole cost and expense, a short form memorandum in
substantially the form attached hereto as Exhibit I. Within ten (10) business
days after Landlord’s written request following the expiration or earlier
termination of this Lease, Tenant shall execute and deliver to Landlord in
recordable form, a quitclaim deed designating Landlord as the transferee.

 

29.6                        Landlord’s Title. Landlord’s title is and always
shall be paramount to the title of Tenant. Nothing herein contained shall
empower Tenant to do any act which can, shall or may encumber the title of
Landlord.

 

29.7                        Relationship of Parties. Nothing contained in this
Lease shall be deemed or construed by the parties hereto or by any third party
to create the relationship of principal and agent, partnership, joint venturer
or any association between Landlord and Tenant.

 

29.8                        Application of Payments. Landlord shall have the
right to apply payments received from Tenant pursuant to this Lease, regardless
of Tenant’s designation of such payments, to satisfy any obligations of Tenant
hereunder, in such order and amounts as Landlord, in its sole discretion, may
elect.

 

29.9                        Time of Essence. Time is of the essence with respect
to the performance of every provision of this Lease in which time of performance
is a factor.

 

29.10                 Partial Invalidity. If any term, provision or condition
contained in this Lease shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Law.

 

62

--------------------------------------------------------------------------------



 

29.11                 No Warranty. In executing and delivering this Lease,
Tenant has not relied on any representations, including, but not limited to, any
representation as to the amount of any item comprising Additional Rent or the
amount of the Additional Rent in the aggregate or that Landlord is furnishing
the same services to other tenants, at all, on the same level or on the same
basis, or any warranty or any statement of Landlord which is not set forth
herein or in one or more of the exhibits attached hereto.

 

29.12                 Landlord Exculpation. The liability of Landlord or the
Landlord Parties to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to the interest
of Landlord in the Project, including any sales, insurance, condemnation or
rental proceeds received by Landlord or the Landlord Parties in connection with
the Project, Building or Premises. Neither Landlord, nor any of the Landlord
Parties shall have any personal liability therefor, and Tenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 29.12 shall inure to the benefit of Landlord’s and the Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.

 

29.13                 Entire Agreement. It is understood and acknowledged that
there are no oral agreements between the parties hereto affecting this Lease and
this Lease constitutes the parties’ entire agreement with respect to the leasing
of the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease, including, without limitation that certain Letter of Intent dated
November 15, 2012 between the parties and that certain Confidentiality Agreement
dated March 26, 2012 between the parties. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

 

29.14                 Right to Lease. Subject to Section 29.44 below, Landlord
reserves the absolute right to effect such other tenancies in the Project as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of the Building or Project. Tenant does not rely on the
fact, nor does Landlord represent, that any specific tenant or type or number of
tenants shall, during the Lease Term, occupy any space in the Building or
Project.

 

29.15                 Force Majeure. Any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, inability to obtain services,
labor, or materials or reasonable substitutes therefor, governmental actions,
civil commotions, fire or other casualty, and other similar causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid pursuant to
this Lease (collectively, a “Force Majeure”), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure. This Section 29.15 shall not apply to or
govern the obligations of the parties under Section 1.1.4 above.

 

29.16                 Waiver of Redemption by Tenant. Tenant hereby waives, for
Tenant and for all those claiming under Tenant, any and all rights now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.

 

29.17                 Notices. All notices, demands, statements, designations,
approvals or other communications (collectively, “Notices”) given or required to
be given by either party to the other hereunder or by law shall be in writing,
shall be (A) sent by United States certified or registered mail, postage
prepaid, return receipt requested (“Mail”), (B) delivered by a nationally
recognized overnight courier, or (C) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to the appropriate address
set forth in Sections 10 and 11 of the Summary, or to such other place as Tenant
or Landlord may from time to time designate in a Notice to the other party. Any
Notice will be deemed given (i) three (3) days after the date it is posted if
sent by Mail, (ii) the date the overnight courier delivery is made, or (iii) the
date personal delivery is made or attempted to be made. If Tenant is

 

63

--------------------------------------------------------------------------------



 

notified of the identity and address of Landlord’s mortgagee or ground or
underlying lessor, Tenant shall give to such mortgagee or ground or underlying
lessor written notice of any default by Landlord under the terms of this Lease
by registered or certified mail. Notwithstanding anything to the contrary
contained herein, if any breach of security in the Premises shall occur, then
Landlord shall promptly (based on the nature of such breach) provide notice to
Tenant via telephone call and e-mail to the following: (a) via telephone to
(650) 653-4600 and (b) via email to gocenter@salesforce.com or such other
number(s) and/or email address(es) as Tenant shall from time to time notify
Landlord in writing.

 

29.18                 Joint and Several. If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

 

29.19                 Authority. If Tenant is a corporation, trust or
partnership, each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant’s state
of incorporation and (ii) qualification to do business in California.

 

29.20                 Attorneys’ Fees. In the event that either Landlord or
Tenant should bring suit for the possession of the Premises, for the recovery of
any sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other pursuant to this Lease, then all
costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party therein shall be paid by the other party, which obligation on
the part of the other party shall be deemed to have accrued on the date of the
commencement of such action and shall be enforceable.

 

29.21                 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall
be construed and enforced in accordance with the Laws of the State of
California. IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) TO THE EXTENT PERMITTED BY LAW, IN THE INTEREST OF SAVING TIME
AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN
RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.

 

29.22                 Submission of Lease. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of, option
for or option to lease, and it is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant.

 

29.23                 Brokers. Landlord and Tenant hereby warrant to each other
that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 12 of the Summary (the “Brokers”), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Landlord shall pay the Brokers
pursuant to the terms of separate commission agreements (the “Written
Agreements”) between Landlord and the Brokers. If Landlord does not make payment
to Tenant’s Broker pursuant to the terms of the Written Agreement with Tenant’s
Broker and fails to make such payment within the applicable notice and cure
period set forth in such Written Agreement, then Tenant may send a written
notice to Landlord of such failure and if Landlord fails to pay Tenant’s Broker
within thirty (30) days following receipt of such notice, Tenant may, at its
option, upon written notice to Landlord, make the payment of the amount then due
and owing to Tenant’s Broker pursuant to the terms and conditions of the Written
Agreement with Tenant’s Broker, in which event such payment amount (plus
interest at the Interest Rate from the date such amount was owed until such
off-set occurs) shall be credited against the payment(s) of Rent next due and
owing under the Lease, on a monthly basis, until such amount is fully exhausted;
provided, however, that Landlord shall have the right, in good faith, to notify
Tenant in writing within thirty (30) days

 

64

--------------------------------------------------------------------------------



 

following Landlord’s receipt of Tenant’s notice that the amounts described in
Tenant’s notice have been previously paid by Landlord, and upon Landlord
providing reasonable evidence thereof to Tenant, Tenant shall not be entitled to
offset such amount against Rent; provided, however, that if Tenant disputes such
payment by Landlord, then Tenant may submit such claim to arbitration under the
commercial arbitration rules of JAMS (and Landlord and Tenant hereby submit to
arbitration of such matter by JAMS and the determination of such arbitrator
shall be final and binding upon both Landlord and Tenant). If Tenant prevails
with regard to such claim, Tenant may, at its option, upon written notice to
Landlord, make the payment of the amount then due and owing to Tenant’s Broker
pursuant to the terms and conditions of the Written Agreement with Tenant’s
Broker, in which event such payment amount (plus interest at the Interest Rate
from the date such amount was owed until such off-set occurs) shall be credited
against the payment(s) of Rent next due and owing under the Lease, on a monthly
basis, until such amount is fully exhausted. Any amounts so paid by Tenant to
Tenant’s Broker and offset from Rent shall no longer be owed from Landlord to
Tenant’s Broker pursuant to the terms of the Written Agreement. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party; provided, however, Tenant’s indemnification obligations
hereunder shall nevertheless apply to any amounts claimed to be owing to
Tenant’s Broker which were offset from Tenant’s Rent obligations as set forth
herein.

 

29.24                 Independent Covenants. This Lease shall be construed as
though the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord except as expressly set forth herein.

 

29.25                 Project or Building Name and Signage. Landlord shall have
the right at any time to change the name of the Project or Building as Landlord
may, in Landlord’s sole discretion, desire. Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

 

29.26                 Counterparts. This Lease may be executed in counterparts
with the same effect as if both parties hereto had executed the same document.
Both counterparts shall be construed together and shall constitute a single
lease. Landlord or Tenant may deliver this Lease to the other party via
electronic fax or other electronic means. Fax or electronic signatures shall be
as valid and binding upon the parties as are original ink signatures.

 

29.27                 Confidentiality. Except as expressly permitted in this
Section 29.27, neither party nor its agents, servants, employees, invitees and
contractors will, without the prior written consent of the other party, disclose
any Confidential Information of the other party to any third party. Information
will be considered “Confidential Information” of a party if either: (a) it is
disclosed by the party to the other party in tangible form and is conspicuously
marked “Confidential,” “Proprietary” or the like; or (b) it is disclosed by one
party to the other party in non-tangible form and is identified as confidential
at the time of disclosure. In addition, notwithstanding anything in this Lease
to the contrary, the terms of this Lease (but not its mere existence) will be
deemed Confidential Information of each party. Other than the terms and
conditions of this Lease, information will not be deemed Confidential
Information hereunder if such information: (i) is known to the receiving party
prior to receipt from the disclosing party directly or indirectly from a source
other than one having an obligation of confidentiality to the disclosing party;
(ii) becomes known (independently of disclosure by the disclosing party) to the
receiving party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing party; (iii) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Lease by the receiving party; or (iv) is independently developed by the
receiving party. The terms and conditions of this Lease will cease being
confidential if, and only to the extent that, they become publicly known, except
through a breach of this Lease by the receiving party. Each party will secure
and protect the Confidential Information of the other party (including, without
limitation, the terms of this Lease) in a manner consistent with the steps taken
to protect its own trade secrets and confidential information, but not less than
a reasonable degree of care. Each party may disclose the other party’s
Confidential Information where: (A) the disclosure is required by applicable Law
or by an order of a court or other governmental body having jurisdiction after
giving reasonable notice to the other

 

65

--------------------------------------------------------------------------------



 

party with adequate time for such other party to seek a protective order; (B) if
in the opinion of counsel for such party, disclosure is advisable under any
applicable securities laws regarding public disclosure of business information;
(C) the disclosure is reasonably necessary and is to that party’s or its
affiliates’ employees, officers, directors, attorneys, accountants, consultants
and other advisors, or to Landlord’s mortgage lender and its counsel, or the
disclosure is otherwise necessary for a party to exercise its rights and perform
its obligations under this Lease, so long as in all cases the disclosure is no
broader than necessary and the party who receives the disclosure agrees prior to
receiving the disclosure to keep the information confidential; or (D) the
disclosure is reasonably necessary for a party to conclude a business
transaction. Each party is responsible for ensuring that any Confidential
Information of the other party that the first party discloses pursuant to this
Section 29.27 is kept confidential by the person receiving the disclosure.

 

29.28                 Intentionally Omitted.

 

29.29                 Building Renovations. It is specifically understood and
agreed that Landlord has made no representation or warranty to Tenant and has no
obligation and has made no promises to alter, remodel, improve, renovate, repair
or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord may
during the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Project, the Building and/or the Premises including without
limitation the parking structure, the retail portion of the Project, common
areas, systems and equipment, roof, and structural portions of the same, which
Renovations may include, without limitation, (i) installing sprinklers in the
Building common areas and tenant spaces, (ii) modifying the common areas and
tenant spaces to comply with applicable laws and regulations, including
regulations relating to the physically disabled, seismic conditions, and
building safety and security, and (iii) installing new floor covering, lighting,
and wall coverings in the Common Areas. In connection with any Renovations,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, temporarily limit or eliminate access to portions of
the Common Areas, or perform work in the Building, which work may create noise,
dust or leave debris in the Building. Tenant hereby agrees that such Renovations
and Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor, except as expressly set forth
in Section 6.6, above, entitle Tenant to any abatement of Rent. Landlord shall
use commercially reasonable efforts to minimize interference with Tenant’s
business in making any Renovations.

 

29.30                 No Violation. Tenant hereby warrants and represents that
neither its execution of nor performance under this Lease shall cause Tenant to
be in violation of any agreement, instrument, contract or Law, by which Tenant
is bound.

 

29.31                 Communications and Computer Lines. Tenant may install,
maintain, replace, remove or use any communications or computer wires, cables
and related devices (collectively the “Lines”) at the Project in or serving the
Premises, provided that: (i) Tenant shall obtain Landlord’s prior written
consent not to be unreasonably withheld, conditioned or delayed, use an
experienced and qualified contractor approved in writing by Landlord (such
approval not to be unreasonably withheld, conditioned or delayed), and comply
with all of the other provisions of Articles 8 and 9 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord’s reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable Laws, (v) as a condition to permitting the installation of
new Lines, Landlord may require that Tenant remove existing Lines located in or
serving the Premises and repair any damage in connection with such removal, and
(vi) Tenant shall pay all costs in connection therewith. Landlord reserves the
right to require that Tenant remove any Lines located in or serving the Premises
which are installed in violation of these provisions. Landlord shall use
commercially reasonable efforts to maintain throughout the Lease Term multiple
independent fiber providers at the Building available to Tenant. Upon written
request by Tenant, Landlord shall grant upon commercially reasonable terms, a
license coterminous with the Lease Term to one or more reputable
telecommunications utility provider(s) designated by Tenant (any such utility,
an “Approved Fiber Provider”), to permit any such Approved Fiber Provider:
(a) to bring such Approved Fiber Provider’s conduit and fiber into the Building
from locations outside the Building, (b) to provide connectivity from the
Building’s Main Point of Entry (“MPOE”) to the Premises and (c) to permit any
such Approved Fiber Provider

 

66

--------------------------------------------------------------------------------



 

to maintain and operate such conduit and fiber in the Premises and Building.
Tenant acknowledges that Landlord has engaged the services of a riser
maintenance contractor (the “Riser Manager”) to oversee the use of the MPOE and
the Building risers, and that any installation of conduit or fiber in the
Building shall be required to be performed by the Riser Manager. In addition, to
the extent that Tenant or any Approved Fiber Provider requires the installation
of equipment in the MPOE, a commercially reasonable MPOE use fee may be charged.
Tenant shall be granted a license coterminous with the Lease Term to locate
telecommunications equipment in the MPOE. Subject to coordination with the Riser
Manager Tenant shall have access to the MPOE twenty-four (24) hours per day,
seven (7) days per week, subject to Landlord’s reasonable access control
procedures. Upon written request by Tenant, Landlord shall grant upon
commercially reasonable terms, a license coterminous with the Lease Term to one
or more providers of distributed cellular and wireless antennae(s) (“Distributed
Antennae”) to install equipment in the Building. Tenant shall be granted a
license coterminous with the Lease Term to install Distributed Antennae in the
Building.

 

29.32                 Development of the Project.

 

29.32.1       Subdivision. Landlord reserves the right to further subdivide all
or a portion of the Project; provided such subdivision does not adversely affect
Tenant’s rights or obligations under this Lease or affect Tenant’s access to or
use of the Premises. Tenant agrees to execute and deliver, at no cost to Tenant
within ten (10) business days following demand by Landlord and in the form
reasonably requested by Landlord, any additional documents needed to conform
this Lease to the circumstances resulting from such subdivision.

 

29.32.2       The Other Tenant Improvements. If portions of the Project or
property adjacent to the Project (collectively, the “Other Tenant Improvements”)
are owned by an entity other than Landlord, Landlord, at its option, may enter
into an agreement with the owner or owners of any or all of the Other Tenant
Improvements to provide (i) for reciprocal rights of access and/or use of the
Project and the Other Tenant Improvements, (ii) for the common management,
operation, maintenance, improvement and/or repair of all or any portion of the
Project and the Other Tenant Improvements, (iii) for the allocation of a portion
of the Direct Expenses to the Other Tenant Improvements and the operating
expenses and taxes for the Other Tenant Improvements to the Project, and
(iv) for the use or improvement of the Other Tenant Improvements and/or the
Project in connection with the improvement, construction, and/or excavation of
the Other Tenant Improvements and/or the Project; provided that, Tenant shall
have the right to approve any such agreement, such approval not to be
unreasonably withheld, conditioned or delayed. Nothing contained herein shall be
deemed or construed to limit or otherwise affect Landlord’s right to convey all
or any portion of the Project or any other of Landlord’s rights described in
this Lease.

 

29.32.3       Construction of Project and Other Tenant Improvements. Tenant
acknowledges that portions of the Project and/or the Other Tenant Improvements
may be under construction following Tenant’s occupancy of the Premises, and that
such construction may result in levels of noise, dust, obstruction of
access, etc. which are in excess of that present in a fully constructed project.
Tenant hereby waives any and all rent offsets or claims of constructive eviction
which may arise in connection with such construction. Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s business
in performing any such construction.

 

29.33                 Patriot Act and Executive Order 13224. Tenant represents,
warrants and covenants that each party that (other than through the passive
ownership of interests traded on a recognized securities exchange) constitutes,
owns, controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is not, and at no time during the Lease Term will be, (i) in
violation of any applicable laws relating to terrorism or money laundering, or
(ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

 

29.34                 Background Checks.

 

29.34.1       Background Investigation Requirements. As a precondition to Tenant
providing any of Landlord’s employees, independent contractors, vendors, agents,
subcontractors, and/or invitees (“Personnel”) with badge (unescorted) access to
the Premises, Landlord shall either permit Tenant to conduct on such Personnel a

 

67

--------------------------------------------------------------------------------



 

criminal history check and verification of education, employment history, Social
Security Number and legal right to work, as described below (collectively
referred to as “Background Investigation”), or perform its own Background
Investigation at Tenant’s cost (provided that if a particular vendor already
performs a similarly detailed Background Investigation and provides Landlord or
Tenant with the results thereof, then Tenant shall rely on the results of such
prior Background Investigation and not perform its own investigation). Tenant
shall not have the right to require a Background Investigation to the extent
that such an investigation is not allowed by any applicable union contracts. The
Background Investigation shall include the following:

 

29.34.1.1                                             federal and state check
for felony and misdemeanor criminal convictions in all locations where the
assigned employee has resided, has been employed, has attended school or has
applied for credit in the immediately preceding seven (7) years, including a
criminal database check of information from all fifty states for federal and
state convictions, a check for outstanding warrants and a check for pending
felony charges in all such locations, provided that statewide county searches
shall be performed in all states where such search mechanism is available
without requiring specialized data (such as fingerprints or DNA);

 

29.34.1.2                                             a check of U.S. Government
Specially Designated National and export denial lists, including criminal
records search in the National Criminal Database, an Office of Foreign Assets
Control (OFAC) check, a check against the Bureau of Industry and Security Denied
Persons List, a check against the Office of Inspector General (OIG) Exclusion
List, the FDA Debarment List (Drug Product Applications), and a check against
the General Services Administration (GSA) Excluded Parties List;

 

29.34.1.3                                             an all states check of
available national and state sex offender registries;

 

29.34.1.4                                             the name to which
individual’s Social Security Number is attributed shall be verified;

 

29.34.1.5                                             the individual’s identity
shall be verified by an independent identity check by passport or other similar
government document;

 

29.34.1.6                                             the individual’s
citizenship, most recent country of permanent residence, and legal right to work
in the jurisdiction in which the employee will be performing services shall be
verified;

 

29.34.1.7                                             confirmation of academic
and professional qualifications, including the highest diploma, degree or
certificate earned; and

 

29.34.1.8                                             employment history,
including dates of employment, employers and positions held, each as provided by
the individual and/or as set forth on the individual’s resume shall be verified
for at least the previous seven (7) years of employment and military service, or
less if the individual was a full-time student during that period.

 

29.35                 Foreign Employment; Change. For any period of time
encompassed in the foregoing background check requirement when the employee was
resident outside of the United States, such background checking shall be
conducted by an investigative agency approved by Tenant, and in a manner
approved by Tenant, at Tenant’s sole cost and expense. Such requirements shall
be subject to change by Tenant from time to time.

 

29.35.1       Individual Consent. Prior to Tenant conducting a Background
Investigation, Landlord shall secure from Landlord’s Personnel such individual’s
written consent to perform the Background Investigation specified above and to
disclose to Tenant, upon request, the results thereof.

 

29.35.2       Prohibited Assignments. Landlord agrees that Tenant may refuse to
grant unescorted access to Landlord’s Personnel if such individual:

 

68

--------------------------------------------------------------------------------



 

29.35.2.1                                             has been convicted of a
felony or misdemeanor (or the equivalent thereof under relevant non-US law), or
for whom a warrant is outstanding, or for whom a felony or misdemeanor charge is
currently pending, or is on a US Government Specially Designated National, the
FDA Debarment List (Drug Product Applications), or export denial list. The
foregoing shall not apply to a minor traffic violation (a moving traffic
violation other than reckless driving, hit and run, driving to endanger,
vehicular homicide, or other criminal offense involving gross negligence,
recklessness, intentional or willful misconduct while operating a motor
vehicle), to a conviction that has been legally expunged, or to a conviction for
a misdemeanor that occurred while the employee was under the age of twenty-one
years or was more than seven (7) years in the past;

 

29.35.2.2                                             does not have the legal
right to work in the jurisdiction in which the Premises is located;

 

29.35.2.3                                             or for whom there is a
significant deviation between the information reported by the individual and
results of the background check.

 

29.36                 Rules and Regulations. Tenant agrees to comply with all
rules and regulations of the Building and the Project imposed by Landlord as set
forth on Exhibit J attached hereto (the “Rules and Regulations”). To the extent
of any conflict between the terms and conditions of this Lease and the terms and
conditions set forth in the Rules and Regulations, the terms and conditions of
this Lease shall control. Landlord shall enforce the Rules and Regulations in a
non-discriminatory manner.

 

29.37                 Standards of Performance and Approvals. Unless otherwise
provided in this Lease, whenever approval, consent or satisfaction
(collectively, an “approval”) is required of a party pursuant to this Lease or
an Exhibit hereto, such approval shall not be unreasonably withheld or delayed.
Unless provision is made for a specific time period, approval (or disapproval)
shall be given within thirty (30) days after receipt of the request for
approval. Nothing contained in this Lease shall limit the right of a party to
act or exercise its business judgment in a subjective manner with respect to any
matter as to which it has been (i) specifically granted such right, or
(ii) granted the right to act in its sole discretion or sole judgment, whether
“objectively” reasonable under the circumstances, and any such exercise shall
not be deemed inconsistent with any covenant of good faith and fair dealing
implied by law to be part of this Lease.

 

29.38                 Business Day. For purposes hereof, “business say” shall be
all calendar days except Saturdays and Sundays, federal holidays and holidays
observed by national banks in the State of California.

 

29.39                 Waiver of Consequential and Special Damages. Neither party
shall be liable to the other party for any special or consequential damages,
loss of profits, loss of rents or other revenues (other than Rent due under this
Lease), loss of business opportunity, loss of goodwill or loss of use resulting
from the failure of such party to meet its obligations under the Lease, except
as expressly set forth in Article 16, above regarding a holdover in the
Premises. The parties acknowledge and agree that if Landlord is required to
abate the rent of another tenant at the Project under the terms and conditions
of such tenant’s lease, or as required by applicable law, as the result of any
Alteration constructed by or on behalf of Tenant, or in connection with any
repair or maintenance performed by or on behalf of Tenant, which interferes with
such tenant’s use of its premises, then such rental abatement shall not be
deemed consequential damages, loss of profits, loss of business opportunity,
loss of goodwill or loss of use within the limitation set forth in the preceding
sentence.

 

29.40                 Limitation of Tenant’s Liability. Under no circumstances
shall any present or future partner, member, stockholder, trustee, beneficiary,
officer, director, employee or agent of Tenant have any personal liability for
the performance of Tenant’s obligations under this Lease.

 

29.41                 Landlord’s Waiver of Security Interest in Tenant’s
Personal Property. Landlord hereby acknowledges and agrees that any and all of
Tenant’s movable furniture, furnishings, trade fixtures and equipment at the
Premises (“Tenant’s Property”) may be financed by a third-party lender or lessor
(an “Equipment Lienor”), and Landlord hereby (a) waive any rights to Tenant’s
Property to the lien of any Equipment Lienor, and (b) agrees to recognize the
rights of any such Equipment Lienor, subject to and in accordance with a
commercially reasonable waiver agreement to be entered into by and between
Landlord and the Equipment Lienor following request by Tenant.

 

69

--------------------------------------------------------------------------------



 

29.42      No Continuous Operation. Notwithstanding any provision of this Lease
to the contrary, Tenant shall (a) not be required to occupy or to continuously
operate the Premises, and Tenant shall have the right to cease operations
(whether or not Tenant vacates the Premises) without same constituting a default
by Tenant under this Lease provided Tenant continues to pay Rent and perform its
other obligations under this Lease, and (b) have the right to remain open for
business only on the days and during the hours Tenant determines is commercially
practical.

 

29.43      No Relocation Rights. Landlord shall have no rights to relocate
Tenant without Tenant’s prior written approval, which may be withheld for any or
no reason in Tenant’s sole discretion.

 

29.44      Tenant Competitor. Provided that this Lease is then in full force and
effect, Landlord agrees that Landlord shall not, without the prior written
consent of Tenant, enter into any lease, license or other agreement relating to
the Building (each, an “Occupancy Agreement”) with any Tenant Competitor
(hereinafter defined) or permit any tenant, subtenant, licensee or other
occupant of the Building under an Occupancy Agreement to assign its lease,
license or other agreement for space in the Building or sublet any portion of
its premises to a Tenant Competitor. For purposes hereof, the term “Tenant
Competitor” shall mean the list of persons and entities identified by Tenant in
writing to Landlord, and their respective Competitor Affiliates (defined below).
For purposes hereof, the term “Competitor Affiliates” shall mean any person,
corporation, limited liability company, association, trust or partnership which
(i) controls, is controlled by or is under common control with such entity or
(ii) which results from a merger or consolidation with such entity or
(iii) which succeeds to the business and assets of such entity. Once during each
12-month period during the Term, Tenant shall be entitled to change any of the
entities listed above upon thirty (30) days’ prior written notice to Landlord,
but the list shall in no event exceed ten (10) entities at any given time. Any
change in the entities listed above shall be effective only on a prospective
basis, and Landlord shall not be liable to Tenant for any Occupancy Agreement
entered into by Landlord with respect to such new entity prior to receipt of
Tenant’s notice adding such entity to the list of Tenant Competitors.
Notwithstanding anything herein to the contrary, Landlord shall not be deemed to
have violated the terms of this Section if any tenant or occupant of the
Building merges or consolidates with or into, or acquires or is acquired by, any
of the afore described Tenant Competitors, provided, that such transaction was
not consummated for the purpose of circumventing this Section. From and after
the time Tenant leases or commits to lease three (3) full floors or more of
space in Two Rincon, the terms and conditions of this Section 29.44 shall apply
with respect to Two Rincon and the term “Building” (as used in this
Section 29.44) shall include Two Rincon.

 

29.45      Landlord Representations and Warranties. To induce Tenant to execute
this Lease, and in addition to the other representations and warranties of
Landlord contained in this Lease, Landlord warrants and represents that:

 

29.45.1            If Landlord is a corporation or limited liability company,
Landlord hereby covenants and warrants that Landlord is a duly authorized and
existing corporation or limited liability company, that Landlord has and is
qualified to do business in the State, that the corporation or limited liability
company has full right and authority to enter into this Lease, and that each
person signing on behalf of the corporation is authorized to do so.

 

29.45.2            As of the Effective Date, no Security Documents encumber the
Project or any portion thereof except those in favor of Wells Fargo Bank, N.A.
as trustee for the registered holders of JP Morgan Chase Commercial Mortgage
Securities Trust, Commercial Mortgage Pass-Through Certificates, Series 2011-C4,
by and through its Master Servicer and attorney in fact, Midland Loan Services,
a division of PNC Bank (“Landlord’s Current Lender”).

 

29.45.3            Neither its execution of nor performance under this Lease
shall cause Landlord to be in violation of any agreement, instrument, contract,
or Law by which Landlord is bound.

 

29.45.4            The only Building One Superior Rights Holders are those
tenants set forth on Exhibit L-1 attached hereto.

 

29.45.5            The only Building Two Superior Rights Holders are those
tenants set forth on Exhibit L-2 attached hereto.

 

70

--------------------------------------------------------------------------------



 

29.45.6            As of the Effective Date, no person or entity (except Tenant)
currently has any right to purchase, ground lease or otherwise take any
ownership interest in the Project.

 

29.45.7            General office use does not invalidate or otherwise violate a
requirement or condition of any fire, extended coverage or any other insurance
policy carried by Landlord covering the Project or any portion thereof, or the
property located therein.

 

29.46      Anti-corruption. It is the intent of the parties that no payments or
transfers of anything of value shall be made which have the purpose or effect of
public or commercial bribery, acceptance of or acquiescence in extortion,
kickbacks, or other unlawful or improper means of obtaining business or any
improper advantage. The parties shall comply with all applicable international
anti-corruption laws, such as the Foreign Corrupt Practices Act 15 U.S.C. §
78dd-1, et seq.

 

29.47      Storage Space. Tenant shall have the right (but not the obligation)
to lease up to 13,000 square feet of space in the Building currently designated
as storage space (the “Storage Space”) for the Lease Term, provided that Tenant
may terminate any particular designated Storage Space so leased on not less than
thirty (30) days prior notice. Tenant shall elect to lease any such space on or
before the Tranche I Commencement Date. The Storage Space shall be leased by
Tenant at a rental rate equal to Redacted per square foot per year, which rate
shall increase annually to be Redacted of the prior year’s rate. All Storage
Space rental amounts shall be due on a monthly basis concurrent with Tenant’s
payment of the Base Rent due with respect to the Premises, and shall constitute
Rent under the Lease. All Storage Space leased by Tenant shall be in a condition
reasonably suitable for use as storage space and Tenant shall be fully
responsible for repairing any damage to the Storage Space resulting from or
relating to Tenant’s use thereof. Tenant shall comply with such reasonable
rules and regulations as promulgated by Landlord from time to time pertaining to
the use of such Storage Space. Tenant’s indemnification obligations set forth in
Article 10, above, shall apply to Tenant’s use and occupancy of any such Storage
Space.

 

[remainder of page intentionally left blank; signature page follows]

 

71

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the Effective Date.

 

 

“Landlord”

 

 

 

HUDSON RINCON CENTER, LLC,

 

a Delaware limited liability company

 

 

 

By:

Rincon Center Commercial, LLC,

 

 

a Delaware limited liability company,

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership,

 

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, Inc.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

By:

/s/ Howard Stern

 

 

Name:

Howard Stern

 

 

Title:

President

 

 

 

“Tenant”

 

 

 

salesforce.com, inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Burke Norton

 

Name:

Burke Norton

 

Title:

Executive Vice President

 

 

 

 

 

By:

/s/ Graham V. Smith

 

Name:

Graham V. Smith

 

Title:

CFO

 

72

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

LANDLORD’S WIRING INSTRUCTIONS

 

Redacted

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 23

 

INTERIOR MAIN ELEVATOR LOBBY SIGNAGE

 

1

--------------------------------------------------------------------------------



 

EXHIBIT A - 1

 

OUTLINE OF TRANCHE I PREMISES

 

1

--------------------------------------------------------------------------------



 

EXHIBIT A - 2

 

OUTLINE OF TRANCHE II PREMISES

 

1

--------------------------------------------------------------------------------



 

EXHIBIT A - 3

 

OUTLINE OF TRANCHE III PREMISES

 

1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

RENT SCHEDULE

 

Redacted

 

1

--------------------------------------------------------------------------------



 

Redacted

 

2

--------------------------------------------------------------------------------



 

EXHIBIT C

 

TENANT WORK LETTER

 

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Tenant Work Letter to Articles or Sections of
“this Lease” shall mean the relevant portions of Articles 1 through 29 of the
Office Lease to which this Tenant Work Letter is attached as Exhibit B and of
which this Tenant Work Letter forms a part, and all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portion of Sections 1 through 5 of this Tenant Work Letter. All initially
capitalized words not separately defined herein shall have the meaning given to
such words in the Lease.

 

SECTION 1

 

BASE, SHELL AND CORE; DELIVERY OF THE PREMISES; BUILDING STRUCTURE

 

1.1                               Base, Shell and Core. Landlord has
constructed, at its sole cost and expense, the base, shell, and core (i) of the
Premises, and (ii) of the floors of the Building on which the Premises are
located (collectively, the “Base, Shell, and Core” or the “Base Building”). The
Base, Shell and Core shall be delivered by Landlord to Tenant in their presently
existing, “as-is” condition, except as otherwise expressly provided in this
Tenant Work Letter.

 

1.2                               Delivery of the Premises. Landlord shall, at
Landlord’s sole cost, complete the work items set forth in Schedule 1 attached
hereto (collectively, the “Landlord Work”). Landlord shall perform the Landlord
Work in a good and workmanlike manner, and, to the extent necessary for Tenant
to pull any necessary construction permits or for Tenant to legally occupy the
Premises for the Permitted Use, in accordance with applicable Laws. The
“Delivery Condition” shall mean as to each Portion of the Premises
(a) Landlord’s Work in such Portion of the Premises has been substantially
completed in accordance with applicable Laws to the extent required in order to
allow Tenant to obtain a certificate of occupancy, or its legal equivalent, for
such Portion of the Premises for the Permitted Use; (b) all of the Building
Systems serving the applicable Portion of the Premises are in good order and
operating condition; (c) the Common Areas (including, without limitation, the
paths of travel and accessways to the Premises) are in compliance with
applicable Laws to the extent required in order for Landlord to maintain any
certificate of occupancy issued for the Building or Premises, and (d) such
Portion of the Premises has been delivered to Tenant vacant and in broom clean
condition.

 

1.3                               Building Structure. Landlord shall be
responsible to complete, at Landlord’s sole cost and expense, upgrades to the
Base Building necessitated by the overall size of the Tenant Improvements
required by California and San Francisco Building Code Sections 3404.7, 3401.8
and 1604.11 in effect as of the date hereof (the “Structural Code”). To the
extent any specific elements of the Tenant Improvements (e.g., slab openings,
stairwells, etc.) require modification of the existing structural systems of the
Building that would not otherwise be required by the Structural Code, Tenant
shall complete such modifications at Tenant’s sole cost and expense. Landlord
and Tenant shall mutually cooperate in good faith with each other in connection
with the concurrent construction and completion of any structural upgrades
and/or modifications pursuant to this Section 1.3 and the Tenant Improvements.
(the “Seismic Work”).

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1                               Tenant Improvement Allowance. Tenant shall be
entitled to a one-time improvement allowance (the “Tenant Improvement
Allowance”) in the amount of Redacted per rentable square foot of the Premises
(i.e., Redacted for the costs relating to the initial design and construction of
the improvements (the “Tenant Improvements”). Notwithstanding the foregoing or
anything to the contrary set forth in this Tenant Work Letter, if Tenant
notifies Landlord in writing that (i) Tenant desires to perform any cosmetic
alterations or other upgrades to

 

1

--------------------------------------------------------------------------------



 

the restrooms on the second (2nd) floor of the Building, and (ii) in connection
with such alterations or upgrades, Tenant desires to perform certain work with
respect to such restrooms that would otherwise be Landlord Work under the terms
of this Tenant Work Letter (i.e., upgrades to the second (2nd) floor restrooms
that are necessary in order to pull any required construction permits or for
Tenant to legally occupy the 2nd Floor Premises for the Permitted Use), then in
addition to the Tenant Improvement Allowance, Tenant shall be entitled to obtain
reimbursement from Landlord for the actual and reasonable costs incurred by
Tenant in performing any Landlord Work in the second (2nd) floor restrooms
promptly upon Landlord’s receipt from Tenant of any invoices and/or other
reasonable supporting documentation. Tenant shall be entitled to aggregate the
Tenant Improvement Allowance in any Portion of the Premises as Tenant may
determine in its sole discretion; provided, however, in no event shall Tenant
apply less than fifty percent (50%) of the portion of the Tenant Improvement
Allowance applicable to any Portion of the Premises to such Portion of the
Premises. Notwithstanding the foregoing or any contrary provision of this Lease,
all Tenant Improvements shall be deemed Landlord’s property under the terms of
the Lease. Any unused portion of the Tenant Improvement Allowance remaining as
of the date which is eighteen (18) months after the Suite 255 Commencement Date
(the “Outside Draw Date”), shall remain with Landlord and Tenant shall have no
further right thereto; provided, that if as of the Outside Draw Date there
remains any unused portion of the Tenant Improvement Allowance then such unused
portion shall, subject to the limitations set forth in Section 2.3 below,
automatically without delivery of a Rent Credit Notice (as defined below) be
applied as a credit against the payment(s) of Rent next due under the Lease
thereafter.

 

2.2                               Disbursement of the Tenant Improvement
Allowance.

 

2.2.1                     Tenant Improvement Allowance Items. Except as
otherwise set forth in this Tenant Work Letter, the Improvement Allowance shall
be disbursed by Landlord only for the following items and costs (collectively
the “Improvement Allowance Items”):

 

2.2.1.1           Payment of the fees of the “Architect,” “Historic Architect”
and the “Engineers,” as those terms are defined in Section 3.1 of this Tenant
Work Letter, and payment of the actual and reasonable out-of-pocket engineer or
consultant fees incurred by Landlord in connection with the review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Tenant
Work Letter, by third party engineering consultants;

 

2.2.1.2           The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

 

2.2.1.3           The cost of construction of the Tenant Improvements including,
without limitation, testing and inspection costs, contractors’ fees and general
conditions;

 

2.2.1.4           The cost of any changes in the Base Building when such changes
are required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

 

2.2.1.5           The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

 

2.2.1.6           The cost of the “Coordination Fee,” as that term is defined in
Section 4.2.2.1 of this Tenant Work Letter;

 

2.2.1.7           Sales and use taxes; and

 

2.2.1.8           The cost of installation of cabling, Lines and Supplemental
HVAC Unit(s) (if any).

 

2.2.2                     Disbursement of Tenant Improvement Allowance. During
the construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items and shall authorize the release of monies as follows.

 

2

--------------------------------------------------------------------------------



 

2.2.2.1           Monthly Disbursements. On or before the twentieth (20th) day
of each calendar month, during the construction of the Tenant Improvements (or
such other date as Landlord may designate), Tenant may deliver to Landlord:
(i) a request for payment of the “Contractor,” as that term is defined in
Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a form to be
provided by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements in the Premises, detailing the portion of
the work completed and the portion not completed; (ii) invoices from all of
“Tenant’s Agents,” as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials delivered to the Premises and services
provided to Tenant; and (iii) executed mechanic’s lien releases from all of
Tenant’s Agents who are entitled to file mechanic’s liens which shall comply
with the appropriate provisions of California Civil Code Sections 8132, 8134,
8136 and 8138; which lien releases shall be conditional with respect to the
requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord. Thereafter, Landlord shall deliver a check to
Tenant made payable to Tenant in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (B) the balance of any remaining available portion
of the Tenant Improvement Allowance (not including the Final Retention).
Landlord’s payment of such amounts shall not be deemed Landlord’s approval or
acceptance of the work furnished or materials supplied as set forth in Tenant’s
payment request. Tenant shall, at Tenant’s election, have the right to submit
applications for disbursement of the Tenant Improvement Allowance (including the
Final Retention pursuant to this Section) for an entire Tranche (or, as to
Tranche III, the 2nd Floor Premises, the Suite 250 Premises or the Suite 255
Premises, respectively) or for the entire Premises. Tenant shall be entitled to
deliver requests for disbursements pursuant to this Section 2.2.2.1 less often
than monthly at Tenant’s election.

 

2.2.2.2           Final Retention. Subject to the provisions of this Tenant Work
Letter, a check payable to Tenant for the Final Retention with respect to the
Tenant Improvements performed to each Tranche (or, as to Tranche III, each of
the 2nd Floor Premises, the Suite 250 Premises or the Suite 255 Premises,
respectively) shall be delivered by Landlord to Tenant within forty-five (45)
days following the date upon which the following have been satisfied (i) Tenant
delivers to Landlord (a) paid invoices for all Tenant Improvements and related
costs for which the Tenant Improvement Allowance is to be dispersed, (b) signed
permits for all Tenant Improvements completed within such Tranche (or, as to
Tranche III, within the 2nd Floor Premises, the Suite 250 Premises or the
Suite 255 Premises, respectively), (c) executed mechanic’s lien releases from
all of Tenant’s Agents who are entitled to file mechanic’s liens which shall
comply with the appropriate provisions of California Civil Code Sections 8132,
8134, 8136 and 8138; which lien releases shall be conditional with respect to
the requested payment amounts and unconditional with respect to payment amounts
previously disbursed by Landlord, (ii) the Architect delivers to Landlord a
“Certificate of Substantial Completion” for the applicable Tranche (or, as to
Tranche III, for the 2nd Floor Premises, the Suite 250 Premises or the Suite 255
Premises, respectively) in a form reasonably acceptable to Landlord, certifying
that the construction of the Tenant Improvements in such Tranche (or, as to
Tranche III, in the 2nd Floor Premises, the Suite 250 Premises or the Suite 255
Premises, respectively) has been substantially completed, (iii) Tenant delivers
to Landlord a close-out package for the applicable Tranche (or, as to Tranche
III, for the 2nd Floor Premises, the Suite 250 Premises or the Suite 255
Premises, respectively) in both paper and electronic forms (including, as-built
drawings, and final record CADD files for the associated plans, warranties and
guarantees from all contractors, subcontractors and material suppliers, an
independent air balance report, and O&M manuals) (the “Close Out Package”), and
(iv) a certificate of occupancy, a temporary certificate of occupancy or its
equivalent is issued to Tenant with respect to such Tranche (or, as to Tranche
III, with respect to the 2nd Floor Premises, the Suite 250 Premises or the
Suite 255 Premises, respectively).

 

2.2.2.3           Other Terms. Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Improvement Allowance Items. Except as set forth in the
Lease, all Improvement Allowance Items for which the Tenant Improvement
Allowance has been made available shall be deemed Landlord’s property under the
terms of this Lease.

 

2.3                               Application of Tenant Improvement Allowance
Toward Rent. Any time after the Tranche I Delivery Date, Tenant shall be
entitled to deliver notice (the “Rent Credit Notice”) to Landlord that Tenant
has elected, in its sole and absolute discretion, to apply an amount of the
Tenant Improvement Allowance, not to exceed Redacted per rentable square foot,
toward the payment of Rent. Upon receipt of the Rent Credit Notice, such amount
shall automatically be deducted from the amount of the available Tenant
Improvement Allowance, and shall be applied by Landlord toward the next payment
of Rent due under the Lease.

 

3

--------------------------------------------------------------------------------



 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1                               Selection of Architect/Construction Drawings.
Tenant shall retain the architect/space planner designated by Tenant and
reasonably approved by Landlord (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 3.1. Landlord hereby approves
Gensler as the Architect if selected by Tenant in Tenant’s sole and absolute
discretion. If Tenant desires to use an architect/space planner other than
Gensler, then Landlord shall approve such architect/space planner, such approval
not to be unreasonably withheld, conditioned or delayed. Landlord shall approve
or reasonably disapprove any architect/space planner proposed by Tenant within
five (5) business days and Landlord’s failure to respond within such five
(5) business day period shall be deemed to be Landlord’s approval of the
proposed architect/space planner. Notwithstanding the foregoing or anything to
the contrary set forth in this Tenant Work Letter, to the extent Tenant is
required or elects to engage the services of a historic architect, then Tenant
shall retain the historic architect designated by Landlord (the “Historic
Architect”). Tenant shall retain Chubb/Redhawk to prepare all plans and
engineering working drawings relating to the lifesafety and sprinkler work in
the Premises (the “LifeSafety Consultant”), and Tenant shall retain Nabih
Youseff to prepare all plans and engineering working drawings relating to the
structural work in the Premises (the “Structural Engineer”). Landlord shall have
no right to approve any consultants, engineers, subcontractors or laborers
retained by Tenant in construction of the Tenant Improvements other than the
Architect, the Historic Architect (if any), the Contractor (as defined below),
the LifeSafety Consultant, and the Structural Engineer. The plans and drawings
to be prepared by Architect and any structural, mechanical, electrical,
plumbing, or HVAC consultants retained by Tenant and the LifeSafety Consultant
(collectively, the “Engineers”) shall be known collectively as the “Construction
Drawings.” The Construction Drawings may be prepared and submitted to Landlord
independently for each Portion of the Premises, and Landlord shall review the
Construction Drawings as so submitted. All Construction Drawings shall comply
with the drawing format and specifications set forth in the Construction
Rules (if any), and shall be subject to Landlord’s reasonable approval, which
shall not be withheld except in the case of a “Design Problem,” as that term is
defined below Tenant and Architect shall verify, in the field, the dimensions
and conditions as shown on the relevant portions of the Base Building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord’s review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings. A “Design Problem” is defined as, and will be deemed to exist if such
Tenant Improvements may (i) affect the exterior appearance of the Building;
(ii) materially adversely affect the Building Structure; (iii) materially
adversely affect the Building Systems; or (iv) fail to comply with applicable
Laws.

 

3.2                               Final Space Plan. Tenant shall supply Landlord
with four (4) hard copies of its final space plan for each Portion of the
Premises, along with other renderings or illustrations reasonably required by
Landlord, to allow Landlord to understand Tenant’s design intent, for the
Premises before any architectural working drawings or engineering drawings have
been commenced, and concurrently with Tenant’s delivery of such hard copies,
Tenant shall send to Landlord via electronic mail one (1) .pdf electronic copy
of such final space plan. The final space plan for each Portion of the Premises
(each, a “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord shall not disapprove any portion of the Final Space
Plan which (i) is logically consistent with any Final Space Plan previously
approved by Landlord for any Portion of the Premises or (ii) is substantially
similar to those improvement depicted on Schedule 2 attached hereto. Landlord
shall advise Tenant within five (5) business days after Landlord’s receipt of a
Final Space Plan a Design Problem exists with respect to such Final Space Plan,
otherwise Landlord shall approve such Final Space Plan. If Landlord fails to
timely respond as to whether a Design Problem exists, Tenant may deliver to
Landlord a second written request for such approval, which written notice must
state in bold and all caps, “FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN
THREE (3) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE APPROVAL OF THE
FINAL SPACE PLAN.” If Landlord fails to advise Tenant whether a Design Problem
exists with respect to the Final Space Plan within such three (3) business

 

4

--------------------------------------------------------------------------------



 

day period, then Landlord will be deemed to have approved the applicable Final
Space Plan. If Landlord advises Tenant that a Design Problem exists with respect
to a Final Space Plan, Tenant shall cause the applicable Final Space Plan to be
revised to correct such Design Problem. Landlord shall approve any re-submittal
of a Final Space Plan within three (3) business days after receipt thereof and
Landlord’s failure to respond within such three (3) business day period shall be
deemed to be Landlord’s approval of such Final Space Plan.

 

3.3                               Final Working Drawings. Upon Landlord’s
approval (or deemed approval) of a Final Space Plan, Tenant shall cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the applicable Portion of the Premises, and Architect shall compile
a fully coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Landlord for Landlord’s
approval. Tenant shall supply Landlord with four (4) hard copies of the Final
Working Drawings, and concurrently with Tenant’s delivery of such hard copies,
Tenant shall send to Landlord via electronic mail one (1) .pdf electronic copy
of such Final Working Drawings. Landlord shall not disapprove any portion of the
Final Working Drawings which is logically consistent with either (i) the Final
Space Plan corresponding to such Final Working Drawings, (ii) the Final Working
Drawings or the Approved Working Drawings for any other Portion of the Premises
or (iii) is substantially similar to those improvement depicted on Schedule 2
attached hereto. Landlord shall advise Tenant within ten (10) business days
after Landlord’s receipt of the Final Working Drawings if a Design Problem
exists with respect to such Final Working Drawings, otherwise Landlord shall
approve such Final Working Drawings. If Landlord fails to timely respond as to
whether a Design Problem exists, Tenant may deliver to Landlord a second written
request for such approval, which written notice must state in bold and all caps,
“FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN THREE (3) BUSINESS DAYS AFTER
RECEIPT HEREOF SHALL CONSTITUTE APPROVAL OF THE FINAL WORKING DRAWINGS.” If
Landlord fails to advise Tenant whether the Final Working Drawings a Design
Problem exists within such three (3) business day period, then Landlord will be
deemed to have approved the applicable Final Working Drawings. If Landlord
advises Tenant that a Design Problem exists with respect to any Final Working
Drawings, Tenant shall cause the applicable Final Working Drawings to be revised
to correct such Design Problem. Landlord shall approve any re-submittal of Final
Working Drawings within five (5) business days after receipt thereof and
Landlord’s failure to respond within such five (5) business day period shall be
deemed to be Landlord’s approval of such Final Working Drawings. At the time
Landlord gives its approval to any Final Working Drawings, Landlord shall notify
Tenant in writing of whether any of the Tenant Improvements set forth in such
Final Working Drawings are Specialty Improvements. If Landlord fails to so
notify Tenant, then none of the Tenant Improvement set forth in such Final
Working Drawings shall be deemed to be Specialty Improvements for purposes of
this Lease.

 

3.4                               Approved Working Drawings. The Final Working
Drawings shall be approved by Landlord in accordance with Section 3.3 above
prior to the commencement of construction of each Portion of the Premises by
Tenant. The Final Working Drawings as approved by Landlord for each Portion of
the Premises shall be referred to herein as the “Approved Working Drawings”.
Tenant may submit the Final Working Drawings to the appropriate municipal
authorities for all applicable building permits prior to Landlord’s approval
thereof. Tenant hereby agrees that neither Landlord nor Landlord’s consultants
shall be responsible for obtaining any building permit or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant’s
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in the Approved Working
Drawings (“Changes”) may be made without the prior written consent of Landlord,
which consent may not be unreasonably withheld; provided, that Tenant shall have
the right to modify the Approved Working Drawings without Landlord’s consent if
such modifications are minor, do not contain a Design Problem, and will not
adversely affect the quality of the construction or use materials or equipment
lower in quality than as set forth in the Approved Working Drawings. Landlord
shall not disapprove any requested Change (a “Change Request”) to a Portion of
the Premises which Landlord has previously approved with respect to another
Portion of the Premises (unless such Change Request would create a Design
Problem with respect to that applicable portion of the Premises). Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of a Change
Request, if a Design Problem exists with respect to such Change Request,
otherwise Landlord shall approve such Change Request. If Landlord fails to
timely respond as to whether a Design Problem exists, Tenant may deliver to
Landlord a second written request, which written notice must state in bold and
all caps, “FAILURE TO RESPOND TO THIS WRITTEN NOTICE WITHIN THREE (3) BUSINESS
DAYS AFTER

 

5

--------------------------------------------------------------------------------



 

RECEIPT HEREOF SHALL CONSTITUTE APPROVAL OF THE CHANGE REQUEST.” If Landlord
fails to advise Tenant whether a Design Problems exists within such three
(3) business day period, then Landlord will be deemed to have approved the
applicable Change Request. If Landlord advises Tenant that a Design Problem
exists with respect to a Change Request, Tenant shall cause the applicable
Change Request to be revised to correct such Design Problem. Landlord shall
approve any re-submittal of a Change Request within three (3) business days
after receipt thereof and Landlord’s failure to respond within such three
(3) business day period shall be deemed to be Landlord’s approval of such Change
request.

 

SECTION 4

 

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1                               Tenant’s Selection of Contractors.

 

4.1.1                     The Contractor. A general contractor (“Contractor”)
shall be retained by Tenant to construct the Tenant Improvements. Landlord
hereby approves any of the general contractors set forth on Schedule 3 hereto as
the Contractor if selected by Tenant in Tenant’s sole and absolute discretion.
If Tenant desires to use a general contractor not set forth on Schedule 3
hereto, then Landlord shall approve such general contractor, such approval not
to be unreasonably withheld, conditioned or delayed. Landlord shall approve or
reasonably disapprove any general contractor proposed by Tenant within five
(5) business days and Landlords failure to respond within such five (5) business
day period shall be deemed to be Landlord’s approval of the proposed general
contractor.

 

4.1.2                     Tenant’s Agents. All subcontractors and laborers used
by Tenant together with the Contractor, Architect, and any other consultants
retained by Tenant shall be referred to herein collectively, as “Tenant’s
Agents”. Tenant’s Agents must be union.

 

4.2                               Construction of Tenant Improvements by
Tenant’s Agents.

 

4.2.1                     Construction Contract; Cost Budget. Tenant hereby
agrees that Tenant’s construction contract and general conditions with
Contractor (the “Contract”) shall contain commercially reasonably warranties and
indemnifications that inure to Landlord’s benefit. With respect to any Tranche,
prior to the commencement of the construction of the Tenant Improvements, and
after Tenant has accepted all bids for the Tenant Improvements, Tenant shall
provide Landlord with a detailed breakdown, by trade, of the final costs to be
incurred or which have been incurred, as set forth more particularly in Sections
2.2.1.1 through 2.2.1.8, above (the “Final Costs”). Prior to the commencement of
construction of the Tenant Improvements, Tenant shall identify the estimated
amount (the “Over-Allowance Amount”) equal to the difference, if any, between
the amount of the Final Costs and the amount of the Tenant Improvement Allowance
(less any portion thereof already disbursed by Landlord, or in the process of
being disbursed by Landlord, on or before the commencement of construction of
the Tenant Improvements, and subject to the terms of Section 2.1 above with
respect to the second (2nd) floor restrooms). If there is an Over Allowance
Amount, Tenant shall pay a fraction of each amount to be disbursed by Landlord
pursuant to the terms of this Tenant Work Letter, the numerator of which
fraction shall equal the Over Allowance Amount, and the denominator of which
fraction shall equal the Final Costs, and such payment by Tenant shall be a
condition to Landlord’s obligation to pay any amounts of the Tenant Improvement
Allowance. Notwithstanding anything set forth in this Tenant Work Letter to the
contrary, construction of the Tenant Improvements shall not commence in any
Tranche until Tenant has procured and delivered to Landlord a copy of all
applicable building permits for the applicable Tenant Improvements.

 

4.2.2                     Tenant’s Agents.

 

4.2.2.1           Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work. Tenant’s and Tenant’s Agent’s construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in accordance with the Approved Working Drawings (as modified by
any Changes); and (ii) Tenant shall abide by Landlord’s construction rules a
copy of which is attached hereto as Schedule 4 (the “Construction Rules”). To
the extent of any inconsistency between the terms and conditions set forth in
this Lease or this Tenant Work Letter and the Construction Rules, the terms and
conditions set forth in this

 

6

--------------------------------------------------------------------------------



 

Lease and this Tenant Work Letter shall control. In addition to any third party
review fees payable as provided in Section 2.2.1.1, above, Tenant shall pay a
logistical coordination fee (the “Coordination Fee”) to Landlord in an amount
equal to the product of (i)      Redacted       and (ii) the total number of
rentable square feet in the Premises, which Coordination Fee shall be for all
services relating to the coordination of the construction of the Tenant
Improvements and shall be deducted from the Tenant Improvement Allowance on a
per Portion of the Premises basis.

 

4.2.2.2           Requirements of Tenant’s Agents. Contractor shall guarantee to
Tenant and for the benefit of Landlord that the Tenant Improvements shall be
free from any defects in workmanship and materials for a period of not less than
one (1) year from the date of completion thereof. Contractor shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the completion of the work performed by
Contractor. All such warranties or guarantees as to materials or workmanship of
or with respect to the Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.

 

4.2.2.3           Insurance Requirements.

 

4.2.2.3.1          General Coverages. All of Tenant’s Agents shall carry
worker’s compensation insurance covering all of their respective employees, and
shall also carry public liability insurance, including property damage, all with
limits, with companies as are required to be carried by Tenant as set forth in
this Lease.

 

4.2.2.3.2          Special Coverages. Tenant shall carry “Builder’s All Risk”
insurance in commercially reasonable amounts covering the construction of the
Tenant Improvements, it being understood and agreed that the Tenant Improvements
shall be insured by Tenant pursuant to this Lease immediately upon completion
thereof. Such insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Landlord including, but
not limited to, the requirement that all of Tenant’s Agents shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $5,000,000 per incident, $5,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
this Lease.

 

4.2.2.3.3          General Terms. Certificates for all insurance carried
pursuant to this Section 4.2.2.3 shall be delivered to Landlord before the
commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the site. Tenant’s Agents shall endeavor to
cause all such policies of insurance must contain a provision that the company
writing said policy will give Landlord thirty (30) days prior written notice
(ten (10) days in the event of non-payment of premium) of any cancellation or
lapse of the effective date or any reduction in the amounts of such insurance.
Tenant’s Agents shall maintain all of the foregoing insurance coverage in force
until the Tenant Improvements are fully completed and accepted by Landlord,
except for any Products and Completed Operation Coverage insurance required by
Landlord, which is to be maintained for ten (10) years following completion of
the work and acceptance by Landlord and Tenant. All policies carried under this
Section 4.2.2.3 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents. All insurance, except Workers’
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder.

 

4.2.3                     Governmental Compliance. The Tenant Improvements shall
comply in all respects with Laws, as may apply according to the rulings of the
controlling public official, agent or other person.

 

7

--------------------------------------------------------------------------------



 

4.2.4                     Inspection by Landlord. During construction, upon at
least one (1) business day’s prior notice, Landlord shall have the right to
inspect the Tenant Improvements at all reasonable times, provided however, that
Landlord’s failure to inspect the Tenant Improvements shall in no event
constitute a waiver of any of Landlord’s rights hereunder nor shall Landlord’s
inspection of the Tenant Improvements constitute Landlord’s approval of the
same. Should Landlord disapprove any portion of the Tenant Improvements as not
being in accordance with the Approved Working Drawings, Landlord shall notify
Tenant in writing of such disapproval and shall specify the items disapproved.
Any defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter materially adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning
or life-safety systems of the Building, the structure or exterior appearance of
the Building, following notice to Tenant and Tenant’s right to cure the same
within the time periods set forth in the Lease, Landlord may, take such action
as Landlord deems necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s satisfaction.

 

4.2.5                     Meetings. Commencing upon the execution of the Lease,
Tenant shall hold weekly meetings at a reasonable time, with the Architect and
the Contractor regarding the progress of the preparation of Construction
Drawings and the construction of the Tenant Improvements, which meetings shall
be held at a location designated by Tenant, and Landlord and/or its agents shall
receive prior notice of, and shall have the right to attend, all such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord.

 

4.3                               Notice of Completion; Record Set of As-Built
Drawings; Close-Out Package.

 

4.3.1                     Notice of Completion. Within fifteen (15) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the county
in which the Building is located in accordance with Section 8182 of the Civil
Code of the State of California or any successor statute, and shall furnish a
copy thereof to Landlord upon such recordation. If Tenant fails to do so,
Landlord may execute and file the same on behalf of Tenant as Tenant’s agent for
such purpose, at Tenant’s sole cost and expense.

 

4.3.2                     Record Set of As-Built Drawings. At the conclusion of
construction of each Portion of the Premises, (i) Tenant shall cause the
Architect and Contractor (A) to update the Approved Working Drawings for such
Portion of the Premises as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the “record-set” of as-built drawings for such Portion
of the Premises are true and correct, which certification shall survive the
expiration or termination of this Lease, and (C) to deliver to Landlord two
(2) sets of hard copies of such record set of drawings, and two (2) CAD discs
containing such drawings, within ninety (90) days following issuance of a
certificate of occupancy for the Premises, and (ii) Tenant shall deliver to
Landlord the Close Out Package.

 

SECTION 5

 

MISCELLANEOUS

 

5.1                               Tenant’s Representative. Tenant has designated
Mark Schrader as its sole representative with respect to the matters set forth
in this Tenant Work Letter (whose e-mail address for the purposes of this Tenant
Work Letter is mark.schrader@cushwake.com and phone number is (415) 268-1373)
(with a copy by e-mail to wleung@salesforce.com), who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

 

5.2                               Landlord’s Representative. Landlord has
designated Dan Wright as its sole representative with respect to the matters set
forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.

 

8

--------------------------------------------------------------------------------



 

5.3                               Time of the Essence in This Work Letter.
Unless otherwise indicated, all references herein to a “number of days” shall
mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.

 

5.4                               Miscellaneous Costs. During the course of
construction of the Tenant Improvements and Tenant’s initial move into the
Premises, Landlord shall provide, and neither Tenant nor Tenant’s Agents nor the
Contractor or subcontractors retained by Tenant to construct the Tenant
Improvements shall be charged for reasonable, non-exclusive use of (i) temporary
HVAC during the Building Hours, or (ii) the use of freight elevators, standard
Building security (if any), temporary electricity and utilities, and/or loading
docks (all as may be provided or made available by Landlord during Building
Hours). During construction of the Tenant Improvements, Landlord shall use
commercially reasonable efforts to provide Tenant with priority use of the
Building’s freight elevators during hours other than during Building Hours;
provided that Tenant shall give Landlord reasonable prior notice of such
intended after-hours use of the freight elevators, and such after-hours use
shall be at Tenant’s sole cost and expense.

 

5.5                               Delays.

 

5.5.1                     Commencement Date Delays. The Commencement Date with
respect to each Portion of the Premises shall occur as provided in Section 2.1
of the Lease, provided that the Commencement Date with respect to each Portion
of the Premises shall be extended by the number of days of “Commencement Date
Delay,” as that term is defined, below. As used herein, the term “Commencement
Date Delay” shall mean only a “Force Majeure Delay” or a “Landlord Caused
Delay,” as those terms are defined below in this Section 5.5.1 of this Tenant
Work Letter. As used herein, the term “Force Majeure Delay” shall mean only an
actual delay resulting from an event of Force Majeure, as that term is defined
in Section 29.15 of the Lease. As used in this Tenant Work Letter, “Landlord
Caused Delay” shall mean actual delays to the extent resulting from (i) the
failure of Landlord to timely approve or disapprove any Construction Drawings;
(ii) delays due to the acts or failures to act of Landlord or Landlord Parties
with respect to payment of the Tenant Improvement Allowance (except as otherwise
allowed under this Tenant Work Letter); (iii) any other act or omission of
Landlord or any Landlord Party in violation of the Lease or this Tenant Work
Letter which actually delays construction of the Tenant Improvements; or
(iv) delays in construction of the Tenant Improvements due to failure of the
Base Building to be constructed in accordance with applicable Laws.

 

5.5.2                     Determination of Lease Commencement Date Delay. If
Tenant contends that a Commencement Date Delay has occurred, Tenant shall notify
Landlord in writing of (i) the event which constitutes such Commencement Date
Delay and (ii) the date upon which such Commencement Date Delay is anticipated
to end. If such actions, inaction or circumstance described in the Notice set
forth in (i) above of this Section 5.5.2 of this Tenant Work Letter (the “Delay
Notice”) are not cured by Landlord within one (1) business day of Landlord’s
receipt of the Delay Notice and if such action, inaction or circumstance
otherwise qualify as a Commencement Date Delay, then a Commencement Date Delay
shall be deemed to have occurred commencing as of the date of Landlord’s receipt
of the Delay Notice and ending as of the date such delay ends.

 

9

--------------------------------------------------------------------------------



 

SCHEDULE 1 TO EXHIBIT C

 

LANDLORD’S WORK

 

Landlord shall, at Landlord’s sole cost and expense, construct, supply, furnish,
and/or install the following items and work:

 

1.                                      Restrooms. Upgrade the restrooms on the
multi-tenant floors of the Premises (i.e., the ground floor, the second (2nd)
floor, and the fourth (4th) floor) to be in compliance with applicable Laws to
the extent necessary for Landlord to pull any required construction permits or
for Tenant to legally occupy such Portion of the Premises for the Permitted Use.

 

2.                                      Core. Update the existing Building
shafts and base building rooms to be in compliance with applicable Laws to the
extent necessary for Landlord to pull any required construction permits or for
Tenant to legally occupy the Premises for the Permitted Use.

 

3.                                      Fire Smoke Dampers. To the extent
required by applicable Laws, upgrade existing electrical FSDs to pneumatic
controls. To the extent Landlord desires to remove an existing FSD that is no
longer required by applicable Laws, Landlord shall complete all shaft
construction necessary to fill the hole. Alternatively, Landlord may elect to
fix close all existing dampers in the walls that are not required to be rated.

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 2 TO EXHIBIT C

 

APPROVED IMPROVEMENTS

 

--------------------------------------------------------------------------------



 

SCHEDULE 3 TO EXHIBIT C

 

APPROVED CONTRACTORS

 

1

--------------------------------------------------------------------------------



 

SCHEDULE 4 TO EXHIBIT C  CONSTRUCTION RULES  CONSTRCTIOS RULES & REGULATIONS 
Rincon Center is a mixed use Project. As such it is comprised of office, retail
and residential tenants. Rincon Center is also accessible to the public. It is
expressly understood that construction shall at no time interfere with the
building operations or the use, enjoyment and occupancy of any portion of the
Project by any tenant, resident, employee, visitor, etc. (Users). Our goal is to
minimize inconvenience to the Users while construction is in progress. Your full
cooperation is required in adhering to the following procedures while performing
construction work at this Project.  Building management reserves the right at
any time to amend these rules and to make future rules required for the safety,
protection and maintenance of the Project, the operation and preservation of the
good order thereof, and the protection and comfort of the Users. Repeated and
flagrant violations of these Construction Rules and Regulations will result in
Contractors being banned from the building and job site. If you have any
questions, please contact the Building Management.  General contractors,
subcontractors, suppliers, material men, and their employees and anyone working
for or on their behalf (Contractors), shall be immediately advised of the
following building rules and regulations concerning their proper conduct within
the Project. It is the Contractors’ responsibility to ensure that it has read
and understands these rules and regulations. Ignorance of these rules and
regulations is not a waiver of liability or responsibility.  GENERAL  All work
to be performed shall be approved by Building Management prior to commencement
of the job. All Contractors shall employ union labor.  All work shall comply
with all applicable federal, state and local codes and ordinances.  Contractors
shall obtain and pay for all required fees, permits and inspections. 
Contractors shall furnish to Building Management the following items prior to
the commencement of any work:  · Copies of all permits and permit drawings  ·
Project schedule  · List of all subcontractors  · Certificates of Insurance for
all contractors/subcontractors  · Emergency telephone list for all
contractors/subcontractors  Contractors shall be responsible for job site
security including their materials, equipment and tools and that of their
subcontractors. All gang boxes, toolboxes and other containers are subject to
inspection when moved in or out of the Project.  No Project systems shall be
turned off, disengaged, or otherwise affected by Contractors without the
approval and supervision of Building Management. Said systems shall include but
shall not  1  Rincon Center Construction Rules and Regulations 

GRAPHIC [g189851ki33i001.gif]

 



be limited to automatic sprinklers, electrical circuits, lighting, emergency
lighting, life safely systems, smoke detectors and domestic water supply. All
penetrations of concrete slabs shall be subject to x-ray prior to coring.
Locations must be approved in advance by Building Management.  Contractors shall
ensure that all corridors, exits, elevator lobbies and telephone/electrical
closets are not cluttered or blocked. Contractors shall provide wait-off mats at
the exit from the construction area and entrance to the elevators.  Doors to all
work areas, including mechanical and electrical closets, shall remain closed at
all times.  Contractors shall be responsible for the protection of their work
and all areas adjacent to their work. Contractors shall maintain the work area
in a safe and sanitary condition at all times. No radios or other audio devices
are permitted.  BUILDING ACCESS  1. Contractors will be responsible for
notifying the Building Management, in advance, of all work to be performed in
the Project and scheduling access of subcontractors. Contractors will complete
“Building Access Request” forms as needed to fulfill this requirement.
Contractors who are not placed on the Building Access Schedule will not be
permitted access to the Project.  2. All workers will be required to sign-in at
the Security Console and obtain a visitors badge. A visitors badge shall be worn
at all times while working in the Project.  BEFORE CONSTRUCTION BEGINS  1. The
General Contractor shall meet with the Building Management to review the
construction schedule, building access, special requirements and the
Construction Rules and Regulations.  2 The General Contractor will provide a
list of all subcontractors assigned to the job including company name, contact
person, and license number, to Building Management for review and approval at
least five (5) business days in advance of project start date. Building
Management retains the right during the entire construction project to deny
access to the Project of any Contractors who violate these Rules and
Regulations. It is understood that any employee removed from this job may affect
the project schedule, which may require a revision in the project timetable and
completion date. General Contractor will be responsible for any project delay,
which may result.  3. Contractors are required to provide a certificate of
insurance and additional insured endorsement to Building Management prior to
starting any work in the Project.  Rincon Center Construction Rules and
Regulations Page 2 

GRAPHIC [g189851ki33i002.gif]

 



 4. Contractors shall not park their vehicles in the loading dock except for
loading and unloading purposes only.  5. Twenty-four (24) hour notice must be
given to the Building Management for any fire or life safety testing or taking
the system off line. Contractors will be responsible for cost and fees of
supervision by Building Management. Contractors shall immediately notify the
Building Management when testing is complete or the system is ready to be placed
on line. If the life safety system is to be off line overnight, Contractors
shall be responsible for providing trained personnel for “fire watch”.  6. No
radios are allowed on the job site.  7. No tobacco chewing, smoking or sunflower
seeds are permitted on the job site or in the Project.  8. The Building
Management will furnish keys to the electrical and mechanical rooms upon
request. All keys will be signed out at the beginning of each work shift and
signed back in at the end of each work shift, unless otherwise agreed to in
advance by Building Management.  9. Normal building hours are:  Monday — Friday
6:00 am. — 6:00 pm.  Saturday/Sunday 9:00 am. — 6:00 pm.  Any work that creates
excessive noise or disruption shall be scheduled at the following times:  One
Rincon One:  Monday — Friday 6:00 pm. — 6:00 am.  Saturday/Sunday 6:00 pm. —
9:00 am.  Note: The Atrium in Rincon One is frequently used for banquets and
special functions on nights and weekends. Contractors access will be adjusted
accordingly.  Rincon Two:  Monday — Friday 7:00 am. — 8:00 am. / 6:00 pm — 8:00
pm.  Saturday/Sunday 7:00 am. — 8:00pm.  Any work that results in excessive
noise (i.e. core drilling and/or roto hammering), odors. or dust must be
completed during these hours (subject to the operating hours of Project Users
these hours may be adjusted as needed to avoid disruptions). All after hours
work must be coordinated with the Building Management twenty four (24) hours
prior to performing said work. Contractors needing to work on weekends will
provide the Building Management with a list of contractors scheduled to work.
This list should  Rincon Center Construction Rules and Regulations Page 3 

GRAPHIC [g189851ki33i003.gif]

 



include the number of employees, the company, and the estimated hours the
contractors will be working.  11. Contractors shall not secure, enable, test,
start or open any life safety, mechanical, electrical, domestic water, condenser
water, and chilled water or hot water systems without prior approval of Building
Management. Authorization will be given on a case-by-case basis.  12.
Contractors must provide Material Safety Data Sheets to the Building Management
for every substance being used on the construction site prior to the start of
construction. Contractor shall also maintain these sheets at the job site.  13.
Contractors are required to provide and make available fire extinguishers on the
job site during construction.  14. Any Contractors found guilty of rudeness, use
of profanity, or lack of courtesy to a building tenant, visitor, or employee
will be immediately ejected from the Project and will not be allowed to return. 
15. Graffiti or vandalism will not be tolerated. Any Contractors caught in the
act shall be immediately removed from the Project and will not be allowed to
return. Any expenses associated with the removal or repair resulting from the
graffiti or vandalism will be at the Contractors expense.  16. Rubber or
polyurethane wheels are required on all material handling equipment transporting
materials across carpet, granite, marble or stone surfaces. Floor protection,
such as Masonite, is required to protect flooring surfaces.  17. Clothing shall
be appropriate for construction trade involved, i.e. no shorts, sandals, which
would be unsafe for the employee. Clothing containing words, symbols or other
forms of communication considered offensive or in bad taste by Building
Management shall not be allowed on the Project. Proper safety equipment shall be
required as determined by the contractor. i.e., safety glasses, goggles,
respirators, etc.  DEMOLITION  1. Demolition shall be done during non business
hours and care shall be taken not to disturb the Users of the Project Demolition
debris shall be removed using the designated freight elevator and taken out of
the Protect through the loading dock.  2. Prior to the start of construction,
Contractors shall cover light fixtures and window blinds with plastic bags.
During demolition, Contractors shall use plastic or other similar protective
coverings to keep dirt and dust contained in the areas being demolished. All
portions of the Project on the travel route for debris removal shall be
protected, including floors, walls, doors and doorjambs.  Rincon Center
Construction Rules and Regulations Page 4 

GRAPHIC [g189851ki33i004.gif]

 



3. All common areas of the Project, including doors, frames, walls, floors,
ceilings, Plants and artwork shall be covered with the proper protective
materials during demolition and construction and returned to original condition
prior to the start of each work day (7:00 AM), unless agreed to in advance. 
MATERIAL STOCKING  1. Material deliveries shall be accomplished before business
hours. The Building Management shall be notified in advance of such material
stocking.  2. Material shall be transported in the designated freight elevator.
Contractors are responsible to protect the doorjambs, floors, ceilings and
thresholds in the common areas. If materials are transported by use of
stairwells all appropriate wall and floor surfaces, railings, door frames and
doors shall be protected.  3. Trucks may park in the loading dock only long
enough to unload materials.  4. Delivery of construction materials to the job
site shall be made through the loading dock and not through the ground floor
lobby and main entrance. If this is not feasible, permission to deviate from
this rule shall be obtained from Building Management.  PARKING  1. There is no
free parking available at Rincon Center. All contractors wishing to park in the
garage shall pay the standard parking rates. All parking arrangements shall be
made with the Building Management, Chief Engineer, and Garage Supervisor. 
LOADING DOCK  1. The loading dock is available for deliveries the following
times:  Monday — Friday 6:00 am. — 11:00 am.  2:00 pm. — 4:00 pm.  2. All
deliveries are limited to twenty (20) minutes. Deliveries needing longer than 20
minutes must be scheduled after hours with the Building Management, Chief
Engineer and the Garage Supervisor.  3. The height limit of the loading dock is
12’0”.  ELEVATORS  Use of the freight elevators on “independent” for tool or
material delivery shall be scheduled with Building Management. In the event the
freight elevators(s) require padding and protections, the Contractors shall
schedule the same with Building Management. Contractor must contact Building
Management at least 24 hours ahead of time.  Rincon Center Construction
Rules and Regulations Page 5

GRAPHIC [g189851ki33i005.gif]

 



The dimensions and capacities of the freight elevators follow:  One Rincon
Center: Cab: 65” x 80” x 112”  Door Opening: 41” x 102”  Capacity: 3,500 lbs. 
Two Rincon Center: Cab: 65” x 80” x 112”  Door Opening: 41” x 102”  Capacity:
3,500 lbs  CONSTRUCTION  1. No one shall be allowed to endanger the Project, its
premises, or its Users in any manner whatsoever. In the event that a situation
occurs which threatens the Project or its Users in any manner, Contractors must
take steps to correct the hazardous condition. In the event that the Contractors
personnel fail to correct the hazardous condition, the Building Management
reserves the right to immediately take steps to correct the situation at
Contractors expense.  2. No gasoline operated devises, i.e.: concrete saws,
coring machines, welding machines, etc., shall be permitted within the building
premises. All work requiring such devises shall be electrically operated.  3.
All gas and oxygen canisters shall be properly chained and supported to
eliminate all potential hazards.  4. Contractors are responsible for turning off
the lights and securing the premises.  5. All doors between the premises under
construction and the Project common areas must be closed at all times except for
ingress and egress purposes. Contractors must hang temporary doors in door cuts
into corridors as soon as these door cuts are made.  6. Contractors are
responsible to keep the Project clean and tidy and including daily cleanup.
Throughout the course of the day, corridors, elevators, elevator lobbies and
electrical and janitorial closets cannot be cluttered or blocked. Where dust and
debris have fallen in Project common areas or construction spills have occurred
Contractors must immediately clean the area. Failure to keep the job site,
Project, public areas, building and exterior areas clean will result in a back
charge, including a fee for managing the clean up work and processing the
appropriate paper work. Contractors shall provide a mop, mop bucket, broom and
vacuum on the job site to be immediately used to remove dirt and debris in the
common areas.  7. Contractors shall place a carpet remnant immediately inside
all exits from the premises under construction for construction workers to use
to wipe their shoes every time they exit the job site.  Rincon Center
Construction Rules and Regulations Page 6 

GRAPHIC [g189851ki33i006.gif]

 



8. If any windows are removed for a debris chute or other purposes they shall be
replaced if rain is a possibility and the rain can enter the building through
this opening. Particular attention must be given to the possibility of rain at
night or on weekends.  9. Contractors shall use freight elevators. Passenger
elevators shall not be used for construction purposes.  CLEAN UP  1. Contractors
shall provide a construction dumpster at the job site in a location to be
designated by Building Management. Contractors shall monitor and clean the area
around the dumpster periodically during the workday and at the end of the
workday. Particular care must be taken so that no nails or other sharp objects
are left on the area surrounding the dumpster or on the travel path to the
dumpster.  2. The job site, Project and building common areas must be kept clean
and tidy at all times. Contractors must remove all trash and related items when
they are finished with their jobs.  3. Restrooms are provided only for
convenience and it is a privilege for construction workers to use the restrooms.
Contractors are responsible for its employees and subcontractors use of the
restrooms. Failure to keep the restrooms in the condition provided by the
Building Management to tenants and to clean up dirt and debris immediately shall
result in Building Management performing clean up and Contractors will be back
charged for these costs. Repeated violations of this rule will result in the
revocation of this privilege.  4. The cleaning of brushes and other tools may
only occur in the slop sink in the janitor’s closet. Contractors shall keep this
room in a tidy and clean condition and clean up after each use.  5. Trash from
lunches must be removed from the work area each day.  6. Unused construction
material may be stored within the space under construction, but only if done so
in an orderly manner.  7. All work performed in occupied tenant spaces must be
cleaned by Contractors prior to their leaving the job or at the end of the
business day. If Building Management is required to perform additional cleanup
(initial and/or follow-up), it will be done at Contractors expense.  PUNCH LIST 
1. If the tenant has occupied the premises, the Contractors highest priority is
to be courteous to tenant’s employees, respect their privacy and disrupt their
work as little as possible.  Rincon Center Construction Rules and Regulations
Page 7

GRAPHIC [g189851ki33i007.gif]

 



2. Any material, paint or other product used in completing the punch list shall
not be stored in the premises once the tenant has accepted possession of the
premises.  3. Protective coverings shall be used to cover the improvements and
tenant’s personal property as necessary. Drop cloths shall be used when any
sanding of sheet rock or painting is being done. All sheet rock dust shall be
immediately wiped off the walls and base and vacuumed off the carpeting.  4.
Contractors work schedule to complete the punch list shall be arranged to least
disrupt the tenant’s business operations and must be approved in advance by the
tenant and Building Management. All activities creating excessive noise and dust
must be done after normal business hours.  5. The General Contractor shall cause
the completion of the punch list to occur as quickly as possible. Any
unnecessary delays may result in the Building Management completing the punch
list items and back charging the General Contractor.  Rincon Center LEED
Requirements:  The following items should have no added cost to the project and
the architects, contractors, and subcontractors should be aware of when bidding.
The following should be included in ALL Building Construction Guidelines.  ·
Adhesives and sealants must have VOC content below SCAQMD Rule #1168 or BAAQMD
Reg 8, Rule 51.  · Paints and coatings must meet or exceed the VOC and chemical
component limits of Green Seal GS-11 requirements.  · Non-carpet flooring is
Floor Score-certified and constitutes a minimum of 25% of the finished floor
area.  · Carpet meets the requirements of Carpet and Rug Institute (CRI) Green
Label Plus Indoor Air Quality Test Program.  · Carpet cushion meets the
requirements of the CRI Green Label Testing Program.  · Composite panels and
agrifiber products must contain no added urea-formaldehyde resins.  · 75% of
construction waste (exclude FF&E, mechanical, and plumbing equipment) diverted
from landfill.  The items below are related to different building materials (for
example, wall studs, insulation, doors, drywall and ceiling panels) and could
potentially have an impact on cost. The following should be included as add
alternates (or deducts) when pricing.  · Contain at least 10% post-consumer or
20% post-industrial material.  · Contain at least 70% material salvaged from
off-site or outside the organization.  · Contain at least 70% material salvaged
from on-site, through an internal organizational materials and equipment reuse
program.  · Contain at least 50% rapidly renewable materials.  Rincon Center
Construction Rules and Regulations Page 8

GRAPHIC [g189851ki33i008.gif]

 



· Contain at least 50% materials harvested and processed or extracted and
processed within 500 miles of the project.  · Consist of at least 50%
FSC-Certified wood.  Rincon Center Construction Rules and Regulations Page 9

GRAPHIC [g189851ki33i009.gif]

 



 

EXHIBIT D

 

NOTICE OF LEASE TERM DATES

 

To:

 

Re:                             Office Lease dated   , 20    (the “Lease”), by
and between    , a     (“Landlord”), and    , a     (“Tenant”), for
approximately     rentable square feet of space (the “Premises”), located on the
[(      ) floors] and [suites (    )] of that certain office building located at
   ,     ,     (the “Building”).

 

Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.              Tenant has accepted [floors (  ) through (  )] and/or [suites
(  )] of the Building.

 

2.              The Lease Term with respect to [floors (  ) through (  )] and/or
[suites (  )] of the Building shall commence on or has commenced on (the
“Applicable Lease Commencement Date”) for a term of     ending on    .

 

3.              Rent with respect to [floors (  ) through (  )] and/or [suites
(  )] of the Building commenced on     , in the amount of    .

 

4.              If the Applicable Lease Commencement Date is other than the
first day of the month, the first billing will contain a pro rata adjustment.
Each billing thereafter, with the exception of the final billing, shall be for
the full amount of the monthly installment as provided for in the Lease.

 

5.              Capitalized terms used herein that are defined in the Lease
shall have the same meaning when used herein.

 

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.

 

1

--------------------------------------------------------------------------------



 

 

“Landlord”:

 

 

 

                                                       ,

 

a

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

Agreed to and Accepted

 

as of         , 20  .

 

 

 

“Tenant”:

 

 

 

                                               ,

 

a

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

2

--------------------------------------------------------------------------------



 

EXHIBIT E

 

ROOF DECK

 

1

--------------------------------------------------------------------------------



 

EXHIBIT F  JANITORIAL SPECIFICATIONS  HUDSON RINCON CENTER, LLC  SERVICE
AGREEMENT  EXHIBIT A  CONTRACT DUTIES  GROUND FLOOR LOBBIES  A. NIGHTLY  1.
UNCARPETED FLOORS  Hard-surfaced floors are to be dust mopped, using a treated
mop to remove all loose dirt and then damp mopped with a pH neutral cleaning
solution if needed. The floor, when dry, will be even in appearance and show no
streaking from cleaning efforts. If rain mats are in use because of inclement
weather, they will be vacuumed and spot cleaned as necessary.  2. CARPETED
FLOORS  Carpeted floors will be vacuumed daily, including once each Sunday, and
spot cleaned as necessary.  3. WALLS AND DOORS  All doors, door saddles, and
jambs will be thoroughly cleaned as necessary to remove all finger-marks,
smudges and spills. Stone walls are to be dust wiped with micro-fiber cloth and
if needed cleaned with a pH neutral cleaning solution. Wipe wood panel walls
with a treated dust cloth.  4. LOBBY GLASS  All glass windows, doors and
directory board glass will be cleaned with a non-abrasive glass cleaner and left
in a bright condition free of streaks and dust.  5. ELEVATOR CAB DOORS, TRACKS,
FLOORS AND THRESHOLDS  Elevator doors and wood panel cab walls will be
damp-wiped and left in a clean condition free of all dust and streaks. Elevator
saddles will be wiped clean and all dirt and debris removed from door tracks,
using a vacuum crevice attachment. Spills and smudges will be cleaned so that
the saddles and tracks are left in a bright, clean condition. All bright metal
work will be polished with appropriate materials, including the use of a buffing
tool and polishing compounds as required. Elevator floors are to be dust mopped,
using a treated mop to remove all loose dirt and then, if needed damp mopped
with a pH neutral cleaning solution. Stone elevator walls are to be dust wiped
with micro-fiber cloth and if needed cleaned  -12-  CONTRACTOR Initials:
[ILLEGIBLE] 

GRAPHIC [g189851ki37i001.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  with pH neutral cleaning solution.
If rain mats are in place because of inclement weather, mats will be vacuumed. 
6. DUSTING  All horizontal surfaces, including furniture tops and ledges within
reach, will be dusted using treated Cleaners appropriate for each surface. No
feather dusters will be allowed.  7. MISCELLANEOUS  Signs, sign standards and
security podium will be wiped clean and left free of finger-marks and smudges.
Bright metal work will be polished with appropriate metal cleaners. Spot clean
all interior architectural metal finishes and granite wall surfaces.  8. PLAZA 
Police public area planters and plaza, removing any trash and debris that may
accumulate.  B. WEEKLY  1. WINDOWS  Window frames (interior and exterior) will
be dusted and wiped down on both horizontal and vertical surfaces to an 8’
height, removing all dust and spots.  C. MONTHLY  1. HIGH DUSTING  All high
dusting beyond the reach of normal day to day dusting will be done monthly.  2.
RAIN MATS  Rain Mats will be thoroughly steamed cleaned using extraction system
monthly during the rainy season, and rolled and stored after inclement weather. 
3. ARCHITECTURAL ALUMINUM FINISHES  Thoroughly clean all chrome and
architectural aluminum fixtures.  4. WINDOW FRAMES  Thoroughly clean all window
frames, vertical and horizontal surfaces, with the appropriate cleaning
solution, wipe dry, leaving a spot free surface.  E. ANNUALLY  1. RAIN MATS 
Rain Mats will be thoroughly steamed cleaned using an extraction system after
the rainy season ends but in no event later than May 31, each year.  -13- 
CONTRACTOR Initials: [ILLEGIBLE] 

GRAPHIC [g189851ki37i002.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  III. PUBLIC AREAS ABOVE GROUND
FLOOR  A. NIGHTLY  1. CARPETED FLOORS  Hallways, corridors and public areas are
to be thoroughly vacuumed on a nightly basis.  2. UNCARPETED FLOORS  All
hard-surfaced floors are to be mopped with a treated dust mop and maintained as
needed to preserve a uniformly clean appearance. Edges and corners are to be
treated on an as needed basis.  3. WALLS  Walls will be spot-cleaned to remove
all smudges, stains and hand marks, on an as needed basis using only clean water
or mild cleaning solution. If a cleaning solution is used, the wall will be
rinsed with clear water. No abrasive cleaners of any kind or cleaning solutions
containing bleach will be used at any time without first obtaining permission
from the Manager.  4. DOORS AND JAMBS  Doors and jambs will be spot-cleaned to
remove any hand marks, stains, spills or smudges on an as needed basis. Rinse
with clear water and dry. When completed, doors and jambs shall have a uniform
clean appearance. Dust and remove debris from all metal door threshholds.  5.
MISCELLANEOUS GLASS AND METAL WORK  All glass and metal accessories, including
signs, door hardware, frames, etc. will be wiped clean and left in a uniformly
clean condition.  6. DUSTING  Dust furniture, accessories, ledges and other
horizontal surfaces using a treated dust cloth. No feather duster will be
allowed. Spot cleaning will be completed as necessary.  7. PLANTERS  Police all
public area planters; remove any trash and debris that may accumulate.  8.
DRINKING FOUNTAINS  Clean and sanitize nightly, wipe dry leaving no spots.  9.
WALK-OFF MATS  Service all walk-off mats as necessary.  -14-  CONTRACTOR
Initials: [ILLEGIBLE] 

GRAPHIC [g189851ki37i003.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  B. WEEKLY  1. CARPETED FLOORS  All
carpeted floors will be vacuumed wall to wall on a weekly basis.  2. UNCARPETED
FLOORS  All uncarpeted floors are to be swept clean and thoroughly wet mopped to
maintain a uniform clean appearance. Special attention will be given to insure
the edges, comers, small niches and areas behind doors are cleaned as well.  C.
MONTHLY  1. CARPETED FLOORS  All carpeted floor edges will be vacuumed using an
edging attachment. Care should be taken when vacuuming area rugs to avoid
damaging the edges.  D. QUARTERLY  1. UNCARPETED FLOORS  All hard surfaced
floors will be wet mopped, allowed to dry and then machine spray buffed.  E.
SEMI-ANNUALLY  1. UNCARPETED FLOORS  All hard-surfaced floors are to be
specially treated twice per year, at intervals with the quarterly treatment
described above at the first interval the floors are to be scrubbed and waxed
and left in a uniform bright condition. All finish spills and splashes will be
completely removed from baseboards, walls, doors and jambs. At the second
interval the floors are to be stripped and waxed and left in a uniform bright
condition. All finish spills and splashes will be completely removed from
baseboards, walls, doors and jambs.  2. CARPETED FLOORS  Steam extraction,
shampoo and rinse all common area carpets. Submit proposed cleaning schedule. 
F. ANNUALLY  1. CEILING LIGHTING  Clean light diffusers; remove fingerprints
from fixtures, ceiling and grid.  -15-  CONTRACTOR Initials: [ILLEGIBLE]

GRAPHIC [g189851ki37i004.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  IV. RESTROOMS  A. NIGHTLY  1.
FLOORS, BRIGHT-WORK, AND METAL FIXTURES  Floors will be swept clean and
wet-mopped using a germicidal detergent containing no deodorants. All watermarks
and stains will be wiped from walls, partitions, light switches, and metal
fixtures. All bright-work, including mirrors, will be cleaned or polished using
only non-abrasive/non-acidic cleaning materials.  2. CERAMIC FIXTURES  Scour,
wash and disinfect all basins, shower stalls, toilet bowls and urinals with a
germicidal detergent solution free of any deodorants, including marble and tile
walls near the urinals. Special care will be taken to insure that areas
difficult to access, such as the underside of toilet bowls and urinals, will be
cleaned to prevent the building up of calcium and iron oxide deposits. Wash both
sides of all toilet seats with germicidal solution free of any deodorants. No
abrasive or acidic cleaning materials will be used. Leave all surfaces spot
free.  3. URINAL MODESTY SCREENS and TOILET PARTITIONS  Damp-wipe urinal modesty
screens with germicidal solution free of any deodorants. Surfaces are to dry
with a uniform appearance, free of any streaks or smudges. No abrasive or acidic
cleaning materials will be used. Leave all surfaces spot free.  4. RESTROOM
DOORS  All restroom doors will be damp-wiped to remove any hand marks from door
and door hardware. No abrasive or acidic cleaning materials will be used. Leave
all surfaces spot free.  5. GENERAL  It is the intention of these specifications
to keep restrooms thoroughly clean and not to use disinfectant to mask odors.
All disinfectants will be daodorant free.  6. COMPOST REMOVAL  Remove all waste
paper from compost receptacles to designated areas. All compost receptacles are
to be thoroughly cleaned and washed and compost liners installed when soiled.
All compost liners shall conform to Landlord’s compositing program.  7. TRASH
REMOVAL  -16-  CONTRACTOR Initials: [ILLEGIBLE] 

GRAPHIC [g189851ki37i005.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  Remove all refuse including soiled
sanitary napkins from sanitary waste receptacles to designated areas. All
sanitary waste receptacles are to be thoroughly cleaned and washed and new
liners installed. All liners shall conform to Landlord’s waste program.  8.
PRODUCT DISPENSERS  Fill toilet tissue and paper towel dispensers and holders,
seat cover containers, soap dispensers and sanitary napkin machines with Owner’s
stock nightly. Contractor shall not leave extra or partially used rolls of
toilet paper in restrooms. Care should be taken to inspect dispensing fixtures
to insure they are operating properly. Report any deficiencies to the Manager. 
9. FLOOR DRAINS  Add one cup of water to all restroom floor drains.  B. WEEKLY 
1. DUSTING  Dust the top edges of partitions, ledges, mirrors, HVAC diffusers,
and return air grills and other horizontal surfaces, including vents at bottom
of walls.  2. EXPOSED PLUMBING  Damp wipe all exposed plumbing (P-traps under
sinks) leaving dust free.  3. PRODUCT DISPENSERS  Collect coins from sanitary
napkin and tampon machines and deliver proceeds wrapped in coin rolls to Owner’s
representative.  D. QUARTERLY  1. FLOORS  Thoroughly clean and reseal all
ceramic tile floors using approved sealers.  V. TENANT AREAS  A. NIGHTLY  1.
CARPETED FLOORS  All hallways, conference rooms, corridors and high traffic
areas to be vacuumed on a nightly basis. All edges will be swept to remove dust
and then vacuumed. Offices and cubicles will be vacuumed on an as needed  -17- 
CONTRACTOR Initials: [ILLEGIBLE] 

GRAPHIC [g189851ki37i006.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  basis, moving all light furniture
such as chairs and rolling cabinets if necessary. All furniture will be returned
to its original position. Vacuum under desks as needed, Spot clean as
necessary.  2. UNCARPETED FLOORS  All hard-surfaced floors will be dust-mopped
using a treated dust mop, moving all light furniture. All furniture will be
returned to its original position. Spot-clean as needed to remove spill and
smudges with damp cloth or mop and return to uniformly clean appearance.  3.
DUSTING  Using a treated dust cloth, wipe all furniture tops. Wipe clean
telephones, lamps, and other accessories. Papers, files, etc. left on desk or
furniture tops shall not be moved to allow for dusting. Dust only those areas
which are clear of papers and files.  4. FURNITURE AND ACCESSORIES  On an as
needed basis wipe file cabinets, telephones, furniture and accessories with a
water dampened cloth to remove spills, smudges and streaks. Use a mild detergent
cleaning solution only if necessary. On an as needed basis sanitize all
telephone receivers. Return chairs and waste baskets to their proper positions. 
5. DOORS, JAMBS AND WALLS  On an as needed basis, all doors, jambs, walls and
window mullions and glass partitions will be spot-cleaned to remove streaks,
smudges, hand marks and spills. Give particular attention to areas such as
doors, jambs and windows where it is reasonable to expect hand marks will be
present. Dust and remove debris from all metal door thresholds.  6. TRASH
REMOVAL AND TRASH LINERS  All trash from wastebaskets and trash barrels or other
trash, which is identified as such, by signs or notices, will be removed from
the premises and deposited in the designated areas for trash. Trash liners will
be replaced as necessary but in no event less than weekly. Clean and sanitize
trash, recycling and compost containers as required. Owner’s composting and
recycling program shall be adhered to and supported at all times.  7. RECYCLING 
All recyclables from recycling containers or other recycling, which is
identified as such, by signs or notices, will be removed from the premises and
deposited in the designated areas for recycling. This includes recycling
containers located at tenant employee desks as required by Owner’s desk-side
recycling program.  8. COMPOSTING  -18-  CONTRACTOR Initials: [ILLEGIBLE]

GRAPHIC [g189851ki37i007.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  All compostables from compost
containers typically located at conference rooms, kitchens, kitchenettes, lunch
rooms, break rooms and coffee bars will be removed from the premises and
deposited in the designated areas for composting. Compost liners will be
replaced nightly.  9. DRINKING FOUNTAINS  Clean, sanitize and polish drinking
fountains.  B. WEEKLY  1. FURNITURE  Wipe with treated dust cloth horizontal
surfaces of furniture and using the appropriate polishing materials and
equipment polish to a uniform shiny appearance. Wipe with a treated dust cloth
all sides of furniture and legs on furniture on an as needed basis. Wipe all
remaining surfaces, including window sills, which are not dusted during the
nightly dusting. Dust all vinyl base.  2. CARPETED FLOORS  All carpeted floors
will be vacuumed on a weekly basis.  3. UNCARPETED FLOORS  On a weekly basis
floors, and in addition to line nightly service, uncarpeted floors are to be
given special attention to insure that edges, corners and small niches and areas
behind doors are cleaned as well. Floor should dry free of any streaks or
smudges. Dust all vinyl base.  4. THRESHOLDS  Clean and polish all metal door
thresholds.  5. DUSTING  Dust all horizontal surfaces including horizontal
window blinds, windowsills, air conditioner return grilles, tops of partitions
and picture frames.  C. MONTHLY  1. HIGH DUSTING  All horizontal surfaces on
furniture, ledges, wainscot, picture frames, wall hangings, etc., that are
beyond the reach of normal nightly dusting, will be dusted using a treated dust
cloth. All ceiling vents, vents located high on the walls or in ceiling, and
light fixtures will be dusted using a treated dust cloth or mop.  2. VACUUM 
Vacuum all upholstered furniture.  -19-  CONTRACTOR Initials: [ILLEGIBLE]  

GRAPHIC [g189851ki37i008.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  3. CARPETED FLOORS  All carpet
edges will be vacuumed with an edging attachment. All carpeted floor areas that
are not accessible with standard floor vacuums, but are easily visible will be
vacuumed with portable vacuums. For example, desk wells, areas around planters
and spaces between furniture. Move all plastic carpet protectors and thoroughly
vacuum under and around all desk furniture.  4. WASTE RECEPTACLES  Wash all
waste receptacles.  D. QUARTERLY  1. UNCARFETED FLOORS  Shower-scrub and machine
spray buff, or otherwise recondition all resilient or composition flooring to
provide a level of appearance equivalent to a completely refinished floor.  2.
PLASTIC CHAIR PROTECTORS  Wash all plastic chair pads.  3. HORIZONTAL WINDOW
BLINDS  All horizontal window blinds shall be dusted on both sides with a
treated dusting tool.  E. ANNUALLY  1. DUSTING  Dust ceiling surfaces other than
acoustical ceiling material.  2. HORIZONTAL WINDOW BLINDS  Wipe down all
vertical blinds at exterior windows as recommended by manufacture.  VI BASEMENT
AREAS ELEVATOR LOBBYS ONLY (FREIGHT AMD PUBLIC)  A. NIGHTLY  1. UNCARPETED
FLOORS  All public areas are to be swept using sweeping compound.  2. WALLS,
DOORS AND JAMBS  -20-  CONTRACTOR Initials: [ILLEGIBLE]

GRAPHIC [g189851ki37i009.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  On an as needed basis, all walls,
doors and jambs will be spot-cleaned to remove all hand marks, smudges, streaks
and spills.  B. WEEKLY  1. UNCARPETED FLOORS  Shower-scrub and machine spray
buff, or otherwise recondition all resilient or composition flooring to provide
a level of appearance equivalent to a completely refinished floor.  2. DUSTING 
All horizontal surfaces, including equipment and furniture, will be dusted with
a treated dust cloth.  VII. BUILDING EXTERIOR  A. NIGHTLY  1. SIDEWALKS AND
RELATED AREAS  Inspections of sidewalks and related areas will be made daily and
any spills will be cleaned with a sponge and appropriate cleaning material.  2.
STREET GUTTERS (MARKET AND FREMONT STREETS)  Inspect gutters and remove large
pieces of trash, broken glass, nails and other debris.  3. EXTERIOR FACADE 
Inspect building’s exterior facade for graffiti, spills, smudges and, if found,
clean with appropriate materials. Any spill, smudge or graffiti that cannot be
cleaned thoroughly shall be reported to the Manager.  B. WEEKLY  1. NEWS VENDING
MACHINES AND MAILBOXES  News vending machines located around the building in
various locations will have the tops and sides wiped clean with a mild
detergent. Additionally, vending machines will be aligned with each other,
relative to the curb, in an orderly manner.  2. STREET GUTTERS (MARKET AND
FREMONT STREETS)  -21-  CONTRACTOR Initials: [ILLEGIBLE]

GRAPHIC [g189851ki37i010.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  In addition to removing large
pieces of trash or other debris, sweep gutters so that accumulated dirt and
small debris is removed and deposited in the building’s designated trash areas. 
3. SIDEWALKS  Machine scrub or steam clean all exterior sidewalks and garage
entrances weekly. Contactor can phase work throughout the week provided that
sidewalks maintain a uniformly clean appearance throughout the week. Contractor
to take care to remove all water and residue on exterior surfaces of building
after washing is completed.  C. MONTHLY  1. WINDOW FRAMES, LEDGES  Sweep with
soft-bristled brush all horizontal window frames and ledges on the exterior of
building.  D. QUARTERLY  1. WINDOW FRAMES AND LEDGES  Clean with clear water, or
a mild detergent solution if necessary, all horizontal window frames and ledges
on the exterior of the building. Care will be taken to touch up the glass panes
if the cleaning of the window frames causes any smudges or streaks.  VIII.
STAIRWELLS  A. NIGHTLY  1. All stairwells will be policed.  B. MONTHLY  1. All
stairwells will be cleaned using a treated dust mop. The walls will be
spot-cleaned as necessary.  IX. JANITOR CLOSETS, ENGINEERING AREA, AND STORAGE
AREAS  A. NIGHTLY  1. All janitor’s closets, mop sinks, storage rooms or areas,
restrooms, lunchrooms and work areas, if applicable, provided by Manager for use
by Contractor personnel, will be kept clean and orderly at all times. Mop sinks
and the area immediately adjacent will be cleaned immediately after each  -22- 
[g189851ki37i012.gif]CONTRACTOR Initials: [ILLEGIBLE] 

GRAPHIC [g189851ki37i011.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  use. Mops shall not be left in
water or buckets. Restrooms will be maintained in the same condition as the
public restrooms. Service areas will be spot cleaned as necessary. Service area
floors should be swept with a broom daily and dust mopped with a treated mop no
less than once per week. Finished floors will be stripped and refinished. Empty
trash from Engineering and Garage Manager’s Offices.  B. WEEKLY  1. [ILLEGIBLE] 
2. High dusting of these areas including all pipes, ducts, conduit, ventilation
diffusers and grills and mechanical, electrical equipment exposed beneath the
hung ceilings outside the mechanical room equipment.  X. DAY SERVICES  A. DAILY 
1. The day janitors shall cover all Janitorial problems and requests that arise
during the day and shall perform the duties listed hereafter and any additional
duties as may be requested by the Manager.  2. Police main lobby and entrance to
building: trash pickup, ashtrays, spills, clean glass in the lobby doors (both
main doors and garage lobby doors) and vacuuming of rain mats when in use.  3.
Police and maintain elevator cabs.  4. Install and remove rain mats as
necessary.  5. Respond and assist in the removal and cleanup of all water
leakage in building common areas, restrooms and tenant suites.  6. Police
lavatories at least twice per day la check for cleanliness and adequacy of paper
supplies. Fill product dispensers as required.  7. Police and maintain exterior
of building four times per day. This is to include the sidewalks and plaza
areas.  8. Replace lamps in light fixtures as required. If lamp replacement does
not correct the lighting problem, notify building engineering staff of the
problem.  -23-  [g189851ki37i012.gif]CONTRACTOR Initials: [ILLEGIBLE] 

GRAPHIC [g189851ki37i013.gif]

 



HUDSON RINCON CENTER, LLC  SERVICE AGREEMENT  B. WEEKLY  1. Clean and polish
standpipe fire hose connections on the exterior building.  2. Clean entrance
glass doors, inside and out.  -24-  [g189851ki37i012.gif]CONTRACTOR Initials:
[ILLEGIBLE]

GRAPHIC [g189851ki37i014.gif]

 



 

EXHIBIT G

 

FORM ESTOPPEL

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned, as Tenant under that certain Office Lease (the “Lease”), made
and entered into as of             , 2012 by and between                  as
Landlord, and the undersigned, as Tenant, for Premises [on floors (  ) through
(  )] and [in suites (  )] of the office building located
[                      ], certifies as follows as of the date hereof (and
initially capitalized terms used and not defined herein shall have the meanings
set forth in the Lease):

 

1.                                      Attached hereto as Exhibit B is a true
and correct copy of the Lease and all amendments and modifications thereto. The
documents contained in Exhibit B represent the entire agreement between the
parties as to the Premises.

 

2.                                      The Lease Term for each Portion of the
Premises commenced on the date set forth on Exhibit A, and the Lease Term for
each Portion of the Premises expires on the date set forth on Exhibit A, subject
to renewal in accordance with the Lease, and the undersigned has no option to
terminate or cancel the Lease or to purchase all or any part of the Premises,
the Building and/or the Project, except as set forth in the Lease.

 

3.                                      Base Rent commenced on
                                       .

 

4.                                      The Lease is in full force and effect
and has not been modified, supplemented or amended in any way except as provided
in Exhibit B.

 

5.                                      Tenant has not transferred, assigned, or
sublet any portion of the Premises nor entered into any license or concession
agreements with respect thereto except as follows:
                                       .

 

6.                                      All monthly installments of Base Rent,
all Additional Rent and all monthly installments of estimated Additional Rent
have been paid through                         . The current monthly installment
of Base Rent is $                                       .

 

7.                                      To Tenant’s actual knowledge without
duty of inquiry, Landlord is not in default under the Lease, except as follows:
                                       .

 

8.                                      No rental has been paid more than thirty
(30) days in advance and no security has been deposited with Landlord except as
provided in the Lease.

 

9.                                      To Tenant’s actual knowledge without
duty of inquiry, there are no existing defenses or offsets, or claims or any
basis for a claim, that the undersigned has against Landlord, except as follows:
                                       .

 

10.                               If Tenant is a corporation or partnership,
Tenant is a duly formed and existing entity qualified to do business in
California and Tenant has full right and authority to execute and deliver this
Estoppel Certificate and each person signing on behalf of Tenant is authorized
to do so.

 

11.                               There are no actions pending against the
undersigned under the bankruptcy or similar laws of the United States or any
state.

 

12.                               To Tenant’s actual knowledge without duty of
inquiry, all tenant improvement work to be performed by Landlord under the Lease
has been completed in accordance with the Lease and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full, except as follows:
                                       .

 

1

--------------------------------------------------------------------------------



 

13.                               Tenant has no options or rights to renew or
extend the term of the Lease, except as follows:                     . Tenant
has no expansion options, rights of first refusal or rights of first offer to
lease additional space in the Project, except as set forth in the Lease. Tenant
has no options, rights of first refusal or rights of first offer to purchase the
Premises, the Building, the Project, or any part thereof and/or the land on
which the Premises are situated, except as follows:
                                       .

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                on the      day of    , 20  .

 

 

“Tenant”:

 

 

 

                                                                                                          ,

 

a

 

 

 

By:

 

 

 

Its:

 

2

--------------------------------------------------------------------------------



 

EXHIBIT H

 

FORM LETTER OF CREDIT

 

ISSUANCE DATE: xxxxx

 

BENEFICIARY:

XXXX

APPLICANT:

xxxx

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

DEAR SIR OR MADAM:

 

BY ORDER OF OUR CLIENT, xxxxx WE, DEUTSCHE BANK AG, NEW YORK BRANCH HEREBY ISSUE
IN FAVOR OF xxxxx OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.         , FOR AN
         AMOUNT NOT TO EXCEED IN THE AGGREGATE US$xxxxx.00 (xxxxxx and 00/100
UNITED STATED DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING AT OUR OFFICE ON
XXXXX.

 

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE TO YOU ON DEMAND UPON RECEIPT OF
EACH OF THE FOLLOWING:

 

1.              DRAFT DRAWN AT SIGHT ON DEUTSCHE BANK AG, NEW YORK BRANCH, FOR
THE AMOUNT OF THE DRAWING MARKED “DRAWN UNDER DEUTSCHE BANK AG, NEW YORK BRANCH
LETTER OF CREDIT NO. XXXXXX”.

 

2.              A DATED STATEMENT, SIGNED BY AUTHORIZED REPRESENTATIVE OF xxxxxx
(SIGNED AS SUCH) STATING ANY OF THE FOLLOWING:

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD                 IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE “LEASE”), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE
TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO.                AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN
AT LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”

 

OR

 

”THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                   AS THE RESULT OF THE
FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED

 

1

--------------------------------------------------------------------------------



 

 

(COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING.”

 

OR

 

”THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.               AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”

 

It is a condition of this Letter of Credit that it shall be automatically
extended without amendment for one (1) year from the expiry date hereof or any
future expiry date unless at least SIXTY (60) days prior to such expiration date
WE SEND NOTICE TO YOU BY hand deliverY OR OVERNIGHT courier, at the address
stated above, that we elect not to extend this Letter of Credit for any such
additional period. .

 

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS LETTER OF
CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US SHALL REDUCE
THE AMOUNT AVAILABLE UNDER THIS LETTER OF CREDIT.

 

THIS LETTER OF CREDIT IS TRANSFERABLE. ANY TRANSFER REQUEST MUST BE PRESENTED TO
US WITH THE ATTACHED FORM TOGETHER WITH THE ORIGINAL LETTER OF CREDIT. TRANSFERS
TO DESIGNATED FOREIGN NATIONALS AND/OR SPECIALLY DESIGNATED NATIONALS ARE NOT
PERMITTED AS BEING CONTRARY TO THE U.S. TREASURY DEPARTMENT OR FOREIGN ASSETS
CONTROL REGULATIONS. ALL TRANSFER CHARGES ARE FOR THE ACCOUNT OF THE
BENEFICIARY.

 

WE ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN CONFORMITY WITH THE TERMS AND
CONDITIONS OF THIS CREDIT WILL BE DULY HONORED ON PRESENTATION IF PRESENTED ON
OR BEFORE THE EXPIRATION AT OUR COUNTERS AT 60 WALL STREET, 25th FLOOR, NEW
YORK, NY 10005 ATTN.: TRADE AND RISK SERVICES DEPARTMENT..

 

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE, OR
OVERNIGHT MAIL.

 

IN THE EVENT THAT THE ORIGINAL OF THIS LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF OUR STANDARD AFFIDAVIT OF THE LOSS, THEFT, MUTILATION, OR
OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

 

THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (2007 REVISION), INTERNATIONAL CHAMBER OF COMMERCE — PUBLICATION 600.

 

 

VERY TRULY YOURS,

 

 

 

DEUTSCHE BANK AG,

 

NEW YORK BRANCH

 

2

--------------------------------------------------------------------------------



 

ATTACHMENT “A”

TO LETTER OF CREDIT NO. 839BGC0600161

REQUEST FOR TRANSFER OF LETTER OF CREDIT IN ITS ENTIRETY

 

Deutsche Bank AG,

Date:                    

New York Branch

60 Wall Street

25th Floor

New York, NY 10005-2858

Attn: Trade and Risk Services

 

Re: Deutsche Bank AG, New York Branch Irrevocable Standby Letter of Credit No.

 

For value received, the undersigned beneficiary hereby irrevocably transfers to:

 

NAME OF TRANSFEREE

 

ADDRESS OF TRANSFEREE

 

 

 

CITY, STATE/COUNTRY ZIP

 

 

(hereinafter, the “transferee”) all rights of the undersigned beneficiary to
draw under above letter of credit, in its entirety.

 

By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary hereof, including sole rights relating to any amendments,
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised directly to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.

 

The original of such letter of credit is returned herewith, and we ask you to
endorse the transfer on the reverse thereof, and forward it directly to the
transferee with your customary notice of transfer.

 

In payment of your transfer commission in amount equal to the lesser of
(i) $1,500.00 and (ii) the greater of (A) ¼% of the amount transferred and
(B) $500.00.

 

Select one of the following:

o we enclose a cashier’s/certified check

o we have wired funds to you through                                  bank

o we authorize you to debit our account #
                                   with you, and in addition thereto, we agree
to pay you on demand any expenses which may be incurred by you in connection
with this transfer

 

 

Very truly yours,

 

[BENEFICIARY NAME]

 

 

 

 

 

Authorized Signature

 

3

--------------------------------------------------------------------------------



 

Page Two of Two Pages

 

Attachment “A”

 

The signature(s) of                         with title(s) as stated conforms to
those on file with us; are authorized for the execution of such instrument; and
the beneficiary has been approved under our bank’s Customer Identification
Program. Further, pursuant to Section 326 of the USA Patriot Act and the
applicable regulations promulgated thereunder, we represent and warrant that the
undersigned bank: (i) is subject to a rule implementing the anti-money
laundering compliance program requirements of 31 U.S.C. section 5318(h); (ii) is
regulated by a Federal functional regulator [as such term is defined in 31
C.F.R. section 103.120(a)(2)]; and (iii) has a Customer Identification Program
that fully complies with the requirements of the regulations.

 

                                                                                                                                                                                                                                           

 

 

(Signature of Authenticating Bank)

 

(Name of Bank)

 

 

 

                                                                                                     

 

 

(Printed Name/Title)

 

(Date)

 

 

(i)                                     FOR BANK USE ONLY

 

Confirmation of Authenticating Bank’s signature performed by:

 

 

 

Date:

 

Time:

                

a.m./p.m.

 

4

--------------------------------------------------------------------------------



 

EXHIBIT I

 

MEMORANDUM OF LEASE

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Paul Hastings LLP

55 Second Street

San Francisco, California 94105

 

 

(Space Above This Line is For the Recorder’s Use Only)

 

This document is not subject to documentary transfer tax because the term of the
lease does not exceed 35 years.

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (this “Memorandum”) is made and entered into as of
December   , 2012, by and between HUDSON RINCON CENTER, LLC, a Delaware limited
liability company (“Landlord”), and salesforce.com, inc., a Delaware corporation
(“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord owns that certain real property in the City and County of San
Francisco, State of California commonly known as One Rincon, located at 101
Spear Street, San Francisco, California 94105 and Two Rincon, located at 121
Spear Street, San Francisco, California 94105, being more particularly described
on Exhibit A attached hereto and made a part hereof (the “Project”) ;

 

WHEREAS, Landlord and Tenant entered into that certain unrecorded Lease, dated
as of the date hereof (the “Lease”), whereby Tenant leased a portion of the
Project from Landlord being more particularly described in the Lease (the
“Premises”); and

 

WHEREAS, Landlord and Tenant desire to evidence the Lease in the official
records maintained by the City and County of San Francisco, California by this
Memorandum.

 

NOW, THEREFORE, for good and sufficient consideration acknowledged in the Lease,
Landlord has demised, leased and let unto Tenant the Premises, as follows:

 

Section 1.                                           Defined Terms. Initially
capitalized terms used but not defined herein shall have the meanings set forth
in the Lease.

 

Section 2.                                           Term. The Lease Term shall
be approximately fifteen (15) years, as set forth in the Lease, commencing on
the Lease Commencement Date with respect to the Tranche I Premises. Subject to
the terms and conditions set forth in the Lease, Tenant has two (2) consecutive
options to extend the Lease Term for each of the Tranche I Premises, the Tranche
II Premises and the Tranche III Premises, for five (5) years each.

 

1

--------------------------------------------------------------------------------



 

Section 3.                                           Right of First Refusal
(Lease). Subject to the terms and conditions set forth in the Lease, Tenant has
a right of first refusal to lease additional space in a portion of the Project
commonly known as “One Rincon,” located at 101 Spear Street, San Francisco,
California (“Building One”).

 

Section 4.                                           Right of First Offer
(Lease). Subject to the terms and conditions set forth in the Lease, Tenant has
a right of first offer to lease additional space in a portion of the Project
commonly known as “Two Rincon,” located at 121 Spear Street, San Francisco,
California (“Building Two”).

 

Section 5.                                           Right of First Offer
(Purchase). Subject to the terms and conditions set forth in the Lease, Tenant
has a right of first offer to purchase Building One and the Project, as
applicable.

 

Section 6.                                           Tenant Restrictions. The
Lease includes certain restrictions on leasing of space within both Building One
and Building Two to Tenant Competitors and Competitor Affiliates, as more
particularly set forth in the Lease.

 

Section 7.                                           Lease Incorporation;
Purpose of Memorandum. This Memorandum is subject to all conditions, terms and
provisions of the Lease, which agreement is hereby adopted and made a part
hereof by reference to the same, in the same manner as if all the provisions
thereof were set forth herein in full. This Memorandum has been executed for the
purpose of recordation in order to give notice of all of the terms, provisions
and conditions of the Lease, and is not intended, and shall not be construed, to
define, limit, or modify the Lease. This Memorandum is not a complete summary of
the Lease, nor shall any provisions of this Memorandum be used in interpreting
the provisions of the Lease.

 

Section 8.                                           Conflict. In the event of a
conflict between the terms of the Lease and this Memorandum, the Lease shall
prevail. Reference should be made to the Lease for a more detailed description
of all matters contained in this Memorandum.

 

Section 9.                                           Additional Documents. Upon
any termination of the Lease, Landlord and Tenant agree to execute and deliver
such documents as are reasonably required and are reasonable approved by the
parties to terminate and release this Memorandum of record.

 

Section 10.                                    Counterparts. This Memorandum may
be executed in as many counterparts as may be deemed necessary and convenient,
and by the different parties hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum effective
as of the date first written above.

 

LANDLORD:

Hudson Rincon Center, LLC,

 

a Delaware limited liability company

 

 

 

By:

Rincon Center Commercial, LLC,

 

 

a Delaware limited liability company,

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership,

 

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, Inc.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

TENANT:

salesforce.com, inc.,

 

a Delaware Corporation

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

3

--------------------------------------------------------------------------------



 

County of                                                   

 

On                                    before me,
                                                                                           ,

Date                                                                             
Here Insert Name and Title of Officer

 

personally appeared

 

 

 

Name(s) of Signer(s)

 

 

                                                                                                                                                      ,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

Place Notary Seal Above

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Signature

 

 

Signature of Notary Public

 

 

4

--------------------------------------------------------------------------------



 

County of                                           

 

On                                    before me,
                                                                                           ,

Date                                                                             
Here Insert Name and Title of Officer

 

personally appeared

 

 

 

Name(s) of Signer(s)

 

 

                                                                                                                                                      ,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

Place Notary Seal Above

 

 

WITNESS my hand and official seal.

 

 

 

 

 

 

Signature

 

 

Signature of Notary Public

 

 

5

--------------------------------------------------------------------------------



 

EXHIBIT A TO MEMORANDUM OF LEASE

 

LEGAL DESCRIPTION OF THE PROJECT

 

That certain real property situated in the State of California, County of San
Francisco, described as follows:

 

RINCON ONE PARCEL:

 

PARCEL A:

 

PARCEL THREE, AS SHOWN ON THE PARCEL MAP SHOWING THE SUBDIVISION OF AIRSPACE
FILED JUNE 23, 1988, IN BOOK 37 OF PARCEL MAPS, AT PAGES 67-71, INCLUSIVE,
OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO.

 

BEING 100 VARA BLOCK NO. 321.

 

LOT 023, BLOCK 3716.

 

PARCEL B

 

AS AN APPURTENANT TO PARCEL A, REFERRED TO ABOVE, EASEMENTS OVER PARCELS ONE AND
FOUR, AS SUCH PARCELS ARE SHOWN ON THE PARCEL MAP SHOWING THE SUBDIVISION OF
AIRSPACE, FILED JUNE 23, 1988, IN BOOK 37 OF PARCEL MAPS, AT PAGES
67-71, INCLUSIVE, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO.

 

BEING 100 VARA BLOCK NO. 321.

 

AND AS SUCH EASEMENTS ARE PROVIDED FOR IN THAT CERTAIN DECLARATION ESTABLISHING
RECIPROCAL EASEMETNS AND COVENANTS RUNNING WITH THE LAND DATED AS OF JUNE 27,
1988 AND RECORDED JUNE 27, 1988 IN BOOK E624, PAGE 1132, AS INSTRUMENT NO.
E196829, AS SUPPLEMENTED BY THAT CERTAIN DECLARATION ESTABLISHING RECIPROCAL
EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED MARCH 30, 1999 AND RECORDED
MARCH 31, 1999 IN BOOK H353, PAGE 505, AS INSTRUMENT NO. 99-G541539-00, AND AS
AMENDED BY THAT CERTAIN SECOND AMENDMENT TO DECLARATION ESTABLISHING RECIPROCAL
EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED JUNE 23, 2006 AND RECORDED
JUNE 28, 2006 IN BOOK J171, PAGE 0021, AS INSTRUMENT NO. 2006-I201148-00, AND AS
FURTHER AMENDED BY THAT CERTAIN THIRD AMENDMENT TO DECLARATION ESTABLISHING
RECIPROCAL EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED JUNE 8, 2007 AND
RECORDED JUNE 11, 2007, AS INSTRUMENT NO. 2007-I400751, IN THE OFFICIAL RECORDS
OF THE CITY AND COUNTY OF SAN FRANCISCO.

 

6

--------------------------------------------------------------------------------



 

RINCON TWO PARCEL:

 

PARCEL A:

 

PARCEL ONE, AS SHOWN ON THE PARCEL MAP SHOWING THE SUBDIVISION OF AIRSPACE FILED
JUNE 23, 1988, IN BOOK 37 OF PARCEL MAPS, AT PAGES 67-71, INCLUSIVE, OFFICIAL
RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO.

 

BEING 100 VARA BLOCK NO. 321.

 

LOT 021, BLOCK 3716.

 

PARCEL B:

 

AS AN APPURTENANT TO PARCEL A, REFERRED TO ABOVE, EASEMENTNS OVER PARCELS TWO,
THREE AND FOUR, AS SUCH PARCELS ARE SHOWN ON THE PARCEL MAP SHOWING THE
SUBDIVISION OF AIRSPACE FILED JUNE 23, 1988, IN BOOK 37 OF PARCEL MAPS, AT PAGES
67-71, INCLUSIVE, OFFICIAL RECORDS OF THE CITY AND COUNTY OF SAN FRANCISCO.

 

BEING 100 VARA BLOCK NO. 321.

 

AND AS SUCH EASEMENTS ARE PROVIDED FOR IN THAT CERTAIN DECLARATION ESTABLISHING
RECIPROCAL EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED AS OF JUNE 27,
1988 AND RECORDED JUNE 27, 1988 IN BOOK E624, PAGE 1132, AS INSTRUMENT NO.
E196829, AS SUPPLEMENTED BY THAT CERTAIN DECLARATION ESTABLISHING RECIPROCAL
EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED MARCH 30, 1999 AND RECORDED
MARCH 31, 1999 IN BOOK H353, PAGE 505, AS INSTRUMENT NO. 99-G541539-00, AND AS
AMENDED BY THAT CERTAIN SECOND AMENDMENT TO DECLARATION ESTABLISHING RECIPROCAL
EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED JUNE 23, 2006 AND RECORDED
JUNE 28, 2006 IN BOOK J171, PAGE 0021, AS INSTRUMENT NO. 2006-I201148-00, AND AS
FURTHER AMENDED BY THAT CERTAIN THIRD AMENDMENT TO DECLARATION ESTABLISHING
RECIPROCAL EASEMENTS AND COVENANTS RUNNING WITH THE LAND DATED JUNE 8, 2007 AND
RECORDED JUNE 11, 2007, AS INSTRUMENT NO. 2007-I400751, IN THE OFFICIAL RECORDS
OF THE CITY AND COUNTY OF SAN FRANCISCO.

 

7

--------------------------------------------------------------------------------



 

EXHIBIT J

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.                                      Tenant shall bear the cost of any lock
changes or repairs required by Tenant. Two keys will be furnished by Landlord
for the Premises.

 

2.                                      All doors opening to public corridors
shall be kept closed at all times except for normal ingress and egress to the
Premises.

 

3.                                      Landlord reserves the right to close and
keep locked all entrance and exit doors of the Building during such hours as are
customary for comparable buildings in the San Francisco, California area,
provided, however, that Tenant shall be provided access to the Project Building
and Common Areas twenty-four (24) hours per day, seven (7) days per week.
Tenant, its employees and agents must be sure that the doors to the Building are
securely closed and locked when leaving the Premises if it is after the normal
hours of business for the Building. Any tenant, its employees, agents or any
other persons entering or leaving the Building at any time when it is so locked,
or at any time that is considered to be after normal business hours for the
Building, may be required to sign the Building register. Access to the Building
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for access to the Building. Landlord will furnish
passes to persons for whom Tenant requests same in writing. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
temporarily prevent access to the Building or the Project during the continuance
thereof by any means it deems appropriate for the safety and protection of life
and property.

 

4.                                      Landlord shall have the right to
reasonably prescribe the weight, size and position of all safes and other heavy
property brought into the Building and also the times and manner of moving the
same in and out of the Building. Safes and other heavy objects shall, if
considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property in any case. Any damage to
any part of the Building, its contents, occupants or visitors by moving or
maintaining any such safe or other property shall be the sole responsibility and
expense of Tenant.

 

5.                                      The requirements of Tenant will be
attended to only upon application at the management office for the Project or at
such office location designated by Landlord. Employees of Landlord shall not
perform any work or do anything outside their regular duties unless under
special instructions from Landlord.

 

6.                                      No sign, advertisement, notice or
handbill shall be exhibited, distributed, painted or affixed by Tenant on any
part of the Premises (to the extent the same can be seen from outside the
Premises) or the Building without the prior written consent of the Landlord.

 

7.                                      The toilet rooms, urinals, wash bowls
and other apparatus shall not be used for any purpose other than that for which
they were constructed, and no foreign substance of any kind whatsoever shall be
thrown therein. The expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by the tenant who, or whose servants,
employees, agents, visitors or licensees shall have caused same.

 

1

--------------------------------------------------------------------------------



 

8.                                      Except for vending machines intended for
the sole use of Tenant’s employees and invitees, no vending machine shall be
installed, maintained or operated upon the Premises without the written consent
of Landlord.

 

9.                                      Tenant shall not bring into or keep
within the Project, the Building or the Premises any firearms, birds or
aquariums.

 

10.                               Landlord reserves the right to exclude or
expel from the Project any person who, in the reasonable judgment of Landlord,
is intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of these Rules and Regulations.

 

11.                               Tenant shall participate in recycling programs
to the extent required by Law or LEED certification.

 

12.                               Tenant shall store all its trash and garbage
within the interior of the Premises. No material shall be placed in the trash
boxes or receptacles if such material is of such nature that it may not be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in San Francisco, California without violation of any Law
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.

 

13.                               Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations reasonably established by
Landlord or any governmental agency.

 

14.                               No awnings or other projection shall be
attached to the outside walls of the Building without the prior written consent
of Landlord, and no curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than as approved by Landlord (such approval not to be unreasonably withheld,
conditioned or delayed). Neither the interior nor exterior of any windows shall
be coated or otherwise sunscreened without the prior written consent of Landlord
(such approval not to be unreasonably withheld, conditioned or delayed).

 

15.                               The sashes, sash doors, skylights, windows,
and doors that reflect or admit light and air into the halls, passageways or
other public places in the Building shall not be covered or obstructed by
Tenant, nor shall any bottles, parcels or other articles be placed on the
windowsills.

 

16.                               Tenant must comply with applicable
“NO-SMOKING” ordinances and all related, similar or successor ordinances, rules,
regulations or codes. If Tenant is required under the ordinance to adopt a
written smoking policy, a copy of said policy shall be on file in the office of
the Building. In addition, no smoking of any substance shall be permitted within
the Project except in specifically designated outdoor areas. Within such
designated outdoor areas, all remnants of consumed cigarettes and related
paraphernalia shall be deposited in ash trays and/or waste receptacles. No
cigarettes shall be extinguished and/or left on the ground or any other surface
of the Project. Cigarettes shall be extinguished only in ashtrays. Furthermore,
in no event shall Tenant, its employees or agents smoke tobacco products or
other substances (x) within any interior areas of the Project, or (y) within two
hundred feet (200’) of the main entrance of the Building or the main entrance of
any of the adjacent buildings, or (z) within seventy-five feet (75’) of any
other entryways into the Building.

 

17.                               Tenant shall not use in any space or in the
public halls of the Building, any hand trucks except those equipped with rubber
tires and rubber side guards.

 

18.                               No auction, liquidation, fire sale,
going-out-of-business or bankruptcy sale shall be conducted in the Premises
without the prior written consent of Landlord.

 

2

--------------------------------------------------------------------------------



 

19.                               No tenant shall use or permit the use of any
portion of the Premises for living quarters, sleeping apartments or lodging
rooms.

 

20.                               Tenant shall install and maintain, at Tenant’s
sole cost and expense, an adequate, visibly marked and properly operational fire
extinguisher next to any duplicating or photocopying machines or similar heat
producing equipment, which may or may not contain combustible material, in the
Premises.

 

21.                               Landlord will enforce the foregoing Rules and
Regulations in a non-discriminatory manner and to the extent that it declines to
enforce any of the foregoing Rules and Regulations with respect to any other
tenant in the building, Landlord will not be entitled to enforce such Rules and
Regulations with respect to Tenant.

 

22.                               To the extent that there is any inconsistency
between the foregoing Rules and Regulations and the other terms of this Lease,
the terms of this Lease will prevail.

 

3

--------------------------------------------------------------------------------



 

EXHIBIT K

 

INTENTIONALLY OMITTED

 

1

--------------------------------------------------------------------------------



 

EXHIBIT L-1

 

BUILDING ONE SUPERIOR RIGHTS HOLDERS

 

1

--------------------------------------------------------------------------------



 

EXHIBIT L-2

 

BUILDING TWO SUPERIOR RIGHTS HOLDERS

 

1

--------------------------------------------------------------------------------



 

EXHIBIT M

 

TENANT’S SIGNAGE

 

1

--------------------------------------------------------------------------------



 

OFFICE LEASE

 

Hudson Rincon Center, LLC,

 

a Delaware limited liability company,

 

as Landlord,

 

and

 

salesforce.com, inc.,

 

a Delaware corporation

 

as Tenant.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

9

ARTICLE 2

LEASE TERM; OPTION TERM(S)

15

ARTICLE 3

BASE RENT

20

ARTICLE 4

ADDITIONAL RENT

20

ARTICLE 5

USE OF PREMISES

30

ARTICLE 6

SERVICES AND UTILITIES

33

ARTICLE 7

REPAIRS

36

ARTICLE 8

ADDITIONS AND ALTERATIONS

36

ARTICLE 9

COVENANT AGAINST LIENS

38

ARTICLE 10

INDEMNIFICATION AND INSURANCE

38

ARTICLE 11

DAMAGE AND DESTRUCTION

41

ARTICLE 12

NONWAIVER

42

ARTICLE 13

CONDEMNATION

43

ARTICLE 14

ASSIGNMENT AND SUBLETTING

43

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

47

ARTICLE 16

HOLDING OVER

48

ARTICLE 17

ESTOPPEL CERTIFICATES

48

ARTICLE 18

SUBORDINATION

50

ARTICLE 19

DEFAULTS; REMEDIES

51

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

54

ARTICLE 21

LETTER OF CREDIT

54

ARTICLE 22

INTENTIONALLY OMITTED

57

ARTICLE 23

SIGNS

57

ARTICLE 24

COMPLIANCE WITH LAW

59

ARTICLE 25

LATE CHARGES

59

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

60

ARTICLE 27

ENTRY BY LANDLORD

60

ARTICLE 28

TENANT PARKING

61

ARTICLE 29

MISCELLANEOUS PROVISIONS

62

 

 

 

SCHEDULES

 

 

 

SCHEDULE 1 — LANDLORD’S WIRING INSTRUCTIONS

 

 

 

SCHEDULE 23 — INTERIOR MAIN ELEVATOR LOBBY SIGNAGE

 

 

 

EXHIBITS

 

 

 

 

A-1

OUTLINE OF TRANCHE I PREMISES

 

 

 

 

A-2

OUTLINE OF TRANCHE II PREMISES

 

 

 

 

A-3

OUTLINE OF TRANCHE III PREMISES

 

 

 

 

B

RENT SCHEDULE

 

 

 

 

C

TENANT WORK LETTER

 

 

 

 

D

FORM OF NOTICE OF LEASE TERM DATES

 

 

 

 

E

ROOF DECK

 

 

i

--------------------------------------------------------------------------------



 

 

Page

 

 

F

JANITORIAL SPECIFICATIONS

 

 

 

 

G

FORM ESTOPPEL

 

 

 

 

H

FORM LETTER OF CREDIT

 

 

 

 

I

MEMORANDUM OF LEASE

 

 

 

 

J

RULES AND REGULATIONS

 

 

 

 

K

INTENTIONALLY OMITTED

 

 

 

 

L-1

BUILDING ONE SUPERIOR RIGHTS HOLDERS

 

 

 

 

L-2

BUILDING TWO SUPERIOR RIGHTS HOLDERS

 

 

 

 

M

TENANT’S SIGNAGE

 

 

ii

--------------------------------------------------------------------------------



 

INDEX

 

 

Page(s)

 

 

2nd Floor Premises

1

3rd Floor Premises

1

4th Floor Premises

1

5th Floor Premises

1

Abatement Event

35

Accountant

30

Additional Rent

21

Advocate Arbitrators

17

Alterations

36

Ancillary Equipment

34

Arbitration Agreement

17

Base Rent

20

Base Rent Abatement Remedy

10

Base Year

21

Beneficial Occupancy Period

16

Blow Out Date

10

Blow Out Notice

10

Briefs

18

Brokers

64

Building

9

Building Common Areas,

9

Building Office Pool Direct Expenses

21

Building Structure

36

Building Systems

36

Casualty

41

Common Areas

9

Contemplated Effective Date

45

Contemplated Transfer Space

45

control

14

Cosmetic Alterations

37

Damage Termination Date

42

Damage Termination Notice

42

Estimate

29

Estimate Statement

29

Estimated Excess

29

Excess

29

Expense Year

21

First Offer Space

12

First Rebuttals

18

First Refusal Notice

11

First Refusal Space

10

First Refusal Space Amendment

11

Force Majeure

63

Ground Floor Premises

1

Hazardous Substance

31

Holding Over Damages

48

Holidays

33

HVAC

33

Intention to Transfer Notice

45

Interest Rate

60

Landlord

1

Landlord Parties

38

Landlord’s Initial Statement

18

 

iii

--------------------------------------------------------------------------------



 

 

Page(s)

 

 

Lease

1

Lease Term

15

Lease Year

15

Mail

63

Managing Member Interest

14

Market Area

16

Neutral Arbitrator

17

Nine Month Period

46

Notices

63

Operating Expenses

21

Option Term

16

Original Tenant

10

Other Tenant Improvements

67

Outside Agreement Date

17

Outside Delivery Date

10

Premises

1, 9

Project

9

Project Common Areas,

9

Proposition 13

26

Reassessment

28

Renovations

66

Rent

21

Review Period

30

Rincon Center

9

Ruling

18

Second Rebuttals

18

Statement

29

Subject Space

43

Suite 250 Premises

1

Suite 255 Premises

1

Summary

1

Superior Right Holders

11

Tax Expenses

26

Telecommunications Equipment

34

Tenant

1

Tenant Parties

39

Tenant Termination Date

19

Tenant Termination Notice

19

Tenant Termination Right

19

Tenant Work Letter

9

Tenant’s Initial Statement

18

Tenant’s Rebuttal Statement

18

Tenant’s Share

28

Termination Fee

19

Tranche I Premises

1

Tranche II Premises

1

Tranche III Premises

1

Transfer Notice

43

Transfer Premium

45

Transferee

43

Transfers

43

 

iv

--------------------------------------------------------------------------------



 

FIRST AMENDMENT TO OFFICE LEASE

 

This FIRST AMENDMENT TO OFFICE LEASE (“First Amendment”) is made and entered
into as of April 20, 2016, by and between HUDSON RINCON CENTER, LLC, a Delaware
limited liability company (“Landlord”), and salesforce.com, inc., a Delaware
corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                    Landlord and Tenant are parties to the
Office Lease dated December 28, 2012 (the “Lease”), whereby Tenant leases space
(the “Existing Premises”) containing approximately 235,733 rentable square feet
of space (“RSF”) in the office building known as “One Rincon” located at 101
Spear Street, San Francisco, California 94105 (the “Building”).

 

B.                                    Tenant desires to expand the Existing
Premises to include Suite 400 in the Building, containing approximately 23,683
RSF on the 4th floor of the Building (the “Expansion Premises”), as shown on
Exhibit A attached hereto, and to make other modifications to the Lease, and in
connection therewith, Landlord and Tenant desire to amend the Lease as
hereinafter provided.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Capitalized Terms. All capitalized terms
when used herein shall have the same meaning as is given such terms in the Lease
unless expressly superseded by the terms of this First Amendment.

 

2.                                      Modification of Premises. Effective as
of the date that is the later of (i) November 1, 2016, and (ii) the date that
the Expansion Premises is delivered to Tenant in the condition required by this
First Amendment (the “Expansion Commencement Date”) Tenant shall lease from
Landlord and Landlord shall lease to Tenant the Expansion Premises.
Consequently, effective upon the Expansion Commencement Date, the Existing
Premises shall be increased to include the Expansion Premises. The Expansion
Premises shall be deemed to be a part of the “Tranche II Premises”, as defined
in Section 2.3 of the Summary to the Lease. Landlord and Tenant hereby
acknowledge that such addition of the Expansion Premises to the Tranche II
Premises shall, effective as of the Expansion Commencement Date, (a) increase
the size of the Tranche II Premises to approximately 83,372 RSF, and
(b) increase the size of the total Premises to approximately 259,416 RSF. The
Existing Premises and the Expansion Premises may hereinafter collectively be
referred to as the “Premises”.

 

3.                                      Expansion Term. The term of Tenant’s
lease of the Expansion Premises (the “Expansion Term”) shall commence on the
Expansion Commencement Date and shall expire

 

--------------------------------------------------------------------------------



 

coterminously with Tenant’s Lease of the Tranche II Premises on the “Tranche II
Lease Expiration Date” as defined in Section 3.4 of the Summary to the Lease,
unless sooner terminated as provided in the Lease, as hereby amended.

 

4.                                      Base Rent.

 

4.1.                            Existing Premises. Notwithstanding anything to
the contrary in the Lease as hereby amended, Tenant shall continue to pay Base
Rent for the Existing Premises in accordance with the terms of the Lease.

 

4.2.                            Expansion Premises. Commencing on the Expansion
Commencement Date and continuing throughout the Expansion Term, Tenant shall pay
to Landlord monthly installments of Base Rent for the Expansion Premises as
follows:

 

Period During

 

 

 

Monthly Installment

 

Annual Rental

Expansion Term

 

Annual Base Rent

 

of Base Rent

 

Rate per RSF

Expansion

 

 

 

Redacted

 

 

Commencement Date

 

 

 

 

 

 

– October 31, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2017 –

 

 

 

 

 

 

October 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2018 –

 

 

 

 

 

 

October 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2019 –

 

 

 

 

 

 

October 31, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2020 –

 

 

 

 

 

 

October 31, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2021 –

 

 

 

 

 

 

October 31, 2022

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2022 –

 

 

 

 

 

 

October 31, 2023

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2023 –

 

 

 

 

 

 

October 31, 2024

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2024 –

 

 

 

 

 

 

October 31, 2025

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2025 –

 

 

 

 

 

 

October 31, 2026

 

 

 

 

 

 

 

 

 

 

 

 

 

November 1, 2026 –

 

 

 

 

 

 

April 30, 2027

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------



 

On or before the Expansion Commencement Date, Tenant shall pay to Landlord the
Base Rent payable for the Expansion Premises for the first full month of the
Expansion Term.

 

5.                                      Tenant’s Share of Building Direct
Expenses.

 

5.1.                            Existing Premises. With respect to the Existing
Premises, Tenant shall continue to pay Tenant’s Share of Building Office Pool
Direct Expenses in accordance with the terms of Article 4 of the Lease.

 

5.2.                            Expansion Premises. Except as specifically set
forth in this Section 5.2, commencing on the Expansion Commencement Date, Tenant
shall pay Tenant’s Share of Building Office Pool Direct Expenses in connection
with the Expansion Premises in accordance with the terms of Article 4 of the
Lease, provided that with respect to the calculation of Tenant’s Share of
Building Direct Expenses in connection with the Expansion Premises, the
following shall apply:

 

5.2.1                     Tenant’s Share shall equal 8.9465%; and

 

5.2.2                     the Base Year shall be the calendar year 2017.

 

6.                                      Expansion Improvements.

 

6.1.                            Expansion Allowance. Landlord hereby grants
Tenant an allowance (the “Expansion Allowance”) in the amount of Redacted per
RSF of the Expansion Premises (i.e., Redacted for the 23,683 RSF of the
Expansion Premises) to be used for the construction of improvements in the
Expansion Premises, which construction and use of the Expansion Allowance shall
be on all of the terms and conditions of the Tenant Work Letter attached to the
Lease as Exhibit C (the “Tenant Work Letter”), provided that, with respect to
the Expansion Premises, the following shall apply.

 

6.1.1                     The Tenant Improvement Allowance referenced in the
Tenant Work Letter shall be deemed to refer to the Expansion Allowance.

 

6.1.2                     Landlord shall deliver the Expansion Premises to
Tenant in its currently existing, “as-is” condition, and Landlord shall not be
required to perform any “Landlord Work” or any other work related to the
“Delivery Condition” as defined in the Tenant Work Letter with respect to the
Expansion Premises.

 

6.1.3                     The “Outside Draw Date” with respect to the Expansion
Allowance shall be the date that is eighteen (18) months after the Expansion
Commencement Date (expected to be on or about May 1, 2018).

 

6.2.                            As-Is. Except as specifically set forth herein
and in the Tenant Work Letter, Landlord shall not be obligated to provide or pay
for any improvement work or services

 

3

--------------------------------------------------------------------------------



 

related to the improvement of the Expansion Premises, and Tenant shall accept
the Expansion Premises in its presently existing, “as-is” condition.
Notwithstanding the foregoing, (a) all of the Building Systems serving the
Expansion Premises shall be in good order and operating condition; (b) the
Common Areas (including, without limitation, the paths of travel and accessways
to the Expansion Premises) shall be in compliance with applicable Laws to the
extent required in order for Landlord to maintain any certificate of occupancy
issued for the Building or Expansion Premises, and (c) the Expansion Premises
shall be delivered to Tenant vacant and in broom clean condition. For purposes
of Section 1938 of the California Civil Code, Landlord hereby discloses to
Tenant, and Tenant hereby acknowledges, that the Project, Building and Premises
have not undergone inspection by a Certified Access Specialist (CASp).

 

7.                                      Broker. Landlord and Tenant hereby
warrant to each other that they have had no dealings with any real estate broker
or agent in connection with the negotiation of this First Amendment other than
CBRE, Inc. (the “Broker”), and that they know of no other real estate broker or
agent who is entitled to a commission in connection with this First Amendment.
Each party agrees to indemnify and defend the other party against and hold the
other party harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent, other than the Broker,
occurring by, through, or under the indemnifying party. The terms of this
Section 7 shall survive the expiration or earlier termination of the term of the
Lease, as hereby amended.

 

8.                                      Parking. The Parking Pass Ratio set
forth in Section 9 of the Summary to the Lease shall apply to the Expansion
Premises effective as of the Expansion Commencement Date.

 

9.                                      No Further Modification. Except as set
forth in this First Amendment, all of the terms and provisions of the Lease
shall apply with respect to the Expansion Premises and shall remain unmodified
and in full force and effect.

 

[Signatures appear on the following page.]

 

4

--------------------------------------------------------------------------------



 

EXHIBIT A

OUTLINE OF EXPANSION PREMISES

 

1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed as of the date first set forth above.

 

 

“Landlord”

 

 

 

HUDSON RINCON CENTER, LLC,

 

a Delaware limited liability company

 

 

 

By:

Rincon Center Commercial, LLC,

 

 

a Delaware limited liability company,

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership,

 

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, Inc.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

By:

/s/ Mark T. Lammas

 

 

Name:

Mark T. Lammas

 

 

Title:

Chief Operating Officer, Chief Financial Officer & Treasurer

 

 

 

 

 

“Tenant”

 

 

 

salesforce.com, inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Amy E. Weaver

 

Name:

Amy E. Weaver

 

Title:

EVP & General Counsel

 

5

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FF&E

 

(See Attached)

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF LETTER OF CREDIT

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

 

ISSUE DATE:             , 2018

 

ISSUING BANK:

 

ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

 

SALESFORCE.COM, INC.
THE LANDMARK AT ONE MARKET, THIRD FLOOR
SAN FRANCISCO, CA 94105
ATTN: CORPORATE TREASURER

 

APPLICANT:

 

TWILIO INC
375 BEALE ST, 3RD FLOOR
SAN FRANCISCO, CALIFORNIA 94105
AMOUNT:                                                                                   
US$          (             AND XX/100 U.S. DOLLARS)

 

EXPIRATION DATE:

 

PLACE OF EXPIRATION: ISSUING BANK’S COUNTERS AT ITS ABOVE ADDRESS

 

LADIES AND GENTLEMEN:

 

WE HEREBY ISSUE IN THE FAVOR OF SALESFORCE.COM, INC., A DELAWARE CORPORATION
(THE “BENEFICIARY”) OUR IRREVOCABLE TRANSFERABLE LETTER OF CREDIT NO.
            FOR THE ACCOUNT OF [            ], A [            ]
(“[            ]”), FOR THE SUM OF U.S. $[            ] (THE “LETTER OF
CREDIT”), WHICH SUM IS AVAILABLE AGAINST THE BENEFICIARY’S SIGHT DRAFT(S) DRAWN
ON US AND ACCOMPANIED BY A STATEMENT SIGNED BY BENEFICIARY WHICH STATEMENT SHALL
READ AS FOLLOWS:

 

“WE HEREBY CERTIFY THAT THE BENEFICIARY IS ENTITLED TO DRAW UPON THIS LETTER OF
CREDIT IN THE AMOUNT OF THE DRAFT SUBMITTED HEREWITH PURSUANT TO THAT CERTAIN
SUBLEASE BETWEEN BENEFICIARY, AS SUBLANDLORD, AND [            ], AS SUBTENANT,
AS THE SAME MAY HAVE BEEN AMENDED OR ASSIGNED.”

 

C-1

--------------------------------------------------------------------------------



 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT WILL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIODS OF ONE YEAR FROM THE PRESENT OR ANY
FUTURE EXPIRATION DATE.  IN THE EVENT WE DO NOT EXTEND THIS LETTER OF CREDIT, WE
SHALL NOTIFY YOU IN WRITING BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR
OVERNIGHT COUREIR SERVICE AT THE ABOVE LISTED ADDRESS, AT LEAST SIXTY (60) DAYS
PRIOR TO THE THEN PRESENT EXPIRATION DATE.

 

IN THE EVENT THAT WE NOTIFY YOU THAT WE ELECT NOT TO EXTEND THIS LETTER OF
CREDIT, YOU MAY DRAW HEREUNDER BY MEANS OF YOUR DRAFT EXECUTED BY BENEFICIARY
WITHOUT PRESENTATION OF THE FOREGOING STATEMENT OR ANY ADDITIONAL
DOCUMENTATION.  IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY
EXTENDED BEYOND SEPTEMBER 28, 2028.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND FOR
THE THEN AVAILABLE AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN
COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO
THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF
COMMERCE.  AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINALS
OR COPIES OF ALL AMENDMENTS, IF ANY, TO THIS LETTER OF CREDIT MUST BE
SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER
WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT A DULY EXECUTED.  APPLICANT
SHALL PAY OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00
AND MAXIMUM US$5,000.00) UNDER THIS LETTER OF CREDIT.  EACH TRANSFER SHALL BE
EVIDENCED BY EITHER (1) OUR ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT
AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE
TRANSFEREE OR (2) OUR ISSUING A REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE
ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THE TRANSFERRED LETTER OF
CREDIT (IN WHICH EVENT THE TRANSFERRED LETTER OF CREDIT SHALL HAVE NO FURTHER
EFFECT).

 

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS ARE AUTHORIZED UNDER THIS LETTER OF
CREDIT.

 

WE HEREBY AGREE THAT DRAFTS DRAWN IN ACCORDANCE WITH THE TERMS STIPULATED HEREIN
WILL BE DULY HONORED UPON PRESENTATION AND DELIVERY OF DOCUMENTS AS SPECIFIED
VIA OVERNIGHT COURIER SERVICE IF PRESENTED TO: SILICON VALLEY BANK, 3003 TASMAN
DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA 95054, ON OR BEFORE
                      , OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.  IF A
CONFORMING DEMAND FOR PAYMENT IS PRESENTED BEFORE 10:00 A.M. PACIFIC TIME,
PAYMENT SHALL BE MADE TO YOU OF THE AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE
FUNDS NOT LATER THAN 5:00 P.M. PACIFIC TIME ON THE FOLLOWING BUSINESS DAY.  IF A
CONFORMING DEMAND FOR PAYMENT IS PRESENTED AFTER 10:00 A.M. PACIFIC TIME,
PAYMENT SHALL BE MADE TO YOU OF THE AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE
FUNDS NOT LATER THAN 5:00 P.M. PACIFIC TIME ON THE SECOND BUSINESS DAY.  AS USED
HEREIN, THE TERM “BUSINESS DAY” MEANS A DAY ON WHICH WE ARE OPEN AT OUR ABOVE
ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT BUSINESS.

 

C-2

--------------------------------------------------------------------------------



 

EXCEPT SO FAR AS IS OTHERWISE STATED, THIS IRREVOCABLE LETTER OF CREDIT IS
SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES, INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 590 (“ISP98”).  AS TO MATTERS NOT COVERED BY ISP98,
THIS LETTER OF CREDIT SHALL BE SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA.

 

VERY TRULY YOURS,

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

C-3

--------------------------------------------------------------------------------